 

 

Exhibit 10.20

 

AMENDED AND RESTATED LOAN AGREEMENT

 

 

Dated as of December 4, 2003

 

 

Between

 

 

ROSE SPE 1, LP,

as Borrower

 

 

and

 

 

BANK OF AMERICA, N.A.,

as Lender

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1 DEFINITIONS; PRINCIPLES OF CONSTRUCTION

 

 

 

 

SECTION 1.1.

DEFINITIONS

 

SECTION 1.2.

PRINCIPLES OF CONSTRUCTION

 

 

 

 

ARTICLE 2 GENERAL TERMS

 

 

 

 

SECTION 2.1.

LOAN COMMITMENT; DISBURSEMENT TO BORROWER

 

SECTION 2.2.

INTEREST RATE

 

SECTION 2.3.

LOAN PAYMENTS

 

SECTION 2.4.

PREPAYMENTS

 

 

 

 

ARTICLE 3 CONDITIONS PRECEDENT

 

 

 

 

SECTION 3.1.

REPRESENTATIONS AND WARRANTIES; COMPLIANCE WITH CONDITIONS

 

SECTION 3.2.

DELIVERY OF LOAN DOCUMENTS; TITLE INSURANCE; REPORTS; LEASES

 

SECTION 3.3.

RELATED DOCUMENTS

 

SECTION 3.4.

ORGANIZATIONAL DOCUMENTS

 

SECTION 3.5.

OPINIONS OF BORROWER’S COUNSEL

 

SECTION 3.6.

ANNUAL BUDGET

 

SECTION 3.7.

TAXES AND OTHER CHARGES

 

SECTION 3.8.

COMPLETION OF PROCEEDINGS

 

SECTION 3.9.

PAYMENTS

 

SECTION 3.10.

TRANSACTION COSTS

 

SECTION 3.11.

NO MATERIAL ADVERSE CHANGE

 

SECTION 3.12.

OPERATING LEASES

 

SECTION 3.13.

LEASES; RENT ROLLS

 

SECTION 3.14.

TENANT ESTOPPELS

 

SECTION 3.15.

REA ESTOPPELS

 

SECTION 3.16.

SUBORDINATION AND ATTORNMENT

 

SECTION 3.17.

TAX LOT

 

SECTION 3.18.

PHYSICAL CONDITIONS REPORT; PIP REPORT

 

SECTION 3.19.

MANAGEMENT AGREEMENT

 

SECTION 3.20.

APPRAISAL

 

SECTION 3.21.

FINANCIAL STATEMENTS

 

SECTION 3.22.

NET OPERATING INCOME

 

SECTION 3.23.

FRANCHISE AGREEMENTS

 

SECTION 3.24.

GROUND LEASE

 

SECTION 3.25.

FURTHER DOCUMENTS

 

 

 

 

ARTICLE 4 REPRESENTATIONS AND WARRANTIES

 

 

 

 

SECTION 4.1.

ORGANIZATION

 

SECTION 4.2.

STATUS OF BORROWER; AFFILIATED LESSEE

 

SECTION 4.3.

VALIDITY OF DOCUMENTS

 

SECTION 4.4.

NO CONFLICTS

 

SECTION 4.5.

LITIGATION

 

SECTION 4.6.

AGREEMENTS

 

SECTION 4.7.

SOLVENCY

 

SECTION 4.8.

FULL AND ACCURATE DISCLOSURE

 

SECTION 4.9.

NO PLAN ASSETS

 

SECTION 4.10.

NOT A FOREIGN PERSON

 

SECTION 4.11.

ENFORCEABILITY

 

SECTION 4.12.

BUSINESS PURPOSES

 

 

i

--------------------------------------------------------------------------------


 

SECTION 4.13.

COMPLIANCE

 

SECTION 4.14.

FINANCIAL INFORMATION

 

SECTION 4.15. [a04-3883_1ex10d20.htm#Section4_15_]

CONDEMNATION [a04-3883_1ex10d20.htm#Section4_15_]

 

SECTION 4.16. [a04-3883_1ex10d20.htm#Section4_16_]

UTILITIES AND PUBLIC ACCESS; PARKING [a04-3883_1ex10d20.htm#Section4_16_]

 

SECTION 4.17. [a04-3883_1ex10d20.htm#Section4_17_]

SEPARATE LOTS [a04-3883_1ex10d20.htm#Section4_17_]

 

SECTION 4.18. [a04-3883_1ex10d20.htm#Section4_18_]

ASSESSMENTS [a04-3883_1ex10d20.htm#Section4_18_]

 

SECTION 4.19. [a04-3883_1ex10d20.htm#Section4_19_]

INSURANCE [a04-3883_1ex10d20.htm#Section4_19_]

 

SECTION 4.20. [a04-3883_1ex10d20.htm#Section4_20_]

USE OF PROPERTY [a04-3883_1ex10d20.htm#Section4_20_]

 

SECTION 4.21. [a04-3883_1ex10d20.htm#Section4_21_]

CERTIFICATE OF OCCUPANCY; LICENSES [a04-3883_1ex10d20.htm#Section4_21_]

 

SECTION 4.22. [a04-3883_1ex10d20.htm#Section4_22_]

FLOOD ZONE [a04-3883_1ex10d20.htm#Section4_22_]

 

SECTION 4.23. [a04-3883_1ex10d20.htm#Section4_23_]

PHYSICAL CONDITION [a04-3883_1ex10d20.htm#Section4_23_]

 

SECTION 4.24. [a04-3883_1ex10d20.htm#Section4_24_]

BOUNDARIES [a04-3883_1ex10d20.htm#Section4_24_]

 

SECTION 4.25. [a04-3883_1ex10d20.htm#Section4_25_]

LEASES AND RENT ROLL [a04-3883_1ex10d20.htm#Section4_25_]

 

SECTION 4.26. [a04-3883_1ex10d20.htm#Section4_26_]

FILING AND RECORDING TAXES [a04-3883_1ex10d20.htm#Section4_26_]

 

SECTION 4.27. [a04-3883_1ex10d20.htm#Section4_27_]

MANAGEMENT AGREEMENT [a04-3883_1ex10d20.htm#Section4_27_]

 

SECTION 4.28. [a04-3883_1ex10d20.htm#Section4_28_]

ILLEGAL ACTIVITY [a04-3883_1ex10d20.htm#Section4_28_]

 

SECTION 4.29.

CONSTRUCTION EXPENSES

 

SECTION 4.30.

PERSONAL PROPERTY

 

SECTION 4.31.

TAXES

 

SECTION 4.32.

PERMITTED ENCUMBRANCES

 

SECTION 4.33.

FEDERAL RESERVE REGULATIONS

 

SECTION 4.34.

INVESTMENT COMPANY ACT

 

SECTION 4.35.

RECIPROCAL EASEMENT AGREEMENTS

 

SECTION 4.36.

NO CHANGE IN FACTS OR CIRCUMSTANCES; DISCLOSURE

 

SECTION 4.37.

INTELLECTUAL PROPERTY

 

SECTION 4.38.

SURVEY

 

SECTION 4.39.

EMBARGOED PERSON

 

SECTION 4.40.

PATRIOT ACT

 

SECTION 4.41.

FRANCHISE AGREEMENTS.

 

SECTION 4.42.

GROUND LEASE REPRESENTATIONS

 

SECTION 4.43.

SURVIVAL; MISCELLANEOUS

 

 

 

 

ARTICLE 5 BORROWER COVENANTS

 

 

 

 

SECTION 5.1.

EXISTENCE; COMPLIANCE WITH LEGAL REQUIREMENTS

 

SECTION 5.2.

MAINTENANCE AND USE OF PROPERTY

 

SECTION 5.3.

WASTE

 

SECTION 5.4.

TAXES AND OTHER CHARGES

 

SECTION 5.5.

LITIGATION

 

SECTION 5.6.

ACCESS TO PROPERTY

 

SECTION 5.7.

NOTICE OF DEFAULT

 

SECTION 5.8.

COOPERATE IN LEGAL PROCEEDINGS

 

SECTION 5.9.

PERFORMANCE BY BORROWER

 

SECTION 5.10.

AWARDS; INSURANCE PROCEEDS

 

SECTION 5.11.

FINANCIAL REPORTING

 

SECTION 5.12.

ESTOPPEL STATEMENT

 

SECTION 5.13.

OPERATING LEASE; LEASING MATTERS

 

SECTION 5.14.

PROPERTY MANAGEMENT

 

SECTION 5.15.

LIENS

 

SECTION 5.16.

DEBT CANCELLATION

 

SECTION 5.17.

ZONING

 

SECTION 5.18.

ERISA

 

SECTION 5.19.

NO JOINT ASSESSMENT

 

SECTION 5.20.

RECIPROCAL EASEMENT AGREEMENTS

 

SECTION 5.21.

ALTERATIONS

 

 

ii

--------------------------------------------------------------------------------


 

SECTION 5.22.

FRANCHISE AGREEMENTS

 

SECTION 5.23.

GROUND LEASE

 

SECTION 5.24.

INTEREST RATE CAP AGREEMENT

 

SECTION 5.25.

MANAGER OF FLINT PROPERTY

 

SECTION 5.26.

CONSOLIDATED TANGIBLE NET WORTH

 

 

 

 

ARTICLE 6 ENTITY COVENANTS

 

 

 

 

SECTION 6.1.

SINGLE PURPOSE ENTITY/SEPARATENESS

 

SECTION 6.2.

CHANGE OF NAME, IDENTITY OR STRUCTURE

 

SECTION 6.3.

BUSINESS AND OPERATIONS

 

SECTION 6.4.

INDEPENDENT DIRECTOR

 

 

 

 

ARTICLE 7 NO SALE OR ENCUMBRANCE

 

 

 

 

SECTION 7.1.

TRANSFER DEFINITIONS

 

SECTION 7.2.

NO SALE/ENCUMBRANCE

 

SECTION 7.3.

PERMITTED TRANSFERS

 

SECTION 7.4.

LENDER’S RIGHTS

 

SECTION 7.5.

ASSUMPTION

 

 

 

 

ARTICLE 8 INSURANCE; CASUALTY; CONDEMNATION; RESTORATION

 

 

 

 

SECTION 8.1.

INSURANCE

 

SECTION 8.2.

CASUALTY

 

SECTION 8.3.

CONDEMNATION

 

SECTION 8.4.

RESTORATION

 

 

 

 

ARTICLE 9 RESERVE FUNDS

 

 

 

 

SECTION 9.1.

REQUIRED REPAIRS

 

SECTION 9.2.

REPLACEMENTS

 

SECTION 9.3.

INTENTIONALLY OMITTED

 

SECTION 9.4.

REQUIRED WORK

 

SECTION 9.5.

RELEASE OF RESERVE FUNDS

 

SECTION 9.6.

TAX AND INSURANCE RESERVE FUNDS

 

SECTION 9.7.

EXCESS CASH RESERVE

 

SECTION 9.8.

OPERATING EXPENSES; EXTRAORDINARY EXPENSES

 

SECTION 9.9.

RESERVE FUNDS GENERALLY

 

SECTION 9.10.

GROUND RENT RESERVE FUNDS.

 

SECTION 9.11.

LEASE ENHANCEMENT FUNDS

 

 

 

 

ARTICLE 10 CASH MANAGEMENT

 

 

 

 

SECTION 10.1.

CASH MANAGEMENT AGREEMENT

 

 

 

 

ARTICLE 11 EVENTS OF DEFAULT; REMEDIES

 

 

 

 

SECTION 11.1.

EVENT OF DEFAULT

 

SECTION 11.2.

REMEDIES

 

 

 

 

ARTICLE 12 ENVIRONMENTAL PROVISIONS

 

 

 

 

SECTION 12.1.

ENVIRONMENTAL REPRESENTATIONS AND WARRANTIES

 

SECTION 12.2.

ENVIRONMENTAL COVENANTS

 

SECTION 12.3.

LENDER’S RIGHTS

 

SECTION 12.4.

OPERATIONS AND MAINTENANCE PROGRAMS

 

SECTION 12.5.

ENVIRONMENTAL DEFINITIONS

 

SECTION 12.6.

INDEMNIFICATION

 

 

iii

--------------------------------------------------------------------------------


 

ARTICLE 13 SECONDARY MARKET

 

 

 

 

SECTION 13.1.

TRANSFER OF LOAN

 

SECTION 13.2.

DELEGATION OF SERVICING

 

SECTION 13.3.

DISSEMINATION OF INFORMATION

 

SECTION 13.4.

COOPERATION

 

SECTION 13.5.

SECURITIZATION INDEMNIFICATION

 

SECTION 13.6.

INTENTIONALLY DELETED

 

 

 

 

ARTICLE 14 INDEMNIFICATIONS

 

 

 

 

SECTION 14.1.

GENERAL INDEMNIFICATION

 

SECTION 14.2.

MORTGAGE AND INTANGIBLE TAX INDEMNIFICATION

 

SECTION 14.3.

ERISA INDEMNIFICATION

 

SECTION 14.4.

SURVIVAL

 

 

 

 

ARTICLE 15 EXCULPATION

 

 

 

 

SECTION 15.1.

EXCULPATION

 

 

 

 

ARTICLE 16 NOTICES

 

 

 

 

SECTION 16.1.

NOTICES

 

 

 

 

ARTICLE 17 FURTHER ASSURANCES

 

 

 

 

SECTION 17.1.

REPLACEMENT DOCUMENTS

 

SECTION 17.2.

RECORDING OF MORTGAGE, ETC.

 

SECTION 17.3.

FURTHER ACTS, ETC.

 

SECTION 17.4.

CHANGES IN TAX, DEBT, CREDIT AND DOCUMENTARY STAMP LAWS

 

SECTION 17.5.

EXPENSES

 

 

 

 

ARTICLE 18 WAIVERS

 

 

 

 

SECTION 18.1.

REMEDIES CUMULATIVE; WAIVERS

 

SECTION 18.2.

MODIFICATION, WAIVER IN WRITING

 

SECTION 18.3.

DELAY NOT A WAIVER

 

SECTION 18.4.

TRIAL BY JURY

 

SECTION 18.5.

WAIVER OF NOTICE

 

SECTION 18.6.

REMEDIES OF BORROWER

 

SECTION 18.7.

WAIVER OF MARSHALLING OF ASSETS

 

SECTION 18.8.

WAIVER OF STATUTE OF LIMITATIONS

 

SECTION 18.9.

WAIVER OF COUNTERCLAIM

 

SECTION 18.10.

GRADSKY WAIVERS

 

 

 

 

ARTICLE 19 GOVERNING LAW

 

 

 

 

SECTION 19.1.

CHOICE OF LAW

 

SECTION 19.2.

SEVERABILITY

 

SECTION 19.3.

PREFERENCES

 

 

 

 

ARTICLE 20 MISCELLANEOUS

 

 

 

 

SECTION 20.1.

SURVIVAL

 

SECTION 20.2.

LENDER’S DISCRETION

 

SECTION 20.3.

HEADINGS

 

SECTION 20.4.

COST OF ENFORCEMENT

 

SECTION 20.5.

SCHEDULES INCORPORATED

 

SECTION 20.6.

OFFSETS, COUNTERCLAIMS AND DEFENSES

 

SECTION 20.7.

NO JOINT VENTURE OR PARTNERSHIP; NO THIRD PARTY BENEFICIARIES

 

SECTION 20.8.

PUBLICITY

 

SECTION 20.9.

CONFLICT; CONSTRUCTION OF DOCUMENTS; RELIANCE

 

SECTION 20.10.

ENTIRE AGREEMENT

 

 

iv

--------------------------------------------------------------------------------


 

SECTION 20.11.

CROSS COLLATERALIZATION

 

SECTION 20.12.

TAX DISCLOSURE

 

SECTION 20.13.

MEZZANINE LOAN AGREEMENTS

 

 

v

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED LOAN AGREEMENT

 

THIS AMENDED AND RESTATED LOAN AGREEMENT, dated as of December 4, 2003 (as
amended, restated, replaced, supplemented or otherwise modified from time to
time, this “Agreement”), between BANK OF AMERICA, N.A., a national banking
association, having an address at Bank of America Corporate Center, 214 North
Tryon Street, Charlotte, North Carolina 28255 (together with its successors
and/or assigns, “Lender”) and ROSE SPE 1, LP, a Delaware limited partnership
having an address at 450 South Orange Avenue, Orlando, Florida 32801-3336
(together with its successors and/or assigns, “Borrower”).

 

RECITALS:

 

WHEREAS, Lender, in its capacity as administrative agent for certain named
lenders, including Banc of America Bridge, LLC (Lender and such named lenders,
collectively “Original Lenders”) previously made a loan (the “Bridge Loan”) to
RFS Partnership, L.P. and RFS Financing Partnership, L.P., collectively, as
borrower (collectively, “Original Borrowers”), evidenced by, among other things,
(a) a certain Note in the maximum principal amount of $320,000,000.00 (as
amended, modified, and in effect from time to time, the “Bridge Note”) and (b) a
certain Credit Agreement (as amended, modified and in effect from time to time,
the “Credit Agreement”);

 

WHEREAS, the Bridge Loan was secured by Original Borrowers’ interest in certain
properties, including, but not limited to the Properties (as defined below);

 

WHEREAS, on even date herewith Bridge Lender and Original Borrowers entered into
that certain Amended and Restated Renewal Promissory Note in the amount of
$130,000,000 (as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time, the “Note”), which amended and restated
the Bridge Note in its entirety.

 

WHEREAS, (a) as evidenced by certain deeds of even date herewith, each Original
Borrower transferred to Borrower all of its right, title and interest in and to
each Property, subject to the lien of the applicable Mortgage (as defined
below), and (b) in connection therewith as evidenced by, among other things, a
certain Multi-State Loan Assignment, Assumption and Modification Agreement, (the
“Loan Modification Agreement”) of even date herewith, each Original Borrower
agreed to assign to Borrower and Borrower agreed to assume the obligations of
Original Borrowers with respect to the Bridge Loan, the Amended and Restated
Loan, the Credit Agreement, the Mortgages and the other documents evidencing the
Bridge Loan (the Amended and Restated Note, the Credit Agreement, the Mortgages
and all other documents evidencing the Bridge Loan, collectively, the “Bridge
Loan Documents”);

 

WHEREAS, Original Lenders assigned all of their right, title and interest in and
to the Bridge Loan, the Amended and Restated Note, the Credit Agreement, the
Mortgages and the other Bridge Loan Documents to Lender; and

 

--------------------------------------------------------------------------------


 

WHEREAS, Borrower and Lender have agreed to amend and restate the terms of the
Bridge Loan and the Bridge Loan Documents pursuant to the terms set forth herein
and in the other Loan Documents (as defined below).

 


ARTICLE 1
DEFINITIONS; PRINCIPLES OF CONSTRUCTION


 

Section 1.1.        DEFINITIONS


 

For all purposes of this Agreement, except as otherwise expressly required or
unless the context clearly indicates a contrary intent:

 

“Acceptable Accountant” shall mean a “Big Four” accounting firm or other
independent certified public accountant acceptable to Lender.

 

“Acceptable Counterparty” shall mean any counterparty to the Rate Cap that has
and shall maintain, until the expiration of the applicable Rate Cap, a credit
rating of not less than AA- from S&P and not less than Aa3 from Moody’s.

 

“Acquired Property” shall have the meaning set forth in Section 5.11(c)(i)(A)
hereof.

 

“Acquired Property Statements” shall have the meaning set forth in
Section 5.11(c)(i)(A) hereof.

 

“Act” shall have the meaning set forth in Section 6.1(c) hereof.

 

“Additional Replacement” shall have the meaning set forth in Section 9.5(g)
hereof.

 

“Additional Required Repair” shall have the meaning set forth in Section 9.5(f)
hereof.

 

“Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person or is a director or officer of such Person or of an Affiliate of
such Person.

 

“Affiliated Lessee” shall mean, individually or collectively, as the context may
require, any operating lessee under an Operating Lease, which is an Affiliate of
Borrower and which qualifies as a special purpose entity as defined from time to
time by the Rating Agencies, provided that such operating lessee shall be
selected in accordance with the terms hereof.  As of the date hereof, the term
Affiliated Lessee shall refer to CNL Rose SPE Tenant Corp., a Delaware
corporation, the current operating lessee of each Property other than the “Miami
Lakes Property” and the “Miami Airport West Property” (each as defined on
Schedule A attached hereto), and an Affiliate of Borrower.

 

“Affiliated Loans” shall mean a loan made by Lender to a parent, subsidiary or
other entity which is an Affiliate of Borrower or Borrower Principal.

 

“Affiliated Manager” shall have the meaning set forth in Section 7.1 hereof.

 

2

--------------------------------------------------------------------------------


 

“Agent” shall mean Bank of America, N.A. or any successor Eligible Institution
acting as Agent under the Cash Management Agreement.

 

“Allocated Loan Amount” shall mean a certain portion of the original principal
amount of the Note allocated, solely for the purposes of performing certain
calculations hereunder, to each Property, as the same shall be reduced by (a)
ratable application of payments of principal made under and in accordance with
the terms of this Agreement and the Note, determined based on the Allocated Loan
Percentage and/or (b) deemed reductions attributable to any partial prepayment
made in connection with a release of a Property pursuant to the provisions of
Section 2.4(c)(ii) hereof or in connection with a permitted partial prepayment
occurring in connection with a Casualty or Condemnation.  The Allocated Loan
Amounts shall at all times equal the then outstanding principal balance of the
Note.  The Initial Allocated Loan Amounts are set forth on Schedule A hereto.

 

“Allocated Loan Percentage” shall mean that proportion, expressed as a
percentage, which each Allocated Loan Amount, if any, bears to the outstanding
principal balance of the Note.  The sum of the Allocated Loan Percentages shall
at all times equal 100%.  The initial Allocated Loan Percentages are as set
forth on Schedule A hereto.

 

“ALTA” shall mean American Land Title Association, or any successor thereto.

 

“Alteration Threshold” means with respect to any particular Property five
percent (5%) of the then Allocated Loan Amount attributable to such Property.

 

“Annex” shall have the meaning set forth in Section 4.40 hereof.

 

“Annual Budget” shall mean, individually or collectively, as the context may
require, the operating budgets, including all planned capital expenditures, for
each Property approved by Lender in accordance with Section 5.11(a)(iv) hereof
for the applicable calendar year or other period.

 

“Assignment of Management Agreement” shall mean, individually or collectively,
as the context may require, each Assignment and Subordination of Management
Agreement and Consent of Manager and/or other similar agreement (including,
without limitation, any subordination, non-disturbance and attornment agreement)
executed in connection with each Management Agreement, by and among Lender,
Borrower, the applicable Operating Lessee and the applicable Manager, as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time.

 

“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation in respect of all or any part of any Property.

 

“Borrower Principal” shall mean RFS Partnership, L.P., a Tennessee limited
partnership.

 

“Borrower Principal Obligations” shall have the meaning set forth in
Section 18.10(c) hereof.

 

3

--------------------------------------------------------------------------------


 

“Breakage Costs” shall have the meaning set forth in Section 2.3(f)(v) herein.

 

“Bridge Loan” shall have the meaning set forth in the Recitals hereto.

 

“Business Day” shall mean any day other than (i) a Saturday or a Sunday or (ii)
a day on which federally insured depository institutions in the States of New
York or North Carolina or the state in which the offices of the Lender’s
servicer and the trustee in the Securitization are located are authorized or
obligated by law, governmental decree or executive order to be closed, except
that when used with respect to the determination of LIBOR, “Business Day” shall
be a day on which commercial banks are open for international business
(including dealings in U.S. Dollar deposits) in London, England.

 

“Cash Management Account” shall mean an Eligible Account established pursuant to
the Cash Management Agreement.

 

“Cash Management Agreement” shall mean that certain Cash Management Agreement by
and among Borrower, Agent and Lender, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time, relating to
funds deposited in the Cash Management Account.

 

“Casualty” shall have the meaning set forth in Section 8.2.

 

“Closing Date” shall mean the date of the funding of the Loan.

 

“Collateral Assignment of Interest Rate Cap” shall mean that certain Collateral
Assignment of Interest Rate Cap Agreement, dated as of the date hereof, executed
by Borrower in connection with the Loan for the benefit of Lender, as the same
may be amended, restated, replaced, supplemented or otherwise modified from time
to time.

 

“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result, in lieu or in anticipation, of the exercise of the
right of condemnation or eminent domain, of all or any part of any Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting any Property or any part thereof.

 

“Condemnation Proceeds” shall have the meaning set forth in Section 8.4(b).

 

“Consequential Loss” shall have the meaning set forth in Section 2.3(f)(i).

 

“Consolidated Tangible Net Worth” means, for Borrower Principal and its
Subsidiaries on a consolidated basis as of any date of determination, Partners’
Capital on that date minus Intangible Assets on that date.

 

“Control” shall have the meaning set forth in Section 7.1 hereof.

 

“Creditors Rights Laws” shall mean with respect to any Person any existing or
future law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization,

 

4

--------------------------------------------------------------------------------


 

conservatorship, arrangement, adjustment, winding-up, liquidation, dissolution,
composition or other relief with respect to its debts or debtors.

 

“Debt” shall mean the outstanding principal amount set forth in, and evidenced
by, this Agreement and the Note together with all interest accrued and unpaid
thereon and all other sums due to Lender in respect of the Loan under the Note,
this Agreement, the Mortgages or any other Loan Document.

 

“Debt Service” shall mean, with respect to any particular period of time,
scheduled principal and/or interest payments under the Note.

 

“Debt Service Coverage Ratio” shall mean, as of any date of determination, for
the immediately preceding twelve (12) calendar month period, the ratio, as
determined by Lender, of (a) Net Operating Income to (b) the aggregate amount of
Debt Service and Mezzanine Debt Service which would be due for the same period
based on the principal amount of the Loan and the Mezzanine Loan outstanding as
of the date of such determination and calculated at a mortgage constant equal to
(i) ten percent (10%) for purposes of determining if an Excess Cash Flow Sweep
Period has occurred and/or remains in effect and (ii) for all other purposes ten
and one-quarter percent (10.25%).

 

“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would be an Event of Default.

 

“Default Rate” shall mean, with respect to the Loan, a rate per annum equal to
the lesser of (a) the maximum rate permitted by applicable law, or (b) four
percent (4%) above the Note Rate.

 

“Determination Date” shall mean (a) with respect to any Interest Period prior to
the Interest Period within which the Securitization Closing Date occurs, two (2)
Business Days prior to the start of the applicable Interest Period; (b) with
respect to the Interest Period within which the Securitization Closing Date
occurs, (i) for that portion of such Interest Period which ends on the day prior
to the Securitization Closing Date, the date that is two (2) Business Days prior
to the start of such Interest Period, and (ii) for the remaining portion of such
Interest Period which commences on the Securitization Closing Date, the date
that is two (2) Business Days prior to the Securitization Closing Date; and
(iii) with respect to each Interest Period thereafter, the date that is two (2)
Business Days prior to the beginning of such Interest Period.

 

“Disclosure Document” shall have the meaning set forth in Section 13.5 hereof.

 

“Doubletree Property” shall have the meaning set forth on Schedule B attached
hereto.

 

“Doubletree Replacement Reserve Account” shall have the meaning set forth in
Section 9.2(b) hereof.

 

“Eligible Account” shall mean a separate and identifiable account from all other
funds held by the holding institution that is either (a) an account or accounts
maintained with a federal or state chartered depository institution or trust
company which complies with the definition of

 

5

--------------------------------------------------------------------------------


 

Eligible Institution or (b) a segregated trust account or accounts maintained
with a federal or state chartered depository institution or trust company acting
in its fiduciary capacity which, in the case of a state chartered depository
institution or trust company, is subject to regulations substantially similar to
12 C.F.R. §9.10(b), having in either case a combined capital and surplus of at
least $50,000,000 and subject to supervision or examination by federal and state
authority.  An Eligible Account will not be evidenced by a certificate of
deposit, passbook or other instrument.

 

“Eligible Institution” shall mean Bank of America, N.A. or a depository
institution or trust company insured by the Federal Deposit Insurance
Corporation, the short term unsecured debt obligations or commercial paper of
which are rated at least “A-1+” by S&P, “P-1” by Moody’s and “F-1+” by Fitch in
the case of accounts in which funds are held for thirty (30) days or less (or,
in the case of accounts in which funds are held for more than thirty (30) days,
the long term unsecured debt obligations of which are rated at least “AA” by
Fitch and S&P and “Aa2” by Moody’s).

 

“Embargoed Person” shall the meaning set forth in Section 4.39.

 

“Environmental Law” shall have the meaning set forth in Section 12.5 hereof.

 

“Environmental Liens” shall have the meaning set forth in Section 12.5 hereof.

 

“Environmental Report” shall have the meaning set forth in Section 12.5 hereof.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time and any successor statutes thereto and applicable
regulations issued pursuant thereto in temporary or final form.

 

“Event of Default” shall have the meaning set forth in Section 11.1 hereof.

 

“Excess Cash” shall mean an amount equal to all funds remaining in the Cash
Management Account on each Payment Date following the disbursements and
application of funds pursuant to the terms of the Cash Management Agreement.

 

“Excess Cash Flow Sweep Period” shall mean the period commencing on the date
upon which (i) an Event of Default occurs or (ii) at any time the Debt Service
Coverage Ratio (based on a ten (10.00%) mortgage constant, as detailed in the
definition of the term Debt Service Coverage Ratio) is less than or equal to
1.10 to 1.00, and ending on the date all sums are permitted to be released from
the Excess Cash Flow Reserve Account pursuant to Section 9.7 hereof.

 

“Excess Cash Reserve Account” shall have the meaning set forth in Section 9.7
hereof.

 

“Excess Cash Reserve Funds” shall have the meaning set forth in Section 9.7
hereof.

 

“Exchange Act” shall mean the Securities and Exchange Act of 1934, as amended.

 

“Exchange Act Filing” shall have the meaning set forth in Section 5.11(c)
hereof.

 

6

--------------------------------------------------------------------------------


 

“Extended Maturity Date” shall have the meaning set forth in Section 2.3(b).

 

“Extension Option” shall have the meaning set forth in Section 2.3(b).

 

“Extraordinary Expense” shall mean an operating expense or capital expenditure
with respect to any Property that (i) is not set forth on the Annual Budget and
(ii) is not subject to payment by withdrawals from the Replacement Reserve
Account.  If Borrower requests the disbursement of any Extraordinary Expense,
Borrower shall deliver promptly to Lender with such request a reasonably
detailed explanation of such proposed Extraordinary Expense for the approval of
Lender.

 

“Extraordinary Expense Reserve Account” shall have the meaning set forth in
Section 9.8(b) hereof.

 

“Extraordinary Expense Reserve Funds” shall have the meaning set forth in
Section 9.8(b) hereof.

 

“FF&E” shall mean all furniture, fixtures, outfittings, apparatus, equipment and
all other items of personal property of the type customarily installed in, held
in storage for use in, used in or required for use in connection with any
Property as a hotel.

 

“First Payment Date” shall mean the Payment Date occurring in January, 2004.

 

“Fitch” shall mean Fitch, Inc.

 

“Flagstone” shall have the meaning set forth in Schedule B hereof.

 

“Flint Property” shall have the meaning set forth in Schedule B hereof.

 

“Foreign Taxes” shall have the meaning set forth in Section 2.3(f)(ii).

 

“Franchise Agreement” shall mean, individually or collectively, as the context
may require, each franchise or similar agreement entered into by and between the
applicable Operating Lessee and Franchisor pursuant to which the Operating
Lessee is permitted to operate the applicable Property under the “flag” or other
trade name that is the subject thereof, as the same may be amended, restated,
replaced, supplemented or otherwise modified in accordance with the terms
hereof; provided that, as long as the Non-Affiliated Lessee leases the Miami
Lakes Property or the Miami Airport West Property, as to each such Property, the
term “Franchise Agreement” shall exclude any franchise or similar agreement
entered into by such Operating Lessee.

 

“Franchisor” shall mean, individually or collectively, as the context may
require, each franchisor under a Franchise Agreement.  As of the date hereof,
each Franchisor of each Property is set forth on Schedule B attached hereto.  No
replacement or substitute Franchisor shall be selected, approved or consented to
by Borrower or Affiliated Lessee other than in accordance with the terms hereof.

 

7

--------------------------------------------------------------------------------


 

“GAAP” shall mean generally accepted accounting principles in the United States
of America as of the date of the applicable financial report.

 

“Governmental Authority” shall mean any court, board, agency, department,
commission, office or other authority of any nature whatsoever for any
governmental unit (federal, state, county, municipal, city, town, special
district or otherwise) whether now or hereafter in existence.

 

“Ground Lease” means, individually or collectively, as the context may require,
that certain (a) Ground Lease dated November 30, 1987 between Commonwealth Trust
Company, trustee for the Chopin Trust, as Lessor, and RFP Group, Inc., as
Lessee, the terms of which were amended and evidenced of record by that certain
Memorandum and Amendment to Ground Lease Agreement dated as of June 20, 1988 and
recorded in Book 730, Page 289 of the Office of the Recorder of Deeds for new
Castle County, Delaware, between Commonwealth Trust Company, trustee for the
Chopin Trust and RFP Group, Inc., as assigned under Assignment of Lease from RFP
Group, Inc. to RFS Partnership, L.P. dated October 14, 1994 and recorded in Deed
Book 1824, Page 196 and further assigned by that certain assignment by RFS
Partnership, L.P. to Borrower, and as amended by that certain Ground Lease
Estoppel and Agreement by Northtowne, Inc., as successor trustee for Chopin
Trust, and Borrower and agreed and consented to by the National Life Insurance
Company of Vermont all with respect to the “Wilmington Newark Property” (as
defined on Schedule A) (such Ground Lease, the “Wilmington Ground Lease”) and
(b) Lease between Shively Masonic Lodge No. 951, F. & A.M. by and through its
Board of Trustees and its Building Committee, as Lessor, and West, Inc. d/b/a
Holiday Inn Southwest, as Lessee which was recorded at Book 5039, Page 873 in
the Office of the Clerk of the County Court of Jefferson County, Kentucky being
the same leasehold estate which was acquired by LVSW Partners, LP, a Tennessee
limited partnership, from West, Inc. by Assignment of Lease dated November 27,
1984 and recorded in Deed Book 5463, page 861 in the aforesaid clerk’s office,
which was further assigned to RFS Partnership, L.P. by Assignment of Lease dated
August 5, 1993 and recorded in Book 6345, Page 085 in the same clerk’s office
and which was further assigned by RFS Partnership, L.P. to Borrower, under
Assignment and Assumption of Ground Lease dated as of and recorded promptly
following the date hereof, all with respect to the “Louisville Southwest
Property” (as defined on Schedule A) (such Ground Lease, the “Louisville
Southwest Ground Lease”).

 

“Ground Rent” means all amounts payable to the landlords under each Ground
Lease.

 

“Ground Rent Monthly Deposit” shall have the meaning set forth in Section 9.10
hereof.

 

“Ground Rent Reserve Funds” shall have the meaning set forth in Section 9.10
hereof.

 

“Ground Rent Reserve Account” shall have the meaning set forth in Section 9.10
hereof.

 

“Hazardous Materials” shall have the meaning set forth in Section 12.5 hereof.

 

8

--------------------------------------------------------------------------------


 

“Hilton” shall mean, individually or collectively, as the context shall require,
Promus Hotels, Inc., and with respect to the “San Diego Del Mar Property”, (as
defined in Schedule A), DT Management, Inc.

 

“Hilton Managed Properties” shall mean as each Property managed by Hilton
pursuant to a Management Agreement in effect as of the Closing Date and approved
by Lender.

 

“Hilton Replacement Reserve Agreement” shall have the meaning set forth in
Section 9.2(b) hereof.

 

“Improvements” shall have the meaning set forth in the granting clause of each
Mortgage.

 

“Indemnified Parties” shall mean (a) Lender, (b) any prior owner or holder of
the Loan or Participations in the Loan, (c) any servicer or prior servicer of
the Loan, (d) any Investor or any prior Investor in any Securities, (e) any
trustees, custodians or other fiduciaries who hold or who have held a full or
partial interest in the Loan for the benefit of any Investor or other third
party, (f) any receiver  or other fiduciary appointed in a foreclosure or other
Creditors Rights Laws proceeding, (g) any officers, directors, shareholders,
partners, members, employees, agents, servants, representatives, contractors,
subcontractors, Affiliates or subsidiaries of any and all of the foregoing, and
(h) the heirs, legal representatives, successors and assigns of any and all of
the foregoing (including, without limitation, any successors by merger,
consolidation or acquisition of all or a substantial portion of the Indemnified
Parties’ assets and business), in all cases whether during the term of the Loan
or as part of or following a foreclosure of any or all of the Mortgages.

 

“Independent Director” shall have the meaning set forth in Section 6.4.

 

“Insurance Premiums” shall have the meaning set forth in Section 8.1(b) hereof.

 

“Insurance Proceeds” shall have the meaning set forth in Section 8.4(b) hereof.

 

“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names, trademarks, patents, franchises, licenses, unamortized deferred
charges, unamortized debt discount, and capitalized research and development
costs.

 

“Intercreditor Agreement” shall mean the Intercreditor Agreement, to be dated as
of the date of the loan agreement evidencing the Mezzanine Loan, by and between
Lender and Mezzanine Lender.

 

“Interest Period” shall mean (a) with respect to the initial period for the
accrual of interest due under this Agreement, the Interim Interest Period, and
(b) with respect to the First Payment Date and each Payment Date thereafter, the
period from and including the Selected Day immediately preceding the applicable
Payment Date through but excluding the Selected Day next occurring after the
applicable Payment Date.  Notwithstanding the foregoing clause (b), if the
Lender so elects at any time, the “Interest Period” shall be the calendar month
preceding each Payment Date.

 

9

--------------------------------------------------------------------------------


 

“Interim Interest Period” shall mean the period from and including the Closing
Date through but excluding the Selected Day first occurring after the Closing
Date, provided, however, there shall be no “Interim Interest Period” in the
event the Closing Date shall occur on a Selected Day.

 

“Internal Revenue Code” shall mean the Internal Revenue Code of 1986, as
amended, as it may be further amended from time to time, and any successor
statutes thereto, and applicable U.S. Department of Treasury regulations issued
pursuant thereto in temporary or final form.

 

“Interstate” shall mean Interstate Management Company, L.L.C.

 

“Interstate Managed Properties” shall mean each Property managed by Interstate
pursuant to a Management Agreement in effect as of the Closing Date and approved
by Lender and shall include the Flint Property regardless of whether it is
managed by Interstate or Flagstone.

 

“Interstate Replacement Reserve Account” shall have the meaning set forth in
Section 9.2(b) hereof.

 

“Investor” shall have the meaning set forth in Section 13.3 hereof.

 

“Issuer Group” shall have the meaning set forth in Section 13.5(b) hereof.

 

“Issuer Person” shall have the meaning set forth in Section 13.5(b) hereof.

 

“Lease” shall have the meaning set forth in the Mortgages (and shall include,
but not be limited to, each Operating Lease).

 

“Lease Enhancement Account” shall have the meaning set forth in Section 9.11
hereof.

 

“Lease Enhancement Funds” shall have the meaning set forth in Section 9.11
hereof.

 

“Legal Requirements” shall mean all statutes, laws, rules, orders, regulations,
ordinances, judgments, decrees and injunctions of Governmental Authorities
affecting any Property or any part thereof, or the construction, use, alteration
or operation thereof, whether now or hereafter enacted and in force, and all
permits, licenses, authorizations and regulations relating thereto, and all
covenants, agreements, restrictions and encumbrances contained in any
instruments, either of record or known to Borrower, at any time in force
affecting any Property or any part thereof, including, without limitation, any
which may (a) require repairs, modifications or alterations in or to any
Property or any part thereof, or (b) in any way materially limit the use and
enjoyment thereof for hotel and related uses.

 

“Letter of Credit”  shall mean an irrevocable, unconditional, transferable,
clean sight draft letter of credit acceptable to Lender and the Rating Agencies
(either an evergreen letter of credit or one which does not expire until at
least (a) thirty (30) Business Days after the Maturity Date, as the same may be
extended or (b) such other applicable date in the event of a Letter of Credit
delivered pursuant to the provisions of Section 5.21, Section 9.6, Section 9.10
or Section 9.11

 

10

--------------------------------------------------------------------------------


 

hereof) in favor of Lender and entitling Lender to draw thereon in New York, New
York issued by a domestic Eligible Institution or the U.S. agency or branch of a
foreign Eligible Institution.  If at any time the bank issuing the Letter of
Credit shall cease to be an Eligible Institution, Lender shall have the right to
immediately draw down the Letter of Credit in full and apply the proceeds
thereof in accordance with the terms hereof.

 

“LIBOR” shall mean, with respect to each Interest Period, a rate of interest per
annum obtained by dividing

 

(a)           the rate for deposits in U.S. Dollars, for a period equal to one
month, which appears on the Telerate Page 3750 as of 11:00 a.m., London time, on
the related Determination Date; provided, however, if Telerate is unavailable,
the rate shall be as specified on Reuters Screen LIBOR Page or, more than one
rate is specified on Reuters Screen LIBOR Page, the LIBOR Rate shall be the
arithmetic mean of all rates.  Lender shall determine the LIBOR Rate for each
Interest Period and Selected Day and the determination of the LIBOR Rate by
Lender shall be binding upon Borrower absent manifest error, by

 

(b)           a percentage equal to 100% minus the applicable Reserve Percentage
then in effect.

 

LIBOR may or may not be the lowest rate based upon the market for U.S. Dollar
deposits in the London Interbank Eurodollar Market at which the Lender prices
loans on the date which LIBOR is determined by Lender as set forth above.

 

“LIBOR Loan” shall mean the Loan at such time as interest thereon accrues at the
LIBOR Rate.

 

“LIBOR Margin” shall mean 1.89%.

 

“LIBOR Rate” shall mean the sum of (i) LIBOR plus (ii) the LIBOR Margin.

 

“Lien” shall mean any mortgage, deed of trust, lien, pledge, hypothecation,
assignment, security interest, or any other encumbrance, charge or transfer of,
on or affecting Borrower, any Property, any portion thereof or any interest
therein, including, without limitation, any conditional sale or other title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, the filing of any financing statement, and
mechanic’s, materialmen’s and other similar liens and encumbrances.

 

“LLC Agreement” shall have the meaning set forth in Section 6.1(c) hereof.

 

“Loan” shall mean the loan made by Lender to Borrower pursuant to this
Agreement.

 

“Loan Documents” shall mean, collectively, this Agreement, the Note, the
Mortgages, each Assignment of Management Agreement, the Cash Management
Agreement, the Collateral Assignment of Interest Rate Cap, each Subordination,
Non-Disturbance and Attornment Agreement, each Subordination, Attornment and
Security Agreement and any and all other documents, agreements and certificates
executed and/or delivered in connection with the Loan,

 

11

--------------------------------------------------------------------------------


 

as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time.

 

“Lockout Period” shall mean the period commencing on the date hereof through and
including the Payment Date occurring in June, 2005.

 

“Lockout Yield Maintenance Premium” shall mean an amount equal to four percent
(4%) of the then principal amount of the Loan.

 

“Losses” shall mean any and all claims, suits, liabilities (including, without
limitation, strict liabilities), actions, proceedings, obligations, debts,
damages, losses, costs, expenses, fines, penalties, charges, fees, judgments,
awards, amounts paid in settlement of whatever kind or nature (including but not
limited to legal fees and other costs of defense).

 

“Louisville Property” has the meaning set forth on Schedule B attached hereto.

 

“Major Lease” shall mean as to any Property (i) any Lease which, individually or
when aggregated with all other leases at such Property with the same Tenant or
its Affiliate, either (A) accounts for five percent (5%) or more of such
Property’s aggregate Net Operating Income, or (B) demises 5,000 square feet or
more of such Property’s gross leasable area, (ii) any Lease which contains any
option, offer, right of first refusal or other similar entitlement to acquire
all or any portion of any Property, or (iii) any instrument guaranteeing or
providing credit support for any Lease meeting the requirements of (i) or (ii)
above.  Without limiting any of the foregoing, each Operating Lease shall be
considered a Major Lease for all purposes hereunder.

 

“Management Agreement” shall mean, individually or collectively, as the context
may require, each management agreement entered into by and between the Operating
Lessee and Manager, in form and substance reasonably acceptable to Lender,
pursuant to which each Manager is to provide management and other services with
respect to the applicable Property, as the same may be amended, restated,
replaced, supplemented or otherwise modified in accordance with the terms
hereof; provided that, as long as the Non-Affiliated Lessee leases the Miami
Lakes Property or the Miami Airport West Property, as to each such Property, the
term “Management Agreement” shall exclude any management agreement entered into
by such Operating Lessee.

 

“Manager” shall mean, individually or collectively, as the context may require,
each manager of a Property under the terms of a Management Agreement.  As of the
date hereof, each Manager of each Property is set forth on Schedule B attached
hereto.  No replacement or substitute Manager shall be selected other than in
accordance with the terms hereof.

 

“Manager Replacement Reserve Account” shall have the meaning set forth in
Section 9.2(b).

 

“Manager Replacement Reserve Monthly Deposit” shall have the meaning set forth
in Section 9.2(b).

 

“Marriott” shall mean, individually or collectively, as the context shall
require, Residence Inn By Marriott, Inc. and Towneplace Management Corporation.

 

12

--------------------------------------------------------------------------------


 

“Marriott Managed Property” shall mean each Property managed by Marriott
pursuant to a Management Agreement in effect as of the Closing Date and approved
by Lender.

 

“Marriott Management Agreement” shall mean each Management Agreement in effect
as of the Closing Date between Affiliated Lessee and Marriott, as amended by the
Marriott Pooling Agreement, as the same may be amended, restated, replaced,
supplemented or otherwise modified in accordance with the terms hereof.

 

“Marriott Pooling Agreement” shall mean that certain Pooling Agreement dated as
of October 10, 2003 by and among Residence Inn By Marriott, Inc., Towneplace
Management Corporation, RFS Partnership, L.P., RFS Financing Partnership, L.P.
and CNL Rose SPE Tenant Corp. with respect to the Marriott Managed Properties,
the interests of RFS Partnership, L.P. and RFS Financing Partnership, L.P. in
which have been assigned to Borrower as of the date hereof, as the same may be
amended, restated, replaced, supplemented or otherwise modified in accordance
with the terms hereof.

 

“Marriott Replacement Reserve Account” shall have the meaning set forth in
Section 9.2(b) hereof.

 

“Maturity Date” shall mean the Payment Date occurring in December, 2006, as such
date may be extended pursuant to Section 2.3(b) hereof.

 

“Maximum Legal Rate” shall mean the maximum nonusurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or the other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.

 

“Member” shall have the meaning set forth in Section 6.1(c) hereof.

 

“Mezzanine Debt Service” shall mean, with respect to any particular period of
time, scheduled principal and/or interest payments under the Mezzanine Loan.

 

“Mezzanine Borrower” shall mean Rose Mezzanine SPE 1, LP, a Delaware limited
partnership.

 

“Mezzanine Lender” shall mean the entity making the Mezzanine Loan.

 

“Mezzanine Loan” shall mean that certain mezzanine loan in the original
principal amount of $35,000,000.00 to Rose Mezzanine SPE, LP, the limited
partner of Borrower and sole member of Rose SPE 1 GP, LLC, the general partner
of Borrower.

 

“Miami Airport West Property” shall have the meaning set forth on Schedule B
hereto.

 

“Miami Lakes Property” shall have the meaning set forth on Schedule B hereto.

 

“Moody’s” shall mean Moody’s Investor Services, Inc.

 

13

--------------------------------------------------------------------------------


 

“Monthly Payment Amount” shall mean the monthly payment of interest due on each
Payment Date equal to the interest that has or will accrue at the Note Rate
during the Interest Period in which the applicable Payment Date shall occur
based on the outstanding principal balance of the Note (a) as the same shall
exist on the Closing Date in the instance of the First Payment Date and (b)
thereafter as the same shall exist on the Selected Day immediately preceding the
applicable Payment Date.

 

“Mortgage” shall mean, collectively, each first priority mortgage/deed of
trust/deed to secure debt and security agreement encumbering the applicable
Property(ies), originally executed and delivered by the applicable Original
Borrowers to the Original Lenders as security for the Bridge Loan and (a)
assigned by (i) the Original Lenders to Lender and (ii) the applicable Original
Borrower to Borrower pursuant to the Loan Modification Agreement and (b) further
modified by the Loan Modification Agreement and/or certain amendments of even
date herewith, as the same may be further amended, restated, replaced,
supplemented or otherwise modified from time to time.  “Mortgage” means any of
the Mortgages.

 

“Net Operating Income” shall mean, with respect to any period of time, the
amount obtained by subtracting Operating Expenses from Operating Income, as such
amount may be adjusted by Lender in its good faith discretion based on Lender’s
current underwriting standards and any underwriting standards then in use by any
of the Rating Agencies, including without limitation, adjustments for vacancy
allowance.

 

“Net Proceeds” shall have the meaning set forth in Section 8.4(b) hereof.

 

“Net Proceeds Deficiency” shall have the meaning set forth in Section 8.4(b)(vi)
hereof.

 

“Non-Affiliated Lessee” shall mean, individually or collectively, as the context
may require, each operating lessee under an Operating Lease, which is not an
Affiliate of Borrower, provided that such operating lessee shall be selected in
accordance with the terms hereof.  As of the date hereof, the term
Non-Affiliated Lessee shall refer to Landcom Hospitality Management, Inc., in
its capacity as the lessee of (a) the Miami Lakes Property and (b) the Miami
Airport West Property.

 

“Note” shall have the meaning set forth in the Recitals hereto.

 

“Note Rate” shall mean (a) with respect to the Interim Interest Period, an
interest rate per annum equal to 3.060%; and (b) with respect to each Interest
Period thereafter, through and including the Interest Period in which the
Maturity Date or Extended Maturity Date, as applicable, shall occur, an interest
rate per annum equal to (i) the LIBOR Rate (in all cases where clause (ii) below
does not apply), or (ii) the Static LIBOR Rate, to the extent provided in
accordance with the provisions of Section 2.2(b).

 

“OFAC” shall have the meaning set forth in Section 4.40 hereof.

 

“Offering Document Date” shall have the meaning set forth in
Section 5.11(c)(i)(D) hereof.

 

14

--------------------------------------------------------------------------------


 

“Officer’s Certificate” shall mean a certificate delivered to Lender by Borrower
which is signed by an authorized officer of the general partner of Borrower.

 

“Operating Expenses” shall mean, with respect to any period of time, the total
of all expenses actually paid or payable, computed in accordance with GAAP, of
whatever kind relating to the operation, maintenance and management of each
Property, including without limitation, utilities, ordinary repairs and
maintenance, Insurance Premiums, Ground Rent, license and franchise fees, Taxes
and Other Charges, advertising expenses, payroll and related taxes, computer
processing charges, management fees equal to the greater of four percent (4%) of
the Operating Income of each Property and the management fees actually paid
under each Management Agreement, operational equipment or other lease payments
as approved by Lender, FF&E expenditures equal to the greater of five percent
(5%) per annum and the actual FF&E expenditures per annum with respect to each
Property, without duplication of any other item identified above, all payments
required to be made pursuant to any Franchise Agreement and/or Management
Agreement, but specifically excluding depreciation and amortization, income
taxes, Debt Service, any incentive fees due under the Management Agreement, any
item of expense that in accordance with GAAP should be capitalized but only to
the extent the same would qualify for funding from the Reserve Accounts, any
item of expense that would otherwise be covered by the provisions hereof but
which is paid by any Tenant (other than any Affiliated Lessee) under such
Tenant’s Lease or other agreement, and deposits into the Reserve Accounts.

 

“Operating Expense Reserve Account” shall have the meaning set forth in
Section 9.8 hereof.

 

“Operating Expense Reserve Funds” shall have the meaning set forth in
Section 9.8 hereof.

 

“Operating Income” shall mean, with respect to any period of time, all income,
computed in accordance with GAAP, derived from the ownership and operation of 
each Property from whatever source, including, but not limited to, Rents,
utility charges, escalations, forfeited security deposits, interest on credit
accounts, service fees or charges, license fees, parking fees, rent concessions
or credits, and other required pass-throughs but excluding sales, use and
occupancy or other taxes on receipts required to be accounted for by Borrower to
any Governmental Authority, refunds and uncollectible accounts, sales of
furniture, fixtures and equipment, interest income from any source other than
the escrow accounts, Reserve Accounts or other accounts required pursuant to the
Loan Documents, Insurance Proceeds (other than business interruption or other
loss of income insurance), Awards, percentage rents, unforfeited security
deposits, utility and other similar deposits, income from tenants not paying
rent, income from tenants in bankruptcy, non-recurring or extraordinary income,
including, without limitation lease termination payments, and any disbursements
to Borrower from the Reserve Funds.

 

“Operating Lease” shall mean, individually or collectively, as the context may
require, the operating lease or similar agreement entered into by and between
Borrower and the applicable Operating Lessee, which governs the operation of one
of more of the Properties as the same may be amended, restated, replaced,
supplemented or modified from time to time, in accordance with the terms hereof.

 

15

--------------------------------------------------------------------------------


 

“Operating Lessee” shall mean, individually or collectively, as the context may
require, Affiliated Lessee and Non-Affiliated Lessee, together with any
substitutes or replacements determined in accordance with the terms hereof.

 

“Other Charges” shall mean all ground rents, maintenance charges, impositions
other than Taxes, and any other charges, including, without limitation, vault
charges and license fees for the use of vaults, chutes and similar areas
adjoining any Property, now or hereafter levied or assessed or imposed against
any Property or any part thereof.

 

“Other Replacement Reserve Account” shall have the meaning set forth in
Section 9.2(b) hereof.

 

“Other Replacement Reserve Monthly Deposit” shall have the meaning set forth in
Section 9.2(b).

 

“Participations” shall have the meaning set forth in Section 13.1 hereof.

 

“Partners’ Capital” means, as of any date of determination, with respect to any
Person, consolidated partner’s capital of such Person as of that date determined
in accordance with GAAP.

 

“Patriot Act” shall have the meaning set forth in Section 4.40 hereof.

 

“Payment Date” shall mean the day that is seven (7) Business Days prior to the
Selected Day.

 

“Permitted Encumbrances” shall mean collectively, (a) the Lien and security
interests created by the Loan Documents, (b) all Liens, encumbrances and other
matters disclosed in the Title Insurance Policy, (c) Liens, if any, for Taxes
imposed by any Governmental Authority not yet due or delinquent, (d) such other
title and survey exceptions as Lender has approved or may approve in writing in
Lender’s reasonable discretion, and (e) such other easements reasonably created
by Borrower in the ordinary course of business which do not have (and are not
anticipated to have) a material adverse affect on the value, use, operation or
enjoyment of the applicable Property as a hotel of a similar type as the hotel
situated on such Property as of the Closing Date or on the ability of Borrower
to perform its obligations (including its payment obligations under this
Agreement, the Note and the other Loan Documents).

 

“Permitted Investments” shall mean to the extent available from Lender or
Lender’s servicer for deposits in the Reserve Accounts, any one or more of the
following obligations or securities acquired at a purchase price of not greater
than par, including those issued by a servicer of the Loan, the trustee under
any securitization or any of their respective Affiliates, payable on demand or
having a maturity date not later than the Business Day immediately prior to the
date on which the funds used to acquire such investment are required to be used
under this Agreement and meeting one of the appropriate standards set forth
below:

 

(a)           obligations of, or obligations fully guaranteed as to payment of
principal and interest by, the United States or any agency or instrumentality
thereof provided such obligations are backed by the full faith and credit of the
United States of America, including, without

 

16

--------------------------------------------------------------------------------


 

limitation, obligations of: the U.S. Treasury (all direct or fully guaranteed
obligations), the Farmers Home Administration (certificates of beneficial
ownership), the General Services Administration (participation certificates),
the U.S. Maritime Administration (guaranteed Title XI financing), the Small
Business Administration (guaranteed participation certificates and guaranteed
pool certificates), the U.S. Department of Housing and Urban Development (local
authority bonds) and the Washington Metropolitan Area Transit Authority
(guaranteed transit bonds); provided, however, that the investments described in
this clause must (i) have a predetermined fixed dollar of principal due at
maturity that cannot vary or change, (ii) be rated “AAA” or the equivalent by
each of the Rating Agencies, (iii) if rated by S&P, must not have an “r”
highlighter affixed to their rating, (iv) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, and (v) such investments must not be subject to liquidation prior to
their maturity;

 

(b)           Federal Housing Administration debentures;

 

(c)           obligations of the following United States government sponsored
agencies: Federal Home Loan Mortgage Corp. (debt obligations), the Farm Credit
System (consolidated systemwide bonds and notes), the Federal Home Loan Banks
(consolidated debt obligations), the Federal National Mortgage Association (debt
obligations), the Financing Corp. (debt obligations), and the Resolution Funding
Corp. (debt obligations); provided, however, that the investments described in
this clause must (i) have a predetermined fixed dollar of principal due at
maturity that cannot vary or change, (ii) if rated by S&P, must not have an “r”
highlighter affixed to their rating, (iii) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, and (iv) such investments must not be subject to liquidation prior to
their maturity;

 

(d)           federal funds, unsecured certificates of deposit, time deposits,
bankers’ acceptances and repurchase agreements with maturities of not more than
365 days of any bank, the short term obligations of which at all times are rated
in the highest short term rating category by each Rating Agency (or, if not
rated by all Rating Agencies, rated by at least one Rating Agency in the highest
short term rating category and otherwise acceptable to each other Rating Agency,
as confirmed in writing that such investment would not, in and of itself, result
in a downgrade, qualification or withdrawal of the initial, or, if higher, then
current ratings assigned to the Securities); provided, however, that the
investments described in this clause must (i) have a predetermined fixed dollar
of principal due at maturity that cannot vary or change, (ii) if rated by S&P,
must not have an “r” highlighter affixed to their rating, (iii) if such
investments have a variable rate of interest, such interest rate must be tied to
a single interest rate index plus a fixed spread (if any) and must move
proportionately with that index, and (iv) such investments must not be subject
to liquidation prior to their maturity;

 

(e)           fully Federal Deposit Insurance Corporation-insured demand and
time deposits in, or certificates of deposit of, or bankers’ acceptances with
maturities of not more than 365 days and issued by, any bank or trust company,
savings and loan association or savings bank, the short term obligations of
which at all times are rated in the highest short term rating category by each
Rating Agency (or, if not rated by all Rating Agencies, rated by at least one
Rating Agency in the

 

17

--------------------------------------------------------------------------------


 

highest short term rating category and otherwise acceptable to each other Rating
Agency, as confirmed in writing that such investment would not, in and of
itself, result in a downgrade, qualification or withdrawal of the initial, or,
if higher, then current ratings assigned to the Securities); provided, however,
that the investments described in this clause must (i) have a predetermined
fixed dollar of principal due at maturity that cannot vary or change, (ii) if
rated by S&P, must not have an “r” highlighter affixed to their rating, (iii) if
such investments have a variable rate of interest, such interest rate must be
tied to a single interest rate index plus a fixed spread (if any) and must move
proportionately with that index, and (iv) such investments must not be subject
to liquidation prior to their maturity;

 

(f)            debt obligations with maturities of not more than 365 days and at
all times rated by each Rating Agency (or, if not rated by all Rating Agencies,
rated by at least one Rating Agency and otherwise acceptable to each other
Rating Agency, as confirmed in writing that such investment would not, in and of
itself, result in a downgrade, qualification or withdrawal of the initial, or,
if higher, then current ratings assigned to the Securities) in its highest
long-term unsecured rating category; provided, however, that the investments
described in this clause must (i) have a predetermined fixed dollar of principal
due at maturity that cannot vary or change, (ii) if rated by S&P, must not have
an “r” highlighter affixed to their rating, (iii) if such investments have a
variable rate of interest, such interest rate must be tied to a single interest
rate index plus a fixed spread (if any) and must move proportionately with that
index, and (iv) such investments must not be subject to liquidation prior to
their maturity;

 

(g)           commercial paper (including both non-interest-bearing discount
obligations and interest-bearing obligations payable on demand or on a specified
date not more than one year after the date of issuance thereof) with maturities
of not more than 365 days and that at all times is rated by each Rating Agency
(or, if not rated by all Rating Agencies, rated by at least one Rating Agency
and otherwise acceptable to each other Rating Agency, as confirmed in writing
that such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial, or, if higher, then current ratings
assigned to the Securities) in its highest short-term unsecured debt rating;
provided, however, that the investments described in this clause must (i) have a
predetermined fixed dollar of principal due at maturity that cannot vary or
change, (ii) if rated by S&P, must not have an “r” highlighter affixed to their
rating, (iii) if such investments have a variable rate of interest, such
interest rate must be tied to a single interest rate index plus a fixed spread
(if any) and must move proportionately with that index, and (iv) such
investments must not be subject to liquidation prior to their maturity;

 

(h)           units of taxable money market funds or mutual funds, with
maturities of not more than 365 days and which funds are regulated investment
companies, seek to maintain a constant net asset value per share and invest
solely in obligations backed by the full faith and credit of the United States,
which funds have the highest rating available from each Rating Agency (or, if
not rated by all Rating Agencies, rated by at least one Rating Agency and
otherwise acceptable to each other Rating Agency, as confirmed in writing that
such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial, or, if higher, then current ratings
assigned to the Securities) for money market funds or mutual funds; and

 

(i)            any other security, obligation or investment which has been
approved as a Permitted Investment in writing by (i) Lender and (ii) each Rating
Agency, as evidenced by a

 

18

--------------------------------------------------------------------------------


 

written confirmation that the designation of such security, obligation or
investment as a Permitted Investment will not, in and of itself, result in a
downgrade, qualification or withdrawal of the initial, or, if higher, then
current ratings assigned to the Securities by such Rating Agency;

 

provided, however, that no obligation or security shall be a Permitted
Investment if (A) such obligation or security evidences a right to receive only
interest payments, (B) the right to receive principal and interest payments on
such obligation or security are derived from an underlying investment that
provides a yield to maturity in excess of one hundred twenty percent (120%) of
the yield to maturity at par of such underlying investment or (C) such
obligation or security has a remaining term to maturity in excess of one (1)
year.

 

“Person” shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

 

“Personal Property” shall have the meaning set forth in the granting clause of
the Mortgages.

 

“Physical Conditions Report” shall mean a report prepared by a company
reasonably satisfactory to Lender regarding the physical condition of each
Property, satisfactory in form and substance to Lender in its reasonable
discretion (the form  of reports accepted by Lender as of the Closing Date shall
be presumed to be in acceptable form for reports to be submitted thereafter in
accordance with the terms hereof).

 

 “PIP Report” shall mean any property improvement plan or other similar report
issued by any Franchisor or Manager (with respect to any Property which is not
subject to a Franchise Agreement), with respect to any repairs, replacements,
improvements or additions as may be required under the applicable Franchise
Agreement or Management Agreement.

 

“PIP Reserve Account” shall have the meaning set forth in Section 9.2(c) hereof.

 

“PIP Reserve Funds” shall have the meaning set forth in Section 9.2(c) hereof.

 

“PIP Reserve Monthly Deposit” shall have the meaning set forth in Section 9.2(c)
hereof.

 

“Policies” shall have the meaning specified in Section 8.1(b) hereof.

 

“Policy” shall have the meaning specified in Section 8.1(b) hereof.

 

“Prohibited Transfer” shall have the meaning set forth in Section 7.2(a) hereof.

 

“Properties” shall mean each parcel of real property (or leasehold interest in
real property demised under either Ground Lease, as the case may be), the
Improvements thereon and all Personal Property owned by Borrower and encumbered
by the Mortgages, together with all rights pertaining to such property and
Improvements, as more particularly described in the

 

19

--------------------------------------------------------------------------------


 

granting clause of the Mortgages and referred to therein as the “Property”. 
“Property” means any of the Properties.

 

“Provided Information” shall have the meaning set forth in Section 13.4(a)
hereof.

 

“Qualified Lessee” shall mean (a) CNL Rose SPE Tenant Corp.; (b) an entity which
is an Affiliate of Borrower, including, any then existing Affiliated Lessee,
provided that (i) no Default or Event of Default shall exist hereunder, (ii) in
the instance of an entity which is then an Affiliated Lessee, such entity is not
then in default beyond any applicable notice or cure period under any Operating
Lease, Franchise Agreement or Management Agreement to which it is a party, (iii)
such entity shall be a “special purpose entity” containing (A) the same special
purpose entity covenants as set forth in CNL Rose SPE Tenant Corp.’s
organizational documents as the same shall exist as of the Closing Date, and (B)
such other special purpose entity covenants or provisions as may then be
required by the Rating Agencies, (iv) Lender shall have first received a
substantive non-consolidation opinion with respect to the appointment of such
entity as successor lessee under any Operating Lease and (v) a Qualified Manager
shall be managing each related Property pursuant to a Management Agreement in
form acceptable to Lender or (c) a hotel operating company which at the time of
its engagement as Operating Lessee (i) shall be (or when considered together
with any Affiliate thereof, shall be) operating and controlling full-service
hotels having an aggregate of at least 2,500 rooms and 20 hotel properties
similar to the Properties, exclusive of rooms located on any Property and the
Properties, (ii) shall be approved by Lender, which approval shall not be
unreasonably withheld and (iii) for which Lender shall have received written
confirmation from the Rating Agencies that the appointment of such operating
lessee shall not result in a downgrade, withdrawal or qualification of the
initial, or if higher, then current ratings issued in connection with a
Securitization, or if a Securitization has not occurred, any ratings to be
assigned in connection with a Securitization.

 

“Qualified Manager” shall mean a reputable and experienced professional
management organization (a) which manages, together with its Affiliates,
full-service hotels, having in aggregate at least 2,500 rooms and 20 hotel
properties similar to the Properties, exclusive of rooms located on any Property
and the Properties and (b) approved by Lender, which approval shall not have
been unreasonably withheld and for which Lender shall have received (i) written
confirmation from the Rating Agencies that the employment of such manager will
not result in a downgrade, withdrawal or qualification of the initial, or if
higher, then current ratings issued in connection with a Securitization, or if a
Securitization has not occurred, any ratings to be assigned in connection with a
Securitization, and (ii) with respect to any Affiliated Manager, a substantive
non-consolidation opinion.

 

“Rate Cap” shall mean an interest rate cap with a termination date no earlier
than the end of the Interest Period in which the initial Maturity Date occurs,
entered into with Bank of America, N.A. or an Acceptable Counterparty with a
notional amount equal to the Loan for the term of the Loan and a LIBOR strike
price not greater than seven percent (7.0 %); provided, however, if the provider
of any Rate Cap (including, but not limited to, Bank of America, N.A.) ceases to
be an Acceptable Counterparty, Borrower shall obtain a replacement Rate Cap from
an Acceptable Counterparty within ten (10) Business Days of receipt of notice
from Lender or Borrower’s obtaining knowledge that the then current counterparty
under such Rate Cap is no longer an Acceptable Counterparty; until such time as
a replacement provider is obtained in

 

20

--------------------------------------------------------------------------------


 

accordance with the above provisions, the current provider will continue to
perform its obligations under the Rate Cap; and provided, further, any
replacement Rate Cap shall be accompanied by legal opinions regarding the Rate
Cap, in form and substance acceptable to Lender, including, without limitation
opinions with respect to (i) enforceability, (ii) payment priority, (iii) choice
of law and (iv) enforcement of judgments.  Furthermore, each Rate Cap shall
provide for (i) the calculation of interest, (ii) the determination of the
interest rate, (iii) the modification of the Interest Period and (iv) the
distribution of payments thereunder to be identical to the definition of
Interest Period set forth herein.

 

“Rating Agencies” shall mean each of S&P, Moody’s and Fitch, or any other
nationally-recognized statistical rating agency which has been approved by
Lender, provided that from and after the Securitization Date, such term shall
only refer to the nationally-recognized statistical rating agency(ies) rating
the securities offered in connection with the Securitization.

 

“REA” shall mean, collectively or individually, as the context may require, any
“construction, operation and reciprocal easement agreement” or similar agreement
(including any “separate agreement” or other agreement between Borrower and one
or more other parties to an REA with respect to such REA) affecting any Property
or portion thereof.

 

“Release” shall have the meaning set forth in Section 12.5 hereof.

 

“Release Price” shall mean 120% times the then Allocated Loan Amount of the
Property(ies) being released.

 

 “REMIC Trust” shall mean a “real estate mortgage investment conduit” (within
the meaning of Section 860D, or applicable successor provisions, of the Code)
that holds the Note.

 

“Rent Roll” shall have the meaning set forth in Section 4.25 hereof.

 

“Rents” shall have the meaning set forth in the Mortgages.

 

“Replacement Rate Cap” shall mean an interest rate cap from an Acceptable
Counterparty with terms identical to the Rate Cap.

 

“Replacement Reserve Account” shall have the meaning set forth in Section 9.2(b)
hereof.

 

“Replacement Reserve Funds” shall have the meaning set forth in Section 9.2(b)
hereof.

 

“Replacement Reserve Monthly Deposit” shall have the meaning set forth in
Section 9.2(b) hereof.

 

“Replacements” shall have the meaning set forth in Section 9.2(a) hereof.

 

“Required PIP Replacements” shall have the meaning set forth in Section 9.2(c)
hereof.

 

“Required Repair Account” shall have the meaning set forth in Section 9.1(b)
hereof.

 

21

--------------------------------------------------------------------------------


 

“Required Repair Funds” shall have the meaning set forth in Section 9.1(b)
hereof.

 

“Required Repairs” shall have the meaning set forth in Section 9.1(a) hereof.

 

“Required Work” shall have the meaning set forth in Section 9.4 hereof.

 

“Reserve Accounts” shall mean the Tax and Insurance Reserve Account, the
Replacement Reserve Account, the Required Repair Account, the Excess Cash
Reserve Account (if applicable), Operating Expense Account, the Extraordinary
Expense Reserve Account, Ground Rent Reserve Account, Lease Enhancement Account,
the PIP Reserve Account and any other escrow account established by the Loan
Documents.

 

“Reserve Funds” shall mean the Tax and Insurance Reserve Funds, the Replacement
Reserve Funds, the Required Repair Funds, the Ground Rent Reserve Funds, the
Excess Cash Reserve Funds (if applicable), the Operating Expense Reserve Funds,
the Extraordinary Expense Reserve Funds, the Lease Enhancement Funds, the PIP
Reserve Funds and any other escrow funds established by the Loan Documents.

 

“Reserve Percentage” shall mean, with respect to any day of any Interest Period,
that percentage (expressed as a decimal) which is in effect on such day, as
prescribed by the Board of Governors of the Federal Reserve System (or any
successor), for determining the maximum reserve requirement (including basic,
supplemental, emergency, special and marginal reserves) generally applicable to
financial institutions regulated by the Federal Reserve Board comparable in size
and type to Lender in respect of “Eurocurrency liabilities” (or in respect of
any other category of liabilities which includes deposits by reference to which
the interest rate on the Loan is determined), whether or not Lender has any
Eurocurrency liabilities or such requirement otherwise in fact applies to
Lender.  The LIBOR Rate shall be adjusted automatically as of the effective date
of each change in the Reserve Percentage.  As of the date hereof, the Reserve
Percentage is zero, however, there can be no assurance as to what such amount
may be in the future.

 

“Restoration” shall mean, following the occurrence of a Casualty or a
Condemnation which is of a type necessitating the repair of any Property, the
completion of the repair and restoration of such Property as nearly as possible
to the condition such Property was in immediately prior to such Casualty or
Condemnation, with such alterations as may be reasonably approved by Lender.

 

“Restoration Consultant” shall have the meaning set forth in Section 8.4(b)(iii)
hereof.

 

“Restoration Retainage” shall have the meaning set forth in Section 8.4(b)(iv)
hereof.

 

“Restricted Party” shall have the meaning set forth in Section 7.1 hereof.

 

“Sale or Pledge” shall have the meaning set forth in Section 7.1 hereof.

 

“Securities” shall have the meaning set forth in Section 13.1 hereof.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

22

--------------------------------------------------------------------------------


 

“Securities Liabilities” shall have the meaning set forth in Section 13.5
hereof.

 

“Securitization” shall have the meaning set forth in Section 13.1 hereof.

 

“Securitization Closing Date” shall mean a date selected by Lender in its sole
discretion by providing not less than forty-eight (48) hours prior notice to
Borrower.

 

“Securitization Fee” has the meaning set forth in Section 17.5 hereof.

 

“Selected Day” means the fifteenth (15th) day of each calendar month or such
other date as determined by the Lender pursuant to Section 2.2(d) hereof.

 

“SPE Component Entity” shall have the meaning set forth in Section 6.1(b)
hereof.

 

“Special Member” shall have the meaning set forth in Section 6.1(c) hereof.

 

“Standard Statements” shall have the meaning set forth in Section 5.11(c)(i)(A)
hereof.

 

“S&P” shall mean Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc.

 

“State” shall mean the state or states in which any Property or any part thereof
is located.

 

“Static LIBOR Rate” shall have the meaning set forth in Section 2.2(b) hereof.

 

“Static LIBOR Rate Loan” shall have the meaning set forth in Section 2.3(f)(iii)
hereof.

 

“Subordination, Attornment and Security Agreement” shall mean for each Operating
Lease with an Affiliated Lessee, a Subordination, Attornment and Security
Agreement or other similar agreement among Lender, Borrower and the Affiliated
Lessee, in the form acceptable to Lender, as the same may be amended, restated,
replaced, supplemented or otherwise modified in accordance with the terms
hereof.

 

“Subordination, Non-Disturbance and Attornment Agreement” shall mean with
respect to the Operating Leases between Borrower and any Non-Affiliated Lessee,
a Subordination, Non-Disturbance and Attornment Agreement, by and among Lender,
Borrower and the applicable Non-Affiliated Lessee, in the form acceptable to
Lender, as the same may be amended, restated, replaced, supplemented or
otherwise modified in accordance with the terms hereof.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company, or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.

 

“Syndication” shall have the meaning set forth in Section 13.1 hereof.

 

23

--------------------------------------------------------------------------------


 

“Tax and Insurance Reserve Funds” shall have the meaning set forth in
Section 9.6 hereof.

 

“Tax and Insurance Reserve Account” shall have the meaning set forth in
Section 9.6 hereof.

 

“Taxes” shall mean all real estate and personal property taxes, assessments,
water rates or sewer rents, now or hereafter levied or assessed or imposed
against any Property or part thereof.

 

“Tenant” shall mean any Person (including, but not limited to, any Operating
Lessee) leasing, subleasing or otherwise occupying any portion of a Property
under a Lease or other occupancy agreement with Borrower or Operating Lessee.

 

“Title Insurance Policy” shall mean individually or collectively, as the context
shall require, each ALTA mortgagee title insurance policy issued with respect to
each Property and insuring the lien of the corresponding Mortgage.

 

“Transferee” shall have the meaning set forth in Section 7.5 hereof.

 

“Tribunal” shall mean any state, commonwealth, federal, foreign, territorial or
other court or governmental department, commission, board, bureau, district,
authority, agency, central bank, or instrumentality, or any arbitration
authority.

 

“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the State where the applicable Property is located.

 

“Underwriter Group” shall have the meaning set forth in Section 13.5(b) hereof.

 

Section 1.2.        PRINCIPLES OF CONSTRUCTION


 

All references to sections and schedules are to sections and schedules in or to
this Agreement unless otherwise specified.  All uses of the word “including”
shall mean “including, without limitation” unless the context shall indicate
otherwise.  Unless otherwise specified, the words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement.  Unless otherwise specified, all meanings attributed to defined terms
herein shall be equally applicable to both the singular and plural forms of the
terms so defined.

 


ARTICLE 2
GENERAL TERMS


 

Section 2.1.        LOAN COMMITMENT; DISBURSEMENT TO BORROWER


 


(A)           SUBJECT TO AND UPON THE TERMS AND CONDITIONS SET FORTH HEREIN,
LENDER HEREBY AGREES TO MAKE AND BORROWER HEREBY AGREES TO ACCEPT THE LOAN ON
THE CLOSING DATE.


 

24

--------------------------------------------------------------------------------


 


(B)           BORROWER MAY REQUEST AND RECEIVE ONLY ONE BORROWING IN RESPECT OF
THE LOAN AND ANY AMOUNT BORROWED AND REPAID IN RESPECT OF THE LOAN MAY NOT BE
REBORROWED.


 


(C)           THE LOAN SHALL BE EVIDENCED BY THE NOTE AND SECURED BY THE
MORTGAGES AND THE OTHER LOAN DOCUMENTS.


 


(D)           BORROWER SHALL USE THE PROCEEDS OF THE LOAN TO (I) PAY CERTAIN
COSTS IN CONNECTION WITH THE FINANCING OF THE PROPERTIES, (II) MAKE DEPOSITS
INTO THE RESERVE FUNDS ON THE CLOSING DATE IN THE AMOUNTS PROVIDED HEREIN, (III)
PAY COSTS AND EXPENSES INCURRED IN CONNECTION WITH THE CLOSING OF THE LOAN, AS
APPROVED BY LENDER, (IV) FUND ANY WORKING CAPITAL REQUIREMENTS OF THE
PROPERTIES, AND (V) DISTRIBUTE THE BALANCE, IF ANY, TO ITS PARTNERS.


 

Section 2.2.        INTEREST RATE


 


(A)           NOTE RATE.  THE OUTSTANDING PRINCIPAL BALANCE OF THE LOAN SHALL
BEAR INTEREST AT THE NOTE RATE.  EXCEPT AS OTHERWISE SET FORTH IN THIS
AGREEMENT, INTEREST SHALL BE PAID IN ARREARS.


 


(B)           UNAVAILABILITY OF LIBOR RATE.  IN THE EVENT THAT LENDER SHALL HAVE
DETERMINED (WHICH DETERMINATION SHALL BE CONCLUSIVE AND BINDING UPON BORROWER
ABSENT MANIFEST ERROR) THAT BY REASON OF CIRCUMSTANCES AFFECTING THE INTERBANK
EURODOLLAR MARKET, ADEQUATE AND REASONABLE MEANS DO NOT EXIST FOR ASCERTAINING
THE LIBOR RATE, THEN LENDER SHALL FORTHWITH GIVE NOTICE BY TELEPHONE OF SUCH
DETERMINATION, CONFIRMED IN WRITING, TO BORROWER AT LEAST ONE (1) BUSINESS DAY
PRIOR TO THE LAST DAY OF THE RELATED INTEREST PERIOD. IF SUCH NOTICE IS GIVEN,
THE NOTE RATE, COMMENCING WITH THE FIRST (1ST) DAY OF THE NEXT SUCCEEDING
INTEREST PERIOD, SHALL BE THE LIBOR RATE IN EFFECT FOR THE MOST RECENT INTEREST
PERIOD (THE “STATIC LIBOR RATE”).


 

If, pursuant to the terms of this Agreement, the Loan has been converted to the
Static LIBOR Rate and Lender shall determine (which determination shall be
conclusive and binding upon Borrower absent manifest error) that the event(s) or
circumstance(s) which resulted in such conversion shall no longer be applicable,
Lender shall give notice thereof to Borrower, and the Static LIBOR Rate shall
convert to the LIBOR Rate effective on the first day of the next succeeding
Interest Period. Notwithstanding any provision of this Agreement to the
contrary, in no event shall Borrower have the right to elect to convert from the
LIBOR Rate to the Static LIBOR Rate.

 


(C)           COMPUTATIONS AND DETERMINATIONS.  ALL INTEREST SHALL BE COMPUTED
ON THE BASIS OF A YEAR OF 360 DAYS AND PAID FOR THE ACTUAL NUMBER OF DAYS
ELAPSED DURING AN INTEREST PERIOD.  LENDER SHALL DETERMINE EACH INTEREST RATE
APPLICABLE TO THE DEBT IN ACCORDANCE WITH THIS AGREEMENT AND ITS DETERMINATION
THEREOF SHALL BE CONCLUSIVE IN THE ABSENCE OF MANIFEST ERROR.  THE BOOKS AND
RECORDS OF LENDER SHALL BE PRIMA FACIE EVIDENCE OF ALL SUMS OWING TO LENDER FROM
TIME TO TIME UNDER THIS AGREEMENT, BUT THE FAILURE TO RECORD ANY SUCH
INFORMATION SHALL NOT LIMIT OR AFFECT THE OBLIGATIONS OF BORROWER UNDER THE LOAN
DOCUMENTS.


 


(D)           SELECTED DAY.  PRIOR TO A SECURITIZATION, LENDER MAY IN ITS SOLE
DISCRETION CHANGE THE DAY OF THE MONTH THAT WILL CONSTITUTE THE SELECTED DAY.


 


(E)           DEFAULT RATE.  ANY PRINCIPAL OF, AND TO THE EXTENT PERMITTED BY
APPLICABLE LAW, ANY INTEREST ON THE NOTE, AND ANY OTHER SUM PAYABLE HEREUNDER,
WHICH IS NOT PAID WHEN DUE SHALL BEAR


 

25

--------------------------------------------------------------------------------


 


INTEREST FROM THE DATE DUE AND PAYABLE UNTIL PAID, PAYABLE ON DEMAND, AT A RATE
PER ANNUM (THE “DEFAULT RATE”) EQUAL TO THE NOTE RATE PLUS FOUR PERCENT (4%).


 


(F)            USURY SAVINGS.  THIS AGREEMENT AND THE NOTE ARE SUBJECT TO THE
EXPRESS CONDITION THAT AT NO TIME SHALL BORROWER BE OBLIGATED OR REQUIRED TO PAY
INTEREST ON THE PRINCIPAL BALANCE OF THE LOAN AT A RATE WHICH COULD SUBJECT
LENDER TO EITHER CIVIL OR CRIMINAL LIABILITY AS A RESULT OF BEING IN EXCESS OF
THE MAXIMUM LEGAL RATE.  IF, BY THE TERMS OF THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS, BORROWER IS AT ANY TIME REQUIRED OR OBLIGATED TO PAY INTEREST ON THE
PRINCIPAL BALANCE DUE HEREUNDER AT A RATE IN EXCESS OF THE MAXIMUM LEGAL RATE,
THE LIBOR RATE, THE STATIC LIBOR RATE OR THE DEFAULT RATE, AS THE CASE MAY BE,
SHALL BE DEEMED TO BE IMMEDIATELY REDUCED TO THE MAXIMUM LEGAL RATE AND ALL
PREVIOUS PAYMENTS IN EXCESS OF THE MAXIMUM LEGAL RATE SHALL BE DEEMED TO HAVE
BEEN PAYMENTS IN REDUCTION OF PRINCIPAL AND NOT ON ACCOUNT OF THE INTEREST DUE
HEREUNDER.  ALL SUMS PAID OR AGREED TO BE PAID TO LENDER FOR THE USE,
FORBEARANCE, OR DETENTION OF THE SUMS DUE UNDER THE LOAN, SHALL, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, BE AMORTIZED, PRORATED, ALLOCATED, AND SPREAD
THROUGHOUT THE FULL STATED TERM OF THE LOAN UNTIL PAYMENT IN FULL SO THAT THE
RATE OR AMOUNT OF INTEREST ON ACCOUNT OF THE LOAN DOES NOT EXCEED THE MAXIMUM
LEGAL RATE OF INTEREST FROM TIME TO TIME IN EFFECT AND APPLICABLE TO THE LOAN
FOR SO LONG AS THE LOAN IS OUTSTANDING.


 

Section 2.3.        LOAN PAYMENTS


 


(A)           PAYMENTS.  BORROWER AGREES TO PAY SUMS UNDER THE NOTE IN
INSTALLMENTS AS FOLLOWS:


 

(I)            A PAYMENT ON THE CLOSING DATE OF ALL INTEREST THAT WILL ACCRUE ON
THE PRINCIPAL AMOUNT OF THE NOTE DURING THE INTERIM INTEREST PERIOD;

 

(II)           A PAYMENT ON EACH PAYMENT DATE OF INTEREST EQUAL TO THE MONTHLY
PAYMENT AMOUNT AND ANY OTHER INTEREST THAT HAS OR WILL ACCRUE HEREUNDER DURING
THE INTEREST PERIOD IN WHICH SUCH PAYMENT DATE OCCURS; AND

 

(III)          THE OUTSTANDING PRINCIPAL AMOUNT AND ALL INTEREST THEREON
(INCLUDING INTEREST THROUGH THE END OF THE INTEREST PERIOD IN WHICH THE MATURITY
DATE OCCURS) SHALL BE DUE AND PAYABLE ON THE PAYMENT DATE OCCURRING IN DECEMBER,
2006 (THE “MATURITY DATE”), UNLESS THE MATURITY DATE IS EXTENDED PURSUANT TO
SECTION 2.3(B) BELOW.

 


(B)           EXTENSION OF THE MATURITY DATE.  BORROWER SHALL HAVE THE OPTION TO
EXTEND THE TERM OF THE LOAN BEYOND THE INITIAL MATURITY DATE FOR TWO (2)
SUCCESSIVE TERMS (EACH, AN “EXTENSION OPTION”) OF ONE (1) YEAR EACH TO (X) THE
PAYMENT DATE OCCURRING IN DECEMBER, 2007 AND (Y) THE PAYMENT DATE OCCURRING IN
DECEMBER, 2008 (EACH SUCH DATE, THE “EXTENDED MATURITY DATE”), RESPECTIVELY,
AND, AS TO EACH EXTENSION OPTION, UPON SATISFACTION OF THE FOLLOWING TERMS AND
CONDITIONS:


 

(I)            NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING AT THE
TIME THE APPLICABLE EXTENSION OPTION IS EXERCISED AND ON THE DATE THAT THE
APPLICABLE EXTENSION TERM IS COMMENCED;

 

26

--------------------------------------------------------------------------------


 

(II)           BORROWER SHALL NOTIFY LENDER OF ITS IRREVOCABLE ELECTION TO
EXTEND THE MATURITY DATE AS AFORESAID NOT EARLIER THAN THREE (3) MONTHS, AND NO
LATER THAN ONE (1) MONTH, PRIOR TO THE THEN APPLICABLE MATURITY DATE;

 

(III)          BORROWER SHALL OBTAIN AND DELIVER TO LENDER PRIOR TO EXERCISE OF
SUCH EXTENSION OPTION, ONE OR MORE REPLACEMENT RATE CAPS, WHICH REPLACEMENT RATE
CAPS SHALL BE EFFECTIVE COMMENCING ON THE FIRST DAY OF SUCH EXTENSION OPTION AND
SHALL HAVE A MATURITY DATE NOT EARLIER THAN THE END OF THE INTEREST PERIOD IN
WHICH THE APPLICABLE EXTENDED MATURITY DATE SHALL OCCUR; AND

 

(IV)          IN CONNECTION WITH EACH EXTENSION OPTION, BORROWER SHALL HAVE
DELIVERED TO LENDER TOGETHER WITH ITS NOTICE PURSUANT TO SUBSECTION (B) OF THIS
SECTION 2.3 AND AS OF THE COMMENCEMENT OF THE APPLICABLE EXTENSION OPTION, AN
OFFICER’S CERTIFICATE IN FORM ACCEPTABLE TO THE LENDER (A) CERTIFYING THAT EACH
OF THE REPRESENTATIONS AND WARRANTIES OF BORROWER CONTAINED IN THE LOAN
DOCUMENTS IS TRUE, COMPLETE AND CORRECT IN ALL MATERIAL RESPECTS AS OF THE DATE
OF SUCH OFFICER’S CERTIFICATE TO THE EXTENT SUCH REPRESENTATIONS AND WARRANTIES
ARE NOT MATTERS WHICH BY THEIR NATURE CAN NO LONGER BE TRUE AND CORRECT AS A
RESULT OF THE PASSAGE OF TIME OR (B) SPECIFYING ANY EXCEPTIONS TO SUCH
REPRESENTATIONS AND WARRANTIES AS MAY BE ACCEPTABLE TO LENDER IN ITS DISCRETION.

 

All references in this Agreement and in the other Loan Documents to the Maturity
Date shall mean the applicable Extended Maturity Date in the event the
applicable Extension Option is exercised.

 


(C)           PAYMENTS AFTER DEFAULT.  UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, (I) INTEREST ON THE OUTSTANDING PRINCIPAL
BALANCE OF THE LOAN AND, TO THE EXTENT PERMITTED BY LAW, OVERDUE INTEREST AND
OTHER AMOUNTS DUE IN RESPECT OF THE LOAN SHALL ACCRUE AT THE DEFAULT RATE, AND
(II) LENDER SHALL BE ENTITLED TO RECEIVE AND BORROWER SHALL PAY TO LENDER ALL
CASH FLOW FROM THE PROPERTIES IN ACCORDANCE WITH THE TERMS OF THE CASH
MANAGEMENT AGREEMENT, SUCH AMOUNT TO BE APPLIED BY LENDER TO THE PAYMENT OF THE
DEBT IN SUCH ORDER AS LENDER SHALL DETERMINE IN ITS SOLE DISCRETION, INCLUDING,
WITHOUT LIMITATION, ALTERNATING APPLICATIONS THEREOF BETWEEN INTEREST AND
PRINCIPAL.  INTEREST AT THE DEFAULT RATE SHALL BE COMPUTED FROM THE OCCURRENCE
OF THE EVENT OF DEFAULT UNTIL THE EARLIER OF (X) THE ACTUAL RECEIPT AND
COLLECTION OF THE DEBT (OR THAT PORTION THEREOF THAT IS THEN DUE) AND (Y) THE
CURE OF SUCH EVENT OF DEFAULT.  TO THE EXTENT PERMITTED BY APPLICABLE LAW,
INTEREST AT THE DEFAULT RATE SHALL BE ADDED TO THE DEBT, SHALL ITSELF ACCRUE
INTEREST AT THE SAME RATE AS THE LOAN AND SHALL BE SECURED BY THE MORTGAGES. 
THIS PARAGRAPH SHALL NOT BE CONSTRUED AS AN AGREEMENT OR PRIVILEGE TO EXTEND THE
DATE OF THE PAYMENT OF THE DEBT, NOR AS A WAIVER OF ANY OTHER RIGHT OR REMEDY
ACCRUING TO LENDER BY REASON OF THE OCCURRENCE OF ANY EVENT OF DEFAULT; THE
ACCEPTANCE OF ANY PAYMENT FROM BORROWER SHALL NOT BE DEEMED TO CURE OR
CONSTITUTE A WAIVER OF ANY EVENT OF DEFAULT; AND LENDER RETAINS ITS RIGHTS UNDER
THIS AGREEMENT TO ACCELERATE AND TO CONTINUE TO DEMAND PAYMENT OF THE DEBT UPON
THE HAPPENING OF AND DURING THE CONTINUANCE ANY EVENT OF DEFAULT, DESPITE ANY
PAYMENT BY BORROWER TO LENDER.


 


(D)           LATE PAYMENT CHARGE.  IF ANY PRINCIPAL OR INTEREST PAYMENT IS NOT
PAID BY BORROWER ON OR BEFORE THREE (3) BUSINESS DAYS AFTER THE DATE ON WHICH IT
IS DUE, BORROWER SHALL PAY TO LENDER UPON DEMAND AN AMOUNT EQUAL TO THE LESSER
OF FIVE PERCENT (5%) OF SUCH UNPAID SUM OR THE MAXIMUM AMOUNT PERMITTED BY
APPLICABLE LAW IN ORDER TO DEFRAY THE EXPENSE INCURRED

 

27

--------------------------------------------------------------------------------


 


BY LENDER IN HANDLING AND PROCESSING SUCH DELINQUENT PAYMENT AND TO COMPENSATE
LENDER FOR THE LOSS OF THE USE OF SUCH DELINQUENT PAYMENT.  ANY SUCH AMOUNT
SHALL BE SECURED BY THE MORTGAGES AND THE OTHER LOAN DOCUMENTS TO THE EXTENT
PERMITTED BY APPLICABLE LAW.


 


(E)           METHOD AND PLACE OF PAYMENT.  EACH PAYMENT BY BORROWER HEREUNDER
OR UNDER THE NOTE SHALL BE PAYABLE AT P.O. BOX 515228, LOS ANGELES, CALIFORNIA
90051-6528, ATTN:  COMMERCIAL MORTGAGE LOAN SERVICING #1777, OR AT SUCH OTHER
PLACE AS THE LENDER MAY DESIGNATE FROM TIME TO TIME IN WRITING, ON THE DATE SUCH
PAYMENT IS DUE, TO LENDER BY DEPOSIT TO SUCH ACCOUNT AS LENDER MAY DESIGNATE BY
WRITTEN NOTICE TO BORROWER.  EACH PAYMENT BY BORROWER HEREUNDER OR UNDER THE
NOTE SHALL BE MADE IN FUNDS SETTLED THROUGH THE NEW YORK CLEARING HOUSE
INTERBANK PAYMENTS SYSTEM OR OTHER FUNDS IMMEDIATELY AVAILABLE TO LENDER BY 2:00
P.M., NEW YORK CITY TIME, ON THE DATE SUCH PAYMENT IS DUE, TO LENDER BY DEPOSIT
TO SUCH ACCOUNT AS LENDER MAY DESIGNATE BY WRITTEN NOTICE TO BORROWER.  WHENEVER
ANY PAYMENT HEREUNDER OR UNDER THE NOTE SHALL BE STATED TO BE DUE ON A DAY WHICH
IS NOT A BUSINESS DAY, SUCH PAYMENT SHALL BE MADE ON THE FIRST BUSINESS DAY
PRECEDING SUCH SCHEDULED DUE DATE. NOTWITHSTANDING THE FOREGOING, AMOUNTS DUE
UNDER THE LOAN DOCUMENTS SHALL BE DEEMED PAID SO LONG AS THERE IS SUFFICIENT
MONEY IN THE CASH MANAGEMENT ACCOUNT FOR PAYMENT OF SUCH AMOUNTS PURSUANT TO THE
CASH MANAGEMENT AGREEMENT AND LENDER’S ACCESS TO SUCH MONEY HAS NOT BEEN
CONSTRAINED OR CONSTRICTED IN ANY MANNER.


 


(F)            ADDITIONAL PAYMENT PROVISIONS.


 

(I)            IF AT ANY TIME AFTER THE DATE HEREOF, LENDER (WHICH SHALL
INCLUDE, FOR PURPOSES OF THIS SECTION, ANY CORPORATION CONTROLLING LENDER)
REASONABLY DETERMINES THAT DUE TO THE ADOPTION OR MODIFICATION OF ANY LEGAL
REQUIREMENT REGARDING TAXATION, LENDER’S REQUIRED LEVELS OF RESERVES, DEPOSITS,
FEDERAL DEPOSIT INSURANCE CORPORATION INSURANCE OR CAPITAL (INCLUDING ANY
ALLOCATION OF CAPITAL REQUIREMENTS OR CONDITIONS), OR SIMILAR REQUIREMENTS, OR
ANY INTERPRETATION OR ADMINISTRATION THEREOF BY ANY TRIBUNAL OR COMPLIANCE OF
LENDER WITH ANY OF SUCH REQUIREMENTS, HAS OR WOULD HAVE THE EFFECT OF (A)
INCREASING LENDER’S COSTS RELATING TO THE LOAN, OR (B) REDUCING THE YIELD OR
RATE OF RETURN OF LENDER ON THE LOAN, TO A LEVEL BELOW THAT WHICH LENDER COULD
HAVE ACHIEVED BUT FOR THE ADOPTION OR MODIFICATION OF ANY SUCH LEGAL
REQUIREMENTS, BORROWER SHALL, WITHIN FIFTEEN (15) DAYS OF ANY REQUEST BY LENDER,
PAY TO LENDER SUCH ADDITIONAL AMOUNTS AS (IN LENDER’S SOLE JUDGMENT, AFTER GOOD
FAITH AND REASONABLE COMPUTATION) WILL COMPENSATE LENDER FOR SUCH INCREASE IN
COSTS OR REDUCTION IN YIELD OR RATE OF RETURN OF LENDER (A “CONSEQUENTIAL
LOSS”).  NO FAILURE BY LENDER TO IMMEDIATELY DEMAND PAYMENT OF ANY ADDITIONAL
AMOUNTS PAYABLE HEREUNDER SHALL CONSTITUTE A WAIVER OF LENDER’S RIGHT TO DEMAND
PAYMENT OF SUCH AMOUNTS AT ANY SUBSEQUENT TIME.  NOTHING HEREIN CONTAINED SHALL
BE CONSTRUED OR SO OPERATE AS TO REQUIRE BORROWER TO PAY ANY INTEREST, FEES,
COSTS OR CHARGES GREATER THAN IS PERMITTED BY APPLICABLE LAW.

 

(II)           ALL PAYMENTS MADE BY BORROWER HEREUNDER SHALL BE MADE FREE AND
CLEAR OF, AND WITHOUT REDUCTION FOR OR ON ACCOUNT OF, INCOME, STAMP OR OTHER
TAXES, LEVIES, IMPOSTS, DUTIES, CHARGES, FEES, DEDUCTIONS, RESERVES OR
WITHHOLDINGS IMPOSED, LEVIED, COLLECTED, WITHHELD OR ASSESSED BY ANY
GOVERNMENTAL AUTHORITIES, WHICH ARE IMPOSED, ENACTED OR BECOME EFFECTIVE ON OR
AFTER THE DATE HEREOF (SUCH NON-EXCLUDED TAXES BEING REFERRED TO COLLECTIVELY AS
“FOREIGN TAXES”), EXCLUDING INCOME AND FRANCHISE TAXES OF THE

 

28

--------------------------------------------------------------------------------


 

UNITED STATES OF AMERICA OR ANY POLITICAL SUBDIVISION OR TAXING AUTHORITY
THEREOF OR THEREIN.  IF ANY FOREIGN TAXES ARE REQUIRED TO BE WITHHELD FROM ANY
AMOUNTS PAYABLE TO LENDER HEREUNDER AND SUCH FOREIGN TAXES ARE NOT A RESULT OF
ACTIVITIES OF LENDER UNRELATED TO THE LOAN OR BORROWER, THE AMOUNTS SO PAYABLE
TO LENDER SHALL BE INCREASED TO THE EXTENT NECESSARY TO YIELD TO LENDER (AFTER
PAYMENT OF ALL FOREIGN TAXES) INTEREST OR ANY SUCH OTHER AMOUNTS PAYABLE
HEREUNDER AT THE RATE OR IN THE AMOUNTS SPECIFIED HEREUNDER. WHENEVER ANY
FOREIGN TAX IS PAYABLE PURSUANT TO APPLICABLE LAW BY BORROWER, AS PROMPTLY AS
POSSIBLE THEREAFTER, BORROWER SHALL SEND TO LENDER AN ORIGINAL OFFICIAL RECEIPT,
IF AVAILABLE, OR CERTIFIED COPY THEREOF SHOWING PAYMENT OF SUCH FOREIGN TAX.
BORROWER HEREBY INDEMNIFIES LENDER FOR ANY INCREMENTAL TAXES, INTEREST OR
PENALTIES THAT MAY BECOME PAYABLE BY LENDER WHICH MAY RESULT FROM ANY FAILURE BY
BORROWER TO PAY ANY SUCH FOREIGN TAX WHEN DUE TO THE APPROPRIATE TAXING
AUTHORITY OF WHICH LENDER SHALL HAVE PROVIDED BORROWER WITH PRIOR WRITTEN
NOTICE, IF POSSIBLE, OR ANY FAILURE BY BORROWER TO REMIT TO LENDER THE REQUIRED
RECEIPTS OR OTHER REQUIRED DOCUMENTARY EVIDENCE. LENDER’S INABILITY TO NOTIFY
BORROWER OF ANY SUCH FOREIGN TAX IN ACCORDANCE WITH THE IMMEDIATELY PRECEDING
SENTENCE SHALL IN NO WAY RELIEVE BORROWER OF ITS OBLIGATIONS UNDER THIS
SECTION 2.3(F)(II).

 

(III)          IF ANY REQUIREMENT OF LAW OR ANY CHANGE THEREIN OR IN THE
INTERPRETATION OR APPLICATION THEREOF, SHALL HEREAFTER MAKE IT UNLAWFUL FOR
LENDER TO MAKE OR MAINTAIN A LOAN WITH THE NOTE RATE BEING BASED ON LIBOR AS
CONTEMPLATED HEREUNDER, (I) THE OBLIGATION OF LENDER HEREUNDER TO MAKE SUCH LOAN
BASED ON LIBOR OR TO CONVERT THE LOAN FROM THE STATIC LIBOR RATE TO THE LIBOR
RATE SHALL BE CANCELED FORTHWITH AND (II) ANY OUTSTANDING LIBOR LOAN SHALL BE
CONVERTED AUTOMATICALLY TO A LOAN BEARING INTEREST AT THE STATIC LIBOR RATE (THE
“STATIC LIBOR RATE LOAN”) ON THE NEXT SUCCEEDING PAYMENT DATE OR WITHIN SUCH
EARLIER PERIOD AS REQUIRED BY LAW.  BORROWER HEREBY AGREES PROMPTLY TO PAY
LENDER, UPON DEMAND, ANY ADDITIONAL AMOUNTS NECESSARY TO COMPENSATE LENDER FOR
ANY COSTS INCURRED BY LENDER IN MAKING ANY CONVERSION IN ACCORDANCE WITH THIS
AGREEMENT, INCLUDING, WITHOUT LIMITATION, ANY INTEREST OR FEES PAYABLE BY LENDER
TO LENDERS OF FUNDS OBTAINED BY IT IN ORDER TO MAKE OR MAINTAIN THE LIBOR LOAN
HEREUNDER.  IF LENDER BECOMES ENTITLED TO CLAIM ANY ADDITIONAL AMOUNTS PURSUANT
TO THIS SECTION 2.3(F)(III), LENDER SHALL PROVIDE BORROWER WITH NOT LESS THAN
NINETY (90) DAYS WRITTEN NOTICE SPECIFYING IN REASONABLE DETAIL THE EVENT BY
REASON OF WHICH IT HAS BECOME SO ENTITLED AND THE ADDITIONAL AMOUNT REQUIRED TO
FULLY COMPENSATE LENDER FOR SUCH ADDITIONAL COSTS.  LENDER’S NOTICE OF SUCH
COSTS, AS CERTIFIED TO BORROWER, SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.

 

(IV)          IN THE EVENT THAT ANY CHANGE IN ANY REQUIREMENT OF LAW OR IN THE
INTERPRETATION OR APPLICATION THEREOF, OR COMPLIANCE BY LENDER WITH ANY REQUEST
OR DIRECTIVE (WHETHER OR NOT HAVING THE FORCE OF LAW) HEREAFTER ISSUED FROM ANY
CENTRAL BANK OR OTHER GOVERNMENTAL AUTHORITY:

 

(A)          SHALL HEREAFTER IMPOSE, MODIFY OR HOLD APPLICABLE ANY RESERVE,
SPECIAL DEPOSIT, COMPULSORY LOAN OR SIMILAR REQUIREMENT AGAINST ASSETS HELD BY,
OR DEPOSITS OR OTHER LIABILITIES IN OR FOR THE ACCOUNT OF, ADVANCES OR LOANS BY,
OR OTHER CREDIT EXTENDED BY, OR ANY OTHER ACQUISITION OF FUNDS BY, ANY OFFICE OF
LENDER

 

29

--------------------------------------------------------------------------------


 

WHICH IS NOT OTHERWISE INCLUDED IN THE DETERMINATION OF THE LIBOR RATE
HEREUNDER;

 

(B)           SHALL HEREAFTER HAVE THE EFFECT OF REDUCING THE RATE OF RETURN ON
LENDER’S CAPITAL AS A CONSEQUENCE OF ITS OBLIGATIONS HEREUNDER TO A LEVEL BELOW
THAT WHICH LENDER COULD HAVE ACHIEVED BUT FOR SUCH ADOPTION, CHANGE OR
COMPLIANCE (TAKING INTO CONSIDERATION LENDER’S POLICIES WITH RESPECT TO CAPITAL
ADEQUACY) BY ANY AMOUNT DEEMED BY LENDER TO BE MATERIAL; OR

 

(C)           SHALL HEREAFTER IMPOSE ON LENDER ANY OTHER CONDITION AND THE
RESULT OF ANY OF THE FOREGOING IS TO INCREASE THE COST TO LENDER OF MAKING,
RENEWING OR MAINTAINING LOANS OR EXTENSIONS OF CREDIT OR TO REDUCE ANY AMOUNT
RECEIVABLE HEREUNDER;

 

then, in any such case, Borrower shall promptly pay Lender, upon demand, any
additional amounts necessary to compensate Lender for such additional cost or
reduced amount receivable which Lender deems to be material as determined by
Lender. If Lender becomes entitled to claim any additional amounts pursuant to
this Section 2.3(f)(iv), Lender shall provide Borrower with not less than ninety
(90) days written notice specifying in reasonable detail the event by reason of
which it has become so entitled and the additional amount required to fully
compensate Lender for such additional cost or reduced amount. A certificate as
to any additional costs or amounts payable pursuant to the foregoing sentence
submitted by Lender to Borrower shall be conclusive in the absence of manifest
error. This provision shall survive payment of the Note and the satisfaction of
all other obligations of Borrower under this Agreement and the Loan Documents.

 

(V)           BORROWER AGREES TO INDEMNIFY LENDER AND TO HOLD LENDER HARMLESS
FROM ANY LOSS OR EXPENSE WHICH LENDER SUSTAINS OR INCURS AS A CONSEQUENCE OF (I)
ANY DEFAULT BY BORROWER IN PAYMENT OF THE PRINCIPAL OF OR INTEREST ON A LIBOR
LOAN, INCLUDING, WITHOUT LIMITATION, ANY SUCH LOSS OR EXPENSE ARISING FROM
INTEREST OR FEES PAYABLE BY LENDER TO LENDERS OF FUNDS OBTAINED BY IT IN ORDER
TO MAINTAIN A LIBOR LOAN HEREUNDER, (II) ANY PREPAYMENT (WHETHER VOLUNTARY OR
MANDATORY) OF THE LIBOR LOAN THAT DID NOT INCLUDE ALL INTEREST WHICH HAD ACCRUED
(OR WOULD HAVE ACCRUED) AT THE NOTE RATE THROUGH THE END OF THE RELATED INTEREST
PERIOD, INCLUDING, WITHOUT LIMITATION, SUCH LOSS OR EXPENSE ARISING FROM
INTEREST OR FEES PAYABLE BY LENDER TO LENDERS OF FUNDS OBTAINED BY IT IN ORDER
TO MAINTAIN THE LIBOR LOAN HEREUNDER, AND (III) THE CONVERSION (FOR ANY REASON
WHATSOEVER, WHETHER VOLUNTARY OR INVOLUNTARY) OF THE NOTE RATE FROM THE LIBOR
RATE TO THE STATIC LIBOR RATE WITH RESPECT TO ANY PORTION OF THE OUTSTANDING
PRINCIPAL AMOUNT OF THE LOAN THEN BEARING INTEREST AT THE LIBOR RATE ON A DATE
OTHER THAN THE PAYMENT DATE IMMEDIATELY FOLLOWING THE LAST DAY OF AN INTEREST
PERIOD, INCLUDING, WITHOUT LIMITATION, SUCH LOSS OR EXPENSES ARISING FROM
INTEREST OR FEES PAYABLE BY LENDER TO LENDERS OF FUNDS OBTAINED BY IT IN ORDER
TO MAINTAIN A LIBOR LOAN HEREUNDER (THE AMOUNTS REFERRED TO IN CLAUSES (I), (II)
AND (III) ARE HEREIN REFERRED TO COLLECTIVELY AS THE “BREAKAGE COSTS”).  THIS
PROVISION SHALL SURVIVE PAYMENT OF THE NOTE IN FULL AND THE SATISFACTION OF ALL
OTHER OBLIGATIONS OF BORROWER UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.

 

30

--------------------------------------------------------------------------------


 

(VI)          LENDER SHALL NOT BE ENTITLED TO CLAIM COMPENSATION PURSUANT TO
THIS SECTION 2.3(F) FOR ANY FOREIGN TAXES, INCREASED COST OR REDUCTION IN
AMOUNTS RECEIVED OR RECEIVABLE HEREUNDER, OR ANY REDUCED RATE OF RETURN, WHICH
WAS INCURRED OR WHICH ACCRUED MORE THAN ONE HUNDRED EIGHTY (180) DAYS BEFORE THE
DATE LENDER NOTIFIED BORROWER OF THE CHANGE IN LAW OR OTHER CIRCUMSTANCE ON
WHICH SUCH CLAIM OF COMPENSATION IS BASED AND DELIVERED TO BORROWER A WRITTEN
STATEMENT SETTING FORTH IN REASONABLE DETAIL THE BASIS FOR CALCULATING THE
ADDITIONAL AMOUNTS OWED TO LENDER UNDER THIS SECTION 2.3(F), WHICH STATEMENT
SHALL BE CONCLUSIVE AND BINDING UPON ALL PARTIES HERETO ABSENT MANIFEST ERROR.

 

(VII)         WITHIN FIFTEEN (15) DAYS AFTER REQUEST BY LENDER (OR AT THE TIME
OF ANY PREPAYMENT), BORROWER SHALL PAY TO LENDER SUCH AMOUNT OR AMOUNTS AS WILL
COMPENSATE LENDER FOR ANY LOSS, COST, EXPENSE, PENALTY, CLAIM OR LIABILITY,
INCLUDING ANY LOSS INCURRED IN OBTAINING, PREPAYING, LIQUIDATING OR EMPLOYING
DEPOSITS OR OTHER FUNDS FROM THIRD PARTIES AND ANY LOSS OF YIELD, AS DETERMINED
BY LENDER IN ITS JUDGMENT REASONABLY EXERCISED, INCURRED BY IT WITH RESPECT TO
THE LOAN AS A RESULT OF THE PAYMENT OR PREPAYMENT OF ANY AMOUNT ON A DATE OTHER
THAN THE DATE SUCH AMOUNT IS REQUIRED OR PERMITTED TO BE PAID OR PREPAID;
PROVIDED THAT LENDER DELIVERS TO BORROWER A CERTIFICATE AS TO THE AMOUNTS OF
SUCH COSTS DESCRIBED HEREIN, WHICH CERTIFICATE SHALL BE CONCLUSIVE IN THE
ABSENCE OF MANIFEST ERROR.  LENDER SHALL HAVE NO OBLIGATION TO PURCHASE, SELL
AND/OR MATCH FUNDS IN CONNECTION WITH THE FUNDING OR MAINTAINING OF THE LOAN OR
ANY PORTION THEREOF.  THE OBLIGATIONS OF BORROWER UNDER THIS SECTION SHALL
SURVIVE ANY TERMINATION OF THE LOAN DOCUMENTS AND PAYMENT OF THE NOTE AND SHALL
NOT BE WAIVED BY ANY DELAY BY LENDER IN SEEKING SUCH COMPENSATION.

 

(VIII)        ALL PAYMENTS MADE BY BORROWER  HEREUNDER OR UNDER THE OTHER LOAN
DOCUMENTS SHALL BE MADE IRRESPECTIVE OF, AND WITHOUT ANY DEDUCTION FOR, ANY
SETOFF, DEFENSE OR COUNTERCLAIMS.

 

(IX)           REMITTANCES IN PAYMENT OF ANY PART OF THE LOAN IN LESS THAN THE
REQUIRED AMOUNT IN IMMEDIATELY AVAILABLE U.S. FUNDS SHALL NOT, REGARDLESS OF ANY
RECEIPT OR CREDIT ISSUED THEREFOR, CONSTITUTE PAYMENT UNTIL THE REQUIRED AMOUNT
IS ACTUALLY RECEIVED BY THE HOLDER HEREOF IN IMMEDIATELY AVAILABLE U.S. FUNDS
AND SHALL BE MADE AND ACCEPTED SUBJECT TO THE CONDITION THAT ANY CHECK OR DRAFT
MAY BE HANDLED FOR COLLECTION IN ACCORDANCE WITH THE PRACTICES OF THE COLLECTING
BANK OR BANKS.

 

Section 2.4.        PREPAYMENTS.


 


(A)           VOLUNTARY PREPAYMENTS.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
HEREIN AND IN SECTION 2.4(C)(II) HEREOF, BORROWER SHALL NOT HAVE THE RIGHT TO
PREPAY THE LOAN IN WHOLE OR IN PART PRIOR TO THE INITIAL MATURITY DATE. ANY
PARTIAL PREPAYMENT SHALL BE APPLIED TO THE LAST PAYMENTS OF PRINCIPAL DUE UNDER
THE LOAN AND SHALL REDUCE THE OUTSTANDING PRINCIPAL BALANCE OF THE LOAN FOR
PURPOSES OF COMPUTING THE MONTHLY PAYMENT AMOUNT.


 


(B)           LOCKOUT.  THE LOAN SHALL ONLY BE PREPAYABLE AFTER THE EXPIRATION
OF THE LOCKOUT PERIOD.

 

31

--------------------------------------------------------------------------------


 


(C)           PAYMENTS AFTER THE LOCKOUT PERIOD.


 

(I)            FULL PREPAYMENT.

 

(A)          AT ANY TIME AFTER THE EXPIRATION OF THE LOCKOUT PERIOD OTHER THAN
DURING THE TIME PERIOD IN ANY MONTH FROM AND INCLUDING THE DAY AFTER THE PAYMENT
DATE THROUGH AND INCLUDING THE DAY PRIOR TO THE DETERMINATION DATE, BORROWER MAY
PREPAY THE LOAN IN WHOLE BUT NOT IN PART AT ANY TIME UPON NOT LESS THAN THIRTY
(30) DAYS PRIOR WRITTEN NOTICE TO LENDER.  ANY SUCH PREPAYMENT SHALL INCLUDE (A)
IN THE EVENT THE PREPAYMENT OCCURS AT ANY TIME DURING THE PERIOD AFTER THE
PAYMENT DATE OCCURRING IN JUNE, 2005 THROUGH AND INCLUDING THE PAYMENT DATE
OCCURRING IN DECEMBER, 2005, A PREPAYMENT PREMIUM IN THE AMOUNT OF 1.75% OF THE
THEN PRINCIPAL AMOUNT OF THE LOAN, (B) ALL AMOUNTS REQUIRED TO BE PAID BY
BORROWER UNDER SECTION 2.4(C)(III) HEREOF AND (C) ALL OTHER AMOUNTS OWING BY
BORROWER TO LENDER UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, INCLUDING,
WITHOUT LIMITATION, ANY BREAKAGE COSTS INCURRED BY LENDER.

 

(B)           IN ADDITION TO THE FOREGOING REQUIREMENTS FOR A FULL PREPAYMENT OF
THE LOAN, PRIOR TO LENDER’S OBLIGATION TO ACCEPT A PREPAYMENT PURSUANT TO THE
FOREGOING SECTION 2.4(C)(I)(A) BORROWER SHALL HAVE PAID ANY AMOUNTS REQUIRED TO
BE PAID UNDER SECTION 2.4(C)(I) OF THE MEZZANINE LOAN AGREEMENT TO MEZZANINE
LENDER IN CONNECTION WITH THE FULL PREPAYMENT OF THE MEZZANINE LOAN.

 

(II)           PARTIAL PREPAYMENT.  PROVIDED NO EVENT OF DEFAULT SHALL HAVE
OCCURRED AND IS THEN CONTINUING, COMMENCING ON THE DAY AFTER THE EXPIRATION OF
THE LOCKOUT PERIOD, AND UPON GIVING LENDER AT LEAST THIRTY (30) DAYS (BUT NOT
MORE THAN NINETY (90) DAYS) PRIOR WRITTEN NOTICE, WHICH SAID NOTICE CAN BE GIVEN
PRIOR TO THE EXPIRATION OF THE LOCKOUT PERIOD IN CONNECTION WITH THE PREPAYMENT
TO OCCUR FOLLOWING THE LOCKOUT PERIOD, BORROWER MAY VOLUNTARILY PREPAY A PORTION
OF THE LOAN ON A PAYMENT DATE AND OBTAIN A RELEASE OF A PROPERTY FROM THE LIEN
OF THE RELATED MORTGAGE, PROVIDED BORROWER SATISFIES THE FOLLOWING RELEASE
CONDITIONS:

 

(A)          BORROWER SHALL PROVIDE LENDER WITH PRIOR WRITTEN NOTICE SPECIFYING
(1) THE PAYMENT DATE ON WHICH BORROWER INTENDS TO MAKE THE PARTIAL PREPAYMENT
(“RELEASE DATE”) AND (2) THE PROPERTY PROPOSED TO BE RELEASED FROM THE LIEN OF
THE RELATED MORTGAGE (THE “RELEASE PROPERTY”)

 

(B)           BORROWER SHALL PAY TO LENDER (I) THE APPLICABLE RELEASE PRICE IN
CONNECTION WITH ANY SUCH RELEASE, (II) ALL AMOUNTS PAYABLE UNDER
SECTION 2.4(C)(III) BELOW IN CONNECTION WITH THE ACCOMPANYING PREPAYMENT OF THE
LOAN AND ANY “CURATIVE”  PARTIAL PREPAYMENT PERMITTED UNDER CLAUSE (D) BELOW,
AND (III) ANY AND ALL EXPENSES INCURRED BY LENDER IN CONNECTION WITH ANY SUCH
RELEASE, INCLUDING, BUT NOT LIMITED TO, REASONABLE ATTORNEY’S FEES AND EXPENSES,
AS REQUIRED UNDER CLAUSE (J) BELOW;

 

32

--------------------------------------------------------------------------------


 

(C)           BORROWER SHALL PAY IN THE EVENT THE PREPAYMENT OCCURS AT ANY TIME
DURING THE PERIOD AFTER THE LOCKOUT PERIOD THROUGH AND INCLUDING THE PAYMENT
DATE OCCURRING IN DECEMBER, 2005, A PREPAYMENT PREMIUM IN THE AMOUNT OF 1.75% OF
THE APPLICABLE RELEASE PRICE;

 

(D)          AFTER GIVING EFFECT TO THE RELEASE OF THE LIEN OF THE MORTGAGE
ENCUMBERING THE RELEASE PROPERTY, (I) THE DEBT SERVICE COVERAGE RATIO SHALL BE
NO LESS THAN THE GREATER OF (A) THE DEBT SERVICE COVERAGE RATIO AS OF THE
CLOSING DATE OR (B) THE DEBT SERVICE COVERAGE RATIO IMMEDIATELY PRIOR TO SUCH
RELEASE, PROVIDED THAT IN THE EVENT BORROWER IS NOT ABLE TO MEET SUCH DEBT
SERVICE COVERAGE RATIO TEST, BORROWER SHALL BE ENTITLED TO “CURE” THE SAME BY
(1) PLEDGING CASH TO LENDER OR DELIVERING TO LENDER A LETTER OF CREDIT AS
ADDITIONAL SECURITY FOR THE LOAN, IN WHICH INSTANCE THE AMOUNT OF THE LOAN EQUAL
TO THE AMOUNT OF SUCH CASH OR THE FACE VALUE OF THE LETTER OF CREDIT, SHALL BE
DISREGARDED FOR THE PURPOSE OF DETERMINING THE THEN OUTSTANDING PRINCIPAL
BALANCE OF THE LOAN IN CONNECTION WITH LENDER’S DETERMINATION OF THE DEBT
SERVICE COVERAGE RATIO FROM AND AFTER THE DATE OF SUCH PLEDGE, THROUGH THE DATE
ON WHICH SUCH ADDITIONAL COLLATERAL IS NO LONGER AVAILABLE AND/OR ANY SUCH
LETTER OF CREDIT NO LONGER MEETS THE DEFINITIONAL REQUIREMENTS FOR A LETTER OF
CREDIT AS SET FORTH IN ARTICLE 1 HEREOF, OR (2) PREPAYING SO MUCH OF THE LOAN AS
IS NECESSARY TO MEET THE ABOVE-STATED DEBT SERVICE COVERAGE RATIO TEST, PROVIDED
THAT ANY SUCH PREPAYMENT SHALL BE ACCOMPANIED BY ANY AMOUNTS DUE UNDER
SECTION 2.4(E) HEREOF IN CONNECTION WITH THE PREPAYMENT OF SUCH ADDITIONAL
AMOUNTS;

 

(E)           IN CONNECTION WITH CLAUSE (D) ABOVE, BORROWER SHALL HAVE DELIVERED
TO LENDER AND THE RATING AGENCIES (1) STATEMENTS OF NET OPERATING INCOME AND
DEBT SERVICE AND MEZZANINE DEBT SERVICE (IN BOTH CASES ASSUMING A MORTGAGE
CONSTANT EQUAL TO TEN AND ONE-QUARTER PERCENT (10.25%)) (BOTH ON A CONSOLIDATED
BASIS AND A SEPARATE BASIS WITH RESPECT TO THE RELEASE PROPERTY) FOR THE
APPLICABLE MEASURING PERIOD AND (2) BASED ON THE FOREGOING STATEMENTS OF NET
OPERATING INCOME AND DEBT SERVICE AND MEZZANINE DEBT SERVICE, CALCULATIONS OF
THE DEBT SERVICE COVERAGE RATIO BOTH WITH AND WITHOUT GIVING EFFECT TO THE
PROPOSED RELEASE, AND (3) CALCULATIONS OF THE RATIOS REFERRED TO IN CLAUSE (D)
ABOVE, ACCOMPANIED BY AN OFFICER’S CERTIFICATE STATING THAT SUCH STATEMENTS,
CALCULATIONS AND INFORMATION ARE TRUE, CORRECT AND COMPLETE IN ALL MATERIAL
RESPECTS;

 

(F)           BORROWER SHALL DELIVER TO LENDER WRITTEN CONFIRMATION FROM EACH OF
THE APPLICABLE RATING AGENCIES THAT THE PROPOSED RELEASE WILL NOT RESULT IN THE
QUALIFICATION, WITHDRAWAL OR DOWNGRADE OF ANY RATING OF ANY OF THE SECURITIES;

 

(G)           BORROWER SHALL HAVE DELIVERED TO LENDER WRITTEN CONFIRMATION THAT
RATE CAP IN THE AGGREGATE NOTIONAL AMOUNT OF NO LESS THAN THE PRINCIPAL BALANCE
OF THE LOAN AS PREPAID SHALL REMAIN IN FULL FORCE AND EFFECT AFTER THE PROPOSED
RELEASE;

 

(H)          BORROWER SHALL EXECUTE (A) AMENDMENTS TO THE LOAN DOCUMENTS TO THE
EXTENT NECESSARY (AS DETERMINED BY AND REASONABLY ACCEPTABLE

 

33

--------------------------------------------------------------------------------


 

TO LENDER) AND SHALL AGREE TO CORRESPONDING ADJUSTMENTS OF THE RESERVES AND
ESCROW ACCOUNTS WITH RESPECT TO THE REMAINING PROPERTIES AS LENDER SHALL
REASONABLY DETERMINE AND (B) AMENDMENTS TO THE OPERATING LEASE OR ANY OTHER
DOCUMENT RELATED TO THE RELEASE PROPERTY TO THE EXTENT NECESSARY (AS DETERMINED
BY AND REASONABLY ACCEPTABLE TO LENDER) TO ENSURE THAT (I) SUCH OPERATING LEASE
OR OTHER DOCUMENT SHALL NOT CONTINUE TO GOVERN OR RELATE TO THE RELEASE PROPERTY
AND ANY OTHER PROPERTY WHICH SHALL ACT AS COLLATERAL FOR THE LOAN FROM AND AFTER
THE DATE OF THE RELEASE AND (II) THE AFFILIATED LESSEE WILL NOT BE THE TENANT OF
SUCH RELEASE PROPERTY FOLLOWING THE RELEASE OF SUCH RELEASE PROPERTY FROM THE
LIEN OF THE RELATED MORTGAGE;

 

(I)            BORROWER SHALL DELIVER TO LENDER SUCH OTHER DOCUMENTS,
INSTRUMENTS, OPINIONS AND CERTIFICATES AS LENDER MAY REASONABLY REQUEST;

 

(J)            BORROWER SHALL PAY ALL OUT-OF-POCKET COSTS AND EXPENSES OF LENDER
INCURRED IN CONNECTION WITH THE PROPOSED RELEASE, INCLUDING LENDER’S REASONABLE
ATTORNEYS’ FEES AND EXPENSES;

 

(K)          BORROWER SHALL HAVE DISTRIBUTED TO MEZZANINE BORROWER AND MEZZANINE
BORROWER SHALL HAVE PAID ANY AMOUNTS REQUIRED TO BE PAID UNDER THE MEZZANINE
LOAN AGREEMENT TO MEZZANINE LENDER IN CONNECTION WITH THE RELEASE OF THE RELEASE
PROPERTY AND SHALL HAVE SATISFIED ALL CONDITIONS FOR THE RELEASE OF THE RELEASE
PROPERTY SET FORTH IN THE MEZZANINE LOAN DOCUMENTS;

 

(L)           BORROWER SHALL SUBMIT TO LENDER FOR EXECUTION, NOT LESS THAN
FIFTEEN (15) DAYS PRIOR TO THE DATE OF THE PROPOSED RELEASE, A RELEASE OF LIEN
(AND RELATED LOAN DOCUMENTS) FOR THE RELEASE PROPERTY.  SUCH RELEASE
DOCUMENTATION SHALL BE IN FORM APPROPRIATE IN THE JURISDICTION IN WHICH THE
RELEASE PROPERTY IS LOCATED AND REASONABLY SATISFACTORY TO LENDER.  IN ADDITION,
BORROWER SHALL PROVIDE ALL OTHER DOCUMENTATION LENDER REASONABLY REQUIRES TO BE
DELIVERED BY BORROWER IN CONNECTION WITH SUCH RELEASE;

 

(M)         BORROWER SHALL PROVIDE LENDER WITH EVIDENCE THAT THE PREPAYMENT AND
RELEASE OF THE APPLICABLE PROPERTY IS IN CONNECTION WITH (1) A BONA FIDE ARMS
LENGTH SALE TO A THIRD PARTY NOT AFFILIATED WITH BORROWER, (2) A CONVEYANCE FOR
OTHER BONA FIDE SUBSTANTIAL BUSINESS PURPOSE (OTHER THAN ANY REFINANCING OF A
PORTION OF THE LOAN) REASONABLY ACCEPTABLE TO LENDER OR (3) A CONVEYANCE OF A
PROPERTY IN THE INSTANCE IN WHICH LENDER DOES NOT MAKE INSURANCE PROCEEDS OR
CONDEMNATION PROCEEDS, AS THE CASE MAY BE, AVAILABLE FOR ANY RESTORATION THEREOF
AND BORROWER SATISFIES ALL THE CONDITIONS OF THIS SECTION 2.4(C)(II); AND

 

(N)          BORROWER SHALL DEPOSIT INTO THE PIP RESERVE ACCOUNT THE AMOUNTS
REQUIRED BY LENDER PURSUANT TO SECTION 9.2(C).

 

(III)          PREPAYMENTS IN GENERAL.  ALL PAYMENTS AND PREPAYMENTS OF THE
LOAN, WHETHER VOLUNTARY, INVOLUNTARY, AT THE MATURITY DATE OR OTHERWISE (BUT
EXCLUSIVE OF

 

34

--------------------------------------------------------------------------------


 

PREPAYMENTS MADE PURSUANT TO SECTION 2.4(D) HEREOF) SHALL INCLUDE IN THE EVENT
THAT ANY SUCH REPAYMENT OR PREPAYMENT IS MADE ON A DAY OTHER THAN A PAYMENT
DATE, A SUM EQUAL TO THE AMOUNT OF INTEREST WHICH WOULD HAVE ACCRUED UNDER THIS
AGREEMENT THROUGH THE END OF THE INTEREST PERIOD IN WHICH THE NEXT PAYMENT DATE
OCCURS.  FOR PURPOSES OF THIS AGREEMENT, AN INVOLUNTARY PREPAYMENT SHALL BE
DEEMED TO INCLUDE, BUT NOT BE LIMITED TO, A PREPAYMENT OF THE LOAN IN CONNECTION
WITH OR FOLLOWING THE LENDER’S ACCELERATION OF THE OUTSTANDING BALANCE OF THE
LOAN, WHETHER OR NOT THE MORTGAGE IS SATISFIED OR RELEASED BY FORECLOSURE
(WHETHER BY POWER OF SALE OR JUDICIAL PROCEEDING), DEED IN LIEU OF FORECLOSURE
OR BY OTHER MEANS, INCLUDING, WITHOUT LIMITATION, REPAYMENT OF THE LOAN BY THE
BORROWER OR ANY OTHER PERSON PURSUANT TO ANY STATUTORY OR COMMON LAW RIGHT OF 
REDEMPTION.

 


(D)           INSURANCE AND CONDEMNATION PROCEEDS; EXCESS INTEREST. 
NOTWITHSTANDING ANY OTHER PROVISION HEREIN TO THE CONTRARY, AND PROVIDED NO
DEFAULT EXISTS, BORROWER SHALL NOT BE REQUIRED TO PAY ANY PREPAYMENT PREMIUM IN
CONNECTION WITH ANY PREPAYMENT OCCURRING SOLELY AS A RESULT OF (I) THE
APPLICATION OF INSURANCE PROCEEDS OR CONDEMNATION PROCEEDS PURSUANT TO THE TERMS
OF THE LOAN DOCUMENTS, OR (II) THE APPLICATION OF ANY INTEREST IN EXCESS OF THE
MAXIMUM RATE PERMITTED BY APPLICABLE LAW TO THE REDUCTION OF THE LOAN.  WITHOUT
LIMITING ANY OTHER RIGHTS CONTAINED HEREIN, BORROWER MAY OBTAIN A RELEASE OF A
PROPERTY IN ACCORDANCE AND UPON COMPLIANCE WITH THE PROVISIONS OF
SECTION 2.4(C)(II), IN THE EVENT IN WHICH SUCH PROPERTY IS AFFECTED BY A
CASUALTY OR CONDEMNATION AND LENDER, PURSUANT TO THE TERMS HEREOF, APPLIES THE
INSURANCE PROCEEDS OR CONDEMNATION PROCEEDS TOWARD REPAYMENT OF THE DEBT.


 


(E)           PREPAYMENTS PRIOR TO THE LOCKOUT PERIOD.  IF, DURING THE LOCKOUT
PERIOD, PAYMENT OF ALL OR ANY PART OF THE DEBT IS TENDERED BY BORROWER OR
OTHERWISE RECOVERED BY LENDER, SUCH TENDER OR RECOVERY SHALL BE (A) MADE ON THE
NEXT OCCURRING PAYMENT DATE TOGETHER WITH THE DEBT SERVICE THEN DUE AND (B)
DEEMED A VOLUNTARY PREPAYMENT BY BORROWER IN VIOLATION OF THE PROHIBITION
AGAINST PREPAYMENT SET FORTH IN THIS SECTION 2.4 AND BORROWER SHALL PAY, IN
ADDITION TO THE DEBT BEING REPAID AND THE ACCOMPANYING DEBT SERVICE PAYMENT, (X)
AN AMOUNT EQUAL TO THE LOCKOUT YIELD MAINTENANCE PREMIUM AND (Y) THE ACCRUED AND
UNPAID INTEREST CALCULATED FOR THE FULL INTEREST PERIOD IN WHICH SUCH VOLUNTARY
PREPAYMENT OCCURS.


 


(F)            APPLICATION OF PAYMENTS.  ALL VOLUNTARY AND INVOLUNTARY
PREPAYMENTS ON THE NOTE SHALL BE APPLIED, TO THE EXTENT THEREOF, TO ACCRUED BUT
UNPAID INTEREST ON THE AMOUNT PREPAID, TO THE REMAINING PRINCIPAL AMOUNT, AND
ANY OTHER SUMS DUE AND UNPAID TO LENDER IN CONNECTION WITH THE LOAN, IN SUCH
MANNER AND ORDER AS LENDER MAY ELECT IN ITS SOLE AND ABSOLUTE DISCRETION,
INCLUDING, BUT NOT LIMITED TO, APPLICATION TO PRINCIPAL INSTALLMENTS IN INVERSE
ORDER OF MATURITY.  FOLLOWING THE OCCURRENCE OF AN EVENT OF DEFAULT, ANY PAYMENT
MADE ON THE NOTE SHALL BE APPLIED TO ACCRUED BUT UNPAID INTEREST, LATE CHARGES,
ACCRUED FEES, THE UNPAID PRINCIPAL AMOUNT OF THE NOTE, AND ANY OTHER SUMS DUE
AND UNPAID TO LENDER IN CONNECTION WITH THE LOAN, IN SUCH MANNER AND ORDER AS
LENDER MAY ELECT IN ITS SOLE AND ABSOLUTE DISCRETION.

 

35

--------------------------------------------------------------------------------

 

ARTICLE 3
CONDITIONS PRECEDENT

 

The obligation of Lender to make the Loan hereunder is subject to the
fulfillment by Borrower or waiver by Lender of the following conditions
precedent no later than the Closing Date

 

Section 3.1.        REPRESENTATIONS AND WARRANTIES; COMPLIANCE WITH CONDITIONS

 

The representations and warranties of Borrower and Affiliated Lessee contained
in this Agreement and the other Loan Documents shall be true and correct in all
material respects on and as of the Closing Date with the same effect as if made
on and as of such date, and Lender shall have determined that no Default or an
Event of Default shall have occurred and be continuing nor will any Default or
Event of Default occur immediately following the Closing Date; and Borrower
shall be in compliance in all material respects with all terms and conditions
set forth in this Agreement and in each other Loan Document on its part to be
observed or performed.

 

Section 3.2.        DELIVERY OF LOAN DOCUMENTS; TITLE INSURANCE; REPORTS; LEASES

 


(A)           MORTGAGE, LOAN AGREEMENT AND NOTE.  LENDER SHALL HAVE RECEIVED
FROM BORROWER A FULLY EXECUTED AND ACKNOWLEDGED COUNTERPART OF EACH MORTGAGE AND
EVIDENCE THAT COUNTERPARTS OF EACH MORTGAGE AND UNIFORM COMMERCIAL CODE
FINANCING STATEMENTS HAVE BEEN DELIVERED TO THE TITLE COMPANY FOR RECORDING, IN
THE REASONABLE JUDGMENT OF LENDER, SO AS TO EFFECTIVELY CREATE UPON SUCH
RECORDING VALID AND ENFORCEABLE LIENS UPON THE PROPERTIES, OF THE REQUISITE
PRIORITY, IN FAVOR OF LENDER (OR SUCH OTHER TRUSTEE AS MAY BE REQUIRED OR
DESIRED UNDER LOCAL LAW), SUBJECT ONLY TO THE PERMITTED ENCUMBRANCES AND SUCH
OTHER LIENS AS ARE PERMITTED PURSUANT TO THE LOAN DOCUMENTS.  LENDER SHALL HAVE
ALSO RECEIVED FROM BORROWER, BORROWER PRINCIPAL, THE APPLICABLE OPERATING LESSEE
AND MANAGER, AS APPLICABLE, FULLY EXECUTED COUNTERPARTS OF THE CASH MANAGEMENT
AGREEMENT, THIS AGREEMENT, THE NOTE, EACH SUBORDINATION, NON-DISTURBANCE AND
ATTORNMENT AGREEMENT, EACH SUBORDINATION, ATTORNMENT AND SECURITY AGREEMENT, AND
EACH ASSIGNMENT OF MANAGEMENT AGREEMENT AND ALL OTHER LOAN DOCUMENTS.

 


(B)           TITLE INSURANCE.  LENDER SHALL HAVE RECEIVED A TITLE INSURANCE
POLICY WITH RESPECT TO EACH PROPERTY ISSUED BY A TITLE COMPANY ACCEPTABLE TO
LENDER AND DATED AS OF THE CLOSING DATE, WITH REINSURANCE AND DIRECT ACCESS
AGREEMENTS ACCEPTABLE TO LENDER.  EACH SUCH TITLE INSURANCE POLICY SHALL (I)
PROVIDE COVERAGE IN THE APPLICABLE ALLOCATED LOAN AMOUNT WITH TIE-IN
ENDORSEMENTS WITH RESPECT TO THE OTHER PROPERTIES, PROVIDED THAT IN THE INSTANCE
OF ANY PROPERTY(IES) LOCATED IN THE STATE OF NEW YORK OR THE STATE OF FLORIDA,
NO TIE-IN ENDORSEMENT SHALL BE REQUIRED AND THE COVERAGE SHALL BE LIMITED TO THE
AGGREGATE ALLOCATED LOAN AMOUNTS OF SUCH PROPERTY(IES) LOCATED IN EACH SUCH
STATE, (II) INSURE LENDER THAT THE MORTGAGE CREATES A VALID LIEN ON THE
PROPERTIES OF THE REQUISITE PRIORITY, FREE AND CLEAR OF ALL EXCEPTIONS FROM
COVERAGE OTHER THAN PERMITTED ENCUMBRANCES AND STANDARD EXCEPTIONS AND
EXCLUSIONS FROM COVERAGE (AS MODIFIED BY THE TERMS OF ANY ENDORSEMENTS), (III)
CONTAIN SUCH ENDORSEMENTS AND AFFIRMATIVE COVERAGES AS LENDER MAY REASONABLY
REQUEST, AND (IV) NAME LENDER AS THE INSURED.  EACH TITLE

 

36

--------------------------------------------------------------------------------


 


INSURANCE POLICY SHALL BE ASSIGNABLE.  LENDER ALSO SHALL HAVE RECEIVED EVIDENCE
THAT ALL PREMIUMS IN RESPECT OF EACH TITLE INSURANCE POLICY HAVE BEEN PAID.

 


(C)           SURVEY.  LENDER SHALL HAVE RECEIVED A CURRENT TITLE SURVEY FOR
EACH PROPERTY, CERTIFIED TO THE TITLE COMPANY AND LENDER AND THEIR SUCCESSORS
AND ASSIGNS, IN FORM AND CONTENT SATISFACTORY TO LENDER AND PREPARED BY A
PROFESSIONAL AND PROPERLY LICENSED LAND SURVEYOR SATISFACTORY TO LENDER IN
ACCORDANCE WITH THE 1999 MINIMUM STANDARD DETAIL REQUIREMENTS FOR ALTA/ACSM LAND
TITLE SURVEYS.  EACH SURVEY SHALL MEET THE CLASSIFICATION OF AN “URBAN SURVEY”
AND THE FOLLOWING ADDITIONAL ITEMS FROM THE LIST OF “OPTIONAL SURVEY
RESPONSIBILITIES AND SPECIFICATIONS” (TABLE A) SHOULD BE ADDED TO EACH SURVEY: 
2, 3, 4, 6, 8, 9, 10, 11 AND 13.  EACH SUCH SURVEY SHALL REFLECT THE SAME LEGAL
DESCRIPTION CONTAINED IN THE CORRESPONDING TITLE INSURANCE POLICY REFERRED TO IN
SUBSECTION (B) ABOVE AND SHALL INCLUDE, AMONG OTHER THINGS, A METES AND BOUNDS
DESCRIPTION OF THE REAL PROPERTY COMPRISING PART OF EACH PROPERTY REASONABLY
SATISFACTORY TO LENDER.  THE SURVEYOR’S SEAL SHALL BE AFFIXED TO EACH SURVEY AND
THE SURVEYOR SHALL PROVIDE A CERTIFICATION FOR EACH SURVEY IN FORM AND SUBSTANCE
ACCEPTABLE TO LENDER.  NOTWITHSTANDING THE FOREGOING, LENDER HEREBY ACKNOWLEDGES
(I) RECEIPT OF SURVEYS WITH RESPECT TO EACH PROPERTY, DELIVERED TO BANK OF
AMERICA, N.A. IN CONNECTION WITH THE BRIDGE LOAN AND (II) THAT ABSENT ANY
MATERIAL ADVERSE CHANGE TO ANY PROPERTY FROM AND AFTER THE DATE OF SUCH SURVEY,
EACH SUCH SURVEY SHALL BE DEEMED TO BE ACCEPTABLE FOR ALL PURPOSES HEREUNDER.

 


(D)           INSURANCE.  LENDER SHALL HAVE RECEIVED COPIES OF THE POLICIES
REQUIRED HEREUNDER, SATISFACTORY TO LENDER IN ITS SOLE DISCRETION, AND EVIDENCE
OF THE PAYMENT OF ALL INSURANCE PREMIUMS PAYABLE FOR THE EXISTING POLICY PERIOD.

 


(E)           ENVIRONMENTAL REPORTS.  LENDER SHALL HAVE RECEIVED AN
ENVIRONMENTAL REPORT IN RESPECT OF EACH PROPERTY SATISFACTORY TO LENDER (OR AN
ACCEPTABLE UPDATE AND RELIANCE LETTER RELATING TO THE APPLICABLE ENVIRONMENTAL
REPORT DELIVERED TO BRIDGE LENDER IN CONNECTION WITH THE BRIDGE LOAN).

 


(F)            ZONING/BUILDING CODE.  LENDER SHALL HAVE RECEIVED EVIDENCE OF
COMPLIANCE WITH ZONING AND BUILDING ORDINANCES AND CODES WITH RESPECT TO EACH
PROPERTY, INCLUDING, WITHOUT LIMITATION, REQUIRED CERTIFICATES OF OCCUPANCY,
REASONABLY ACCEPTABLE TO LENDER.  NOTWITHSTANDING THE FOREGOING, LENDER HEREBY
ACKNOWLEDGES (I) RECEIPT OF EVIDENCE OF COMPLIANCE WITH ZONING AND BUILDING
ORDINANCES AND CODES WITH RESPECT TO EACH PROPERTY IN THE FORM OF ZONING REPORTS
DELIVERED TO BANK OF AMERICA, N.A. IN CONNECTION WITH THE BRIDGE LOAN AND (II)
THAT ABSENT ANY MATERIAL ADVERSE CHANGE TO ANY PROPERTY FROM AND AFTER THE DATE
OF SUCH ZONING REPORTS, THE SAME SHALL BE DEEMED TO BE ACCEPTABLE FOR ALL
PURPOSES HEREUNDER.

 


(G)           ENCUMBRANCES.  BORROWER SHALL HAVE TAKEN OR CAUSED TO BE TAKEN
SUCH ACTIONS IN SUCH A MANNER SO THAT LENDER HAS VALID AND PERFECTED FIRST LIENS
AS OF THE CLOSING DATE ON THE PROPERTIES, SUBJECT ONLY TO APPLICABLE PERMITTED
ENCUMBRANCES AND SUCH OTHER LIENS AS ARE PERMITTED PURSUANT TO THE LOAN
DOCUMENTS, AND LENDER SHALL HAVE RECEIVED SATISFACTORY EVIDENCE THEREOF.

 


(H)           LIEN SEARCHES.  BORROWER SHALL HAVE DELIVERED TO LENDER CERTIFIED
SEARCH RESULTS PERTAINING TO THE BORROWER, BORROWER PRINCIPAL, AFFILIATED LESSEE
AND SUCH OTHER PERSONS OR ANY

 

37

--------------------------------------------------------------------------------


 


SPE COMPONENT ENTITY AS REASONABLY REQUIRED BY LENDER FOR STATE AND FEDERAL TAX
LIENS, BANKRUPTCY, JUDGMENT, LITIGATION AND STATE AND LOCAL UCC FILINGS.

 

Section 3.3.        RELATED DOCUMENTS

 

Each additional document not specifically referenced herein, but relating to the
transactions contemplated herein, shall have been duly authorized, executed and
delivered by all parties thereto and at Lender’s written request, Lender shall
have received and approved certified copies thereof.

 

Section 3.4.        ORGANIZATIONAL DOCUMENTS

 

On or before the Closing Date, Borrower shall deliver or cause to be delivered
to Lender (a) copies certified by Borrower of all organizational documentation
related to Borrower, Affiliated Lessee, each SPE Component Entity and Borrower
Principal which must be acceptable to Lender in its sole discretion, and (b)
such other evidence of the formation, structure, existence, good standing and/or
qualification to do business of the Borrower, Affiliated Lessee, each SPE
Component Entity and Borrower Principal, as Lender may request in its sole
discretion, including, without limitation, good standing or existence
certificates, qualifications to do business in the appropriate jurisdictions,
resolutions authorizing the entering into of the Loan and incumbency
certificates as may be requested by Lender.

 

Section 3.5.        OPINIONS OF BORROWER’S COUNSEL

 

Lender shall have received opinions of Borrower’s counsel (a) with respect to
non-consolidation issues and (b) with respect to due execution, authority,
enforceability of the Loan Documents and such other matters as Lender may
require, all such opinions in form, scope and substance satisfactory to Lender
and Lender’s counsel in their sole discretion.

 

Section 3.6.        ANNUAL BUDGET

 

Borrower shall have delivered, and Lender shall have approved, the Annual Budget
for the current fiscal year, a copy of which is attached as Exhibit A hereto.

 

Section 3.7.        TAXES AND OTHER CHARGES

 

Borrower shall have paid all Taxes and Other Charges which are due and payable
(including any in arrears) relating to each Property, which amounts may be
funded with proceeds of the Loan.

 

Section 3.8.        COMPLETION OF PROCEEDINGS

 

All corporate and other proceedings taken or to be taken in connection with the
transactions contemplated by this Agreement and other Loan Documents and all
documents incidental thereto shall be satisfactory in form and substance to
Lender, and Lender shall have received all such counterpart originals or
certified copies of such documents as Lender may reasonably request.

 

38

--------------------------------------------------------------------------------


 

Section 3.9.        PAYMENTS

 

All payments, deposits or escrows required to be made or established by Borrower
under this Agreement, the Note and the other Loan Documents on or before the
Closing Date shall have been paid.

 

Section 3.10.      TRANSACTION COSTS

 

Except as otherwise expressly provided herein, Borrower shall have paid or
reimbursed Lender for all out of pocket expenses in connection with the
underwriting, negotiation, Securitization and closing of the Loan, including
title insurance premiums and other title company charges; recording,
registration, filing and similar fees, taxes and charges; transfer, mortgage,
deed, stamp or documentary taxes or similar fees or charges; costs of
third-party reports, including without limitation, environmental studies, credit
reports, seismic reports, engineer’s reports, appraisals and surveys;
underwriting and origination expenses; Securitization expenses; and all actual,
reasonable legal fees and expenses charged by counsel to Lender.

 

Section 3.11.      NO MATERIAL ADVERSE CHANGE

 

There shall have been no material adverse change in the financial condition or
business condition of any Property, Borrower, Borrower Principal, Operating
Lessee, any SPE Component Entity, any Manager or any other person or party
contributing to the operating income and operations of any Property since the
date of the most recent financial statements and/or other information delivered
to Lender.  The income and expenses of each Property, the occupancy and leases
thereof, and all other features of the transaction shall be as represented to
Lender without material adverse change.  Neither Borrower nor Borrower
Principal, any Operating Lessee, any SPE Component Entity or any Manager shall
be the subject of any bankruptcy, reorganization, or insolvency proceeding.

 

Section 3.12.      OPERATING LEASES

 

Lender shall have received (i) a certified copy of each Operating Lease, (ii)
fully executed estoppels from the applicable Operating Lessee of each Property,
and (iii) fully executed counterparts signed by Borrower and the applicable
Operating Lessee of a Subordination, Non-Disturbance and Attornment Agreement,
with respect to the Operating Leases of the Miami Lakes Property and the Miami
Airport West Property, and a Subordination, Attornment and Security Agreement,
with respect to each of the remaining Operating Leases, in all instances in form
and substance acceptable to Lender.

 

Section 3.13.      LEASES; RENT ROLLS

 

Lender shall have received abstracts of all Leases affecting any Property (other
than Operating Leases, which are addressed in Section 3.12), which shall be
satisfactory in form and substance to Lender.  Lender shall have received a
current certified rent roll of each Property, which shall include, but not be
limited to, Operating Leases and Rents payable thereunder, reasonably
satisfactory in form and substance to Lender.

 

39

--------------------------------------------------------------------------------


 

Section 3.14.      TENANT ESTOPPELS

 

Lender shall have received an executed tenant estoppel letter, which shall be in
form and substance satisfactory to Lender, from such Tenants (in addition to the
Operating Lessees) as Lender shall require.

 

Section 3.15.      REA ESTOPPELS

 

Borrower shall have delivered to Lender an executed REA estoppel letter, which
shall be in form and substance satisfactory to Lender, from each party to any
REA with respect to any Property.

 

Section 3.16.      SUBORDINATION AND ATTORNMENT

 

Borrower shall have delivered to Lender executed instruments acceptable to
Lender subordinating to the applicable Mortgage all of the Leases (other than
the Operating Leases, which are addressed in Section 3.12) affecting each
Property, to the extent designated by Lender.  Lender hereby agrees to provide
upon request a reasonable and customary non-disturbance agreement as a condition
to receipt of any such subordination agreement.

 

Section 3.17.      TAX LOT

 

Lender shall have received evidence that each Property constitutes one (1) or
more separate tax lots, which evidence shall be reasonably satisfactory in form
and substance to Lender.

 

Section 3.18.      PHYSICAL CONDITIONS REPORT; PIP REPORT

 

Lender shall have received (a) a Physical Conditions Report with respect to each
Property, each such report shall be reasonably satisfactory in form and
substance to Lender, and (b) any PIP Reports issued with respect to any
Property.

 

Section 3.19.      MANAGEMENT AGREEMENT

 

Lender shall have received a certified copy of each Management Agreement with
respect to each Property, each of which shall be satisfactory in form and
substance to Lender.

 

Section 3.20.      APPRAISAL

 

Lender shall have received an appraisal of each Property, which shall be
satisfactory in form and substance to Lender.  Lender hereby acknowledges (a)
receipt of appraisals with respect to each Property, as delivered to Bank of
America, N.A. in connection with the  Bridge Loan and (b) that each such
appraisal together with any reliance letter which Lender may require in its
reasonable discretion shall be deemed acceptable for all purpose under this
Section 3.20 absent any material adverse change to the applicable Property from
and after the date of such appraisal.

 

40

--------------------------------------------------------------------------------


 

Section 3.21.      FINANCIAL STATEMENTS

 

Lender shall have received financial statements and related information in form
and substance satisfactory to Lender and in compliance with any Legal
Requirements promulgated by the Securities and Exchange Commission, including,
without limitation, (a) operating statement as of September 30, 2003 with
respect to each Property, for the year-to-date 2003, and (b) audited financial
statements by an Acceptable Accountant with respect to RFS Partnership, L.P.
(the prior direct/indirect owner of each Property) for the years 2002, 2001,
2000 and 1999, in all instances the same shall be accompanied by an unqualified
opinion of such Acceptable Accountant that such statements have been prepared in
accordance with GAAP applied on a consistent basis.

 

Section 3.22.      NET OPERATING INCOME

 

The annual Net Operating Income for all the Properties shall not be less than
$20,000,000.00 as determined by Lender in its sole discretion pursuant to its
standard underwriting procedures for loans which are consummated by Lender for
the purpose of any Securitization.

 

Section 3.23.      FRANCHISE AGREEMENTS

 

Lender shall have received (i) a certified copy of each Franchise Agreement with
respect to each Property (other than those previously disclosed to Lender for
which there is no Franchise Agreement, only a Management Agreement), and (ii) a
franchisor estoppel/comfort letter executed by each Franchisor under each
Franchise Agreement, in form and substance reasonably satisfactory to Lender.

 

Section 3.24.      GROUND LEASE

 

Lender shall have received (a) a certified copy of each Ground Lease and (b) a
fully executed ground lessor estoppel from the ground lessor under the
Wilmington Ground Lease and an executed ground lessor estoppel from the Borrower
with respect to the Louisville Southwest Ground Lease, each of which shall be in
form and substance reasonably satisfactory to Lender.

 

Section 3.25.      FURTHER DOCUMENTS

 

Lender or its counsel shall have received such other and further approvals,
opinions, documents and information as Lender or its counsel may have reasonably
requested including the Loan Documents in form and substance satisfactory to
Lender and its counsel.

 

ARTICLE 4
REPRESENTATIONS AND WARRANTIES

 

Borrower and, where specifically indicated, each Borrower Principal and
Affiliated Lessee represents and warrants to Lender as of the Closing Date that:

 

41

--------------------------------------------------------------------------------


 

Section 4.1.        ORGANIZATION

 

Each of Borrower, Borrower Principal (when not an individual) and Affiliated
Lessee (a) has been duly organized and is validly existing and in good standing
with requisite power and authority to own its properties and to transact the
businesses in which it is now engaged, (b) is duly qualified to do business and
is in good standing in each jurisdiction where it is required to be so qualified
in connection with its properties, businesses and operations, (c) possesses all
rights, licenses, permits and authorizations, governmental or otherwise,
necessary to entitle it to own its properties and to transact the businesses in
which it is now engaged, and the sole business of (i) Borrower is the ownership,
management and operation of the Properties and (ii) Affiliated Lessee is to act
as lessee of certain of the Properties and manage and operate the same under and
in accordance with the terms of the applicable Operating Lease, and (d) in the
case of Borrower, has full power, authority and legal right to mortgage, grant,
bargain, sell, pledge, assign, warrant, transfer and convey the Properties
pursuant to the terms of the Loan Documents, and in the case of Borrower, each
Borrower Principal and Affiliated Lessee, has full power, authority and legal
right to keep and observe all of the terms of the Loan Documents to which it is
a party.  Borrower, each Borrower Principal and Affiliated Lessee represent and
warrant that the chart attached hereto as Exhibit B sets forth an accurate
listing of the direct and indirect owners of the equity interests in Borrower,
Affiliated Lessee, each SPE Component Entity (if any) and each Borrower
Principal (when not an individual).

 

Section 4.2.        STATUS OF BORROWER; AFFILIATED LESSEE

 

Borrower’s exact legal name is correctly set forth on the first page of this
Agreement, on each Mortgage and on any UCC-1 Financing Statements filed in
connection with the Loan.  Affiliated Lessee’s exact legal name is correctly set
forth in all Loan Documents to which it is a party.  Borrower is an organization
of the type specified on the first page of this Agreement and Affiliated Lessee
is a corporation.  Each of Borrower and Affiliated Lessee is incorporated in or
organized under the laws of the state of Delaware.  Each of Borrower’s and
Affiliated Lessee’s  principal place of business and chief executive office, and
the place where each of Borrower and Affiliated Lessee keeps their respective
books and records, including recorded data of any kind or nature, regardless of
the medium of recording, including software, writings, plans, specifications and
schematics, has been for the preceding four months (or, if less, the entire
period of the existence of Borrower and/or Affiliated Lessee) the address of
Borrower set forth on the first page of this Agreement.  The organizational
identification number, if any, assigned by the state of incorporation or
organization of (a) Borrower is 3721068 and (b) Affiliated Lessee is 370194.

 

Section 4.3.        VALIDITY OF DOCUMENTS

 

Borrower, each Borrower Principal and Affiliated Lessee have taken all necessary
action to authorize the execution, delivery and performance of this Agreement
and the other Loan Documents to which they are parties.  This Agreement and such
other Loan Documents have been duly executed and delivered by or on behalf of
Borrower, each Borrower Principal and Affiliated Lessee, as applicable, and
constitute the legal, valid and binding obligations of Borrower, each Borrower
Principal and Affiliated Lessee, as applicable, enforceable against each, as
applicable, in accordance with their respective terms, subject only to
applicable

 

42

--------------------------------------------------------------------------------


 

bankruptcy, insolvency and similar laws affecting rights of creditors generally,
and subject, as to enforceability, to general principles of equity (regardless
of whether enforcement is sought in a proceeding in equity or at law).

 

Section 4.4.        NO CONFLICTS

 

The execution, delivery and performance of this Agreement and the other Loan
Documents to be executed by Borrower, each Borrower Principal and/or Affiliated
Lessee will not conflict with or result in a breach of any of the terms or
provisions of, or constitute a default under, or result in the creation or
imposition of any lien, charge or encumbrance (other than pursuant to the Loan
Documents) upon any of the property or assets of Borrower, Borrower Principal or
Affiliated Lessee pursuant to the terms of any agreement or instrument to which
Borrower, Borrower Principal or Affiliated Lessee is a party or by which any of
Borrower’s, Borrower Principal’s or Affiliated Lessee’s property or assets is
subject, nor will such action result in any violation of the provisions of any
statute or any order, rule or regulation of any Governmental Authority having
jurisdiction over Borrower, Borrower Principal or Affiliated Lessee or any of
Borrower’s, Borrower Principal’s or Affiliated Lessee’s properties or assets,
and any consent, approval, authorization, order, registration or qualification
of or with any Governmental Authority required for the execution, delivery and
performance by Borrower, Borrower Principal or Affiliated Lessee of this
Agreement or any of the other Loan Documents has been obtained and is in full
force and effect.

 

Section 4.5.        LITIGATION

 

There are no actions, suits or proceedings at law or in equity by or before any
Governmental Authority or other agency now pending or, to Borrower’s, Borrower
Principal’s or Affiliated Lessee’s knowledge, threatened against or affecting
Borrower, Borrower Principal, any Operating Lessee, any Manager or any Property,
which actions, suits or proceedings, if determined against Borrower, Borrower
Principal, any Operating Lessee, any Manager or any Property, would materially
adversely affect the condition (financial or otherwise) or business of Borrower,
Borrower Principal or Affiliated Lessee or the condition or ownership of any
Property.

 

Section 4.6.        AGREEMENTS

 

Neither Borrower nor any Affiliated Lessee is a party to any agreement or
instrument or subject to any restriction which would materially and adversely
affect Borrower, Affiliated Lessee or any Property, or Borrower’s or Affiliated
Lessee’s business, properties or assets, operations or condition, financial or
otherwise.  Neither Borrower nor Affiliated Lessee is in default in any material
respect in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any agreement or instrument to which either
is a party or by which Borrower, Affiliated Lessee or any Property is bound. 
Neither Borrower nor Affiliated Lessee has any material financial obligation
under any agreement or instrument to which Borrower or Affiliated Lessee is a
party or by which Borrower, Affiliated Lessee or any Property is otherwise
bound, other than (a) obligations incurred in the ordinary course of the
operation of each Property and (b) obligations under the Loan Documents.

 

43

--------------------------------------------------------------------------------


 

Section 4.7.        SOLVENCY

 

Neither Borrower, Borrower Principal nor Affiliated Lessee has (a) entered into
the transaction or executed the Note (if applicable), this Agreement or any
other Loan Documents to which any such Person is a party, with the actual intent
to hinder, delay or defraud any creditor and (b) received reasonably equivalent
value in exchange for their respective obligations under such Loan Documents. 
Giving effect to the Loan, the fair saleable value of the assets of each of
Borrower, each Borrower Principal and Affiliated Lessee exceeds and will,
immediately following the making of the Loan, exceed the total liabilities of
each of Borrower, each Borrower Principal and Affiliated Lessee, including,
without limitation, subordinated, unliquidated, disputed and contingent
liabilities.  No petition in bankruptcy has been filed against Borrower,
Borrower Principal, Affiliated Lessee or any SPE Component Entity (if any) in
the last ten (10) years, and neither Borrower nor Borrower Principal, Affiliated
Lessee nor any SPE Component Entity in the last ten (10) years has made an
assignment for the benefit of creditors or taken advantage of any Creditors
Rights Laws.  Neither Borrower nor Borrower Principal, Affiliated Lessee or any
SPE Component Entity (if any) is contemplating either the filing of a petition
by it under any Creditors Rights Laws or the liquidation of all or a major
portion of Borrower’s, Affiliated Lessee’s or SPE Component Entity’s assets or
property, and neither Borrower nor Affiliated Lessee has any knowledge of any
Person contemplating the filing of any such petition against Borrower, Borrower
Principal, Affiliated Lessee or any SPE Component Entity (if any).

 

Section 4.8.        FULL AND ACCURATE DISCLOSURE

 

No statement of fact made by or on behalf of Borrower, Borrower Principal, any
SPE Component Entity or Affiliated Lessee in this Agreement or in any of the
other Loan Documents or in any other document or certificate delivered by or on
behalf of Borrower, Borrower Principal or Affiliated Lessee contains any untrue
statement of a material fact or omits to state any material fact necessary to
make statements contained herein or therein not misleading.  There is no
material fact presently known to Borrower, Borrower Principal, any SPE Component
Entity or Affiliated Lessee which has not been disclosed to Lender which
adversely affects, nor as far as Borrower, Borrower Principal or Affiliated
Lessee can reasonably foresee, might adversely affect, any Property or the
business, operations or condition (financial or otherwise) of Borrower, Borrower
Principal or Affiliated Lessee.

 

Section 4.9.        NO PLAN ASSETS

 

Neither Borrower nor Affiliated Lessee is an “employee benefit plan,” as defined
in Section 3(3) of ERISA, subject to Title I of ERISA, and none of the assets of
Borrower or Affiliated Lessee constitutes or will constitute “plan assets” of
one or more such plans within the meaning of 29 C.F.R. Section 2510.3-101.  In
addition, (a) neither Borrower nor Operating Lessee is a “governmental plan”
within the meaning of Section 3(32) of ERISA and (b) transactions by or with
Borrower or Affiliated Lessee are not subject to state statutes regulating
investment of, and fiduciary obligations with respect to, governmental plans
similar to the provisions of Section 406 of ERISA or Section 4975 of the
Internal Revenue Code currently in effect, which prohibit or otherwise restrict
the transactions contemplated by this Agreement.

 

44

--------------------------------------------------------------------------------


 

Section 4.10.      NOT A FOREIGN PERSON

 

Neither Borrower, Borrower Principal nor Affiliated Lessee is a “foreign person”
within the meaning of §1445(f)(3) of the Internal Revenue Code.

 

Section 4.11.      ENFORCEABILITY

 

The Loan Documents are not subject to any right of rescission, set-off,
counterclaim or defense by Borrower, Borrower Principal or Affiliated Lessee,
including the defense of usury, nor would the operation of any of the terms of
the Loan Documents, or the exercise of any right thereunder, render the Loan
Documents unenforceable, and neither Borrower, Borrower Principal nor Affiliated
Lessee has asserted any right of rescission, set-off, counterclaim or defense
with respect thereto.  No Default or Event of Default exists under or with
respect to any Loan Document.

 

Section 4.12.      BUSINESS PURPOSES

 

The Loan is solely for the business purpose of Borrower, and is not for
personal, family, household, or agricultural purposes.

 

Section 4.13.      COMPLIANCE

 

Borrower, Affiliated Lessee and each Property, and the use and operation
thereof, comply in all material respects with all Legal Requirements, including,
without limitation, building and zoning ordinances and codes and the Americans
with Disabilities Act.  Neither Borrower nor Affiliated Lessee has any knowledge
that either is in default or violation of any order, writ, injunction, decree or
demand of any Governmental Authority and neither Borrower nor Affiliated Lessee
has received any written notice of any such default or violation.  There has not
been committed by Borrower or Affiliated Lessee or, to Borrower’s or Affiliated
Lessee’s respective knowledge, any other Person in occupancy of or involved with
the operation or use of any Property, any act or omission affording any
Governmental Authority the right of forfeiture as against any Property or any
part thereof or any monies paid in performance of Borrower’s obligations under
any of the Loan Documents.

 

Section 4.14.      FINANCIAL INFORMATION

 

All financial data, including, without limitation, the balance sheets,
statements of cash flow, statements of income and operating expense and rent
rolls, that have been delivered to Lender in respect of Borrower, Borrower
Principal, Affiliated Lessee and/or the Properties (a) are true, complete and
correct in all material respects, (b) accurately represent the financial
condition of Borrower, Borrower Principal, Affiliated Lessee or the Properties,
as applicable, as of the date of such reports, and (c) to the extent prepared or
audited by an independent certified public accounting firm, have been prepared
in accordance with GAAP throughout the periods covered, except as disclosed
therein.  Neither Borrower nor Affiliated Lessee has any contingent liabilities,
liabilities for taxes, unusual forward or long-term commitments or unrealized or
anticipated losses from any unfavorable commitments that are known to Borrower
or Affiliated Lessee and reasonably likely to have a material adverse effect on
any Property or the current and/or intended operation thereof, except as
referred to or reflected in said financial statements.

 

45

--------------------------------------------------------------------------------


 

Since the date of such financial statements, there has been no materially
adverse change in the financial condition, operations or business of Borrower,
Borrower Principal or Affiliated Lessee from that set forth in said financial
statements.

 

Section 4.15.      CONDEMNATION

 

No Condemnation or other proceeding has been commenced or, to Borrower’s or
Affiliated Lessee’s best knowledge, is threatened or contemplated with respect
to all or any portion of any Property or for the relocation of roadways
providing access to any Property.

 

Section 4.16.      UTILITIES AND PUBLIC ACCESS; PARKING

 

Each Property has adequate rights of access to public ways and is served by
water, sewer, sanitary sewer and storm drain facilities adequate to service each
Property for full utilization of each Property for its intended uses.  All
public utilities necessary to the full use and enjoyment of each Property as
currently used and enjoyed are located either in the public right-of-way
abutting each Property (which are connected so as to serve such Property without
passing over other property) or in recorded easements serving such Property and
such easements are set forth in and insured by the applicable Title Insurance
Policy.  All roads necessary for the use of each Property for its current
purposes have been completed and dedicated to public use and accepted by all
Governmental Authorities.  Each Property has, or is served by, parking to the
extent required to comply in all material respects with all Legal Requirements.

 

Section 4.17.      SEPARATE LOTS

 

Each Property is assessed for real estate tax purposes as one or more wholly
independent tax lot or lots, separate from any adjoining land or improvements
not constituting a part of such lot or lots, and no other land or improvements
is assessed and taxed together with any Property or any portion thereof.

 

Section 4.18.      ASSESSMENTS

 

To Borrower’s knowledge after due inquiry, except as disclosed in any Title
Insurance Policy provided pursuant to Section 3.2(b) hereof, there are no
pending or proposed special or other assessments for public improvements or
otherwise affecting any Property, nor are there any contemplated improvements to
any Property that may result in such special or other assessments.

 

Section 4.19.      INSURANCE

 

Borrower has obtained and has delivered to Lender certified copies of all
Policies or, to the extent such Policies are not available as of the Closing
Date, certificates of insurance with respect to all such Policies reflecting the
insurance coverages, amounts and other requirements set forth in this
Agreement.  No claims have been made under any of the Policies, and to
Borrower’s and Affiliated Lessee’s knowledge, no Person, including Borrower or
Affiliated Lessee, has done, by act or omission, anything which would impair the
coverage of any of the Policies.

 

46

--------------------------------------------------------------------------------


 

Section 4.20.      USE OF PROPERTY

 

Each Property is used exclusively for hotel purposes and other appurtenant and
related uses.

 

Section 4.21.      CERTIFICATE OF OCCUPANCY; LICENSES

 

All certifications, permits, licenses and approvals, including, without
limitation, certificates of completion or occupancy and any applicable liquor
license required for the legal use, occupancy and operation of each Property for
the purpose intended herein, have been obtained and are valid and in full force
and effect.  Borrower and Affiliated Lessee, as applicable, shall keep and
maintain all licenses necessary for the operation of each Property for the
purpose intended herein.  The use being made of each Property is in conformity
with the certificate of occupancy and any permits or licenses issued for such
Property.

 

Section 4.22.      FLOOD ZONE

 

Except as disclosed in any survey provided pursuant to Section 3.2(c) hereof, no
Improvements on any Property are located in an area identified by the Federal
Emergency Management Agency as an area having special flood hazards, or, if any
Improvements or any Property or portion of any Improvements is located within
such area, Borrower has obtained the insurance prescribed in Section 8.1(a)(i).

 

Section 4.23.      PHYSICAL CONDITION

 

To Borrower’s and Affiliated Lessee’s knowledge after due inquiry and except as
disclosed in the Property Condition Reports or PIP’s provided to Lender provided
pursuant to Section 3.18 hereof, each Property, including, without limitation,
all buildings, improvements, parking facilities, sidewalks, storm drainage
systems, roofs, plumbing systems, HVAC systems, fire protection systems,
electrical systems, equipment, elevators, exterior sidings and doors,
landscaping, irrigation systems and all structural components, are in good
condition, order and repair in all material respects.  To Borrower’s and
Affiliated Lessee’s knowledge after due inquiry, there exists no structural or
other material defects or damages in or to any Property, as a result of a
Casualty or otherwise, and whether latent or otherwise.  Neither Borrower nor
Affiliated Lessee has received any notice from any insurance company or bonding
company of any defects or inadequacies in any Property, or any part thereof,
which would adversely affect the insurability of the same or cause the
imposition of extraordinary premiums or charges thereon or of any termination or
threatened termination of any policy of insurance or bond.

 

47

--------------------------------------------------------------------------------


 

Section 4.24.      BOUNDARIES

 


(A)           EXCEPT AS DISCLOSED IN ANY SURVEY PROVIDED PURSUANT TO
SECTION 3.2(C) HEREOF, NONE OF THE IMPROVEMENTS WHICH WERE INCLUDED IN
DETERMINING THE APPRAISED VALUE OF ANY PROPERTY LIE OUTSIDE THE BOUNDARIES AND
BUILDING RESTRICTION LINES OF ANY PROPERTY TO ANY MATERIAL EXTENT, AND (B) NO
IMPROVEMENTS ON ADJOINING PROPERTIES ENCROACH UPON ANY PROPERTY AND NO EASEMENTS
OR OTHER ENCUMBRANCES UPON ANY PROPERTY ENCROACH UPON ANY OF THE IMPROVEMENTS SO
AS TO MATERIALLY AFFECT THE VALUE OR MARKETABILITY OF ANY PROPERTY.

 

Section 4.25.      LEASES AND RENT ROLL

 

Borrower has delivered to Lender a true, correct and complete rent roll or lease
summary in form acceptable to Lender for each Property (a “Rent Roll”) which
includes all Leases affecting each Property (including, but not limited to, the
applicable Operating Lease and schedules for all executed Leases for Tenants not
yet in occupancy or under which the rent commencement date has not occurred). 
Except as set forth in the Rent Roll (as same has been updated by written notice
thereof to Lender) and estoppel certificates delivered to Lender on or prior to
the Closing Date:  (a) each Lease is in full force and effect; (b) the premises
demised under the Leases have been completed and the Tenants under the Leases
have accepted possession of and are in occupancy of all of their respective
demised premises; (c) the Tenants under the Leases have commenced the payment of
rent under the Leases, there are no offsets, claims or defenses to the
enforcement thereof, and neither Borrower nor to Borrower’s knowledge any
Operating Lessee (with respect to any Lease other than the Operating Lease) has
any monetary obligations to any Tenant under any Lease; (d) all Rents due and
payable under the Leases have been paid and no portion thereof has been paid for
any period more than thirty (30) days in advance; (e) the rent payable under
each Lease is the amount of fixed or other rent set forth in the Rent Roll, and
there is no claim or basis for a claim by the Tenant thereunder for an offset or
adjustment to the rent; (f) no Tenant has made any written claim of a material
default against the landlord under any Lease which remains outstanding nor has
Borrower, or to Borrower’s knowledge Operating Lessee, Manager or any other
Person involved in the operation and/or management of any Property received, by
telephonic, in-person, e-mail or other communication, any notice of a material
default under any Lease; (g) to Borrower’s knowledge there is no present
material default by any Tenant under any Lease; (h) all security deposits under
the Leases have been collected by Borrower or the applicable Operating Lessee,
as landlord thereunder; (i) Borrower is the sole owner of the entire landlord’s
interest in each Operating Lease and the applicable Operating Lessee is the sole
owner of the entire landlord’s interest in each other Lease (other than either
Ground Lease); (j) each Operating Lease is the valid, binding and enforceable
obligation of Borrower and there are no agreements with any Operating Lessee
than as expressly set forth in the Operating Leases; (k) no Person (other than
Manager) has any possessory interest in, or right to occupy, any Property or any
portion thereof except under the terms of any Lease; (l) none of the Leases
contains any option or offer to purchase or right of first refusal to purchase
any Property or any part thereof; and (m) neither the Leases nor the Rents have
been assigned, pledged or hypothecated except to Lender, and no other Person has
any interest therein except the Tenants thereunder.

 

48

--------------------------------------------------------------------------------


 

Section 4.26.      FILING AND RECORDING TAXES

 

All mortgage, mortgage recording, stamp, intangible or other similar tax
required to be paid by any Person under applicable Legal Requirements currently
in effect in connection with the execution, delivery, recordation, filing,
registration, perfection or enforcement of any of the Loan Documents, including,
without limitation, each Mortgage, have been paid or will be paid, and, under
current Legal Requirements, each Mortgage is enforceable in accordance with its
terms by Lender (or any subsequent holder thereof).

 

Section 4.27.      MANAGEMENT AGREEMENT

 

Borrower and Affiliated Lessee hereby represent that to their respective
knowledge, each Management Agreement is in full force and effect, there is no
default thereunder by any party thereto, no event has occurred that, with the
passage of time and/or the giving of notice would constitute a default
thereunder, and no management fees under any Management Agreement are accrued
and unpaid.

 

Section 4.28.      ILLEGAL ACTIVITY

 

No portion of any Property has been or will be purchased with proceeds of any
illegal activity, and no part of the proceeds of the Loan will be used in
connection with any illegal activity.

 

Section 4.29.      CONSTRUCTION EXPENSES

 

All costs and expenses of any and all labor, materials, supplies and equipment
used in the construction maintenance or repair of the Improvements have been
paid in full.  To each of Borrower’s and Affiliated Lessee’s knowledge after due
inquiry, there are no claims for payment for work, labor or materials affecting
any Property which are or may become a lien prior to, or of equal priority with,
the Liens created by the Loan Documents.

 

Section 4.30.      PERSONAL PROPERTY

 

Borrower has paid in full for, and is the owner of, all Personal Property (other
than (a) Tenants’ and Manager’s property and (b) personal property leases as
customarily permitted by institutional hotel lenders) used in connection with
the operation of any Property, free and clear of any and all security interests,
liens or encumbrances, except for Permitted Encumbrances and the Lien and
security interest created by the Loan Documents.

 

Section 4.31.      TAXES

 

Borrower, Borrower Principal and Affiliated Lessee have filed all federal,
state, county, municipal, and city income, personal property and other tax
returns required to have been filed by them and have paid all taxes and related
liabilities which have become due pursuant to such returns or pursuant to any
assessments received by them. Neither Borrower, Borrower Principal nor
Affiliated Lessee knows of any basis for any additional assessment in respect of
any such taxes and related liabilities for prior years.

 

49

--------------------------------------------------------------------------------


 

Section 4.32.      PERMITTED ENCUMBRANCES

 

None of the Permitted Encumbrances, individually or in the aggregate, materially
interferes with the benefits of the security intended to be provided by the Loan
Documents, materially and adversely affects the value of any Property, impairs
the use or the operation of any Property or impairs Borrower’s ability to pay
its obligations in a timely manner.

 

Section 4.33.      FEDERAL RESERVE REGULATIONS

 

Borrower will use the proceeds of the Loan for the purposes set forth in
Section 2.1(d) hereof and not for any illegal activity.  No part of the proceeds
of the Loan will be used for the purpose of purchasing or acquiring any “margin
stock” within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System or for any other purpose which would be inconsistent with
such Regulation U or any other Regulations of such Board of Governors, or for
any purposes prohibited by Legal Requirements or prohibited by the terms and
conditions of this Agreement or the other Loan Documents.

 

Section 4.34.      INVESTMENT COMPANY ACT

 

Borrower is not (a) an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended; (b) a “holding company” or a “subsidiary company” of a “holding
company” or an “affiliate” of either a “holding company” or a “subsidiary
company” within the meaning of the Public Utility Holding Company Act of 1935,
as amended; or (c) subject to any other federal or state law or regulation which
purports to restrict or regulate its ability to borrow money.

 

Section 4.35.      RECIPROCAL EASEMENT AGREEMENTS

 


(A)           NEITHER BORROWER, NOR TO THE KNOWLEDGE OF BORROWER UPON DUE
INQUIRY ANY OTHER PARTY IS CURRENTLY IN DEFAULT (NOR HAS ANY NOTICE BEEN GIVEN
OR RECEIVED WITH RESPECT TO AN ALLEGED OR CURRENT DEFAULT) UNDER ANY OF THE
TERMS AND CONDITIONS OF ANY REA WHICH DEFAULT WOULD HAVE A MATERIAL AND ADVERSE
EFFECT ON THE OWNERSHIP OR OPERATION OF THE APPLICABLE PROPERTY OR BORROWER’S
ABILITY TO SATISFY ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS, AND EACH REA
REMAINS UNMODIFIED AND IN FULL FORCE AND EFFECT;

 


(B)           ALL EASEMENTS, IF ANY, GRANTED PURSUANT TO ANY REA WHICH WERE TO
HAVE SURVIVED ANY SITE PREPARATION AND COMPLETION OF CONSTRUCTION (TO THE EXTENT
THAT THE SAME HAS BEEN COMPLETED), REMAIN IN FULL FORCE AND EFFECT AND HAVE NOT
BEEN RELEASED, TERMINATED, EXTINGUISHED OR DISCHARGED BY AGREEMENT OR OTHERWISE;

 


(C)           ALL SUMS DUE AND OWING BY BORROWER TO THE OTHER PARTIES TO ANY REA
(OR BY THE OTHER PARTIES TO ANY REA TO THE BORROWER) PURSUANT TO THE TERMS OF
THE APPLICABLE REA, INCLUDING WITHOUT LIMITATION, ALL SUMS, CHARGES, FEES,
ASSESSMENTS, COSTS, AND EXPENSES IN CONNECTION WITH ANY TAXES, SITE PREPARATION
AND CONSTRUCTION, NON-SHAREHOLDER CONTRIBUTIONS, AND COMMON AREA AND OTHER
PROPERTY MANAGEMENT ACTIVITIES HAVE BEEN PAID, ARE CURRENT, AND NO LIEN HAS
ATTACHED ON ANY PROPERTY (OR THREAT THEREOF BEEN MADE) FOR FAILURE TO PAY ANY OF
THE FOREGOING;

 

50

--------------------------------------------------------------------------------


 


(D)           THE TERMS, CONDITIONS, COVENANTS, USES AND RESTRICTIONS CONTAINED
IN THE REAS DO NOT CONFLICT IN ANY MATERIAL MANNER WITH ANY TERMS, CONDITIONS,
COVENANTS, USES AND RESTRICTIONS CONTAINED IN ANY LEASE OR IN ANY AGREEMENT
BETWEEN BORROWER AND OCCUPANT OF ANY PERIPHERAL PARCEL, INCLUDING WITHOUT
LIMITATION, CONDITIONS AND RESTRICTIONS WITH RESPECT TO KIOSK PLACEMENT, TENANT
RESTRICTIONS (TYPE, LOCATION OR EXCLUSIVITY), SALE OF CERTAIN GOODS OR SERVICES,
AND/OR OTHER USE RESTRICTIONS; AND

 


(E)           THE TERMS, CONDITIONS, COVENANTS, USES AND RESTRICTIONS CONTAINED
IN EACH LEASE DO NOT CONFLICT IN ANY MATERIAL MANNER WITH ANY TERMS, CONDITIONS,
COVENANTS, USES AND RESTRICTIONS CONTAINED IN THE REAS, ANY OTHER LEASE OR IN
ANY AGREEMENT BETWEEN BORROWER AND OCCUPANT OF ANY PERIPHERAL PARCEL, INCLUDING
WITHOUT LIMITATION, CONDITIONS AND RESTRICTIONS WITH RESPECT TO KIOSK PLACEMENT,
TENANT RESTRICTIONS (TYPE, LOCATION OR EXCLUSIVITY), SALE OF CERTAIN GOODS OR
SERVICES, AND/OR OTHER USE RESTRICTIONS.

 

Section 4.36.      NO CHANGE IN FACTS OR CIRCUMSTANCES; DISCLOSURE

 

All information submitted by Borrower or its agents to Lender and in all
financial statements, rent rolls, reports, certificates and other documents
submitted in connection with the Loan or in satisfaction of the terms thereof
and all statements of fact made by Borrower in this Agreement or in any other
Loan Document, are accurate, complete and correct in all material respects. 
There has been no material adverse change in any condition, fact, circumstance
or event that would make any such information inaccurate, incomplete or
otherwise misleading in any material respect or that otherwise materially and
adversely affects or might materially and adversely affect any Property or the
business operations or the financial condition of Borrower.  Borrower has
disclosed to Lender all material facts and has not failed to disclose any
material fact that could cause any representation or warranty made herein to be
materially misleading.

 

Section 4.37.      INTELLECTUAL PROPERTY

 

All trademarks, trade names and service marks necessary to the business of
Borrower and Affiliated Lessee as presently conducted or as Borrower or
Affiliated Lessee contemplates conducting its business are in good standing and,
to the extent of Borrower’s and Affiliated Lessee’s actual knowledge are
uncontested.  Neither Borrower nor Affiliated Lessee has knowingly infringed, is
knowingly infringing, or has received notice of infringement with respect to
asserted trademarks, trade names and service marks of others.  To Borrower’s and
Affiliated Lessee’s knowledge, there is no infringement by others of trademarks,
trade names and service marks of Borrower or Affiliated Lessee.

 

Section 4.38.      SURVEY

 

To the knowledge of Borrower, the survey for each Property does not fail to
reflect any material matter affecting such Property or the title thereto.

 

Section 4.39.      EMBARGOED PERSON

 

As of the date hereof and at all times throughout the term of the Loan,
including after giving effect to any transfers of interests permitted pursuant
to the Loan Documents, (a) none of the funds or other assets of Borrower,
Borrower Principal or Affiliated Lessee constitute property

 

51

--------------------------------------------------------------------------------


 

of, or are beneficially owned, directly or indirectly, by any person, entity or
government subject to trade restrictions under U.S. law, including but not
limited to, the International Emergency Economic Powers Act, 50 U.S.C. §§ 1701
et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any
Executive Orders or regulations promulgated thereunder with the result that the
investment in Borrower, Borrower Principal or Affiliated Lessee, as applicable
(whether directly or indirectly), is prohibited by law or the Loan made by
Lender is in violation of law (“Embargoed Person”); (b) no Embargoed Person has
any interest of any nature whatsoever in Borrower, Borrower Principal or
Affiliated Lessee, as applicable, with the result that the investment in
Borrower, Borrower Principal or Affiliated Lessee, as applicable (whether
directly or indirectly), is prohibited by law or the Loan is in violation of
law; and (c) none of the funds of Borrower, Borrower Principal or Affiliated
Lessee, as applicable, have been derived from any unlawful activity with the
result that the investment in Borrower, Borrower Principal or Affiliated Lessee,
as applicable (whether directly or indirectly), is prohibited by law or the Loan
is in violation of law.

 

Section 4.40.      PATRIOT ACT

 

All capitalized words and phrases and all defined terms used in the USA Patriot
Act of 2001, 107 Public Law 56 (October 26, 2001) and in other statutes and all
orders, rules and regulations of the United States government and its various
executive departments, agencies and offices related to the subject matter of the
Patriot Act, including Executive Order 13224 effective September 24, 2001
(collectively referred to in this Section only as the “Patriot Act”) and are
incorporated into this Section.  Each of Borrower, Borrower Principal and
Affiliated Lessee hereby represents and warrants that Borrower, Borrower
Principal and Affiliated Lessee and each and every Person Affiliated with
Borrower, Borrower Principal or Affiliated Lessee or that to Borrower’s or
Affiliated Lessee’s knowledge has an economic interest in Borrower, Borrower
Principal or Affiliated Lessee, or, to Borrower’s, Borrower Principal’s, or
Affiliated Lessee’s knowledge, that has or will have an interest in the
transaction contemplated by this Agreement or in any Property or will
participate, in any manner whatsoever, in the Loan (excluding any holders of
publicly traded shares in CNL Hospitality Properties, Inc., a publicly traded
real estate investment trust), is:  (i) not a “blocked” person listed in the
Annex to Executive Order Nos. 12947, 13099 and 13224 and all modifications
thereto or thereof (as used in this Section only, the “Annex”); (ii) in full
compliance with the requirements of the Patriot Act and all other requirements
contained in the rules and regulations of the Office of Foreign Assets Control,
Department of the Treasury (as used in this Section only, “OFAC”); (iii)
operated under policies, procedures and practices, if any, that are in
compliance with the Patriot Act and available to Lender for Lender’s review and
inspection during normal business hours and upon reasonable prior notice; (iv)
not in receipt of any notice from the Secretary of State or the Attorney General
of the United States or any other department, agency or office of the United
States claiming a violation or possible violation of the Patriot Act; (v) not
listed as a Specially Designated Terrorist or as a “blocked” person on any lists
maintained by the OFAC pursuant to the Patriot Act or any other list of
terrorists or terrorist organizations maintained pursuant to any of the rules
and regulations of the OFAC issued pursuant to the Patriot Act or on any other
list of terrorists or terrorist organizations maintained pursuant to the Patriot
Act; (vi) not a person who has been determined by competent authority to be
subject to any of the prohibitions contained in the Patriot Act; and (vii) not
owned or controlled by or now acting and or will in the future act for or on
behalf of any person named in the Annex or any other list promulgated under the
Patriot Act

 

52

--------------------------------------------------------------------------------


 

or any other person who has been determined to be subject to the prohibitions
contained in the Patriot Act.  Borrower covenants and agrees that in the event
Borrower receives any notice that Borrower Principal, Affiliated Lessee or
Borrower (or any of their respective beneficial owners or Affiliates or
participants) become listed on the Annex or any other list promulgated under the
Patriot Act or is indicted, arraigned, or custodially detained on charges
involving money laundering or predicate crimes to money laundering, Borrower
shall immediately notify Lender.  It shall be an Event of Default hereunder if
Borrower, Borrower Principal, Affiliated Lessee or any other party to any Loan
Document becomes listed on any list promulgated under the Patriot Act or is
indicted, arraigned or custodially detained on charges involving money
laundering or predicate crimes to money laundering.

 

Section 4.41.      FRANCHISE AGREEMENTS.

 

Borrower and Affiliated Lessee hereby represent that to their respective
knowledge, each Franchise Agreement is in full force and effect, there is no
default thereunder by any party thereto and no event has occurred that, with the
passage of time and/or the giving of notice would constitute a default
thereunder, and no fees under any Franchise Agreement are accrued and unpaid.

 

Section 4.42.      GROUND LEASE REPRESENTATIONS

 

Except as specifically provided below, Borrower hereby represents and warrants
to Lender with respect to each Ground Lease and/or the estoppel letter delivered
to Lender by the applicable ground lessor all of the following:

 


(A)           THE GROUND LEASE IS IN FULL FORCE AND EFFECT AND HAS NOT BEEN
MODIFIED OR AMENDED IN ANY MANNER WHATSOEVER (WITH THE EXCEPTION OF WRITTEN
INSTRUMENTS WHICH HAVE BEEN RECORDED OR OTHERWISE DISCLOSED TO LENDER IN
WRITING);

 


(B)           THERE ARE NO DEFAULTS UNDER THE GROUND LEASE BY BORROWER, OR, TO
THE BEST OF BORROWER’S KNOWLEDGE, GROUND LESSOR THEREUNDER, AND, TO THE BEST OF
BORROWER’S KNOWLEDGE, NO EVENT HAS OCCURRED WHICH BUT FOR THE PASSAGE OF TIME,
OR NOTICE, OR BOTH WOULD CONSTITUTE A DEFAULT UNDER THE GROUND LEASE;

 


(C)           ALL RENTS, ADDITIONAL RENTS AND OTHER SUMS DUE AND PAYABLE UNDER
THE GROUND LEASE HAVE BEEN PAID IN FULL;

 


(D)           NEITHER BORROWER NOR THE GROUND LESSOR UNDER THE GROUND LEASE HAS
COMMENCED ANY ACTION OR GIVEN OR RECEIVED ANY NOTICE FOR THE PURPOSE OF
TERMINATING THE GROUND LEASE;

 


(E)           THE GROUND LEASE OR A MEMORANDUM THEREOF HAS BEEN DULY RECORDED. 
THE GROUND LEASE PERMITS THE INTEREST OF BORROWER TO BE ENCUMBERED BY A
MORTGAGE.  THE GROUND LEASE MAY NOT BE CANCELED, TERMINATED, SURRENDERED OR
AMENDED WITHOUT THE PRIOR WRITTEN CONSENT OF LENDER;

 


(F)            EXCEPT FOR THE PERMITTED ENCUMBRANCES, BORROWER’S INTEREST IN THE
GROUND LEASE IS NOT SUBJECT TO ANY LIENS OR ENCUMBRANCES SUPERIOR TO, OR OF
EQUAL PRIORITY WITH, THE RELATED SECURITY INSTRUMENT OTHER THAN THE GROUND
LESSOR’S RELATED FEE INTEREST;

 

53

--------------------------------------------------------------------------------


 


(G)           BORROWER’S INTEREST IN THE GROUND LEASE IS ASSIGNABLE TO LENDER
UPON NOTICE TO, BUT WITHOUT THE CONSENT OF, THE GROUND LESSOR THEREUNDER (OR, IF
ANY SUCH CONSENT IS REQUIRED, IT HAS BEEN OBTAINED PRIOR TO THE DATE HEREOF). 
THE GROUND LEASE IS FURTHER ASSIGNABLE BY LENDER, AND ITS SUCCESSORS AND
ASSIGNS, WITHOUT THE CONSENT OF THE GROUND LESSOR OR, WHERE SUCH CONSENT IS
REQUIRED, IT CANNOT BE UNREASONABLY WITHHELD BY THE GROUND LESSOR;

 


(H)           THE WILMINGTON GROUND LEASE REQUIRES THE GROUND LESSOR TO GIVE
NOTICE OF ANY DEFAULT BY BORROWER TO LENDER.  THE WILMINGTON GROUND LEASE
FURTHER PROVIDES THAT NOTICE OF TERMINATION GIVEN UNDER THE WILMINGTON GROUND
LEASE IS NOT EFFECTIVE AS AGAINST LENDER UNLESS A COPY OF SUCH NOTICE HAS BEEN
DELIVERED TO LENDER IN THE MANNER DESCRIBED IN THE WILMINGTON GROUND LEASE;

 


(I)            LENDER IS PERMITTED THE OPPORTUNITY (INCLUDING, WHERE NECESSARY,
SUFFICIENT TIME TO GAIN POSSESSION OF THE INTEREST OF BORROWER UNDER THE
WILMINGTON GROUND LEASE) TO CURE ANY DEFAULT UNDER THE WILMINGTON GROUND LEASE,
WHICH IS CURABLE AFTER THE RECEIPT OF NOTICE, BEFORE THE GROUND LESSOR
THEREUNDER MAY TERMINATE THE WILMINGTON GROUND LEASE;

 


(J)            THE WILMINGTON GROUND LEASE HAS A TERM WHICH EXTENDS NOT LESS
THAN TWENTY (20) YEARS BEYOND THE MATURITY DATE, AS THE SAME MAY BE EXTENDED;

 


(K)           THE WILMINGTON GROUND LEASE REQUIRES THE GROUND LESSOR TO ENTER
INTO A NEW LEASE UPON TERMINATION OF THE WILMINGTON GROUND LEASE FOR ANY REASON,
INCLUDING REJECTION OF THE WILMINGTON GROUND LEASE IN A BANKRUPTCY PROCEEDING;

 


(L)            UNDER THE TERMS OF THE WILMINGTON GROUND LEASE, THE RELATED
SECURITY INSTRUMENT AND THE ESTOPPEL CERTIFICATE FROM THE GROUND LESSOR UNDER
THE WILMINGTON GROUND LEASE, ANY RELATED INSURANCE AND CONDEMNATION PROCEEDS
WILL BE APPLIED EITHER TO THE REPAIR OR RESTORATION OF ALL OR PART OF THE
RELATED PROPERTY, WITH LENDER HAVING THE RIGHT TO HOLD AND DISBURSE THE PROCEEDS
AS THE REPAIR OR RESTORATION PROGRESSES, OR TO THE PAYMENT OF THE OUTSTANDING
PRINCIPAL BALANCE OF THE LOAN TOGETHER WITH ANY ACCRUED INTEREST THEREON; AND

 


(M)          THE WILMINGTON GROUND LEASE DOES NOT IMPOSE ANY RESTRICTIONS ON
SUBLEASING.

 

Section 4.43.      SURVIVAL; MISCELLANEOUS

 

Borrower and Affiliated Lessee agree that, unless expressly provided otherwise,
all of the representations and warranties of Borrower, Borrower Principal and
Affiliated Lessee set forth in this Agreement and in the other Loan Documents
shall survive for so long as any portion of the Debt remains owing to Lender. 
All representations, warranties, covenants and agreements made in this Agreement
or in the other Loan Documents by Borrower and Affiliated Lessee shall be deemed
to have been relied upon by Lender notwithstanding any investigation heretofore
or hereafter made by Lender or on its behalf.  Notwithstanding anything set
forth herein to the contrary, the representations and warranties of Affiliated
Lessee shall be deemed to be limited to any Property with respect to which it is
the Operating Lessee and/or agreement to which it is a party.

 

54

--------------------------------------------------------------------------------


 

ARTICLE 5
BORROWER COVENANTS

 

From the date hereof and until repayment of the Debt in full and performance in
full of all obligations of Borrower under the Loan Documents or the earlier
release of the Lien of each Mortgage (and all related obligations) in accordance
with the terms of this Agreement and the other Loan Documents, Borrower
Principal (as to Sections 5.11 and  5.26 only) and Borrower hereby each
covenants and agrees with Lender that:

 

Section 5.1.        EXISTENCE; COMPLIANCE WITH LEGAL REQUIREMENTS

 


(A)           BORROWER SHALL DO OR CAUSE TO BE DONE ALL THINGS NECESSARY TO
PRESERVE, RENEW AND KEEP IN FULL FORCE AND EFFECT ITS EXISTENCE, RIGHTS,
LICENSES, PERMITS AND FRANCHISES AND COMPLY WITH ALL LEGAL REQUIREMENTS
APPLICABLE TO IT AND EACH PROPERTY.  BORROWER HEREBY COVENANTS AND AGREES NOT TO
COMMIT, PERMIT OR SUFFER TO EXIST ANY ACT OR OMISSION AFFORDING ANY GOVERNMENTAL
AUTHORITY THE RIGHT OF FORFEITURE AS AGAINST ANY PROPERTY OR ANY PART THEREOF OR
ANY MONIES PAID IN PERFORMANCE OF BORROWER’S OBLIGATIONS UNDER ANY OF THE LOAN
DOCUMENTS.  BORROWER SHALL AT ALL TIMES MAINTAIN, PRESERVE AND PROTECT ALL
FRANCHISES AND TRADE NAMES USED BY IT, ITS AFFILIATED LESSEES AND ANY AFFILIATED
MANAGER IN CONNECTION WITH THE OPERATION OF EACH PROPERTY.

 


(B)           AFTER PRIOR WRITTEN NOTICE TO LENDER, BORROWER, AT ITS OWN
EXPENSE, MAY CONTEST BY APPROPRIATE LEGAL PROCEEDING, PROMPTLY INITIATED AND
CONDUCTED IN GOOD FAITH AND WITH DUE DILIGENCE, THE LEGAL REQUIREMENTS AFFECTING
ANY PROPERTY, PROVIDED THAT (I) NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND
IS CONTINUING; (II) SUCH PROCEEDING SHALL BE PERMITTED UNDER AND BE CONDUCTED IN
ACCORDANCE WITH THE PROVISIONS OF ANY OTHER INSTRUMENT TO WHICH BORROWER OR THE
APPLICABLE PROPERTY IS SUBJECT AND SHALL NOT CONSTITUTE A DEFAULT THEREUNDER;
(III) NEITHER SUCH PROPERTY, ANY PART THEREOF OR INTEREST THEREIN, ANY OF THE
TENANTS OR OCCUPANTS THEREOF, INCLUDING, BUT NOT LIMITED TO THE APPLICABLE
OPERATING LESSEE AND MANAGER, NOR BORROWER SHALL BE AFFECTED IN ANY MATERIAL
ADVERSE WAY AS A RESULT OF SUCH PROCEEDING; (IV) NON-COMPLIANCE WITH THE LEGAL
REQUIREMENTS SHALL NOT IMPOSE CIVIL OR CRIMINAL LIABILITY ON BORROWER OR LENDER;
(V) BORROWER SHALL HAVE FURNISHED THE SECURITY AS MAY BE REQUIRED IN THE
PROCEEDING OR BY LENDER TO ENSURE COMPLIANCE BY BORROWER WITH THE LEGAL
REQUIREMENTS; AND (VI) BORROWER SHALL HAVE FURNISHED TO LENDER ALL OTHER ITEMS
REASONABLY REQUESTED BY LENDER.

 

Section 5.2.        MAINTENANCE AND USE OF PROPERTY

 

Borrower shall cause each Property to be maintained in a good and safe condition
and repair. The Improvements and the Personal Property shall not be removed,
demolished or other than in accordance with the provisions of Section 5.21,
materially altered (except for normal replacement of the Personal Property)
without the prior written consent of Lender.  If under applicable zoning
provisions the use of all or any portion of any Property is or shall become a
nonconforming use, Borrower will not cause or permit the nonconforming use to be
discontinued or the nonconforming Improvement to be abandoned without the
express written consent of Lender, such consent not to be unreasonably withheld.

 

55

--------------------------------------------------------------------------------


 

Section 5.3.        WASTE

 

Borrower shall not commit or suffer any waste of any Property or make any change
in the use of any Property which will in any way materially increase the risk of
fire or other hazard arising out of the operation of such Property, or take any
action that might invalidate or give cause for cancellation of any Policy, or do
or permit to be done thereon anything that may in any way impair the value of
any Property or the security for the Loan.  Borrower will not, without the prior
written consent of Lender, permit any drilling or exploration for or extraction,
removal, or production of any minerals from the surface or the subsurface of any
Property, regardless of the depth thereof or the method of mining or extraction
thereof.

 

Section 5.4.        TAXES AND OTHER CHARGES

 


(A)           BORROWER SHALL PAY (OR CAUSE TO BE PAID) ALL TAXES AND OTHER
CHARGES NOW OR HEREAFTER LEVIED OR ASSESSED OR IMPOSED AGAINST ANY PROPERTY OR
ANY PART THEREOF AS THE SAME BECOME DUE AND PAYABLE; PROVIDED, HOWEVER,
BORROWER’S OBLIGATION TO DIRECTLY PAY (OR CAUSE TO BE PAID) TAXES SHALL BE
SUSPENDED FOR SO LONG AS BORROWER COMPLIES WITH THE TERMS AND PROVISIONS OF
SECTION 9.6 HEREOF.  BORROWER SHALL FURNISH TO LENDER RECEIPTS FOR THE PAYMENT
OF THE TAXES AND THE OTHER CHARGES PRIOR TO THE DATE THE SAME SHALL BECOME
DELINQUENT (PROVIDED, HOWEVER, THAT BORROWER IS NOT REQUIRED TO FURNISH SUCH
RECEIPTS FOR PAYMENT OF TAXES IN THE EVENT THAT SUCH TAXES HAVE BEEN PAID BY
LENDER PURSUANT TO SECTION 9.6 HEREOF).  BORROWER SHALL NOT SUFFER AND SHALL
PROMPTLY CAUSE TO BE PAID OR TRANSFERRED TO BOND AND IN EITHER INSTANCE
DISCHARGED (OR FULLY AND UNCONDITIONALLY RELEASED) ANY LIEN OR CHARGE WHATSOEVER
WHICH MAY BE OR BECOME A LIEN OR CHARGE AGAINST ANY PROPERTY, AND SHALL PROMPTLY
PAY FOR (OR CAUSE TO BE PAID FOR) ALL UTILITY SERVICES PROVIDED TO ANY PROPERTY.

 


(B)           AFTER PRIOR WRITTEN NOTICE TO LENDER, BORROWER, AT ITS OWN
EXPENSE, MAY CONTEST BY APPROPRIATE LEGAL PROCEEDING, PROMPTLY INITIATED AND
CONDUCTED IN GOOD FAITH AND WITH DUE DILIGENCE, THE AMOUNT OR VALIDITY OR
APPLICATION IN WHOLE OR IN PART OF ANY TAXES OR OTHER CHARGES, OR ANY
INVOLUNTARY LIEN OR OTHER CHARGE, PROVIDED THAT (I) NO DEFAULT OR EVENT OF
DEFAULT HAS OCCURRED AND REMAINS UNCURED; (II) SUCH PROCEEDING SHALL BE
PERMITTED UNDER AND BE CONDUCTED IN ACCORDANCE WITH THE PROVISIONS OF ANY OTHER
INSTRUMENT TO WHICH BORROWER IS SUBJECT AND SHALL NOT CONSTITUTE A DEFAULT
THEREUNDER AND SUCH PROCEEDING SHALL BE CONDUCTED IN ACCORDANCE WITH ALL
APPLICABLE LEGAL REQUIREMENTS; (III) NEITHER THE APPLICABLE PROPERTY NOR ANY
PART THEREOF OR INTEREST THEREIN WILL BE IN DANGER OF BEING SOLD, FORFEITED,
TERMINATED, CANCELED OR LOST; (IV) BORROWER SHALL PROMPTLY UPON FINAL
DETERMINATION THEREOF PAY THE AMOUNT OF ANY SUCH TAXES OR OTHER CHARGES,
TOGETHER WITH ALL COSTS, INTEREST AND PENALTIES WHICH MAY BE PAYABLE IN
CONNECTION THEREWITH; (V) SUCH PROCEEDING SHALL SUSPEND THE COLLECTION OF SUCH
CONTESTED TAXES OR OTHER CHARGES FROM THE APPLICABLE PROPERTY; AND (VI) BORROWER
SHALL FURNISH SUCH SECURITY AS MAY BE REQUIRED IN THE PROCEEDING, OR DELIVER TO
LENDER SUCH RESERVE DEPOSITS OR INDEMNIFICATION IN LIEU THEREOF AS MAY BE
REASONABLY REQUESTED BY LENDER, TO INSURE THE PAYMENT OF ANY SUCH TAXES OR OTHER
CHARGES, TOGETHER WITH ALL INTEREST AND PENALTIES THEREON (UNLESS BORROWER HAS
PAID ALL OF THE TAXES OR OTHER CHARGES UNDER PROTEST).  LENDER MAY PAY OVER ANY
SUCH CASH DEPOSIT OR PART THEREOF HELD BY LENDER TO THE CLAIMANT ENTITLED
THERETO AT ANY TIME WHEN, IN THE JUDGMENT OF LENDER, THE ENTITLEMENT OF SUCH
CLAIMANT IS ESTABLISHED OR THE APPLICABLE PROPERTY (OR PART THEREOF OR INTEREST
THEREIN) SHALL BE IN DANGER OF BEING SOLD, FORFEITED, TERMINATED, CANCELED OR

 

56

--------------------------------------------------------------------------------


 


LOST OR THERE SHALL BE ANY DANGER OF THE LIEN OF THE RELATED MORTGAGE BEING
PRIMED BY ANY RELATED LIEN.

 

Section 5.5.        LITIGATION

 

Borrower shall give prompt written notice to Lender of any litigation or
governmental proceedings pending or threatened in writing against Borrower which
might materially adversely affect Borrower’s condition (financial or otherwise)
or business or any Property.

 

Section 5.6.        ACCESS TO PROPERTY

 

Borrower shall permit agents, representatives and employees of Lender to inspect
any Property or any part thereof at reasonable hours upon reasonable advance
notice.

 

Section 5.7.        NOTICE OF DEFAULT

 

Borrower shall promptly advise Lender of any material adverse change in the
condition (financial or otherwise) of Borrower, Borrower Principal, Affiliated
Lessee or any Property or of the occurrence of any Default or Event of Default
of which Borrower has knowledge.

 

Section 5.8.        COOPERATE IN LEGAL PROCEEDINGS

 

Borrower shall at Borrower’s expense cooperate fully with Lender with respect to
any proceedings before any court, board or other Governmental Authority which
may in any way affect the rights of Lender hereunder or any rights obtained by
Lender under any of the other Loan Documents and, in connection therewith,
permit Lender, at its election, to participate in any such proceedings.

 

Section 5.9.        PERFORMANCE BY BORROWER

 

Borrower shall in a timely manner observe, perform and fulfill each and every
covenant, term and provision to be observed and performed by Borrower under this
Agreement and the other Loan Documents and any other agreement or instrument
affecting or pertaining to any Property and any amendments, modifications or
changes thereto.

 

Section 5.10.      AWARDS; INSURANCE PROCEEDS

 

Borrower shall cooperate with Lender in obtaining for Lender the benefits of any
Awards or Insurance Proceeds lawfully or equitably payable in connection with
any Property, and Lender shall be reimbursed for any reasonable out-of-pocket
expenses incurred in connection therewith (including reasonable, actual
attorneys’ fees and disbursements, and the payment by Borrower of the expense of
an appraisal on behalf of Lender in case of a Casualty or Condemnation
materially affecting any Property or any material part thereof) out of such
Awards or Insurance Proceeds.

 

57

--------------------------------------------------------------------------------


 

Section 5.11.      FINANCIAL REPORTING

 


(A)           BORROWER AND BORROWER PRINCIPAL SHALL KEEP ADEQUATE BOOKS AND
RECORDS OF ACCOUNT IN ACCORDANCE WITH GAAP, OR IN ACCORDANCE WITH OTHER METHODS
ACCEPTABLE TO LENDER IN ITS SOLE DISCRETION, CONSISTENTLY APPLIED AND SHALL
FURNISH TO LENDER:

 

(I)            QUARTERLY AND ANNUAL CERTIFIED RENT ROLLS SIGNED AND DATED BY
BORROWER, DETAILING THE NAMES OF ALL TENANTS UNDER MAJOR LEASES, THE PORTION OF
THE IMPROVEMENTS (IN TERMS OF SQUARE FOOTAGE) OCCUPIED BY EACH SUCH TENANT, THE
BASE RENT, ADDITIONAL RENT AND ANY OTHER CHARGES PAYABLE UNDER EACH SUCH MAJOR
LEASE (INCLUDING ANNUAL STORE SALES REQUIRED TO BE REPORTED BY TENANT UNDER ANY
LEASE), AND THE TERM OF EACH SUCH MAJOR LEASE, INCLUDING THE COMMENCEMENT AND
EXPIRATION DATES AND ANY TENANT EXTENSION, EXPANSION OR RENEWAL OPTIONS, THE
EXTENT TO WHICH ANY TENANT IS IN DEFAULT UNDER ANY SUCH MAJOR LEASE, AND ANY
OTHER INFORMATION AS IS REASONABLY REQUIRED BY LENDER, WITHIN FORTY-FIVE (45)
DAYS AFTER THE END OF EACH FISCAL QUARTER OR NINETY (90) DAYS AFTER THE CLOSE OF
EACH FISCAL YEAR OF BORROWER, AS APPLICABLE;

 

(II)           QUARTERLY AND ANNUAL OPERATING STATEMENTS OF EACH PROPERTY,
PREPARED BY BORROWER OR, IF APPLICABLE, BY MANAGER IN FORM REASONABLY
SATISFACTORY TO LENDER AND CERTIFIED BY BORROWER IN THE FORM REQUIRED BY LENDER,
DETAILING THE REVENUES RECEIVED, THE EXPENSES INCURRED AND THE NET OPERATING
INCOME BEFORE AND AFTER DEBT SERVICE (PRINCIPAL AND INTEREST) AND MAJOR CAPITAL
IMPROVEMENTS FOR THE PERIOD OF CALCULATION AND CONTAINING APPROPRIATE
YEAR-TO-DATE INFORMATION, WITHIN FORTY-FIVE (45) DAYS AFTER THE END OF EACH
FISCAL QUARTER OR NINETY (90) DAYS AFTER THE CLOSE OF EACH FISCAL YEAR OF
BORROWER, AS APPLICABLE;

 

(III)          QUARTERLY AND ANNUAL BALANCE SHEETS, PROFIT AND LOSS STATEMENTS,
STATEMENTS OF CASH FLOWS, AND STATEMENTS OF CHANGE IN FINANCIAL POSITION OF
BORROWER AND BORROWER PRINCIPAL IN THE FORM REQUIRED BY LENDER (WITH THE ANNUAL
FINANCIAL STATEMENTS PREPARED AND AUDITED BY AN ACCEPTABLE ACCOUNTANT), TOGETHER
WITH A CERTIFICATE BY AN AUTHORIZED OFFICER OF THE GENERAL PARTNER OF BORROWER
PRINCIPAL CERTIFYING AT TO BORROWER PRINCIPAL’S THEN CONSOLIDATED TANGIBLE NET
WORTH, ALL WITHIN FORTY-FIVE (45) DAYS AFTER THE END OF EACH FISCAL QUARTER OR
NINETY (90) DAYS AFTER THE CLOSE OF EACH FISCAL YEAR OF BORROWER AND BORROWER
PRINCIPAL, AS APPLICABLE, AS THE CASE MAY BE; AND

 

(IV)          AN ANNUAL BUDGET IN FORM REASONABLY SATISFACTORY TO LENDER WITH
RESPECT TO THE OPERATIONS OF EACH PROPERTY, NOT LATER THAN THE LATER OF (I) FIVE
(5) BUSINESS DAYS AFTER BORROWER OF ANY AFFILIATES RECEIPT THEREOF AND (II)
THIRTY (30) DAYS OR IN THE INSTANCE OF EACH MARRIOTT MANAGED PROPERTY FIFTEEN
(15) DAYS PRIOR TO THE COMMENCEMENT OF EACH FISCAL YEAR OF BORROWER, BUT IN NO
EVENT LATER THAN FEBRUARY 15TH OF ANY CALENDAR YEAR.  IN THE EVENT THAT LENDER
REASONABLY OBJECTS TO A PROPOSED ANNUAL BUDGET SUBMITTED BY BORROWER, LENDER
SHALL ADVISE BORROWER OF SUCH OBJECTIONS WITHIN FIFTEEN (15) DAYS AFTER RECEIPT
THEREOF (AND DELIVER TO BORROWER A REASONABLY DETAILED DESCRIPTION OF SUCH
OBJECTIONS) AND BORROWER SHALL PROMPTLY REVISE SUCH ANNUAL BUDGET AND RESUBMIT
THE SAME TO LENDER.  LENDER SHALL ADVISE BORROWER OF ANY REASONABLE OBJECTIONS
TO SUCH REVISED ANNUAL BUDGET WITHIN TEN (10) DAYS AFTER RECEIPT THEREOF (AND
DELIVER TO BORROWER A REASONABLY DETAILED DESCRIPTION OF SUCH OBJECTIONS) AND
BORROWER SHALL PROMPTLY REVISE

 

58

--------------------------------------------------------------------------------


 

THE SAME IN ACCORDANCE WITH THE PROCESS DESCRIBED IN THIS SUBSECTION UNTIL
LENDER APPROVES SUCH ANNUAL BUDGET.  IN THE EVENT LENDER SHALL FAIL TO RESPOND
IN WRITING TO ANY PROPOSED ANNUAL BUDGET OR REVISED ANNUAL BUDGET WITHIN THE
ABOVE-STATED TIME PERIOD, LENDER SHALL BE DEEMED TO HAVE APPROVED THE SAME,
PROVIDED THAT ANY PROPOSED OR REVISED ANNUAL BUDGET SUBMITTED TO LENDER PURSUANT
TO THE TERMS HEREOF SHALL STATE IN BOLD FACE TYPE, 16” FONT AND ALL CAPITAL
LETTERS ON THE COVER LETTER ACCOMPANYING EACH SUCH (A) PROPOSED ANNUAL BUDGET
“ATTACHED IS A PROPOSED ANNUAL BUDGET FOR THE BELOW REFERENCED PROPERTY(IES),
YOUR FAILURE TO RESPOND IN WRITING TO THE UNDERSIGNED REGARDING THE SAME WITHIN
FIFTEEN (15) DAYS OF THE DATE OF YOUR RECEIPT OF SAID PROPOSED ANNUAL BUDGET,
SHALL BE DEEMED TO CONSTITUTE YOUR APPROVAL OF THE SAME” AND (B) REVISED ANNUAL
BUDGET “ATTACHED IS A REVISED ANNUAL BUDGET FOR THE BELOW REFERENCED
PROPERTY(IES), YOUR FAILURE TO RESPOND IN WRITING TO THE UNDERSIGNED REGARDING
THE SAME WITHIN FIFTEEN (15) DAYS OF THE DATE OF YOUR RECEIPT OF SAID REVISED
ANNUAL BUDGET SHALL BE DEEMED TO CONSTITUTE YOUR APPROVAL OF THE SAME”.  UNTIL
SUCH TIME THAT LENDER APPROVES A PROPOSED OR REVISED ANNUAL BUDGET, WHICH
APPROVAL SHALL NOT BE UNREASONABLY WITHHELD, CONDITIONED OR DELAYED, OR IS
DEEMED TO HAVE APPROVED THE SAME, THE MOST RECENT ANNUAL BUDGET WITH RESPECT TO
SUCH PROPERTY SHALL APPLY; PROVIDED THAT, SUCH APPROVED ANNUAL BUDGET SHALL BE
ADJUSTED TO REFLECT ACTUAL INCREASES IN TAXES, INSURANCE PREMIUMS, UTILITIES
EXPENSES AND OTHER EXPENSES UNDER THE APPLICABLE MANAGEMENT AGREEMENT, IF ANY.

 


(B)           UPON REQUEST FROM LENDER, BORROWER SHALL PROMPTLY FURNISH TO
LENDER:

 

(I)            A PROPERTY MANAGEMENT REPORT REGARDING OPERATING AND FINANCIAL
PERFORMANCE FOR ANY PROPERTY, IN REASONABLE DETAIL AND CERTIFIED BY BORROWER
UNDER PENALTY OF PERJURY TO BE TRUE AND COMPLETE, BUT NO MORE FREQUENTLY THAN
QUARTERLY;

 

(II)           TO THE EXTENT APPLICABLE, AN ACCOUNTING OF ALL SECURITY DEPOSITS
HELD IN CONNECTION WITH ANY LEASE OF ANY PART OF ANY PROPERTY, INCLUDING THE
NAME AND IDENTIFICATION NUMBER OF THE ACCOUNTS IN WHICH SUCH SECURITY DEPOSITS
ARE HELD, THE NAME AND ADDRESS OF THE FINANCIAL INSTITUTIONS IN WHICH SUCH
SECURITY DEPOSITS ARE HELD AND THE NAME OF THE PERSON TO CONTACT AT SUCH
FINANCIAL INSTITUTION, ALONG WITH ANY AUTHORITY OR RELEASE NECESSARY FOR LENDER
TO OBTAIN INFORMATION REGARDING SUCH ACCOUNTS DIRECTLY FROM SUCH FINANCIAL
INSTITUTIONS; AND

 

(III)          TO THE EXTENT APPLICABLE, A REPORT OF ALL LETTERS OF CREDIT
PROVIDED BY ANY TENANT IN CONNECTION WITH ANY LEASE OF ANY PART OF ANY PROPERTY,
INCLUDING THE ACCOUNT NUMBERS OF SUCH LETTERS OF CREDIT, THE NAMES AND ADDRESSES
OF THE FINANCIAL INSTITUTIONS THAT ISSUED SUCH LETTERS OF CREDIT AND THE NAMES
OF THE PERSONS TO CONTACT AT SUCH FINANCIAL INSTITUTIONS, ALONG WITH ANY
AUTHORITY OR RELEASE NECESSARY FOR LENDER TO OBTAIN INFORMATION REGARDING SUCH
LETTERS OF CREDIT DIRECTLY FROM SUCH FINANCIAL INSTITUTIONS.

 


(C)           BORROWER SHALL COMPLY WITH THE FOLLOWING:

 

59

--------------------------------------------------------------------------------


 

(I)            IF REQUESTED BY LENDER IN CONNECTION WITH A SECURITIZATION
INVOLVING A PUBLIC OFFERING, AND THE FILING OF ANY RELATED DISCLOSURE DOCUMENT,
BORROWER SHALL PROVIDE LENDER, PROMPTLY UPON REQUEST, WITH THE FOLLOWING
FINANCIAL STATEMENTS IF, AT THE TIME A DISCLOSURE DOCUMENT IS BEING PREPARED FOR
A SECURITIZATION, IT IS EXPECTED THAT THE PRINCIPAL AMOUNT OF THE LOAN WHEN
COMBINED WITH THE PRINCIPAL AMOUNT OF ANY AFFILIATED LOANS AT THE TIME OF
SECURITIZATION MAY, OR IF THE PRINCIPAL AMOUNT OF THE LOAN WHEN COMBINED WITH
THE PRINCIPAL AMOUNT OF ANY AFFILIATED LOANS AT ANY TIME DURING WHICH THE LOAN
AND ANY AFFILIATED LOANS ARE INCLUDED IN A SECURITIZATION DOES, EQUAL OR EXCEED
20% OF THE AGGREGATE PRINCIPAL AMOUNT OF ALL MORTGAGE LOANS INCLUDED OR EXPECTED
TO BE INCLUDED, AS APPLICABLE, IN THE SECURITIZATION:

 

(A)          A BALANCE SHEET FOR BORROWER FOR THE TWO MOST RECENT FISCAL YEARS,
MEETING THE REQUIREMENTS OF SECTION 210.3-01 OF REGULATION S-X OF THE SECURITIES
ACT AND STATEMENTS OF INCOME AND STATEMENTS OF CASH FLOWS WITH RESPECT TO EACH
PROPERTY FOR THE THREE MOST RECENT FISCAL YEARS, MEETING THE REQUIREMENTS OF
SECTION 210.3-02 OF REGULATION S-X, AND, TO THE EXTENT THAT SUCH BALANCE SHEET
IS MORE THAN 135 DAYS OLD AS OF THE DATE OF THE DOCUMENT IN WHICH SUCH FINANCIAL
STATEMENTS ARE INCLUDED, INTERIM FINANCIAL STATEMENTS OF EACH PROPERTY MEETING
THE REQUIREMENTS OF SECTION 210.3-01 AND 210.3-02 OF REGULATION S-X (ALL OF SUCH
FINANCIAL STATEMENTS, COLLECTIVELY, THE “STANDARD STATEMENTS”); PROVIDED,
HOWEVER, THAT WITH RESPECT TO A PROPERTY (OTHER THAN PROPERTIES THAT ARE HOTELS,
NURSING HOMES, OR OTHER PROPERTIES THAT WOULD BE DEEMED TO CONSTITUTE A BUSINESS
AND NOT REAL ESTATE UNDER REGULATION S-X OR OTHER LEGAL REQUIREMENTS) THAT HAS
BEEN ACQUIRED BY BORROWER FROM AN UNAFFILIATED THIRD PARTY (SUCH PROPERTY,
“ACQUIRED PROPERTY”), AS TO WHICH THE OTHER CONDITIONS SET FORTH IN
SECTION 210.3-14 OF REGULATION S-X FOR PROVISION OF FINANCIAL STATEMENTS IN
ACCORDANCE WITH SUCH SECTION HAVE BEEN MET, IN LIEU OF THE STANDARD STATEMENTS
OTHERWISE REQUIRED BY THIS SECTION, BORROWER SHALL INSTEAD PROVIDE THE FINANCIAL
STATEMENTS REQUIRED BY SUCH SECTION 210.3-14 OF REGULATION S-X (“ACQUIRED
PROPERTY STATEMENTS”).

 

(B)           NOT LATER THAN 45 DAYS AFTER THE END OF EACH FISCAL QUARTER
FOLLOWING THE DATE HEREOF, A BALANCE SHEET FOR BORROWER AS OF THE END OF SUCH
FISCAL QUARTER, MEETING THE REQUIREMENTS OF SECTION 210.3-01 OF REGULATION S-X,
AND STATEMENTS OF INCOME AND STATEMENTS OF CASH FLOWS OF THE PROPERTIES FOR THE
PERIOD COMMENCING FOLLOWING THE LAST DAY OF THE MOST RECENT FISCAL YEAR AND
ENDING ON THE DATE OF SUCH BALANCE SHEET AND FOR THE CORRESPONDING PERIOD OF THE
MOST RECENT FISCAL YEAR, MEETING THE REQUIREMENTS OF SECTION 210.3-02 OF
REGULATION S-X (PROVIDED, THAT IF FOR SUCH CORRESPONDING PERIOD OF THE MOST
RECENT FISCAL YEAR ACQUIRED PROPERTY STATEMENTS WERE PERMITTED TO BE PROVIDED
HEREUNDER PURSUANT TO SUBSECTION (I) ABOVE, BORROWER SHALL INSTEAD PROVIDE
ACQUIRED PROPERTY STATEMENTS FOR SUCH CORRESPONDING PERIOD).

 

(C)           NOT LATER THAN 90 DAYS AFTER THE END OF EACH FISCAL YEAR FOLLOWING
THE DATE HEREOF, A BALANCE SHEET FOR BORROWER AS OF THE END OF SUCH FISCAL YEAR,
MEETING THE REQUIREMENTS OF SECTION 210.3-01 OF REGULATION S-X, AND STATEMENTS

 

60

--------------------------------------------------------------------------------


 

OF INCOME AND STATEMENTS OF CASH FLOWS OF EACH PROPERTY FOR SUCH FISCAL YEAR,
MEETING THE REQUIREMENTS OF SECTION 210.3-02 OF REGULATION S-X.

 

(D)          WITHIN TEN BUSINESS DAYS AFTER NOTICE FROM LENDER IN CONNECTION
WITH THE SECURITIZATION OF THIS LOAN, SUCH ADDITIONAL FINANCIAL STATEMENTS, SUCH
THAT, AS OF THE DATE (EACH AN “OFFERING DOCUMENT DATE”) OF EACH DISCLOSURE
DOCUMENT, BORROWER SHALL HAVE PROVIDED LENDER WITH ALL FINANCIAL STATEMENTS AS
DESCRIBED IN THIS SUBSECTION (C)(I); PROVIDED THAT THE FISCAL YEAR AND INTERIM
PERIODS FOR WHICH SUCH FINANCIAL STATEMENTS SHALL BE PROVIDED SHALL BE
DETERMINED AS OF SUCH OFFERING DOCUMENT DATE.

 

(II)           IF REQUESTED BY LENDER, BORROWER SHALL PROVIDE LENDER, PROMPTLY
UPON REQUEST, WITH SUMMARIES OF THE FINANCIAL STATEMENTS REFERRED TO IN
SECTION 5.11(C) HEREOF IF, AT THE TIME A DISCLOSURE DOCUMENT IS BEING PREPARED
FOR A SECURITIZATION, IT IS EXPECTED THAT THE PRINCIPAL AMOUNT OF THE LOAN AND
ANY AFFILIATED LOANS AT THE TIME OF SECURITIZATION MAY, OR IF THE PRINCIPAL
AMOUNT OF THE LOAN AND ANY AFFILIATED LOANS AT ANY TIME DURING WHICH THE LOAN
AND ANY AFFILIATED LOANS ARE INCLUDED IN A SECURITIZATION DOES, EQUAL OR EXCEED
10% (BUT IS LESS THAN 20%) OF THE AGGREGATE PRINCIPAL AMOUNT OF ALL MORTGAGE
LOANS INCLUDED OR EXPECTED TO BE INCLUDED, AS APPLICABLE, IN A SECURITIZATION. 
SUCH SUMMARIES SHALL MEET THE REQUIREMENTS FOR “SUMMARIZED FINANCIAL
INFORMATION,” AS DEFINED IN SECTION 210.1-02(BB) OF REGULATION S-X, OR SUCH
OTHER REQUIREMENTS AS MAY BE DETERMINED TO BE NECESSARY OR APPROPRIATE BY
LENDER.

 

(III)          ALL FINANCIAL STATEMENTS PROVIDED BY BORROWER HEREUNDER PURSUANT
TO SECTION 5.11(C)(I) AND (II) HEREOF SHALL BE PREPARED IN ACCORDANCE WITH GAAP,
AND SHALL MEET THE REQUIREMENTS OF REGULATION S-X AND OTHER APPLICABLE LEGAL
REQUIREMENTS.  ALL FINANCIAL STATEMENTS REFERRED TO IN SECTION 5.11(C)(I)(A)AND
(C) ABOVE SHALL BE AUDITED BY ACCEPTABLE ACCOUNTANTS IN ACCORDANCE WITH
REGULATION S-X AND ALL OTHER APPLICABLE LEGAL REQUIREMENTS, SHALL BE ACCOMPANIED
BY THE MANUALLY EXECUTED REPORT OF THE INDEPENDENT ACCOUNTANTS THEREON, WHICH
REPORT SHALL MEET THE REQUIREMENTS OF REGULATION S-X AND ALL OTHER APPLICABLE
LEGAL REQUIREMENTS, AND SHALL BE FURTHER ACCOMPANIED BY A MANUALLY EXECUTED
WRITTEN CONSENT OF THE ACCEPTABLE ACCOUNTANTS, IN FORM AND SUBSTANCE ACCEPTABLE
TO LENDER, TO THE INCLUSION OF SUCH FINANCIAL STATEMENTS IN ANY DISCLOSURE
DOCUMENT AND ANY EXCHANGE ACT FILING AND TO THE USE OF THE NAME OF SUCH
ACCEPTABLE ACCOUNTANTS AND THE REFERENCE TO SUCH ACCEPTABLE ACCOUNTANTS AS
“EXPERTS” IN ANY DISCLOSURE DOCUMENT AND EXCHANGE ACT FILING (AS DEFINED BELOW),
ALL OF WHICH SHALL BE PROVIDED AT THE SAME TIME AS THE RELATED FINANCIAL
STATEMENTS ARE REQUIRED TO BE PROVIDED.  ALL FINANCIAL STATEMENTS (AUDITED OR
UNAUDITED) PROVIDED BY BORROWER UNDER THIS SECTION 5.11 SHALL BE CERTIFIED BY
THE CHIEF FINANCIAL OFFICER OR ADMINISTRATIVE MEMBER OF BORROWER, WHICH
CERTIFICATION SHALL STATE THAT SUCH FINANCIAL STATEMENTS MEET THE REQUIREMENTS
SET FORTH IN THE FIRST SENTENCE OF THIS SECTION 5.11(C)(III).

 

(IV)          IF REQUESTED BY LENDER, BORROWER SHALL PROVIDE LENDER, PROMPTLY
UPON REQUEST, WITH ANY OTHER OR ADDITIONAL FINANCIAL STATEMENTS, OR FINANCIAL,
STATISTICAL OR OPERATING INFORMATION, AS LENDER SHALL DETERMINE TO BE REQUIRED
PURSUANT TO REGULATION S-X OR ANY AMENDMENT, MODIFICATION OR REPLACEMENT THERETO
OR OTHER LEGAL REQUIREMENTS IN CONNECTION WITH ANY DISCLOSURE DOCUMENT OR ANY
FILING UNDER OR PURSUANT TO THE

 

61

--------------------------------------------------------------------------------


 

EXCHANGE ACT IN CONNECTION WITH OR RELATING TO A SECURITIZATION (HEREINAFTER AN
“EXCHANGE ACT FILING”) OR AS SHALL OTHERWISE BE REASONABLY REQUESTED BY LENDER.

 

(V)           IN THE EVENT LENDER DETERMINES, IN CONNECTION WITH A
SECURITIZATION, THAT THE FINANCIAL STATEMENTS REQUIRED IN ORDER TO COMPLY WITH
REGULATION S-X OR OTHER LEGAL REQUIREMENTS ARE OTHER THAN AS PROVIDED HEREIN,
THEN NOTWITHSTANDING THE PROVISIONS OF SECTION 5.11(C) HEREOF, LENDER MAY
REQUEST, AND BORROWER SHALL PROMPTLY PROVIDE, SUCH COMBINATION OF ACQUIRED
PROPERTY STATEMENT AND/OR STANDARD STATEMENTS OR SUCH OTHER FINANCIAL STATEMENTS
AS LENDER DETERMINES TO BE NECESSARY OR APPROPRIATE FOR SUCH COMPLIANCE.

 

(VI)          ANY REPORTS, STATEMENTS OR OTHER INFORMATION REQUIRED TO BE
DELIVERED UNDER THIS AGREEMENT SHALL BE DELIVERED IN PAPER FORM AND IN THE EVENT
THAT LENDER REQUIRES FINANCIAL STATEMENTS IN CONNECTION WITH SUBSECTION (C)
ABOVE BECAUSE THE LOAN WHEN COMBINED WITH THE PRINCIPAL AMOUNT OF ANY AFFILIATED
LOANS EQUAL OR EXCEED 20% OF THE AGGREGATE PRINCIPAL AMOUNT OF ALL MORTGAGE
LOANS INCLUDED IN A SECURITIZATION (DEFINED BELOW), BORROWER SHALL DELIVER SUCH
REPORTS, STATEMENTS AND OTHER INFORMATION (A) ON A DISKETTE, AND (B) IF
REQUESTED BY LENDER AND WITHIN THE CAPABILITIES OF BORROWER’S DATA SYSTEMS
WITHOUT CHANGE OR MODIFICATION THERETO, IN ELECTRONIC FORM AND PREPARED AND
SUBMITTED IN FORMAT ACCEPTABLE TO LENDER.

 


(D)           BORROWER AND BORROWER PRINCIPAL SHALL FURNISH LENDER WITH SUCH
OTHER ADDITIONAL FINANCIAL OR MANAGEMENT INFORMATION (INCLUDING STATE AND
FEDERAL TAX RETURNS) AS MAY, FROM TIME TO TIME, BE REASONABLY REQUIRED BY LENDER
IN FORM AND SUBSTANCE SATISFACTORY TO LENDER (INCLUDING, WITHOUT LIMITATION, ANY
FINANCIAL REPORTS REQUIRED TO BE DELIVERED BY ANY TENANT OR ANY GUARANTOR OF ANY
LEASE PURSUANT TO THE TERMS OF SUCH LEASE), AND SHALL FURNISH TO LENDER AND ITS
AGENTS CONVENIENT FACILITIES FOR THE EXAMINATION AND AUDIT OF ANY SUCH BOOKS AND
RECORDS.

 


(E)           ALL ITEMS REQUIRING THE CERTIFICATION OF BORROWER SHALL, EXCEPT
WHERE BORROWER IS AN INDIVIDUAL, REQUIRE A CERTIFICATE EXECUTED BY THE GENERAL
PARTNER, MANAGING MEMBER OR CHIEF EXECUTIVE OFFICER OF BORROWER, AS APPLICABLE
(AND THE SAME RULES SHALL APPLY TO ANY SOLE SHAREHOLDER, GENERAL PARTNER OR
MANAGING MEMBER WHICH IS NOT AN INDIVIDUAL).

 

Section 5.12.      ESTOPPEL STATEMENT

 


(A)           AFTER REQUEST BY LENDER, BORROWER SHALL WITHIN TEN (10) BUSINESS
DAYS FURNISH LENDER WITH A STATEMENT, DULY ACKNOWLEDGED AND CERTIFIED, SETTING
FORTH (I) THE AMOUNT OF THE ORIGINAL PRINCIPAL AMOUNT OF THE NOTE, (II) THE RATE
OF INTEREST ON THE NOTE, (III) THE UNPAID PRINCIPAL AMOUNT OF THE NOTE, (IV) THE
DATE INSTALLMENTS OF INTEREST AND/OR PRINCIPAL WERE LAST PAID, (V) ANY OFFSETS
OR DEFENSES TO THE PAYMENT OF THE DEBT, IF ANY, AND (VI) THAT THE NOTE, THIS
AGREEMENT, EACH MORTGAGE AND THE OTHER LOAN DOCUMENTS ARE VALID, LEGAL AND
BINDING OBLIGATIONS AND HAVE NOT BEEN MODIFIED OR IF MODIFIED, GIVING
PARTICULARS OF SUCH MODIFICATION.

 


(B)           BORROWER SHALL USE ITS BEST EFFORTS TO DELIVER TO LENDER, PROMPTLY
UPON REQUEST, DULY EXECUTED ESTOPPEL CERTIFICATES FROM (I) THE APPLICABLE LESSOR
UNDER EITHER GROUND LEASE PURSUANT TO THE APPLICABLE TERMS AND CONDITIONS OF THE
APPLICABLE GROUND LEASE ESTOPPEL AND AGREEMENT EXECUTED IN CONNECTION HEREWITH,
AND (II) ANY ONE OR MORE TENANTS AS REQUIRED BY

 

62

--------------------------------------------------------------------------------


 


LENDER ATTESTING TO SUCH FACTS REGARDING THE RELATED LEASE AS LENDER MAY
REQUIRE, INCLUDING, BUT NOT LIMITED TO ATTESTATIONS THAT EACH LEASE COVERED
THEREBY IS IN FULL FORCE AND EFFECT WITH NO DEFAULTS THEREUNDER ON THE PART OF
ANY PARTY, THAT NONE OF THE RENTS HAVE BEEN PAID MORE THAN ONE MONTH IN ADVANCE,
EXCEPT AS SECURITY, AND THAT THE TENANT CLAIMS NO DEFENSE OR OFFSET AGAINST THE
FULL AND TIMELY PERFORMANCE OF ITS OBLIGATIONS UNDER THE LEASE.

 

Section 5.13.      OPERATING LEASE; LEASING MATTERS

 


(A)           BORROWER SHALL (I) PROMPTLY PERFORM AND OBSERVE ALL OF THE
COVENANTS REQUIRED TO BE PERFORMED AND OBSERVED BY IT UNDER THE OPERATING LEASES
AND DO ALL THINGS NECESSARY TO PRESERVE AND TO KEEP UNIMPAIRED ITS MATERIAL
RIGHTS THEREUNDER; (II) PROMPTLY NOTIFY LENDER OF ANY MATERIAL DEFAULT UNDER ANY
OPERATING LEASE OF WHICH IT IS AWARE; (III) PROMPTLY DELIVER TO LENDER A COPY OF
ANY NOTICE OF DEFAULT OR OTHER MATERIAL NOTICE UNDER ANY OPERATING LEASE
DELIVERED TO ANY OPERATING LESSEE BY BORROWER; (IV) PROMPTLY GIVE NOTICE TO
LENDER OF ANY NOTICE OR INFORMATION THAT BORROWER RECEIVES WHICH INDICATES THAT
AN OPERATING LESSEE IS TERMINATING ITS OPERATING LEASE OR THAT ANY OPERATING
LESSEE IS OTHERWISE DISCONTINUING ITS OPERATION OF THE APPLICABLE  PROPERTY; AND
(V) PROMPTLY ENFORCE THE PERFORMANCE AND OBSERVANCE OF ALL OF THE MATERIAL
COVENANTS REQUIRED TO BE PERFORMED AND OBSERVED BY THE OPERATING LESSEE UNDER
THE APPLICABLE OPERATING LEASE.

 


(B)           IF AT ANY TIME, (A)(I) AN OPERATING LESSEE SHALL BECOME INSOLVENT
OR A DEBTOR IN A BANKRUPTCY PROCEEDING OR (II) A DEFAULT HAS OCCURRED AND IS
CONTINUING UNDER ANY OPERATING LEASE AND (B) AN EVENT OF DEFAULT HAS OCCURRED
AND IS CONTINUING AND LENDER HAS ACCELERATED THE LOAN AND IS EXERCISING ITS
RIGHTS UNDER THE LOAN DOCUMENTS TO REALIZE ON ITS COLLATERAL UNDER THE LOAN AND
IS EXERCISING ITS RIGHTS UNDER THE LOAN DOCUMENTS TO REALIZE ON THE COLLATERAL
SECURING THE LOAN, LENDER SHALL HAVE THE ABSOLUTE RIGHT TO (AND BORROWER SHALL
REASONABLY COOPERATE AND NOT IN ANY WAY HINDER, DELAY OR OTHERWISE INTERFERE
WITH LENDER’S RIGHT TO), (A) IN THE INSTANCE OF AN OPERATING LEASE BETWEEN
BORROWER AND AN AFFILIATED LESSEE, IMMEDIATELY TERMINATE THE APPLICABLE
OPERATING LEASE UNDER AND IN ACCORDANCE WITH THE TERMS OF THE APPLICABLE
SUBORDINATION, ATTORNMENT AND SECURITY AGREEMENT OR (B) IN THE INSTANCE OF AN
OPERATING LEASE WITH A NON-AFFILIATED LESSEE, TERMINATE SUCH OPERATING LEASE TO
THE EXTENT PERMITTED UNDER THE TERMS OF SUCH OPERATING LEASE UNDER AND IN
ACCORDANCE WITH TERMS OF THE APPLICABLE SUBORDINATION, NON-DISTURBANCE AND
ATTORNMENT AGREEMENT.

 


(C)           BORROWER SHALL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF LENDER
(WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD, CONDITIONED OR DELAYED): (I)
SURRENDER, TERMINATE OR CANCEL ANY OPERATING LEASE OR OTHERWISE REPLACE ANY
OPERATING LESSEE OR ENTER INTO ANY OTHER OPERATING LEASE WITH RESPECT TO ANY
PROPERTY; (II) REDUCE OR CONSENT TO THE REDUCTION OF THE TERM OF ANY OPERATING
LEASE; OR (III) ENTER INTO, RENEW, AMEND, MODIFY, WAIVE ANY PROVISIONS OF ,
REDUCE RENTS UNDER, OR SHORTEN THE TERM OF ANY OPERATING LEASE.

 


(D)           ANY REPLACEMENT OPERATING LESSEE SHALL IN ALL EVENTS BE A
QUALIFIED LESSEE, AND SHALL BE A PARTY TO AN OPERATING LEASE APPROVED IN WRITING
BY LENDER, IN ITS REASONABLE DISCRETION.  IN THE EVENT ANY NEW OPERATING LEASE
WITH RESPECT TO A PROPERTY(IES) NOT SUBJECT TO AN APPROVED MANAGEMENT AGREEMENT
DOES NOT PROVIDE FOR THE PAYMENT OF OPERATING EXPENSES PRIOR TO THE DISTRIBUTION
OF ANY AMOUNTS TO BORROWER AND/OR FOR A RESERVE FOR REPLACEMENTS THAT MAY BE
CONTROLLED BY LENDER, IN ALL INSTANCES ACCEPTABLE TO LENDER IN ITS REASONABLE
DISCRETION, THE

 

63

--------------------------------------------------------------------------------


 


LENDER SHALL HAVE THE RIGHT TO REQUIRE ADEQUATE OPERATING EXPENSES TO BE
RESERVED PURSUANT TO SECTION 9.8(A) HEREOF WITH RESPECT TO SUCH PROPERTY(IES)
AND/OR, AS APPLICABLE, REQUIRE ADDITIONAL REPLACEMENT RESERVE FUNDS TO BE
DEPOSITED WITH LENDER BASED ON LENDER’S REASONABLE DETERMINATION WITH RESPECT TO
THE REPLACEMENT NEEDS OF SUCH PROPERTY(IES).  IN ADDITION, ANY NEW OR
REPLACEMENT OPERATING LESSEE (I) AFFILIATED WITH BORROWER, SHALL EXECUTE A FORM
OF SUBORDINATION, ATTORNMENT AND SECURITY AGREEMENT SUBSTANTIALLY IN THE SAME
FORM AS THE ONE DELIVERED IN CONNECTION WITH THE CLOSING OF THE LOAN AND (II)
NOT AFFILIATED WITH BORROWER, SHALL EXECUTE A SUBORDINATION, NON-DISTURBANCE AND
ATTORNMENT AGREEMENT IN A FORM AS MAY BE APPROVED BY LENDER IN ITS REASONABLE
DISCRETION.

 


(E)           OTHER THAN ANY NEW OR REPLACEMENT OPERATING LEASE, BORROWER MAY
ENTER INTO A PROPOSED LEASE (INCLUDING THE RENEWAL OR EXTENSION OF AN EXISTING
LEASE (A “RENEWAL LEASE”)) (OR CAUSE OR PERMIT ANY OPERATING LESSEE TO ENTER
INTO A PROPOSED LEASE OR RENEWAL LEASE) WITHOUT THE PRIOR WRITTEN CONSENT OF
LENDER, PROVIDED SUCH PROPOSED LEASE OR RENEWAL LEASE (I) PROVIDES FOR RENTAL
RATES AND TERMS COMPARABLE TO EXISTING LOCAL MARKET RATES AND TERMS (TAKING INTO
ACCOUNT THE TYPE AND QUALITY OF THE TENANT) AS OF THE DATE SUCH LEASE IS
EXECUTED BY BORROWER OR OPERATING LESSEE, AS THE CASE MAY BE (UNLESS, IN THE
CASE OF A RENEWAL LEASE, THE RENT PAYABLE DURING SUCH RENEWAL, OR A FORMULA OR
OTHER METHOD TO COMPUTE SUCH RENT, IS PROVIDED FOR OR CONTEMPLATED IN THE
ORIGINAL LEASE), (II) IS AN ARM’S-LENGTH TRANSACTION WITH A BONA FIDE,
INDEPENDENT THIRD PARTY TENANT, (III) DOES NOT HAVE A MATERIALLY ADVERSE EFFECT
ON THE VALUE OF THE APPLICABLE PROPERTY TAKEN AS A WHOLE, (IV) IS SUBJECT AND
SUBORDINATE TO THE APPLICABLE MORTGAGE AND THE TENANT THEREUNDER AGREES TO
ATTORN TO LENDER (PROVIDED SUCH AGREEMENT MAY BE CONDITIONED UPON RECEIPT OF A
REASONABLE AND CUSTOMARY NON-DISTURBANCE AGREEMENT FROM LENDER), (V) DOES NOT
CONTAIN ANY OPTION, OFFER, RIGHT OF FIRST REFUSAL, OR OTHER SIMILAR RIGHT TO
ACQUIRE ALL OR ANY PORTION OF THE APPLICABLE PROPERTY, (VI) HAS A BASE TERM OF
LESS THAN FIFTEEN (15) YEARS INCLUDING OPTIONS TO RENEW, (VII) AS TO MAJOR
LEASES, HAS NO RENT, CREDITS, FREE RENTS OR CONCESSIONS GRANTED THEREUNDER, AND
(VIII) AS TO MAJOR LEASES, IS WRITTEN ON CUSTOMARY FORM OF LEASE REASONABLY
ACCEPTABLE TO LENDER.  ALL PROPOSED LEASES WHICH DO NOT SATISFY THE REQUIREMENTS
SET FORTH IN THIS SUBSECTION SHALL BE SUBJECT TO THE PRIOR APPROVAL OF LENDER
AND ITS COUNSEL, AT BORROWER’S EXPENSE.  BORROWER SHALL PROMPTLY DELIVER TO
LENDER COPIES OF ALL MAJOR LEASES AND TO THE EXTENT REQUESTED BY LENDER OTHER
LEASES WHICH ARE ENTERED INTO PURSUANT TO THIS SUBSECTION TOGETHER WITH
BORROWER’S CERTIFICATION THAT SUCH LEASES SATISFY ALL OF THE CONDITIONS OF THIS
SECTION.

 


(F)            WITHOUT LIMITING ANY OTHER PROVISION CONTAINED HEREIN, BORROWER
(I) SHALL (OR SHALL CAUSE THE APPLICABLE OPERATING LESSEE TO) OBSERVE AND
PERFORM ALL THE OBLIGATIONS IMPOSED UPON THE LANDLORD UNDER THE LEASES AND SHALL
NOT DO OR PERMIT TO BE DONE ANYTHING TO IMPAIR THE VALUE OF ANY OF THE LEASES AS
SECURITY FOR THE DEBT; (II) SHALL PROMPTLY SEND COPIES TO LENDER OF ALL NOTICES
OF DEFAULT WHICH BORROWER SHALL SEND OR RECEIVE UNDER ANY MAJOR LEASE (AND ANY
OTHER LEASE TO PURSUANT TO ANY REQUEST MADE BY LENDER); (III) SHALL ENFORCE (OR
CAUSE OR PERMIT THE APPLICABLE OPERATING LESSEE TO ENFORCE) ALL OF THE MATERIAL
TERMS, COVENANTS AND CONDITIONS CONTAINED IN THE LEASES UPON THE PART OF THE
TENANT THEREUNDER TO BE OBSERVED OR PERFORMED; (IV) SHALL NOT COLLECT (OR CAUSE
OR PERMIT ANY OPERATING LESSEE TO COLLECT) ANY OF THE RENTS MORE THAN ONE (1)
MONTH IN ADVANCE (EXCEPT SECURITY DEPOSITS SHALL NOT BE DEEMED RENTS COLLECTED
IN ADVANCE); (V) SHALL NOT EXECUTE (OR CAUSE OR PERMIT ANY OPERATING LESSEE TO
EXECUTE) ANY OTHER ASSIGNMENT OF THE LANDLORD’S INTEREST IN ANY OF THE LEASES OR
THE RENTS; AND (VI) SHALL NOT CONSENT

 

64

--------------------------------------------------------------------------------


 


(OR CAUSE OR PERMIT ANY OPERATING LESSEE TO CONSENT) TO ANY ASSIGNMENT OF OR
SUBLETTING UNDER ANY LEASES NOT IN ACCORDANCE WITH THEIR TERMS, WITHOUT THE
PRIOR WRITTEN CONSENT OF LENDER.

 


(G)           NOTWITHSTANDING ANY OTHER PROVISION CONTAINED HEREIN, OTHER THAN
WITH RESPECT TO A MAJOR LEASE (INCLUDING, BUT NOT LIMITED TO, ANY OPERATING
LEASE) BORROWER MAY, WITHOUT THE PRIOR WRITTEN CONSENT OF LENDER, AMEND, MODIFY
OR WAIVE THE PROVISIONS OF ANY LEASE OR TERMINATE, REDUCE RENTS UNDER, ACCEPT A
SURRENDER OF SPACE UNDER, OR SHORTEN THE TERM OF, ANY LEASE (INCLUDING ANY
GUARANTY, LETTER OF CREDIT OR OTHER CREDIT SUPPORT WITH RESPECT THERETO) (OR
CAUSE OR PERMIT ANY OPERATING LESSEE TO DO ANY OF THE FOREGOING) PROVIDED THAT
SUCH ACTION (TAKING INTO ACCOUNT, IN THE CASE OF A TERMINATION, REDUCTION IN
RENT, SURRENDER OF SPACE OR SHORTENING OF TERM, THE PLANNED ALTERNATIVE USE OF
THE AFFECTED SPACE) DOES NOT HAVE A MATERIALLY ADVERSE EFFECT ON THE VALUE OF
THE APPLICABLE PROPERTY TAKEN AS A WHOLE, AND PROVIDED THAT SUCH LEASE, AS
AMENDED, MODIFIED OR WAIVED, IS OTHERWISE IN COMPLIANCE WITH THE REQUIREMENTS OF
THIS AGREEMENT AND ANY SUBORDINATION AGREEMENT BINDING UPON LENDER WITH RESPECT
TO SUCH LEASE.  A TERMINATION OF A LEASE (OTHER THAN AN OPERATING LEASE) WITH A
TENANT WHO IS IN DEFAULT BEYOND APPLICABLE NOTICE AND GRACE PERIODS SHALL NOT BE
CONSIDERED AN ACTION WHICH HAS A MATERIALLY ADVERSE EFFECT ON THE VALUE OF THE
APPLICABLE PROPERTY TAKEN AS A WHOLE.  ANY AMENDMENT, MODIFICATION, WAIVER,
TERMINATION, RENT REDUCTION, SPACE SURRENDER OR TERM SHORTENING WHICH DOES NOT
SATISFY THE REQUIREMENTS SET FORTH IN THIS SUBSECTION SHALL BE SUBJECT TO THE
PRIOR APPROVAL OF LENDER AND ITS COUNSEL (NOT TO BE UNREASONABLY WITHHELD), AT
BORROWER’S EXPENSE.  BORROWER SHALL PROMPTLY DELIVER TO LENDER COPIES OF
AMENDMENTS, MODIFICATIONS AND WAIVERS FOR MAJOR LEASES (AND ANY OTHER LEASE
PURSUANT TO ANY REQUEST MADE BY LENDER) WHICH ARE ENTERED INTO PURSUANT TO THIS
SUBSECTION TOGETHER WITH BORROWER’S CERTIFICATION THAT ALL CONDITIONS OF THIS
SUBSECTION HAVE BEEN SATISFIED.

 


(H)           NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE CONTRARY,
BORROWER SHALL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF LENDER, ENTER INTO,
RENEW, EXTEND, AMEND, MODIFY, WAIVE ANY PROVISIONS OF, TERMINATE, REDUCE RENTS
UNDER, ACCEPT A SURRENDER OF SPACE UNDER, OR SHORTEN THE TERM OF ANY MAJOR LEASE
(OR IN THE INSTANCE OF A MAJOR LEASE OTHER THAN AN OPERATING LEASE, CAUSE OR
PERMIT THE APPLICABLE OPERATING LESSEE TO DO ANY OF THE FOREGOING).

 


(I)            NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE CONTRARY,
BORROWER SHALL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF LENDER, ENTER INTO,
RENEW, EXTEND, AMEND, MODIFY, WAIVE ANY PROVISIONS OF, TERMINATE, REDUCE RENTS
UNDER, ACCEPT A SURRENDER OF SPACE UNDER, OR SHORTEN THE TERM OF ANY LEASE
DURING A EXCESS CASH FLOW SWEEP PERIOD (OR CAUSE OR PERMIT THE APPLICABLE
OPERATING LESSEE TO DO ANY OF THE FOREGOING).

 

Section 5.14.      PROPERTY MANAGEMENT

 


(A)           BORROWER SHALL OR SHALL CAUSE THE APPLICABLE OPERATING LESSEE TO
(I) PROMPTLY PERFORM AND OBSERVE ALL OF THE COVENANTS REQUIRED TO BE PERFORMED
AND OBSERVED BY IT UNDER THE MANAGEMENT AGREEMENT AND DO ALL THINGS NECESSARY TO
PRESERVE AND TO KEEP UNIMPAIRED ITS MATERIAL RIGHTS THEREUNDER; (II) PROMPTLY
NOTIFY LENDER OF ANY DEFAULT UNDER THE MANAGEMENT AGREEMENT OF WHICH IT IS
AWARE; (III) PROMPTLY DELIVER TO LENDER A COPY OF ANY NOTICE OF DEFAULT OR OTHER
MATERIAL NOTICE RECEIVED BY BORROWER UNDER THE MANAGEMENT AGREEMENT; (IV)
PROMPTLY GIVE NOTICE TO LENDER OF ANY NOTICE OR INFORMATION THAT BORROWER
RECEIVES WHICH INDICATES THAT MANAGER IS TERMINATING THE MANAGEMENT AGREEMENT OR
THAT MANAGER IS OTHERWISE DISCONTINUING

 

65

--------------------------------------------------------------------------------


 


ITS MANAGEMENT OF THE APPLICABLE PROPERTY; AND (V) PROMPTLY ENFORCE THE
PERFORMANCE AND OBSERVANCE OF ALL OF THE COVENANTS REQUIRED TO BE PERFORMED AND
OBSERVED BY MANAGER UNDER THE MANAGEMENT AGREEMENT.

 


(B)           IF AT ANY TIME, AN EVENT SHALL OCCUR (I) UNDER ANY MANAGEMENT
AGREEMENT WHICH CONSTITUTES A MATERIAL MONETARY DEFAULT BY MANAGER AS DETERMINED
BY LENDER OR A MATERIAL NON-MONETARY DEFAULT BY MANAGER AS DETERMINED BY LENDER
WHICH DEFAULT MATERIALLY AND ADVERSELY AFFECTS THE VALUE, USE OR OPERATION OF
ANY PROPERTY OR THE BORROWER’S OBLIGATIONS TO PAY THE DEBT WHICH PERMITS
BORROWER OR OPERATING LESSEE TO TERMINATE THE APPLICABLE MANAGER OR (II) UNDER
ANY ASSIGNMENT OF MANAGEMENT AGREEMENT WHICH PERMITS LENDER, BORROWER OR
OPERATING LESSEE TO TERMINATE THE APPLICABLE MANAGER, BORROWER SHALL, AT THE
REQUEST OF LENDER, PROMPTLY TERMINATE (OR CAUSE OPERATING LESSEE TO TERMINATE)
THE APPLICABLE MANAGEMENT AGREEMENT IN ACCORDANCE WITH THE TERMS (INCLUDING THE
MINIMUM TIME PERIODS FOR TERMINATION) OF SUCH MANAGEMENT AGREEMENT AND/OR
ASSIGNMENT OF MANAGEMENT AGREEMENT, AND REPLACE MANAGER WITH A QUALIFIED MANAGER
APPROVED BY LENDER ON TERMS AND CONDITIONS SATISFACTORY TO LENDER, IT BEING
UNDERSTOOD AND AGREED THAT THE MANAGEMENT FEE FOR SUCH REPLACEMENT MANAGER SHALL
NOT EXCEED THEN PREVAILING MARKET RATES.  WITHOUT LIMITING THE FOREGOING, IN THE
EVENT ANY ASSIGNMENT OF MANAGEMENT AGREEMENT SHALL PERMIT LENDER TO TERMINATE
THE MANAGEMENT AGREEMENT DIRECTLY, UPON LENDER’S ELECTION TO SO TERMINATE ANY
SUCH MANAGEMENT AGREEMENT, BORROWER SHALL REASONABLY COOPERATE AND NOT IN ANY
WAY INTERFERE WITH ANY ACT BY LENDER’S TO SO TERMINATE SUCH MANAGEMENT
AGREEMENT.

 


(C)           BORROWER SHALL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF LENDER
(WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD, CONDITIONED OR DELAYED): (I)
SURRENDER, TERMINATE OR CANCEL THE MANAGEMENT AGREEMENT OR OTHERWISE REPLACE ANY
MANAGER OR ENTER INTO ANY OTHER MANAGEMENT AGREEMENT WITH RESPECT TO ANY
PROPERTY (OR CAUSE OR PERMIT THE APPLICABLE OPERATING LESSEE TO DO ANY OF THE
FOREGOING); (II) REDUCE OR CONSENT TO THE REDUCTION OF THE TERM OF ANY
MANAGEMENT AGREEMENT (OR CAUSE OR PERMIT THE APPLICABLE OPERATING LESSEE TO DO
ANY OF THE FOREGOING); (III) INCREASE OR CONSENT TO THE INCREASE OF THE AMOUNT
OF ANY CHARGES UNDER ANY MANAGEMENT AGREEMENT (OR CAUSE OR PERMIT THE APPLICABLE
OPERATING LESSEE TO DO ANY OF THE FOREGOING); OR (IV) OTHERWISE MODIFY, CHANGE,
SUPPLEMENT, ALTER OR AMEND, OR WAIVE OR RELEASE ANY OF ITS RIGHTS AND REMEDIES
UNDER, ANY MANAGEMENT AGREEMENT IN ANY MATERIAL RESPECT (OR CAUSE OR PERMIT THE
APPLICABLE OPERATING LESSEE TO DO ANY OF THE FOREGOING).

 


(D)           ANY REPLACEMENT MANAGER SHALL IN ALL EVENTS BE A QUALIFIED
MANAGER, AND SHALL BE A PARTY TO A MANAGEMENT AGREEMENT APPROVED IN WRITING BY
LENDER, IN ITS REASONABLE DISCRETION.  IN THE EVENT ANY NEW MANAGEMENT AGREEMENT
DOES NOT PROVIDE FOR THE PAYMENT OF OPERATING EXPENSES PRIOR TO THE DISTRIBUTION
OF ANY AMOUNTS TO OPERATING LESSEE OR BORROWER AND/OR FOR A RESERVE FOR
REPLACEMENTS THAT MAY BE CONTROLLED BY LENDER, IN ALL INSTANCES ACCEPTABLE TO
LENDER IN ITS REASONABLE DISCRETION, THE LENDER SHALL HAVE THE RIGHT TO REQUIRE
ADEQUATE OPERATING EXPENSES TO BE RESERVED PURSUANT TO SECTION 9.8(A) HEREOF
WITH RESPECT TO SUCH PROPERTIES AND/OR, AS APPLICABLE, REQUIRE ADDITIONAL
REPLACEMENT RESERVE FUNDS IN ACCORDANCE WITH SECTION 9.2(B) HEREOF TO BE
DEPOSITED WITH LENDER BASED ON LENDER’S REASONABLE DETERMINATION WITH RESPECT TO
THE REPLACEMENT NEEDS OF SUCH PROPERTY(IES).  IN ADDITION, ANY NEW OR
REPLACEMENT MANAGER SHALL EXECUTE THE FORM OF ASSIGNMENT AND SUBORDINATION OF
MANAGEMENT AGREEMENT IN A FORM AS MAY BE APPROVED BY LENDER IN ITS REASONABLE
DISCRETION.

 

66

--------------------------------------------------------------------------------


 

Section 5.15.      LIENS

 

Borrower shall not, without the prior written consent of Lender, create, incur,
assume or suffer to exist any Lien on any portion of any Property or permit any
such action to be taken, except Permitted Encumbrances.

 

Section 5.16.      DEBT CANCELLATION

 

Borrower shall not cancel or otherwise forgive or release any claim or debt
(other than termination of Leases in accordance herewith) owed to Borrower by
any Person, except for adequate consideration and in the ordinary course of
Borrower’s business.

 

Section 5.17.      ZONING

 

Borrower shall not initiate or consent to any zoning reclassification of any
portion of any Property or seek any variance under any existing zoning ordinance
or use or permit the use of any portion of any Property in any manner that could
result in such use becoming a non-conforming use under any zoning ordinance or
any other applicable land use law, rule or regulation, without the prior written
consent of Lender.

 

Section 5.18.      ERISA

 


(A)           BORROWER SHALL NOT ENGAGE IN ANY TRANSACTION WHICH WOULD CAUSE ANY
OBLIGATION, OR ACTION TAKEN OR TO BE TAKEN, HEREUNDER (OR THE EXERCISE BY LENDER
OF ANY OF ITS RIGHTS UNDER THE NOTE, THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS)
TO BE A NON-EXEMPT (UNDER A STATUTORY OR ADMINISTRATIVE CLASS EXEMPTION)
PROHIBITED TRANSACTION UNDER ERISA.

 


(B)           BORROWER FURTHER COVENANTS AND AGREES TO DELIVER TO LENDER SUCH
CERTIFICATIONS OR OTHER EVIDENCE FROM TIME TO TIME THROUGHOUT THE TERM OF THE
LOAN, AS REQUESTED BY LENDER IN ITS SOLE DISCRETION, THAT (I) BORROWER IS NOT
AND DOES NOT MAINTAIN AN “EMPLOYEE BENEFIT PLAN” AS DEFINED IN SECTION 3(3) OF
ERISA, WHICH IS SUBJECT TO TITLE I OF ERISA, OR A “GOVERNMENTAL PLAN” WITHIN THE
MEANING OF SECTION 3(3) OF ERISA; (II) BORROWER IS NOT SUBJECT TO STATE STATUTES
REGULATING INVESTMENTS AND FIDUCIARY OBLIGATIONS WITH RESPECT TO GOVERNMENTAL
PLANS; AND (III) ONE OR MORE OF THE FOLLOWING CIRCUMSTANCES IS TRUE:

 

(A)          EQUITY INTERESTS IN BORROWER ARE PUBLICLY OFFERED SECURITIES,
WITHIN THE MEANING OF 29 C.F.R. §2510.3-101(B)(2);

 

(B)           LESS THAN TWENTY-FIVE PERCENT (25%) OF EACH OUTSTANDING CLASS OF
EQUITY INTERESTS IN BORROWER ARE HELD BY “BENEFIT PLAN INVESTORS” WITHIN THE
MEANING OF 29 C.F.R. §2510.3-101(F)(2); OR

 

(C)           BORROWER QUALIFIES AS AN “OPERATING COMPANY” OR A “REAL ESTATE
OPERATING COMPANY” WITHIN THE MEANING OF 29 C.F.R. §2510.3-101(C) OR (E).

 

67

--------------------------------------------------------------------------------


 

Section 5.19.      NO JOINT ASSESSMENT

 

Borrower shall not suffer, permit or initiate the joint assessment of any
Property with (a) any other real property constituting a tax lot separate from
such Property, or (b) any portion of such Property which may be deemed to
constitute personal property, or any other procedure whereby the Lien of any
taxes which may be levied against such personal property shall be assessed or
levied or charged to such Property.

 

Section 5.20.      RECIPROCAL EASEMENT AGREEMENTS

 

Borrower shall not enter into, terminate or modify any REA without Lender’s
prior written consent, which consent shall not be unreasonably withheld,
conditioned or delayed.  Borrower shall enforce, comply with, and cause each of
the parties to each REA to comply with all of the material economic terms and
conditions contained in each REA.

 

Section 5.21.      ALTERATIONS

 

Lender’s prior approval (which shall not be unreasonably withheld) shall be
required in connection with any alterations to any Improvements, exclusive of
alterations to tenant spaces required under any Lease, (a) that may have a
material adverse effect on any Property, (b) that are structural in nature or
(c) that, together with any other alterations undertaken at the same time
(including any related alterations, improvements or replacements), are
reasonably anticipated to have a cost in excess of the Alteration Threshold.  If
the total unpaid amounts incurred and to be incurred with respect to such
alterations to the Improvements shall at any time exceed the Alteration
Threshold, Borrower shall promptly deliver to Lender as security for the payment
of such amounts and as additional security for Borrower’s obligations under the
Loan Documents any of the following: (i) cash, (ii) direct non-callable
obligations of the United States of America or other obligations which are
“government securities” within the meaning of Section 2(a)(16) of the Investment
Company Act of 1940, to the extent acceptable to the applicable Rating Agencies,
(iii) other securities acceptable to Lender and the Rating Agencies, (iv) Letter
of Credit acceptable to Lender and the Rating Agencies or (v) a completion bond,
provided that such completion bond is acceptable to the Lender and the Rating
Agencies.  Such security shall be in an amount equal to the excess of the total
unpaid amounts incurred and to be incurred with respect to such alterations to
the Improvements over the Alteration Threshold.

 

Section 5.22.      FRANCHISE AGREEMENTS.

 


(A)           EACH PROPERTY (OTHER THAN ANY PROPERTY FOR WHICH WITH LENDER’S
CONSENT THERE IS NO FRANCHISE AGREEMENT IN PLACE) SHALL BE OPERATED UNDER THE
TERMS AND CONDITIONS OF THE APPLICABLE FRANCHISE AGREEMENT.  BORROWER SHALL OR
SHALL CAUSE THE APPLICABLE OPERATING LESSEE TO (I) PAY ALL SUMS REQUIRED TO BE
PAID BY THE FRANCHISEE UNDER EACH FRANCHISE AGREEMENT, (II) DILIGENTLY PERFORM,
OBSERVE AND ENFORCE ALL OF THE TERMS, COVENANTS AND CONDITIONS OF EACH FRANCHISE
AGREEMENT ON THE PART OF THE FRANCHISEE THEREUNDER TO BE PERFORMED, OBSERVED AND
ENFORCED TO THE END THAT ALL THINGS SHALL BE DONE WHICH ARE NECESSARY TO KEEP
UNIMPAIRED THE RIGHTS OF SAID FRANCHISEE UNDER EACH FRANCHISE AGREEMENT, (III)
PROMPTLY NOTIFY LENDER OF THE GIVING OF ANY NOTICE TO BORROWER AND/OR OPERATING
LESSEE OF ANY DEFAULT BY THE FRANCHISEE IN THE PERFORMANCE OR OBSERVANCE OF ANY
OF THE TERMS, COVENANTS OR CONDITIONS OF ANY FRANCHISE

 

68

--------------------------------------------------------------------------------


 


AGREEMENT ON THE PART OF THE FRANCHISEE THEREUNDER TO BE PERFORMED AND OBSERVED
AND DELIVER TO LENDER A TRUE COPY OF EACH SUCH NOTICE, AND (IV) PROMPTLY DELIVER
TO LENDER A COPY OF EACH FINANCIAL STATEMENT, BUSINESS PLAN, CAPITAL EXPENDITURE
PLAN, NOTICE OF A DEFAULT UNDER THE FRANCHISE AGREEMENT, REPORT REGARDING
OPERATIONS AT THE RELATED PROPERTY, ESTIMATES OF ANY MONETARY NATURE AND ANY
OTHER ITEMS REASONABLY REQUESTED BY LENDER, IN EACH CASE RECEIVED BY BORROWER OR
AFFILIATED LESSEE UNDER ANY FRANCHISE AGREEMENT.

 


(B)           BORROWER SHALL NOT (AND SHALL NOT CAUSE OR PERMIT ANY OPERATING
LESSEE TO), WITHOUT THE PRIOR CONSENT OF THE LENDER, SURRENDER ANY FRANCHISE
AGREEMENT OR TERMINATE OR CANCEL ANY FRANCHISE AGREEMENT OR MODIFY, CHANGE,
SUPPLEMENT, ALTER OR AMEND ANY FRANCHISE AGREEMENT, IN ANY RESPECT, EITHER
ORALLY OR IN WRITING, AND BORROWER HEREBY ASSIGNS TO LENDER AS FURTHER SECURITY
FOR THE PAYMENT OF THE DEBT AND FOR THE PERFORMANCE AND OBSERVANCE OF THE TERMS,
COVENANTS AND CONDITIONS OF THIS AGREEMENT, ANY AND ALL RIGHTS, PRIVILEGES AND
PREROGATIVES OF BORROWER TO SURRENDER ANY FRANCHISE AGREEMENT OR TO TERMINATE,
CANCEL, MODIFY, CHANGE, SUPPLEMENT, ALTER OR AMEND ANY FRANCHISE AGREEMENT IN
ANY RESPECT, AND ANY SUCH SURRENDER OF ANY FRANCHISE AGREEMENT OR TERMINATION,
CANCELLATION, MODIFICATION, CHANGE, SUPPLEMENT, ALTERATION OR AMENDMENT OF ANY
FRANCHISE AGREEMENT WITHOUT THE PRIOR CONSENT OF LENDER SHALL BE VOID AND OF NO
FORCE AND EFFECT.

 


(C)           IF ANY FRANCHISEE SHALL DEFAULT IN THE PERFORMANCE OR OBSERVANCE
OF ANY MATERIAL TERM, COVENANT OR CONDITION OF ANY FRANCHISE AGREEMENT ON THE
PART OF THE FRANCHISEE THEREUNDER TO BE PERFORMED OR OBSERVED, THEN, WITHOUT
LIMITING THE GENERALITY OF THE OTHER PROVISIONS OF THIS AGREEMENT, AND WITHOUT
WAIVING OR RELEASING BORROWER FROM ANY OF ITS OBLIGATIONS HEREUNDER, LENDER
SHALL HAVE THE RIGHT, BUT SHALL BE UNDER NO OBLIGATION, TO PAY ANY SUMS AND TO
PERFORM ANY ACT OR TAKE ANY ACTION AS MAY BE APPROPRIATE TO CAUSE ALL THE TERMS,
COVENANTS AND CONDITIONS OF SUCH FRANCHISE AGREEMENT ON THE PART OF THE
FRANCHISEE TO BE PERFORMED OR OBSERVED TO BE PROMPTLY PERFORMED OR OBSERVED ON
BEHALF OF BORROWER, TO THE END THAT THE RIGHTS OF SAID FRANCHISEE (AND/OR
BORROWER AND/OR OPERATING LESSEE) IN, TO AND UNDER SUCH FRANCHISE AGREEMENT
SHALL BE KEPT UNIMPAIRED AND FREE FROM DEFAULT.  ANY SUCH AMOUNTS SO ADVANCED BY
LENDER TOGETHER WITH INTEREST THEREON FROM THE DATE EXPENDED BY LENDER OF THE
DEFAULT RATE SHALL BE PART OF THE DEBT AND BORROWER SHALL IMMEDIATELY REPAY SUCH
AMOUNTS TO LENDER UPON DEMAND.  PURSUANT TO THE TERMS OF THE APPLICABLE
SUBORDINATION NON-DISTURBANCE ATTORNMENT AGREEMENT, SUBORDINATION ATTORNMENT AND
SECURITY AGREEMENT AND/OR ASSIGNMENT OF MANAGEMENT AGREEMENT, LENDER AND ANY
PERSON DESIGNATED BY LENDER SHALL HAVE, AND ARE HEREBY GRANTED, THE RIGHT TO
ENTER UPON THE APPLICABLE PROPERTY AT ANY TIME AND FROM TIME TO TIME FOR THE
PURPOSE OF TAKING ANY SUCH ACTION.  IF ANY FRANCHISOR SHALL DELIVER TO LENDER A
COPY OF ANY NOTICE SENT TO BORROWER AND/OR OPERATING LESSEE OF ANY DEFAULT UNDER
ANY FRANCHISE AGREEMENT, SUCH NOTICE SHALL CONSTITUTE FULL PROTECTION TO LENDER
FOR ANY ACTION TAKEN OR OMITTED TO BE TAKEN BY LENDER IN GOOD FAITH, IN RELIANCE
THEREON.

 


(D)           BORROWER SHALL (OR SHALL CAUSE THE APPLICABLE OPERATING LESSEE TO)
EXERCISE EACH INDIVIDUAL OPTION, IF ANY, TO EXTEND OR RENEW THE TERM OF EACH
FRANCHISE AGREEMENT UPON DEMAND BY LENDER MADE AT ANY TIME WITHIN NINETY (90)
DAYS PRIOR TO THE LAST DAY UPON WHICH ANY SUCH OPTION MAY BE EXERCISED, AND
BORROWER HEREBY EXPRESSLY AUTHORIZES AND APPOINTS LENDER AS ITS ATTORNEY-IN-FACT
TO EXERCISE (OR CAUSE THE APPLICABLE OPERATING LESSEE TO EXERCISE) ANY SUCH
OPTION IN THE NAME OF AND UPON BEHALF OF BORROWER SHOULD BORROWER FAIL TO DO SO,
WHICH POWER OF ATTORNEY SHALL BE IRREVOCABLE AND SHALL BE DEEMED TO BE COUPLED
WITH AN INTEREST.

 

69

--------------------------------------------------------------------------------


 


(E)           ANY SUMS EXPENDED BY LENDER PURSUANT TO THIS SECTION SHALL BEAR
INTEREST AT THE DEFAULT RATE FROM THE DATE SUCH COST IS INCURRED TO THE DATE OF
PAYMENT TO LENDER, SHALL BE DEEMED TO CONSTITUTE A PORTION OF THE DEBT , SHALL
BE SECURED BY THE LIEN OF THE MORTGAGE AND THE OTHER LOAN DOCUMENTS AND SHALL BE
IMMEDIATELY DUE AND PAYABLE UPON DEMAND BY LENDER THEREFOR.

 


(F)            BORROWER SHALL, PROMPTLY UPON REQUEST OF LENDER, USE ITS DILIGENT
BEST EFFORTS TO OBTAIN AND DELIVER (OR CAUSE TO BE DELIVERED) AN ESTOPPEL
CERTIFICATE FROM EACH FRANCHISOR STATING THAT (I) EACH APPLICABLE FRANCHISE
AGREEMENT IS IN FULL FORCE AND EFFECT AND HAS NOT BEEN MODIFIED, AMENDED OR
ASSIGNED, (II) NEITHER SUCH FRANCHISOR NOR THE FRANCHISEE NAMED THEREUNDER IS IN
DEFAULT UNDER ANY OF THE TERMS, COVENANTS OR PROVISIONS OF EACH APPLICABLE
FRANCHISE AGREEMENT AND SUCH FRANCHISOR KNOWS OF NO EVENT WHICH, BUT FOR THE
PASSAGE OF TIME OR THE GIVING OF NOTICE OR BOTH, WOULD CONSTITUTE AN EVENT OF
DEFAULT UNDER EACH APPLICABLE FRANCHISE AGREEMENT, (III) NEITHER SUCH FRANCHISOR
NOR THE FRANCHISEE THEREUNDER HAS COMMENCED ANY ACTION OR GIVEN OR RECEIVED ANY
NOTICE FOR THE PURPOSE OF TERMINATING ANY APPLICABLE FRANCHISE AGREEMENT AND
(IV) ALL SUMS DUE AND PAYABLE TO SUCH FRANCHISOR UNDER EACH APPLICABLE FRANCHISE
AGREEMENT HAVE BEEN PAID IN FULL.

 


(G)           UPON THE TERMINATION OF ANY FRANCHISE AGREEMENT, BORROWER SHALL
(OR SHALL CAUSE OPERATING LESSEE TO) PROMPTLY ENTER INTO A NEW FRANCHISE
AGREEMENT WITH A REPLACEMENT FRANCHISOR, WHICH SHALL DELIVER A COMFORT OR
SIMILAR LETTER TO AND IN FAVOR OF LENDER, ALL UPON TERMS AND CONDITIONS
ACCEPTABLE TO LENDER IN ITS DISCRETION.

 

Section 5.23.      GROUND LEASE

 


(A)           WITH RESPECT TO EACH GROUND LEASE, BORROWER SHALL (I) SUBJECT TO
SECTION 9.10 PAY ALL RENTS, ADDITIONAL RENTS AND OTHER SUMS REQUIRED TO BE PAID
BY BORROWER, AS TENANT UNDER AND PURSUANT TO THE PROVISIONS OF THE GROUND LEASE,
(II) DILIGENTLY PERFORM AND OBSERVE ALL OF THE TERMS, COVENANTS AND CONDITIONS
OF THE GROUND LEASE ON THE PART OF BORROWER, AS TENANT THEREUNDER, (III)
PROMPTLY NOTIFY LENDER OF THE GIVING OF ANY NOTICE BY THE LANDLORD UNDER THE
GROUND LEASE TO BORROWER OF ANY DEFAULT BY BORROWER, AS TENANT THEREUNDER, AND
DELIVER TO LENDER A TRUE COPY OF EACH SUCH NOTICE WITHIN FIVE (5) BUSINESS DAYS
OF RECEIPT AND (IV) PROMPTLY NOTIFY LENDER OF ANY BANKRUPTCY, REORGANIZATION OR
INSOLVENCY OF THE LANDLORD UNDER THE GROUND LEASE OR OF ANY NOTICE THEREOF, AND
DELIVER TO LENDER A TRUE COPY OF SUCH NOTICE WITHIN FIVE (5) BUSINESS DAYS OF
BORROWER’S RECEIPT.  BORROWER SHALL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF
LENDER, SURRENDER THE LEASEHOLD ESTATE CREATED BY THE GROUND LEASE OR TERMINATE
OR CANCEL THE GROUND LEASE OR MODIFY, CHANGE, SUPPLEMENT, ALTER OR AMEND THE
GROUND LEASE, EITHER ORALLY OR IN WRITING, AND IF BORROWER SHALL DEFAULT IN THE
PERFORMANCE OR OBSERVANCE OF ANY TERM, COVENANT OR CONDITION OF THE GROUND LEASE
ON THE PART OF BORROWER, AS TENANT THEREUNDER, AND SHALL FAIL TO CURE THE SAME
PRIOR TO THE EXPIRATION OF ANY APPLICABLE CURE PERIOD PROVIDED THEREUNDER,
LENDER SHALL HAVE THE RIGHT, BUT SHALL BE UNDER NO OBLIGATION, TO PAY ANY SUMS
AND TO PERFORM ANY ACT OR TAKE ANY ACTION AS MAY BE APPROPRIATE TO CAUSE ALL OF
THE TERMS, COVENANTS AND CONDITIONS OF THE GROUND LEASE ON THE PART OF BORROWER
TO BE PERFORMED OR OBSERVED ON BEHALF OF BORROWER, TO THE END THAT THE RIGHTS OF
BORROWER IN, TO AND UNDER THE GROUND LEASE SHALL BE KEPT UNIMPAIRED AND FREE
FROM DEFAULT.  IF THE LANDLORD UNDER THE GROUND LEASE SHALL DELIVER TO LENDER A
COPY OF ANY NOTICE OF DEFAULT UNDER THE GROUND LEASE, SUCH NOTICE SHALL
CONSTITUTE FULL PROTECTION TO LENDER FOR ANY ACTION TAKEN OR OMITTED TO BE TAKEN
BY LENDER, IN GOOD FAITH, IN RELIANCE THEREON.

 

70

--------------------------------------------------------------------------------


 


BORROWER SHALL EXERCISE EACH INDIVIDUAL OPTION, IF ANY, TO EXTEND OR RENEW THE
TERM OF THE GROUND LEASE UPON DEMAND BY LENDER MADE AT ANY TIME WITHIN NINETY
(90) DAYS PRIOR TO THE LAST DAY UPON WHICH ANY SUCH OPTION MAY BE EXERCISED, AND
BORROWER HEREBY EXPRESSLY AUTHORIZES AND APPOINTS LENDER ITS ATTORNEY-IN-FACT TO
EXERCISE ANY SUCH OPTION IN THE NAME OF AND UPON BEHALF OF BORROWER SHOULD
BORROWER FAIL TO DO SO, WHICH POWER OF ATTORNEY SHALL BE IRREVOCABLE AND SHALL
BE DEEMED TO BE COUPLED WITH AN INTEREST.

 


(B)           OTHER THAN AS PERMITTED BY THIS AGREEMENT, NOTWITHSTANDING
ANYTHING CONTAINED IN EITHER GROUND LEASE TO THE CONTRARY, BORROWER SHALL NOT
FURTHER SUBLET ANY PORTION OF THE APPLICABLE PROPERTY SUBJECT TO SUCH GROUND
LEASE (OTHER THAN AS PERMITTED PURSUANT TO THE APPLICABLE TERMS AND CONDITIONS
HEREOF) WITHOUT PRIOR WRITTEN CONSENT OF LENDER.  IN ADDITION, (I) ANY SUCH
SUBLEASE SHALL NOT TERMINATE OR BE TERMINABLE BY THE LESSEE THEREUNDER,
INCLUDING, BUT NOT LIMITED TO, IN THE EVENT OF ANY ACTION FOR THE FORECLOSURE OF
THE SECURITY INSTRUMENT (UNLESS A JUDGMENT IS OBTAINED THEREIN AGAINST SUCH
SUBLESSEE); AND (II) IN THE EVENT THAT THE GROUND LEASE IS TERMINATED AS
AFORESAID, THE SUBLESSEE UNDER THE SUBLEASE SHALL ATTORN TO THE LESSOR UNDER THE
GROUND LEASE OR TO THE PURCHASER AT THE SALE OF THE APPLICABLE PROPERTY ON SUCH
FORECLOSURE, AS THE CASE MAY BE.  IN THE EVENT THAT ANY PORTION OF THE
APPLICABLE PROPERTY SHALL BE SUBLET PURSUANT TO THE TERMS OF THIS SUBSECTION,
SUCH SUBLEASE SHALL BE DEEMED TO BE INCLUDED IN THE APPLICABLE PROPERTY.

 

Section 5.24.      INTEREST RATE CAP AGREEMENT

 


(A)           PRIOR TO OR CONTEMPORANEOUSLY WITH THE CLOSING DATE, BORROWER
SHALL HAVE OBTAINED THE RATE CAP, WHICH SHALL CONTINUE UNTIL THE END OF THE
INTEREST PERIOD IN WHICH THE MATURITY DATE OF THE LOAN SHALL OCCUR AND HAVE A
NOTIONAL AMOUNT WHICH SHALL NOT AT ANY TIME BE LESS THAN THE OUTSTANDING
PRINCIPAL BALANCE OF THE LOAN.  THE RATE CAP SHALL BE MAINTAINED THROUGHOUT THE
TERM OF THE LOAN WITH AN ACCEPTABLE COUNTERPARTY.  IF THE PROVIDER OF THE RATE
CAP OR ANY REPLACEMENT RATE CAP CEASES TO BE AN ACCEPTABLE COUNTERPARTY,
BORROWER SHALL OBTAIN A REPLACEMENT RATE CAP AT BORROWER’S SOLE COST AND EXPENSE
WITHIN TEN (10) DAYS OF RECEIPT OF NOTICE FROM LENDER OR BORROWER’S OBTAINING
KNOWLEDGE THAT THE PROVIDER IS NO LONGER AN ACCEPTABLE COUNTERPARTY.

 


(B)           BORROWER SHALL COLLATERALLY ASSIGN TO LENDER PURSUANT TO THE
COLLATERAL ASSIGNMENT OF INTEREST RATE CAP AGREEMENT ALL OF ITS RIGHT, TITLE AND
INTEREST TO RECEIVE ANY AND ALL PAYMENTS UNDER THE RATE CAP OR ANY REPLACEMENT
RATE CAP (AND ANY RELATED GUARANTEE, IF ANY) AND SHALL DELIVER TO LENDER
COUNTERPARTS OF SUCH COLLATERAL ASSIGNMENT OF INTEREST RATE CAP AGREEMENT
EXECUTED BY THE BORROWER AND BY THE ACCEPTABLE COUNTERPARTY AND NOTIFY THE
ACCEPTABLE COUNTERPARTY OF SUCH COLLATERAL ASSIGNMENT (EITHER IN SUCH RATE CAP
OR BY SEPARATE INSTRUMENT).  AT SUCH TIME AS THE LOAN IS REPAID IN FULL, ALL OF
LENDER’S RIGHT, TITLE AND INTEREST IN THE RATE CAP AND ANY REPLACEMENT RATE CAP
SHALL TERMINATE AND LENDER SHALL EXECUTE AND DELIVER AT BORROWER’S SOLE COST AND
EXPENSE, SUCH DOCUMENTS AS MAY BE REQUIRED TO EVIDENCE LENDER’S RELEASE OF THE
RATE CAP AND ANY REPLACEMENT RATE CAP AND TO NOTIFY THE ACCEPTABLE COUNTERPARTY
OF SUCH RELEASE.

 


(C)           BORROWER SHALL COMPLY WITH ALL OF ITS OBLIGATIONS UNDER THE TERMS
AND PROVISIONS OF THE RATE CAP AND ANY REPLACEMENT RATE CAP.  ALL AMOUNTS PAID
BY THE ACCEPTABLE COUNTERPARTY UNDER THE RATE CAP TO BORROWER OR LENDER SHALL BE
DEPOSITED IMMEDIATELY INTO THE

 

71

--------------------------------------------------------------------------------


 


CASH MANAGEMENT ACCOUNT.  BORROWER SHALL TAKE ALL ACTIONS REASONABLY REQUESTED
BY LENDER TO ENFORCE LENDER’S RIGHTS UNDER THE RATE CAP AND ANY REPLACEMENT RATE
CAP IN THE EVENT OF A DEFAULT BY THE ACCEPTABLE COUNTERPARTY AND SHALL NOT
WAIVE, AMEND OR OTHERWISE MODIFY ANY OF ITS RIGHTS THEREUNDER.

 


(D)           IN THE EVENT THAT BORROWER FAILS TO PURCHASE AND DELIVER TO LENDER
THE RATE CAP OR ANY REPLACEMENT RATE CAP AS AND WHEN REQUIRED HEREUNDER, OR
FAILS TO MAINTAIN SUCH AGREEMENT IN ACCORDANCE WITH THE TERMS AND PROVISIONS OF
THIS AGREEMENT, LENDER MAY PURCHASE THE RATE CAP OR ANY REPLACEMENT RATE CAP, AS
APPLICABLE, AND THE COST INCURRED BY LENDER IN PURCHASING THE RATE CAP OR ANY
REPLACEMENT RATE CAP, AS APPLICABLE, SHALL BE PAID BY BORROWER TO LENDER WITH
INTEREST THEREON AT THE DEFAULT RATE FROM THE DATE SUCH COST WAS INCURRED BY
LENDER UNTIL SUCH COST IS REIMBURSED BY BORROWER TO LENDER.

 


(E)           IN CONNECTION WITH THE RATE CAP AND ANY REPLACEMENT RATE CAP,
BORROWER SHALL OBTAIN AND DELIVER TO LENDER AN OPINION FROM COUNSEL (WHICH
COUNSEL MAY BE IN HOUSE COUNSEL FOR THE ACCEPTABLE COUNTERPARTY) FOR THE
ACCEPTABLE COUNTERPARTY (UPON WHICH LENDER AND ITS SUCCESSORS AND ASSIGNS MAY
RELY) WHICH SHALL PROVIDE, IN RELEVANT PART, THAT:

 

(I)            THE ACCEPTABLE COUNTERPARTY IS DULY ORGANIZED, VALIDLY EXISTING,
AND IN GOOD STANDING UNDER THE LAWS OF ITS JURISDICTION OF INCORPORATION AND HAS
THE ORGANIZATIONAL POWER AND AUTHORITY TO EXECUTE AND DELIVER, AND TO PERFORM
ITS OBLIGATIONS UNDER, THE RATE CAP OR THE REPLACEMENT RATE CAP, AS APPLICABLE;

 

(II)           THE EXECUTION AND DELIVERY OF THE RATE CAP OR THE REPLACEMENT
RATE CAP, AS APPLICABLE, BY THE ACCEPTABLE COUNTERPARTY, AND ANY OTHER AGREEMENT
WHICH THE ACCEPTABLE COUNTERPARTY HAS EXECUTED AND DELIVERED PURSUANT THERETO,
AND THE PERFORMANCE OF ITS OBLIGATIONS THEREUNDER HAVE BEEN AND REMAIN DULY
AUTHORIZED BY ALL NECESSARY ACTION AND DO NOT CONTRAVENE ANY PROVISION OF ITS
CERTIFICATE OF INCORPORATION OR BY LAWS (OR EQUIVALENT ORGANIZATIONAL DOCUMENTS)
OR ANY LAW, REGULATION OR CONTRACTUAL RESTRICTION BINDING ON OR AFFECTING IT OR
ITS PROPERTY;

 

(III)          ALL CONSENTS, AUTHORIZATIONS AND APPROVALS REQUIRED FOR THE
EXECUTION AND DELIVERY BY THE ACCEPTABLE COUNTERPARTY OF THE RATE CAP OR THE
REPLACEMENT RATE CAP, AS APPLICABLE, AND ANY OTHER AGREEMENT WHICH THE
ACCEPTABLE COUNTERPARTY HAS EXECUTED AND DELIVERED PURSUANT THERETO, AND THE
PERFORMANCE OF ITS OBLIGATIONS THEREUNDER HAVE BEEN OBTAINED AND REMAIN IN FULL
FORCE AND EFFECT, ALL CONDITIONS THEREOF HAVE BEEN DULY COMPLIED WITH, AND NO
OTHER ACTION BY, AND NO NOTICE TO OR FILING WITH ANY GOVERNMENTAL AUTHORITY OR
REGULATORY BODY IS REQUIRED FOR SUCH EXECUTION, DELIVERY OR PERFORMANCE; AND

 

(IV)          THE RATE CAP OR THE REPLACEMENT CAP, AS APPLICABLE, AND ANY OTHER
AGREEMENT WHICH THE ACCEPTABLE COUNTERPARTY HAS EXECUTED AND DELIVERED PURSUANT
THERETO, HAS BEEN DULY EXECUTED AND DELIVERED BY THE ACCEPTABLE COUNTERPARTY AND
CONSTITUTES THE LEGAL, VALID AND BINDING OBLIGATION OF THE ACCEPTABLE
COUNTERPARTY, ENFORCEABLE AGAINST THE ACCEPTABLE COUNTERPARTY IN ACCORDANCE WITH
ITS TERMS, SUBJECT TO APPLICABLE BANKRUPTCY, INSOLVENCY AND SIMILAR LAWS
AFFECTING CREDITORS’ RIGHTS GENERALLY, AND SUBJECT, AS TO ENFORCEABILITY, TO
GENERAL PRINCIPLES OF EQUITY (REGARDLESS OF WHETHER ENFORCEMENT IS SOUGHT IN A
PROCEEDING IN EQUITY OR AT LAW).

 

72

--------------------------------------------------------------------------------


 

Section 5.25.      MANAGER OF FLINT PROPERTY

 

The initial Manager of the Flint Property as of the Closing Date is Flagstone. 
Borrower anticipates entering into with Interstate a new Management Agreement
(“Flint Interstate Management Agreement”) in the exact same form as the form in
place on the Closing Date with Interstate on the other Interstate Properties. 
On or before December 31, 2003, Borrower shall provide Lender with a copy of the
executed Flint Interstate Management Agreement as well as the Assignment of
Management Agreement in the form delivered on the Closing Date and executed by
Interstate for the other Interstate Managed Properties.

 

Section 5.26.      CONSOLIDATED TANGIBLE NET WORTH

 

Borrower Principal shall not permit the Consolidated Tangible Net Worth of
Borrower Principal and its Subsidiaries on a consolidated basis at any time to
be less than the sum of $150,000,000 plus the cost basis of the Properties
subject to the Lien of the Mortgage at such time as set forth on Schedule III
hereof minus the aggregate then outstanding principal balance of the Loan and
Mezzanine Loan.

 

ARTICLE 6
ENTITY COVENANTS

 

Section 6.1.        SINGLE PURPOSE ENTITY/SEPARATENESS

 

Until the Debt has been paid in full, Borrower represents, warrants and
covenants as follows:

 


(A)           BORROWER HAS NOT AND WILL NOT:

 

(I)            ENGAGE IN ANY BUSINESS OR ACTIVITY OTHER THAN THE OWNERSHIP,
OPERATION AND MAINTENANCE OF THE PROPERTIES, AND ACTIVITIES INCIDENTAL THERETO;

 

(II)           ACQUIRE OR OWN ANY ASSETS OTHER THAN (A) THE PROPERTIES, AND (B)
SUCH INCIDENTAL PERSONAL PROPERTY AS MAY BE NECESSARY FOR THE OPERATION OF EACH
PROPERTY;

 

(III)          MERGE INTO OR CONSOLIDATE WITH ANY PERSON, OR DISSOLVE,
TERMINATE, LIQUIDATE IN WHOLE OR IN PART, TRANSFER OR OTHERWISE DISPOSE OF ALL
OR SUBSTANTIALLY ALL OF ITS ASSETS OR CHANGE ITS LEGAL STRUCTURE, WITHOUT THE
PRIOR WRITTEN CONSENT OF LENDER AND AFTER A SECURITIZATION WRITTEN CONFIRMATION
FROM EACH OF THE APPLICABLE RATING AGENCIES THAT THE SAME SHALL NOT RESULT IN
THE QUALIFICATION, WITHDRAWAL OR DOWNGRADE OF THE INITIAL, OR IF HIGHER, THEN
CURRENT RATINGS ISSUED IN CONNECTION WITH A SECURITIZATION;

 

(IV)          FAIL TO OBSERVE ALL ORGANIZATIONAL FORMALITIES, OR FAIL TO
PRESERVE ITS EXISTENCE AS AN ENTITY DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD
STANDING (IF APPLICABLE) UNDER THE APPLICABLE LEGAL REQUIREMENTS OF THE
JURISDICTION OF ITS ORGANIZATION OR FORMATION, OR AMEND, MODIFY, TERMINATE OR
FAIL TO COMPLY WITH THE PROVISIONS OF ITS ORGANIZATIONAL DOCUMENTS;

 

73

--------------------------------------------------------------------------------


 

(V)           OWN ANY SUBSIDIARY, OR MAKE ANY INVESTMENT IN, ANY PERSON, WITHOUT
THE PRIOR WRITTEN CONSENT OF LENDER AND AFTER A SECURITIZATION WRITTEN
CONFIRMATION FROM EACH OF THE APPLICABLE RATING AGENCIES THAT SAID OWNERSHIP OR
INVESTMENT SHALL NOT RESULT IN THE QUALIFICATION, WITHDRAWAL OR DOWNGRADE OF THE
INITIAL, OR IF HIGHER, THEN CURRENT RATINGS ISSUED IN CONNECTION WITH A
SECURITIZATION;

 

(VI)          COMMINGLE ITS ASSETS WITH THE ASSETS OF ANY OTHER PERSON;

 

(VII)         INCUR ANY DEBT, SECURED OR UNSECURED, DIRECT OR CONTINGENT
(INCLUDING GUARANTEEING ANY OBLIGATION), OTHER THAN (A) THE DEBT, (B) TRADE AND
OPERATIONAL INDEBTEDNESS INCURRED IN THE ORDINARY COURSE OF BUSINESS WITH TRADE
CREDITORS (INCLUDING OBLIGATIONS IN RESPECT OF ALTERATIONS, REPLACEMENTS AND
CAPITAL IMPROVEMENTS PERMITTED UNDER THE LOAN DOCUMENTS), PROVIDED SUCH
INDEBTEDNESS IS (1) UNSECURED, (2) NOT EVIDENCED BY A NOTE, (3) ON COMMERCIALLY
REASONABLE TERMS AND CONDITIONS, AND (4) DUE NOT MORE THAN SIXTY (60) DAYS PAST
THE DATE INCURRED AND PAID ON OR PRIOR TO SUCH DATE, AND/OR (C) FINANCING LEASES
AND PURCHASE MONEY INDEBTEDNESS INCURRED IN THE ORDINARY COURSE OF BUSINESS
RELATING TO PERSONAL PROPERTY ON COMMERCIALLY REASONABLE TERMS AND CONDITIONS;
PROVIDED HOWEVER, THE AGGREGATE AMOUNT OF THE INDEBTEDNESS DESCRIBED IN (B) AND
(C) SHALL WHEN COMBINED WITH ANY SIMILAR INDEBTEDNESS THEN HELD BY THE
AFFILIATED LESSEE NOT EXCEED AT ANY TIME FIVE PERCENT (5%) OF THE OUTSTANDING
PRINCIPAL AMOUNT OF THE NOTE;

 

(VIII)        FAIL TO MAINTAIN ITS RECORDS, BOOKS OF ACCOUNT, BANK ACCOUNTS,
FINANCIAL STATEMENTS, ACCOUNTING RECORDS AND OTHER ENTITY DOCUMENTS SEPARATE AND
APART FROM THOSE OF ANY OTHER PERSON; EXCEPT THAT BORROWER’S FINANCIAL POSITION,
ASSETS, LIABILITIES, NET WORTH AND OPERATING RESULTS MAY BE INCLUDED IN THE
CONSOLIDATED FINANCIAL STATEMENTS OF AN AFFILIATE, PROVIDED THAT SUCH
CONSOLIDATED FINANCIAL STATEMENTS CLEARLY AND CONSPICUOUSLY IDENTIFY THE
BORROWER AS A SEPARATE LEGAL ENTITY;

 

(IX)           ENTER INTO ANY CONTRACT OR AGREEMENT WITH ANY GENERAL PARTNER,
MEMBER, SHAREHOLDER, PRINCIPAL, GUARANTOR OF THE OBLIGATIONS OF BORROWER, OR ANY
AFFILIATE OF THE FOREGOING, EXCEPT UPON TERMS AND CONDITIONS THAT ARE
INTRINSICALLY FAIR, COMMERCIALLY REASONABLE AND SUBSTANTIALLY SIMILAR TO THOSE
THAT WOULD BE AVAILABLE ON AN ARM’S-LENGTH BASIS WITH UNAFFILIATED THIRD
PARTIES;

 

(X)            MAINTAIN ITS ASSETS IN SUCH A MANNER THAT IT WILL BE COSTLY OR
DIFFICULT TO SEGREGATE, ASCERTAIN OR IDENTIFY ITS INDIVIDUAL ASSETS FROM THOSE
OF ANY OTHER PERSON;

 

(XI)           EXCEPT AS OTHERWISE EXPRESSLY PERMITTED BY THE LOAN DOCUMENTS,
ASSUME OR GUARANTY THE DEBTS OF ANY OTHER PERSON (OTHER THAN ANY COMMERCIALLY
REASONABLE GUARANTY OF ANY AFFILIATED LESSEE’S OBLIGATIONS UNDER ANY FRANCHISE
AGREEMENT OR MANAGEMENT AGREEMENT CONSENTED TO BY LENDER), HOLD ITSELF OUT TO BE
RESPONSIBLE FOR THE DEBTS OF ANY OTHER PERSON, OR OTHERWISE PLEDGE ITS ASSETS
FOR THE BENEFIT OF ANY OTHER PERSON OR HOLD OUT ITS CREDIT AS BEING AVAILABLE TO
SATISFY THE OBLIGATIONS OF ANY OTHER PERSON;

 

74

--------------------------------------------------------------------------------


 

(XII)          MAKE ANY LOANS OR ADVANCES TO ANY PERSON, WITHOUT THE PRIOR
WRITTEN CONSENT OF LENDER AND AFTER A SECURITIZATION WRITTEN CONFIRMATION FROM
EACH OF THE APPLICABLE RATING AGENCIES THAT THE SAME SHALL NOT RESULT IN THE
QUALIFICATION, WITHDRAWAL OR DOWNGRADE OF THE INITIAL, OR IF HIGHER, THEN
CURRENT RATINGS ISSUED IN CONNECTION WITH A SECURITIZATION;

 

(XIII)         FAIL TO FILE ITS OWN TAX RETURNS OR FAILS TO FILE A CONSOLIDATED
FEDERAL INCOME TAX RETURN WITH ANY PERSON (UNLESS PROHIBITED OR REQUIRED, AS THE
CASE MAY BE, BY APPLICABLE LEGAL REQUIREMENTS);

 

(XIV)        FAIL EITHER TO HOLD ITSELF OUT TO THE PUBLIC AS A LEGAL ENTITY
SEPARATE AND DISTINCT FROM ANY OTHER PERSON OR TO CONDUCT ITS BUSINESS SOLELY IN
ITS OWN NAME OR FAIL TO CORRECT ANY KNOWN MISUNDERSTANDING REGARDING ITS
SEPARATE IDENTITY;

 

(XV)         FAIL TO MAINTAIN ADEQUATE CAPITAL FOR THE NORMAL OBLIGATIONS
REASONABLY FORESEEABLE IN A BUSINESS OF ITS SIZE AND CHARACTER AND IN LIGHT OF
ITS CONTEMPLATED BUSINESS OPERATIONS;

 

(XVI)        IF IT IS A PARTNERSHIP OR LIMITED LIABILITY COMPANY, WITHOUT THE
UNANIMOUS WRITTEN CONSENT OF ALL OF ITS PARTNERS OR MEMBERS, AS APPLICABLE, AND
THE WRITTEN CONSENT OF 100% OF THE DIRECTORS OR MANAGERS AS APPLICABLE, OF EACH
SPE COMPONENT ENTITY (IF ANY), INCLUDING, WITHOUT LIMITATION, EACH INDEPENDENT
DIRECTOR, (A) FILE OR CONSENT TO THE FILING OF ANY PETITION, EITHER VOLUNTARY OR
INVOLUNTARY, TO TAKE ADVANTAGE OF ANY CREDITORS RIGHTS LAWS, (B) SEEK OR CONSENT
TO THE APPOINTMENT OF A RECEIVER, LIQUIDATOR OR ANY SIMILAR OFFICIAL, (C) TAKE
ANY ACTION THAT MIGHT CAUSE SUCH ENTITY TO BECOME INSOLVENT, OR (D) MAKE AN
ASSIGNMENT FOR THE BENEFIT OF CREDITORS;

 

(XVII)       FAIL TO ALLOCATE SHARED EXPENSES (INCLUDING, WITHOUT LIMITATION,
SHARED OFFICE SPACE AND SERVICES PERFORMED BY AN EMPLOYEE OF AN AFFILIATE) AMONG
THE PERSONS SHARING SUCH EXPENSES AND TO USE SEPARATE STATIONERY, INVOICES AND
CHECKS;

 

(XVIII)      (A) FAIL TO REMAIN SOLVENT OR (B) PAY ITS OWN LIABILITIES
(INCLUDING, WITHOUT LIMITATION, SALARIES OF ITS OWN EMPLOYEES) ONLY FROM ITS OWN
FUNDS;

 

(XIX)         ACQUIRE OBLIGATIONS OR SECURITIES OF ITS PARTNERS, MEMBERS,
SHAREHOLDERS OR OTHER AFFILIATES, AS APPLICABLE;

 

(XX)          VIOLATE OR CAUSE TO BE VIOLATED THE ASSUMPTIONS MADE WITH RESPECT
TO BORROWER AND ITS PRINCIPALS IN ANY OPINION LETTER PERTAINING TO SUBSTANTIVE
CONSOLIDATION DELIVERED TO LENDER IN CONNECTION WITH THE LOAN; OR

 

(XXI)         FAIL TO MAINTAIN A SUFFICIENT NUMBER OF EMPLOYEES IN LIGHT OF ITS
CONTEMPLATED BUSINESS OPERATIONS.

 


(B)           IF BORROWER IS A PARTNERSHIP OR LIMITED LIABILITY COMPANY WHICH IS
NOT A SINGLE MEMBER LIMITED LIABILITY COMPANY, EACH GENERAL PARTNER IN THE CASE
OF A GENERAL PARTNERSHIP, EACH GENERAL PARTNER IN THE CASE OF A LIMITED
PARTNERSHIP, OR THE MANAGING MEMBER IN THE CASE OF A LIMITED LIABILITY COMPANY
(EACH AN “SPE COMPONENT ENTITY”) OF BORROWER, AS APPLICABLE, SHALL

 

75

--------------------------------------------------------------------------------


 


BE A CORPORATION OR A SINGLE MEMBER DELAWARE LIMITED LIABILITY COMPANY (WHICH
SHALL COMPLY WITH ALL ADDITIONAL PROVISIONS CONTAINED HEREIN WITH RESPECT TO
DELAWARE LIMITED LIABILITY COMPANIES) WHOSE SOLE ASSET IS ITS INTEREST IN
BORROWER.  EACH SPE COMPONENT ENTITY (I) WILL AT ALL TIMES COMPLY WITH EACH OF
THE COVENANTS, TERMS AND PROVISIONS CONTAINED IN SECTION 6.1(A)(III) - (VI) AND
(VIII) - (XXI), AS IF SUCH REPRESENTATION, WARRANTY OR COVENANT WAS MADE
DIRECTLY BY SUCH SPE COMPONENT ENTITY; (II) WILL NOT ENGAGE IN ANY BUSINESS OR
ACTIVITY OTHER THAN OWNING AN INTEREST IN BORROWER; (III) WILL NOT ACQUIRE OR
OWN ANY ASSETS OTHER THAN ITS PARTNERSHIP, MEMBERSHIP, OR OTHER EQUITY INTEREST
IN BORROWER; (IV) WILL NOT INCUR ANY DEBT, SECURED OR UNSECURED, DIRECT OR
CONTINGENT (INCLUDING GUARANTEEING ANY OBLIGATION); AND (V) WILL CAUSE BORROWER
TO COMPLY WITH THE PROVISIONS OF THIS SECTION 6.1 AND SECTION 6.4.  PRIOR TO THE
WITHDRAWAL OR THE DISASSOCIATION OF ANY SPE COMPONENT ENTITY FROM BORROWER,
BORROWER SHALL IMMEDIATELY APPOINT A NEW GENERAL PARTNER OR MANAGING MEMBER
WHOSE ARTICLES OF INCORPORATION (OR OTHER APPLICABLE FORMATION AND ENTITY
DOCUMENTATION) ARE SUBSTANTIALLY SIMILAR TO THOSE OF SUCH SPE COMPONENT ENTITY
AND, IF AN OPINION LETTER PERTAINING TO SUBSTANTIVE CONSOLIDATION WAS REQUIRED
AT CLOSING, DELIVER A NEW OPINION LETTER ACCEPTABLE TO LENDER AND THE RATING
AGENCIES WITH RESPECT TO THE NEW SPE COMPONENT ENTITY AND ITS EQUITY OWNERS. 
NOTWITHSTANDING THE FOREGOING, TO THE EXTENT BORROWER IS A SINGLE MEMBER
DELAWARE LIMITED LIABILITY COMPANY, SO LONG AS BORROWER MAINTAINS SUCH FORMATION
STATUS NO SPE COMPONENT ENTITY SHALL BE REQUIRED.

 


(C)           IN THE EVENT BORROWER IS A SINGLE MEMBER DELAWARE LIMITED
LIABILITY COMPANY, THE LIMITED LIABILITY COMPANY AGREEMENT OF BORROWER (THE “LLC
AGREEMENT”) SHALL PROVIDE THAT (I) UPON THE OCCURRENCE OF ANY EVENT THAT CAUSES
THE SOLE MEMBER OF BORROWER (“MEMBER”) TO CEASE TO BE THE MEMBER OF BORROWER
(OTHER THAN (A) UPON AN ASSIGNMENT BY MEMBER OF ALL OF ITS LIMITED LIABILITY
COMPANY INTEREST IN BORROWER AND THE ADMISSION OF THE TRANSFEREE IN ACCORDANCE
WITH THE LOAN DOCUMENTS AND THE LLC AGREEMENT, OR (B) THE RESIGNATION OF MEMBER
AND THE ADMISSION OF AN ADDITIONAL MEMBER OF BORROWER IN ACCORDANCE WITH THE
TERMS OF THE LOAN DOCUMENTS AND THE LLC AGREEMENT), ANY PERSON ACTING AS
INDEPENDENT DIRECTOR OF BORROWER SHALL, WITHOUT ANY ACTION OF ANY OTHER PERSON
AND SIMULTANEOUSLY WITH THE MEMBER CEASING TO BE THE MEMBER OF BORROWER,
AUTOMATICALLY BE ADMITTED TO BORROWER AS A MEMBER THEREOF (“SPECIAL MEMBER”) AND
SHALL CONTINUE BORROWER WITHOUT DISSOLUTION AND (II) SPECIAL MEMBER MAY NOT
RESIGN FROM BORROWER OR TRANSFER ITS RIGHTS AS SPECIAL MEMBER UNLESS (A) A
SUCCESSOR SPECIAL MEMBER HAS BEEN ADMITTED TO BORROWER AS SPECIAL MEMBER IN
ACCORDANCE WITH REQUIREMENTS OF DELAWARE LAW AND (B) SUCH SUCCESSOR SPECIAL
MEMBER HAS ALSO ACCEPTED ITS APPOINTMENT AS AN INDEPENDENT DIRECTOR.  THE LLC
AGREEMENT SHALL FURTHER PROVIDE THAT (I) SPECIAL MEMBER SHALL AUTOMATICALLY
CEASE TO BE A MEMBER OF BORROWER UPON THE ADMISSION TO BORROWER OF A SUBSTITUTE
MEMBER, (II) SPECIAL MEMBER SHALL BE A MEMBER OF BORROWER THAT HAS NO INTEREST
IN THE PROFITS, LOSSES AND CAPITAL OF BORROWER AND HAS NO RIGHT TO RECEIVE ANY
DISTRIBUTIONS OF BORROWER ASSETS, (III) PURSUANT TO SECTION 18-301 OF THE
DELAWARE LIMITED LIABILITY COMPANY ACT (THE “ACT”), SPECIAL MEMBER SHALL NOT BE
REQUIRED TO MAKE ANY CAPITAL CONTRIBUTIONS TO BORROWER AND SHALL NOT RECEIVE A
LIMITED LIABILITY COMPANY INTEREST IN BORROWER, (IV) SPECIAL MEMBER, IN ITS
CAPACITY AS SPECIAL MEMBER, MAY NOT BIND BORROWER AND (V) EXCEPT AS REQUIRED BY
ANY MANDATORY PROVISION OF THE ACT, SPECIAL MEMBER, IN ITS CAPACITY AS SPECIAL
MEMBER, SHALL HAVE NO RIGHT TO VOTE ON, APPROVE OR OTHERWISE CONSENT TO ANY
ACTION BY, OR MATTER RELATING TO, BORROWER, INCLUDING, WITHOUT LIMITATION, THE
MERGER, CONSOLIDATION OR CONVERSION OF BORROWER; PROVIDED, HOWEVER, SUCH
PROHIBITION SHALL NOT LIMIT THE OBLIGATIONS OF SPECIAL MEMBER, IN ITS CAPACITY
AS INDEPENDENT DIRECTOR, TO VOTE ON SUCH MATTERS REQUIRED BY THE LOAN DOCUMENTS
OR THE LLC AGREEMENT.  IN ORDER TO IMPLEMENT THE ADMISSION TO BORROWER OF
SPECIAL MEMBER, SPECIAL

 

76

--------------------------------------------------------------------------------


 


MEMBER SHALL EXECUTE A COUNTERPART TO THE LLC AGREEMENT.  PRIOR TO ITS ADMISSION
TO BORROWER AS SPECIAL MEMBER, SPECIAL MEMBER SHALL NOT BE A MEMBER OF BORROWER.

 

Upon the occurrence of any event that causes the Member to cease to be a member
of Borrower, to the fullest extent permitted by law, the personal representative
of Member shall, within ninety (90) days after the occurrence of the event that
terminated the continued membership of Member in Borrower, agree in writing (i)
to continue Borrower and (ii) to the admission of the personal representative or
its nominee or designee, as the case may be, as a substitute member of Borrower,
effective as of the occurrence of the event that terminated the continued
membership of Member of Borrower in Borrower.  Any action initiated by or
brought against Member or Special Member under any Creditors Rights Laws shall
not cause Member or Special Member to cease to be a member of Borrower and upon
the occurrence of such an event, the business of Borrower shall continue without
dissolution.  The LLC Agreement shall provide that each of Member and Special
Member waives any right it might have to agree in writing to dissolve Borrower
upon the occurrence of any action initiated by or brought against Member or
Special Member under any Creditors Rights Laws, or the occurrence of an event
that causes Member or Special Member to cease to be a member of Borrower.

 

Section 6.2.        CHANGE OF NAME, IDENTITY OR STRUCTURE

 

Borrower shall not change or permit to be changed (a) Borrower’s name, (b)
Borrower’s identity (including its trade name or names), (c) Borrower’s
principal place of business set forth on the first page of this Agreement, (d)
the corporate, partnership or other organizational structure of Borrower, each
SPE Component Entity (if any), or Borrower Principal, (e) Borrower’s state of
organization, or (f) Borrower’s organizational identification number, without in
each case notifying Lender of such change in writing at least thirty (30) days
prior to the effective date of such change and, in the case of a change in
Borrower’s structure, without first obtaining the prior written consent of
Lender.  In addition, Borrower shall not change or permit to be changed any
organizational documents of Borrower or any SPE Component Entity (if any) if
such change would adversely impact the covenants set forth in Section 6.1 and
Section 6.4 hereof.  Borrower authorizes Lender to file any financing statement
or financing statement amendment required by Lender to establish or maintain the
validity, perfection and priority of the security interest granted herein.  At
the request of Lender, Borrower shall execute a certificate in form satisfactory
to Lender listing the trade names under which Borrower intends to operate each
Property, and representing and warranting that Borrower does business under no
other trade name with respect to such Property.  If Borrower does not now have
an organizational identification number and later obtains one, or if the
organizational identification number assigned to Borrower subsequently changes,
Borrower shall promptly notify Lender of such organizational identification
number or change.

 

Section 6.3.        BUSINESS AND OPERATIONS

 

Borrower will qualify to do business and will remain in good standing under the
laws of the applicable State as and to the extent the same are required for the
ownership, maintenance, management and operation of each Property.

 

77

--------------------------------------------------------------------------------

 

Section 6.4.                       INDEPENDENT DIRECTOR

 


(A)                                  THE ORGANIZATIONAL DOCUMENTS OF EACH SPE
COMPONENT ENTITY (IF ANY) SHALL PROVIDE THAT AT ALL TIMES THERE SHALL BE, AND
BORROWER SHALL CAUSE THERE TO BE, AT LEAST TWO DULY APPOINTED MEMBERS OF THE
BOARD OF DIRECTORS, BOARD OF MANAGERS OR EQUIVALENT GOVERNING BOARD (EACH AN
“INDEPENDENT DIRECTOR”) OF SUCH SPE COMPONENT ENTITY REASONABLY SATISFACTORY TO
LENDER EACH OF WHOM ARE NOT AT THE TIME OF SUCH INDIVIDUAL’S INITIAL
APPOINTMENT, AND SHALL NOT HAVE BEEN AT ANY TIME DURING THE PRECEDING FIVE (5)
YEARS, AND SHALL NOT BE AT ANY TIME WHILE SERVING AS AN INDEPENDENT DIRECTOR OF
SUCH SPE COMPONENT ENTITY, EITHER (I) A SHAREHOLDER (OR OTHER EQUITY OWNER) OF,
OR AN OFFICER, DIRECTOR, PARTNER, MANAGER, MEMBER (OTHER THAN AS A SPECIAL
MEMBER IN THE CASE OF A SINGLE MEMBER DELAWARE LIMITED LIABILITY COMPANY, OR IN
THE INSTANCE IN WHICH SUCH INDEPENDENT DIRECTOR IS AN EMPLOYEE, REPRESENTATIVE
OR OFFICER OF A CORPORATE SERVICE COMPANY WHICH IN THE ORDINARY COURSE OF
BUSINESS SERVES AS INDEPENDENT DIRECTOR FOR AN AFFILIATE OF BORROWER OTHER THAN
ANY AFFILIATE WHICH HAS A DIRECT INTEREST IN BORROWER, AFFILIATED LESSEE OR ANY
OF BORROWER’S CONSTITUENT ENTITIES), EMPLOYEE, ATTORNEY OR COUNSEL OF, BORROWER,
SUCH SPE COMPONENT ENTITY OR ANY OF  THEIR RESPECTIVE SHAREHOLDERS, PARTNERS,
MEMBERS, SUBSIDIARIES OR AFFILIATES; (II) A CUSTOMER OR CREDITOR OF, OR SUPPLIER
TO, BORROWER OR ANY OF ITS RESPECTIVE SHAREHOLDERS, PARTNERS, MEMBERS,
SUBSIDIARIES OR AFFILIATES WHO DERIVES ANY OF ITS PURCHASES OR REVENUE FROM ITS
ACTIVITIES WITH BORROWER OR SUCH SPE COMPONENT ENTITY OR ANY AFFILIATE OF ANY OF
THEM; (III) A PERSON WHO CONTROLS OR IS UNDER COMMON CONTROL WITH ANY SUCH
SHAREHOLDER, OFFICER, DIRECTOR, PARTNER, MANAGER, MEMBER, EMPLOYEE, SUPPLIER,
CREDITOR OR CUSTOMER; OR (IV) A MEMBER OF THE IMMEDIATE FAMILY OF ANY SUCH
SHAREHOLDER, OFFICER, DIRECTOR, PARTNER, MANAGER, MEMBER, EMPLOYEE, SUPPLIER,
CREDITOR OR CUSTOMER.


 


(B)                                 THE ORGANIZATIONAL DOCUMENTS OF EACH SPE
COMPONENT ENTITY (IF ANY) SHALL PROVIDE THAT THE BOARD OF DIRECTORS, BOARD OF
MANAGERS OR EQUIVALENT GOVERNING BOARD OF SUCH SPE COMPONENT ENTITY SHALL NOT
TAKE ANY ACTION WHICH, UNDER THE TERMS OF ANY CERTIFICATE OF INCORPORATION,
CERTIFICATE OF FORMATION, LIMITED LIABILITY COMPANY AGREEMENT, BY-LAWS, SIMILAR
ENTITY GOVERNANCE DOCUMENT OR ANY VOTING TRUST AGREEMENT WITH RESPECT TO ANY
COMMON STOCK, REQUIRES AN UNANIMOUS VOTE OF THE BOARD OF DIRECTORS OF SUCH SPE
COMPONENT ENTITY OF BORROWER UNLESS AT THE TIME OF SUCH ACTION THERE SHALL BE AT
LEAST TWO MEMBERS OF THE BOARD OF DIRECTORS WHO ARE INDEPENDENT DIRECTORS.  SUCH
SPE COMPONENT ENTITY WILL NOT, WITHOUT THE UNANIMOUS WRITTEN CONSENT OF ITS
BOARD OF DIRECTORS, BOARD OF MANAGERS OR OTHER EQUIVALENT GOVERNING BOARD
INCLUDING EACH INDEPENDENT DIRECTOR, ON BEHALF OF ITSELF OR BORROWER, (I) FILE
OR CONSENT TO THE FILING OF ANY PETITION, EITHER VOLUNTARY OR INVOLUNTARY, TO
TAKE ADVANTAGE OF ANY APPLICABLE CREDITORS RIGHTS LAWS; (II) SEEK OR CONSENT TO
THE APPOINTMENT OF A RECEIVER, LIQUIDATOR OR ANY SIMILAR OFFICIAL; (III) TAKE
ANY ACTION THAT MIGHT CAUSE SUCH ENTITY TO BECOME INSOLVENT; OR (IV) MAKE AN
ASSIGNMENT FOR THE BENEFIT OF CREDITORS.


 


ARTICLE 7
NO SALE OR ENCUMBRANCE


 

Section 7.1.                       TRANSFER DEFINITIONS

 

For purposes of this Article 7 an “Affiliated Manager” shall mean any managing
agent in which Borrower, Affiliated Lessee, Borrower Principal, any SPE
Component Entity (if any) or any Affiliate of such entities has, directly or
indirectly, any legal, beneficial or economic interest;

 

78

--------------------------------------------------------------------------------


 

“Control” shall mean the power to direct the management and policies of a
Restricted Party, directly or indirectly, whether through the ownership of
voting securities or other beneficial interests, by contract or otherwise;
“Restricted Party” shall mean Borrower, Affiliated Lessee, Borrower Principal,
any SPE Component Entity (if any), any Affiliated Manager, or any shareholder,
partner, member or non-member manager, or any direct or indirect legal or
beneficial owner of Borrower, Affiliated Lessee, Borrower Principal, any SPE
Component Entity (if any), any Affiliated Manager or any non-member manager; and
a “Sale or Pledge” shall mean a voluntary or involuntary sale, conveyance,
mortgage, grant, bargain, encumbrance, pledge, assignment, grant of any options
with respect to, or any other transfer or disposition of (directly or
indirectly, voluntarily or involuntarily, by operation of law or otherwise, and
whether or not for consideration or of record) of a legal or beneficial
interest.

 

Section 7.2.                       NO SALE/ENCUMBRANCE

 


(A)                                  BORROWER SHALL NOT CAUSE OR PERMIT A SALE
OR PLEDGE OF ANY PROPERTY OR ANY PART THEREOF OR ANY LEGAL OR BENEFICIAL
INTEREST THEREIN HELD BY BORROWER NOR PERMIT A SALE OR PLEDGE OF AN INTEREST IN
ANY RESTRICTED PARTY (IN EACH CASE, A “PROHIBITED TRANSFER”), OTHER THAN
PURSUANT TO LEASES OF SPACE IN THE IMPROVEMENTS TO TENANTS IN ACCORDANCE WITH
THE PROVISIONS OF SECTION 5.13, WITHOUT THE PRIOR WRITTEN CONSENT OF LENDER. 
NOTHING SET FORTH HEREIN SHALL OR SHALL BE DEEMED TO PROHIBIT THE SALE OF
PUBLICLY TRADED SHARES IN CNL HOSPITALITY PROPERTIES, INC.


 


(B)                                 A PROHIBITED TRANSFER SHALL INCLUDE, BUT NOT
BE LIMITED TO, (I) AN INSTALLMENT SALES AGREEMENT WHEREIN BORROWER AGREES TO
SELL ANY PROPERTY OR ANY PART THEREOF FOR A PRICE TO BE PAID IN INSTALLMENTS;
(II) OTHER THAN AN OPERATING LEASE, AN AGREEMENT BY BORROWER LEASING ALL OR A
SUBSTANTIAL PART OF ANY PROPERTY FOR OTHER THAN ACTUAL OCCUPANCY BY A TENANT
THEREUNDER OR A SALE, ASSIGNMENT OR OTHER TRANSFER OF, OR THE GRANT OF A
SECURITY INTEREST IN, BORROWER’S RIGHT, TITLE AND INTEREST IN AND TO ANY LEASES
OR ANY RENTS; (III) IF A RESTRICTED PARTY IS A CORPORATION, ANY MERGER,
CONSOLIDATION OR SALE OR PLEDGE OF SUCH CORPORATION’S STOCK OR THE CREATION OR
ISSUANCE OF NEW STOCK IN ONE OR A SERIES OF TRANSACTIONS; (IV) IF A RESTRICTED
PARTY IS A LIMITED OR GENERAL PARTNERSHIP OR JOINT VENTURE, ANY MERGER OR
CONSOLIDATION OR THE CHANGE, REMOVAL, RESIGNATION OR ADDITION OF A GENERAL
PARTNER OR THE SALE OR PLEDGE OF THE PARTNERSHIP INTEREST OF ANY GENERAL OR
LIMITED PARTNER OR ANY PROFITS OR PROCEEDS RELATING TO SUCH PARTNERSHIP
INTERESTS OR THE CREATION OR ISSUANCE OF NEW PARTNERSHIP INTERESTS; (V) IF A
RESTRICTED PARTY IS A LIMITED LIABILITY COMPANY, ANY MERGER OR CONSOLIDATION OR
THE CHANGE, REMOVAL, RESIGNATION OR ADDITION OF A MANAGING MEMBER OR NON-MEMBER
MANAGER (OR IF NO MANAGING MEMBER, ANY MEMBER) OR THE SALE OR PLEDGE OF THE
MEMBERSHIP INTEREST OF ANY MEMBER OR ANY PROFITS OR PROCEEDS RELATING TO SUCH
MEMBERSHIP INTEREST; (VI) IF A RESTRICTED PARTY IS A TRUST OR NOMINEE TRUST, ANY
MERGER, CONSOLIDATION OR THE SALE OR PLEDGE OF THE LEGAL OR BENEFICIAL INTEREST
IN A RESTRICTED PARTY OR THE CREATION OR ISSUANCE OF NEW LEGAL OR BENEFICIAL
INTERESTS; OR (VII) THE REMOVAL OF MANAGER, THE ACCEPTANCE BY BORROWER OF THE
RESIGNATION OF MANAGER WHEN SUCH MANAGER WAS NOT ENTITLED UNDER THE APPLICABLE
MANAGEMENT AGREEMENT TO RESIGN OR THE RESIGNATION OF THE MANAGER IN COLLUSION
WITH THE BORROWER, IN EACH CASE OTHER THAN IN ACCORDANCE WITH SECTION 5.14.


 

Section 7.3.                       PERMITTED TRANSFERS

 

Notwithstanding the provisions of Section 7.2, the following transfers shall not
be deemed to be a Prohibited Transfer: (a) a transfer by devise or descent or by
operation of law

 

79

--------------------------------------------------------------------------------


 

upon the death of a member, partner or shareholder of a Restricted Party;
(b) the transfer, in one or a series of transactions, of not more than
forty-nine percent (49%) of the stock, limited partnership interests or
non-managing membership interests (as the case may be) in a Restricted Party;
provided, however, no such transfers shall result in a change in Control in the
Restricted Party or change in control of any Property, and as a condition to
each such transfer, Lender shall receive not less than thirty (30) days prior
written notice of such proposed transfer; (c) the pledge by Borrower’s limited
partner of its interest in Borrower and by the sole member of Borrower’s general
partner of its interest in Borrower’s general partner as security for the
Mezzanine Loan; (d) upon receipt of Lender’s prior written consent and after a
Securitization written confirmation from each of the applicable Rating Agencies
that the same shall not result in the qualification, withdrawal or downgrade of
the initial, or if higher, then current ratings issued in connection with such
Securitization, in connection with any refinance of the Mezzanine Loan, the
pledge by Borrower’s limited partner of its interest in Borrower and by the sole
member of Borrower’s general partner of its interest in Borrower’s general
partner as security for such refinancing; (e) a transfer permitted under the
Intercreditor Agreement; (f) a transfer in a transaction (including, without
limitation, a merger or consolidation) whereby CNL Rose Acquisition Corp., CNL
Rose GP Corp. or CNL Hospitality Properties, Inc. transfer their interests in
Borrower Principal provided that following such transaction a majority of the
interests in Borrower Principal continue to be owned, directly or indirectly, by
CNL Hospitality Properties, Inc. and CNL Hospitality Properties, Inc. shall
continue to Control Borrower Principal; or (g) other than as to Borrower
Principal or any of Borrower Principal’s Subsidiaries, any transaction,
including, without limitation, a merger or consolidation involving a Restricted
Party, whereby, immediately following such transaction (i) a majority of the
ownership interests in such Restricted Party are owned, directly or indirectly,
by Persons who owned, directly or indirectly, a majority of the ownership
interests of such Restricted Party immediately prior to such transaction, and
(ii) as to any entity other than CNL Hospitality Properties, Inc., there is no
resulting change in Control.  Notwithstanding the foregoing, any transfer (other
than a transfer expressly permitted under the Intercreditor Agreement) that
results in any Person owning in excess of forty-nine percent (49%) of the
ownership interest in a Restricted Party other than a transfer permitted under
the Intercreditor Agreement shall comply with the requirements of Section 7.4
hereof.

 

Section 7.4.                       LENDER’S RIGHTS

 

Lender reserves the right to condition the consent to a Prohibited Transfer
requested hereunder upon (a) a modification of the terms hereof and an
assumption of the Note and the other Loan Documents as so modified by the
proposed Prohibited Transfer, (b) receipt of payment of a transfer fee equal to
one percent (1%) of the outstanding principal balance of the Loan and all of
Lender’s expenses incurred in connection with such Prohibited Transfer, (c)
receipt of written confirmation from the Rating Agencies that the Prohibited
Transfer will not result in a downgrade, withdrawal or qualification of the
initial, or if higher, then current ratings issued in connection with a
Securitization, or if a Securitization has not occurred, any ratings to be
assigned in connection with a Securitization, (d) the proposed transferee’s
continued compliance with the covenants set forth in this Agreement (including,
without limitation, the covenants in Article 6) and the other Loan Documents,
and (e) the satisfaction of such other conditions and/or legal opinions as
Lender shall determine in its sole discretion to be in the interest of Lender. 
All expenses incurred by Lender shall be payable by Borrower whether or not
Lender consents to the Prohibited Transfer.  Lender shall not be required to
demonstrate any

 

80

--------------------------------------------------------------------------------


 

actual impairment of its security or any increased risk of default hereunder in
order to declare the Debt immediately due and payable upon a Prohibited Transfer
made without Lender’s consent. This provision shall apply to each and every
Prohibited Transfer, whether or not Lender has consented to any previous
Prohibited Transfer.  Notwithstanding anything to the contrary contained in this
Section 7.4, in the event a substantive non-consolidation opinion was delivered
to Lender and the Rating Agencies in connection with the closing of the Loan,
and if any Sale or Pledge permitted under this Article 7 results in any Person
and its Affiliates owning in excess of forty-nine percent (49%) of the ownership
interests in a Restricted Party, Borrower shall, prior to such transfer, and in
addition to any other requirement for Lender consent contained herein, deliver a
revised substantive non-consolidation opinion to Lender reflecting such
Prohibited Transfer, which opinion shall be in form, scope and substance
acceptable in all respects to Lender and the Rating Agencies.

 

Section 7.5.                       ASSUMPTION

 

Notwithstanding the foregoing provisions of this Article 7, following the date
which is six (6) months from the Closing Date, Lender shall not unreasonably
withhold consent to a transfer of the Properties in its entirety to, and the
related assumption of the Loan by, any Person (a “Transferee”) provided that
each of the following terms and conditions are satisfied:

 


(A)                                  NO DEFAULT OR EVENT OF DEFAULT HAS
OCCURRED;


 


(B)                                 BORROWER SHALL HAVE (I) DELIVERED WRITTEN
NOTICE TO LENDER OF THE TERMS OF SUCH PROSPECTIVE TRANSFER NOT LESS THAN SIXTY
(60) DAYS BEFORE THE DATE ON WHICH SUCH TRANSFER IS SCHEDULED TO CLOSE AND,
CONCURRENTLY THEREWITH, ALL SUCH INFORMATION CONCERNING THE PROPOSED TRANSFEREE
AS LENDER SHALL REASONABLY REQUIRE AND (II) PAID TO LENDER A NON-REFUNDABLE
PROCESSING FEE IN THE AMOUNT OF $25,000.  LENDER SHALL HAVE THE RIGHT TO APPROVE
OR DISAPPROVE THE PROPOSED TRANSFER BASED ON ITS THEN CURRENT UNDERWRITING AND
CREDIT REQUIREMENTS FOR SIMILAR LOANS SECURED BY SIMILAR PROPERTIES WHICH LOANS
ARE SOLD IN THE SECONDARY MARKET, SUCH APPROVAL NOT TO BE UNREASONABLY
WITHHELD.  IN DETERMINING WHETHER TO GIVE OR WITHHOLD ITS APPROVAL OF THE
PROPOSED TRANSFER, LENDER SHALL CONSIDER THE EXPERIENCE AND TRACK RECORD OF
TRANSFEREE AND ITS PRINCIPALS IN OWNING AND OPERATING FACILITIES SIMILAR TO THE
PROPERTIES, THE FINANCIAL STRENGTH OF TRANSFEREE AND ITS PRINCIPALS, THE GENERAL
BUSINESS STANDING OF TRANSFEREE AND ITS PRINCIPALS AND TRANSFEREE’S AND ITS
PRINCIPALS’ RELATIONSHIPS AND EXPERIENCE WITH CONTRACTORS, VENDORS, TENANTS,
LENDERS AND OTHER BUSINESS ENTITIES; PROVIDED, HOWEVER, THAT, NOTWITHSTANDING
LENDER’S AGREEMENT TO CONSIDER THE FOREGOING FACTORS IN DETERMINING WHETHER TO
GIVE OR WITHHOLD SUCH APPROVAL, SUCH APPROVAL SHALL BE GIVEN OR WITHHELD BASED
ON WHAT LENDER DETERMINES TO BE COMMERCIALLY REASONABLE AND, IF GIVEN, MAY BE
GIVEN SUBJECT TO SUCH CONDITIONS AS LENDER MAY DEEM REASONABLY APPROPRIATE;


 


(C)                                  BORROWER SHALL HAVE PAID TO LENDER,
CONCURRENTLY WITH THE CLOSING OF SUCH TRANSFER, (I) A NON-REFUNDABLE ASSUMPTION
FEE IN AN AMOUNT EQUAL TO ONE PERCENT (1.0%) OF THE THEN OUTSTANDING PRINCIPAL
BALANCE OF THE NOTE AND (II) ALL OUT-OF-POCKET COSTS AND EXPENSES, INCLUDING
REASONABLE ATTORNEYS’ FEES, INCURRED BY LENDER IN CONNECTION WITH THE TRANSFER;


 


(D)                                 TRANSFEREE ASSUMES AND AGREES TO PAY THE
DEBT AS AND WHEN DUE SUBJECT TO THE PROVISIONS OF ARTICLE 15 HEREOF AND, PRIOR
TO OR CONCURRENTLY WITH THE CLOSING OF SUCH TRANSFER,

 

81

--------------------------------------------------------------------------------


 


TRANSFEREE AND ITS CONSTITUENT PARTNERS, MEMBERS OR SHAREHOLDERS AS LENDER MAY
REQUIRE,  SHALL EXECUTE, WITHOUT ANY COST OR EXPENSE TO LENDER, SUCH DOCUMENTS
AND AGREEMENTS AS LENDER SHALL REASONABLY REQUIRE TO EVIDENCE AND EFFECTUATE
SAID ASSUMPTION;


 


(E)                                  BORROWER AND TRANSFEREE, WITHOUT ANY COST
TO LENDER, SHALL FURNISH ANY INFORMATION REQUESTED BY LENDER FOR THE PREPARATION
OF, AND SHALL AUTHORIZE LENDER TO FILE, NEW FINANCING STATEMENTS AND FINANCING
STATEMENT AMENDMENTS AND OTHER DOCUMENTS TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, AND SHALL EXECUTE ANY ADDITIONAL DOCUMENTS REASONABLY REQUESTED
BY LENDER;


 


(F)                                    BORROWER SHALL HAVE DELIVERED TO LENDER,
WITHOUT ANY COST OR EXPENSE TO LENDER, SUCH ENDORSEMENTS TO LENDER’S TITLE
INSURANCE POLICY INSURING THAT FEE SIMPLE AND/OR LEASEHOLD TITLE TO THE
PROPERTIES, AS APPLICABLE, IS VESTED IN TRANSFEREE (SUBJECT TO PERMITTED
ENCUMBRANCES), HAZARD INSURANCE ENDORSEMENTS OR CERTIFICATES AND OTHER SIMILAR
MATERIALS AS LENDER MAY DEEM NECESSARY AT THE TIME OF THE TRANSFER, ALL IN FORM
AND SUBSTANCE SATISFACTORY TO LENDER;


 


(G)                                 TRANSFEREE SHALL HAVE FURNISHED TO LENDER,
IF TRANSFEREE IS A CORPORATION, PARTNERSHIP, LIMITED LIABILITY COMPANY OR OTHER
ENTITY, ALL APPROPRIATE PAPERS EVIDENCING TRANSFEREE’S ORGANIZATION AND GOOD
STANDING, AND THE QUALIFICATION OF THE SIGNERS TO EXECUTE THE ASSUMPTION OF THE
DEBT, WHICH PAPERS SHALL INCLUDE CERTIFIED COPIES OF ALL DOCUMENTS RELATING TO
THE ORGANIZATION AND FORMATION OF TRANSFEREE AND OF THE ENTITIES, IF ANY, WHICH
ARE PARTNERS OR MEMBERS OF TRANSFEREE.  TRANSFEREE AND SUCH CONSTITUENT
PARTNERS, MEMBERS OR SHAREHOLDERS OF TRANSFEREE (AS THE CASE MAY BE), AS LENDER
SHALL REQUIRE, SHALL COMPLY WITH THE COVENANTS SET FORTH IN ARTICLE 6 HEREOF;


 


(H)                                 TRANSFEREE SHALL ASSUME THE OBLIGATIONS OF
BORROWER UNDER ANY MANAGEMENT AGREEMENT OR PROVIDE A NEW MANAGEMENT AGREEMENT
WITH A NEW MANAGER WHICH MEETS WITH THE REQUIREMENTS OF SECTION 5.14 HEREOF AND
ASSIGN TO LENDER AS ADDITIONAL SECURITY SUCH NEW MANAGEMENT AGREEMENT;


 


(I)                                     TRANSFEREE SHALL FURNISH AN OPINION OF
COUNSEL SATISFACTORY TO LENDER AND ITS COUNSEL (A) THAT TRANSFEREE’S FORMATION
DOCUMENTS PROVIDE FOR THE MATTERS DESCRIBED IN SUBPARAGRAPH (G) ABOVE, (B) THAT
THE ASSUMPTION OF THE DEBT HAS BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED, AND
THAT THE NOTE, EACH MORTGAGE, THIS AGREEMENT, THE ASSUMPTION AGREEMENT AND THE
OTHER LOAN DOCUMENTS ARE VALID, BINDING AND ENFORCEABLE AGAINST TRANSFEREE IN
ACCORDANCE WITH THEIR TERMS, (C) THAT TRANSFEREE AND ANY ENTITY WHICH IS A
CONTROLLING STOCKHOLDER, MEMBER OR GENERAL PARTNER OF TRANSFEREE, HAVE BEEN DULY
ORGANIZED, AND ARE IN EXISTENCE AND GOOD STANDING, AND (E) WITH RESPECT TO SUCH
OTHER MATTERS AS LENDER MAY REASONABLY REQUEST;


 


(J)                                     IF REQUIRED BY LENDER, LENDER SHALL HAVE
RECEIVED CONFIRMATION IN WRITING FROM THE RATING AGENCIES THAT RATE THE
SECURITIES TO THE EFFECT THAT THE TRANSFER WILL NOT RESULT IN A QUALIFICATION,
DOWNGRADE OR WITHDRAWAL OF ANY RATING INITIALLY ASSIGNED OR TO BE ASSIGNED TO
THE SECURITIES;


 


(K)                                  BORROWER’S OBLIGATIONS UNDER THE CONTRACT
OF SALE PURSUANT TO WHICH THE TRANSFER IS PROPOSED TO OCCUR SHALL EXPRESSLY BE
SUBJECT TO THE SATISFACTION OF THE TERMS AND CONDITIONS OF THIS SECTION 7.5; AND

 

82

--------------------------------------------------------------------------------


 


(L)                                     TRANSFEREE SHALL, PRIOR TO SUCH
TRANSFER, DELIVER A SUBSTANTIVE NON-CONSOLIDATION OPINION TO LENDER, WHICH
OPINION SHALL BE IN FORM, SCOPE AND SUBSTANCE ACCEPTABLE IN ALL RESPECTS TO
LENDER AND THE RATING AGENCIES.


 

A consent by Lender with respect to a transfer of the Properties in its entirety
to, and the related assumption of the Loan by, a Transferee pursuant to this
Section 7.5 shall not be construed to be a waiver of the right of Lender to
consent to any subsequent transfer of any Property.

 


ARTICLE 8
INSURANCE; CASUALTY; CONDEMNATION; RESTORATION


 

Section 8.1.                       INSURANCE

 


(A)                                  BORROWER SHALL OBTAIN AND MAINTAIN, OR
CAUSE TO BE MAINTAINED, AT ALL TIMES INSURANCE FOR BORROWER AND EACH PROPERTY
PROVIDING AT LEAST THE FOLLOWING COVERAGES:


 

(I)                                     COMPREHENSIVE “ALL RISK” INSURANCE ON
THE IMPROVEMENTS AND THE PERSONAL PROPERTY, IN EACH CASE (A) IN AN AMOUNT EQUAL
TO ONE HUNDRED PERCENT (100%) OF THE “FULL REPLACEMENT COST,” WHICH FOR PURPOSES
OF THIS AGREEMENT SHALL MEAN ACTUAL REPLACEMENT VALUE (EXCLUSIVE OF COSTS OF
EXCAVATIONS, FOUNDATIONS, UNDERGROUND UTILITIES AND FOOTINGS) WITH A WAIVER OF
DEPRECIATION; (B) CONTAINING AN AGREED AMOUNT ENDORSEMENT WITH RESPECT TO THE
IMPROVEMENTS AND PERSONAL PROPERTY WAIVING ALL CO-INSURANCE PROVISIONS; (C)
PROVIDING FOR NO DEDUCTIBLE IN EXCESS OF $50,000 FOR ALL SUCH INSURANCE
COVERAGE; AND (D)  IF ANY OF THE IMPROVEMENTS OR THE USE OF SUCH PROPERTY SHALL
AT ANY TIME CONSTITUTE LEGAL NON-CONFORMING STRUCTURES OR USES, PROVIDING
COVERAGE FOR CONTINGENT LIABILITY FROM OPERATION OF BUILDING LAWS, DEMOLITION
COSTS AND INCREASED COST OF CONSTRUCTION ENDORSEMENTS AND CONTAINING AN
“ORDINANCE OR LAW COVERAGE” OR “ENFORCEMENT” ENDORSEMENT.  IN ADDITION, BORROWER
SHALL OBTAIN: (Y) IF ANY PORTION OF THE IMPROVEMENTS IS CURRENTLY OR AT ANY TIME
IN THE FUTURE LOCATED IN A  “SPECIAL FLOOD HAZARD AREA” DESIGNATED BY THE
FEDERAL EMERGENCY MANAGEMENT AGENCY, FLOOD HAZARD INSURANCE IN AN AMOUNT EQUAL
TO THE MAXIMUM AMOUNT OF SUCH INSURANCE AVAILABLE UNDER THE NATIONAL FLOOD
INSURANCE ACT OF 1968, THE FLOOD DISASTER PROTECTION ACT OF 1973 OR THE NATIONAL
FLOOD INSURANCE REFORM ACT OF 1994, AS EACH MAY BE AMENDED; AND (Z) EARTHQUAKE
INSURANCE IN AMOUNTS AND IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO LENDER
IN THE EVENT SUCH PROPERTY IS LOCATED IN AN AREA WITH A HIGH DEGREE OF SEISMIC
RISK, PROVIDED THAT THE INSURANCE PURSUANT TO CLAUSES (Y) AND (Z) HEREOF SHALL
BE ON TERMS CONSISTENT WITH THE COMPREHENSIVE ALL RISK INSURANCE POLICY REQUIRED
UNDER THIS SUBSECTION (I);

 

(II)                                  COMMERCIAL GENERAL LIABILITY INSURANCE
AGAINST CLAIMS FOR PERSONAL INJURY, BODILY INJURY, DEATH OR PROPERTY DAMAGE
OCCURRING UPON, IN OR ABOUT SUCH PROPERTY, INCLUDING “DRAM SHOP” OR OTHER LIQUOR
LIABILITY COVERAGE IF ALCOHOLIC BEVERAGES ARE SOLD FROM OR MAY BE CONSUMED AT
SUCH PROPERTY, WITH SUCH INSURANCE (A) TO BE ON THE SO-CALLED “OCCURRENCE” FORM
WITH A GENERAL AGGREGATE LIMIT OF NOT LESS THAN $2,000,000 AND A PER OCCURRENCE
LIMIT OF NOT LESS THAN $1,000,000; (B) TO CONTINUE AT NOT LESS THAN THE
AFORESAID LIMIT UNTIL REQUIRED TO BE CHANGED BY LENDER IN WRITING BY REASON OF
CHANGED ECONOMIC CONDITIONS MAKING SUCH PROTECTION INADEQUATE; AND (C) TO COVER
AT LEAST THE FOLLOWING HAZARDS: (1) PREMISES AND OPERATIONS; (2) PRODUCTS AND
COMPLETED OPERATIONS;

 

83

--------------------------------------------------------------------------------


 

(3) INDEPENDENT CONTRACTORS; (4) BLANKET CONTRACTUAL LIABILITY; AND (5)
CONTRACTUAL LIABILITY COVERING THE INDEMNITIES CONTAINED IN ARTICLE 12 AND
ARTICLE 14 HEREOF TO THE EXTENT THE SAME IS AVAILABLE;

 

(III)                               LOSS OF RENTS INSURANCE OR BUSINESS INCOME
INSURANCE, AS APPLICABLE, (A) WITH LOSS PAYABLE TO LENDER; (B) COVERING ALL
RISKS REQUIRED TO BE COVERED BY THE INSURANCE PROVIDED FOR IN SUBSECTION (I)
ABOVE; AND (C) WHICH PROVIDES THAT AFTER THE PHYSICAL LOSS TO THE IMPROVEMENTS
AND PERSONAL PROPERTY OCCURS, THE LOSS OF RENTS OR INCOME, AS APPLICABLE, WILL
BE INSURED UNTIL COMPLETION OF RESTORATION OR THE EXPIRATION OF EIGHTEEN (18)
MONTHS, WHICHEVER FIRST OCCURS, AND NOTWITHSTANDING THAT THE POLICY MAY EXPIRE
PRIOR TO THE END OF SUCH PERIOD; AND (D) WHICH CONTAINS AN EXTENDED PERIOD OF
INDEMNITY ENDORSEMENT WHICH PROVIDES THAT AFTER THE PHYSICAL LOSS TO THE
IMPROVEMENTS AND PERSONAL PROPERTY HAS BEEN REPAIRED, THE CONTINUED LOSS OF
INCOME WILL BE INSURED UNTIL SUCH INCOME EITHER RETURNS TO THE SAME LEVEL IT WAS
AT PRIOR TO THE LOSS, OR THE EXPIRATION OF SIX (6) MONTHS FROM THE DATE THAT
SUCH PROPERTY IS REPAIRED OR REPLACED AND OPERATIONS ARE RESUMED, WHICHEVER
FIRST OCCURS, AND NOTWITHSTANDING THAT THE POLICY MAY EXPIRE PRIOR TO THE END OF
SUCH PERIOD.  THE AMOUNT OF SUCH LOSS OF RENTS OR BUSINESS INCOME INSURANCE, AS
APPLICABLE, SHALL BE DETERMINED PRIOR TO THE DATE HEREOF AND AT LEAST ONCE EACH
YEAR THEREAFTER BASED ON BORROWER’S REASONABLE ESTIMATE OF THE GROSS INCOME FROM
SUCH PROPERTY FOR THE SUCCEEDING PERIOD OF COVERAGE REQUIRED ABOVE.  ALL
PROCEEDS PAYABLE TO LENDER PURSUANT TO THIS SUBSECTION SHALL BE HELD BY LENDER
AND SHALL BE APPLIED TO THE OBLIGATIONS SECURED BY THE LOAN DOCUMENTS FROM TIME
TO TIME DUE AND PAYABLE HEREUNDER AND UNDER THE NOTE; PROVIDED, HOWEVER, THAT
NOTHING HEREIN CONTAINED SHALL BE DEEMED TO RELIEVE BORROWER OF ITS OBLIGATIONS
TO PAY THE OBLIGATIONS SECURED BY THE LOAN DOCUMENTS ON THE RESPECTIVE DATES OF
PAYMENT PROVIDED FOR IN THE NOTE, THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
EXCEPT TO THE EXTENT SUCH AMOUNTS ARE ACTUALLY PAID OUT OF THE PROCEEDS OF SUCH
LOSS OF RENTS OR BUSINESS INCOME INSURANCE, AS APPLICABLE;

 

(IV)                              AT ALL TIMES DURING WHICH STRUCTURAL
CONSTRUCTION, REPAIRS OR ALTERATIONS ARE BEING MADE WITH RESPECT TO THE
IMPROVEMENTS, AND ONLY IF SUCH PROPERTY COVERAGE FORM DOES NOT OTHERWISE APPLY,
(A) OWNER’S CONTINGENT OR PROTECTIVE LIABILITY INSURANCE COVERING CLAIMS NOT
COVERED BY OR UNDER THE TERMS OR PROVISIONS OF THE ABOVE MENTIONED COMMERCIAL
GENERAL LIABILITY INSURANCE POLICY; AND (B) THE INSURANCE PROVIDED FOR IN
SUBSECTION (I) ABOVE WRITTEN IN A SO-CALLED BUILDER’S RISK COMPLETED VALUE FORM
(1) ON A NON-REPORTING BASIS, (2) AGAINST “ALL RISKS” INSURED AGAINST PURSUANT
TO SUBSECTION (I) ABOVE, (3) INCLUDING PERMISSION TO OCCUPY SUCH PROPERTY, AND
(4) WITH AN AGREED AMOUNT ENDORSEMENT WAIVING CO-INSURANCE PROVISIONS;

 

(V)                                 WORKERS’ COMPENSATION, SUBJECT TO THE
STATUTORY LIMITS OF THE STATE, AND EMPLOYER’S LIABILITY INSURANCE IN RESPECT OF
ANY WORK OR OPERATIONS ON OR ABOUT SUCH PROPERTY, OR IN CONNECTION WITH SUCH
PROPERTY OR ITS OPERATION (IF APPLICABLE);

 

(VI)                              COMPREHENSIVE BOILER AND MACHINERY INSURANCE,
IF APPLICABLE, IN AMOUNTS AS SHALL BE REASONABLY REQUIRED BY LENDER ON TERMS
CONSISTENT WITH THE COMMERCIAL PROPERTY INSURANCE POLICY REQUIRED UNDER
SUBSECTION (I) ABOVE;

 

84

--------------------------------------------------------------------------------


 

(VII)                           EXCESS LIABILITY INSURANCE IN AN AMOUNT NOT LESS
THAN $50,000,000 PER OCCURRENCE ON TERMS CONSISTENT WITH THE COMMERCIAL GENERAL
LIABILITY INSURANCE REQUIRED UNDER SUBSECTION (II) ABOVE OR AS OTHERWISE
APPROVED BY LENDER;

 

(VIII)                        SINKHOLE AND MINE SUBSIDENCE INSURANCE, IF
REQUIRED, AND SUCH PROPERTY IS LOCATED IN AN “EARTHQUAKE” PRONE ZONE AS
DETERMINED BY THE U.S. GEOLOGICAL SURVEY, EARTHQUAKE INSURANCE IN AMOUNT NOT
LESS THAN THE PROBABLE MAXIMUM LOSS, ALL AS DETERMINED BY A RECOGNIZED
EARTHQUAKE ENGINEERING FIRM ACCEPTABLE TO AND APPROVED BY LENDER, LESS ANY
APPLICABLE DEDUCTIBLES, INCLUDING BUSINESS INTERRUPTION COVERAGE IN AN AMOUNT
NOT LESS THAN THAT SET FORTH IN CLAUSE (III) ABOVE;

 

(IX)                                A BLANKET FIDELITY BOND AND ERRORS AND
OMISSIONS INSURANCE COVERAGE INSURING AGAINST LOSSES RESULTING FROM DISHONEST OR
FRAUDULENT ACTS COMMITTED BY (A) BORROWER’S PERSONNEL; (B) ANY EMPLOYEES OF
OUTSIDE FIRMS THAT PROVIDE APPRAISAL, LEGAL, DATA PROCESSING OR OTHER SERVICES
FOR BORROWER OR (C) TEMPORARY CONTRACT EMPLOYEES OR STUDENT INTERNS;

 

(X)                                   MOTOR VEHICLE LIABILITY COVERAGE FOR ALL
OWNED AND NON-OWNED VEHICLES, INCLUDING RENTED AND LEASED VEHICLES CONTAINING
MINIMUM LIMITS PER OCCURRENCE, INCLUDING UMBRELLA COVERAGE, OF ONE MILLION AND
NO/100 DOLLARS ($1,000,000);

 

(XI)                                ENVIRONMENTAL INSURANCE FOR THE LOUISVILLE
PROPERTY IN FORM ACCEPTABLE TO LENDER FOR AN INITIAL TERM OF TWO YEARS PAST THE
INITIAL MATURITY DATE AND, IF BORROWER EXTENDS THE MATURITY DATE IN ACCORDANCE
WITH SECTION 2.3(B) HEREOF, FOR EACH EXTENDED MATURITY DATE, FOR TWO YEARS FROM
SUCH EXTENDED MATURITY DATE; AND

 

(XII)                             UPON SIXTY (60) DAYS’ WRITTEN NOTICE, SUCH
OTHER REASONABLE INSURANCE AND IN SUCH REASONABLE AMOUNTS AS LENDER FROM TIME TO
TIME MAY REASONABLY REQUEST AGAINST SUCH OTHER INSURABLE HAZARDS WHICH AT THE
TIME ARE COMMONLY INSURED AGAINST FOR PROPERTY SIMILAR TO SUCH PROPERTY LOCATED
IN OR AROUND THE REGION IN WHICH SUCH PROPERTY IS LOCATED.

 

With respect to the Policies required to be maintained pursuant to clauses (i),
(iii) and (vi) above, Borrower shall maintain insurance coverage against Losses
resulting from acts of terrorism.

 


(B)                                 ALL INSURANCE PROVIDED FOR IN SECTION 8.1(A)
SHALL BE OBTAINED UNDER VALID AND ENFORCEABLE POLICIES (COLLECTIVELY, THE
“POLICIES” OR IN THE SINGULAR, THE “POLICY”), AND SHALL BE SUBJECT TO THE
APPROVAL OF LENDER AS TO INSURANCE COMPANIES, AMOUNTS, DEDUCTIBLES, LOSS PAYEES
AND INSUREDS.  THE POLICIES SHALL BE ISSUED BY FINANCIALLY SOUND AND RESPONSIBLE
INSURANCE COMPANIES AUTHORIZED TO DO BUSINESS IN THE STATE AND HAVING A CLAIMS
PAYING ABILITY RATING OF “A” OR BETTER BY S&P (OR SUCH OTHER RATINGS APPROVED BY
LENDER) AND A GENERAL POLICY RATING OF “A” OR BETTER AND A FINANCIAL CLASS OF
VIII OR BETTER BY A.M. BEST COMPANY, INC.  THE POLICIES DESCRIBED IN
SECTION 8.1(A) SHALL DESIGNATE LENDER AND ITS SUCCESSORS AND ASSIGNS AS
ADDITIONAL INSUREDS, MORTGAGEES AND/OR LOSS PAYEE AS DEEMED APPROPRIATE BY
LENDER.  TO THE EXTENT SUCH POLICIES ARE NOT AVAILABLE AS OF THE CLOSING DATE,
BORROWER SHALL DELIVER TO LENDER CERTIFIED COPIES OF ALL POLICIES OR OTHER
EVIDENCE OF INSURANCE REASONABLY ACCEPTABLE TO LENDER NOT LATER THAN THIRTY (30)
DAYS AFTER THE CLOSING DATE.  NOT LESS THAN TEN (10) DAYS PRIOR TO THE
EXPIRATION

 

85

--------------------------------------------------------------------------------


 


DATES OF THE POLICIES THERETOFORE FURNISHED TO LENDER, RENEWAL POLICIES OR OTHER
EVIDENCE OF INSURANCE REASONABLY ACCEPTABLE TO LENDER ACCOMPANIED BY EVIDENCE
SATISFACTORY TO LENDER OF PAYMENT OF THE PREMIUMS DUE THEREUNDER (THE “INSURANCE
PREMIUMS”) SHALL BE DELIVERED BY BORROWER TO LENDER.


 


(C)                                  ANY BLANKET INSURANCE POLICY SHALL
SPECIFICALLY ALLOCATE TO EACH PROPERTY THE AMOUNT OF COVERAGE FROM TIME TO TIME
REQUIRED HEREUNDER AND SHALL OTHERWISE PROVIDE THE SAME PROTECTION AS WOULD A
SEPARATE POLICY INSURING ONLY THE APPLICABLE PROPERTY IN COMPLIANCE WITH THE
PROVISIONS OF SECTION 8.1(A).


 


(D)                                 ALL POLICIES PROVIDED FOR OR CONTEMPLATED BY
SECTION 8.1(A), EXCEPT FOR THE POLICY REFERENCED IN SECTION 8.1(A)(V), SHALL
NAME BORROWER AS THE INSURED AND LENDER AS THE ADDITIONAL INSURED, AS ITS
INTERESTS MAY APPEAR, AND IN THE CASE OF PROPERTY DAMAGE, BOILER AND MACHINERY,
FLOOD AND EARTHQUAKE INSURANCE, SHALL CONTAIN A SO-CALLED NEW YORK STANDARD
NON-CONTRIBUTING MORTGAGEE CLAUSE IN FAVOR OF LENDER PROVIDING THAT THE LOSS
THEREUNDER SHALL BE PAYABLE TO LENDER.


 


(E)                                  ALL POLICIES PROVIDED FOR IN SECTION 8.1(A)
SHALL CONTAIN CLAUSES OR ENDORSEMENTS TO THE EFFECT THAT:


 

(I)                                     NO ACT OR NEGLIGENCE OF BORROWER, OR
ANYONE ACTING FOR BORROWER, OR OF ANY TENANT OR OTHER OCCUPANT, OR FAILURE TO
COMPLY WITH THE PROVISIONS OF ANY POLICY, WHICH MIGHT OTHERWISE RESULT IN A
FORFEITURE OF THE INSURANCE OR ANY PART THEREOF, SHALL IN ANY WAY AFFECT THE
VALIDITY OR ENFORCEABILITY OF THE INSURANCE INSOFAR AS LENDER IS CONCERNED;

 

(II)                                  THE POLICIES SHALL NOT BE MATERIALLY
CHANGED (OTHER THAN TO INCREASE THE COVERAGE PROVIDED THEREBY) OR CANCELED
WITHOUT AT LEAST THIRTY (30) DAYS’ PRIOR WRITTEN NOTICE TO LENDER AND ANY OTHER
PARTY NAMED THEREIN AS AN ADDITIONAL INSURED;

 

(III)                               THE ISSUERS THEREOF SHALL GIVE WRITTEN
NOTICE TO LENDER IF THE POLICIES HAVE NOT BEEN RENEWED THIRTY (30) DAYS PRIOR TO
ITS EXPIRATION;

 

(IV)                              LENDER SHALL NOT BE LIABLE FOR ANY INSURANCE
PREMIUMS THEREON OR SUBJECT TO ANY ASSESSMENTS THEREUNDER; AND

 

(V)                                 THE POLICIES DESCRIBED IN CLAUSES (I), (III)
AND (VI) ABOVE DO NOT CONTAIN AN EXCLUSION FOR ACTS OF TERROR OR SIMILAR ACTS OF
SABOTAGE.

 


(F)                                    IF AT ANY TIME LENDER IS NOT IN RECEIPT
OF WRITTEN EVIDENCE THAT ALL INSURANCE REQUIRED HEREUNDER IS IN FULL FORCE AND
EFFECT, LENDER SHALL HAVE THE RIGHT, WITHOUT NOTICE TO BORROWER, TO TAKE SUCH
ACTION AS LENDER DEEMS NECESSARY TO PROTECT ITS INTEREST IN THE APPLICABLE
PROPERTY, INCLUDING, WITHOUT LIMITATION, OBTAINING SUCH INSURANCE COVERAGE AS
LENDER IN ITS SOLE DISCRETION DEEMS APPROPRIATE.  ALL PREMIUMS INCURRED BY
LENDER IN CONNECTION WITH SUCH ACTION OR IN OBTAINING SUCH INSURANCE AND KEEPING
IT IN EFFECT SHALL BE PAID BY BORROWER TO LENDER UPON DEMAND AND, UNTIL PAID,
SHALL BE SECURED BY THE MORTGAGES AND SHALL BEAR INTEREST AT THE DEFAULT RATE.

 

86

--------------------------------------------------------------------------------


 


(G)                                 BORROWER SHALL CAUSE ANY PAYMENTS PAID UNDER
THE POLICY DESCRIBED IN SECTION 8.1(A)(XI) TO BE PAID TO LENDER.


 

Section 8.2.                       CASUALTY

 

If any Property shall be damaged or destroyed, in whole or in part, by fire or
other casualty (a “Casualty”), Borrower shall give prompt notice of such damage
to Lender and shall promptly commence and diligently prosecute the Restoration
of such Property in accordance with Section 8.4, whether or not Lender makes any
Net Proceeds available pursuant to Section 8.4.  Borrower shall pay all costs of
such Restoration whether or not such costs are covered by insurance.  Lender
may, but shall not be obligated to make proof of loss if not made promptly by
Borrower.  Borrower shall adjust all claims for Insurance Proceeds in
consultation with, and approval of, Lender; provided, however, if an Event of
Default has occurred and is continuing, Lender shall have the exclusive right to
participate in the adjustment of all claims for Insurance Proceeds.  Without
limiting any other provision contained herein, in the event Lender shall not
make Net Proceeds available to Borrower for the restoration of any Property,
Borrower may obtain a partial release of such Property in accordance with and to
the extent permitted under Section 2.4(c)(ii).

 

Section 8.3.                       CONDEMNATION

 

Borrower shall promptly give Lender notice of the actual or threatened
commencement of any proceeding for the Condemnation of any Property of which
Borrower has knowledge and shall deliver to Lender copies of any and all papers
served in connection with such proceedings.  Lender may participate in any such
proceedings, and Borrower shall from time to time deliver to Lender all
instruments requested by it to permit such participation.  Borrower shall, at
its expense, diligently prosecute any such proceedings, and shall consult with
Lender, its attorneys and experts, and cooperate with them in the carrying on or
defense of any such proceedings.  Notwithstanding any taking by any public or
quasi-public authority through Condemnation or otherwise (including but not
limited to any transfer made in lieu of or in anticipation of the exercise of
such taking), Borrower shall continue to pay the Debt at the time and in the
manner provided for its payment in the Note and in this Agreement and the Debt
shall not be reduced until any Award shall have been actually received and
applied by Lender, after the deduction of expenses of collection, to the
reduction or discharge of the Debt.  Lender shall not be limited to the interest
paid on the Award by the condemning authority but shall be entitled to receive
out of the Award interest at the rate or rates provided herein or in the Note. 
If any Property or any portion thereof is taken by a condemning authority,
Borrower shall promptly commence and diligently prosecute the Restoration of
such Property and otherwise comply with the provisions of Section 8.4, whether
or not Lender makes any Net Proceeds available pursuant to Section 8.4.  If such
Property is sold, through foreclosure or otherwise, prior to the receipt by
Lender of the Award, Lender shall have the right, whether or not a deficiency
judgment on the Note shall have been sought, recovered or denied, to receive the
Award, or a portion thereof sufficient to pay the Debt.  Without limiting any
other provision contained herein, in the event Lender shall not make Net
Proceeds available to Borrower for the restoration of any Property, Borrower may
obtain a partial release of such Property in accordance with and to the extent
permitted under Section 2.4(c)(ii).

 

87

--------------------------------------------------------------------------------


 

Section 8.4.                       RESTORATION

 

The following provisions shall apply in connection with any Restoration of a
Property:

 


(A)                                  IF THE COSTS OF COMPLETING THE RESTORATION
SHALL BE LESS THAN FIVE PERCENT (5%) OF THE ALLOCATED LOAN AMOUNT WITH RESPECT
TO THE AFFECTED PROPERTY, THE NET PROCEEDS WILL BE DISBURSED BY LENDER TO
BORROWER UPON RECEIPT, PROVIDED THAT ALL OF THE CONDITIONS SET FORTH IN
SECTION 8.4(B)(I) ARE MET AND BORROWER DELIVERS TO LENDER A WRITTEN UNDERTAKING
TO EXPEDITIOUSLY COMMENCE AND TO SATISFACTORILY COMPLETE WITH DUE DILIGENCE THE
RESTORATION IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.


 


(B)                                 IF THE COSTS OF COMPLETING THE RESTORATION
ARE EQUAL TO OR GREATER THAN FIVE PERCENT (5%) OF THE ALLOCATED LOAN AMOUNT WITH
RESPECT TO THE AFFECTED PROPERTY, LENDER SHALL MAKE THE NET PROCEEDS AVAILABLE
FOR THE RESTORATION IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 8.4.  THE
TERM “NET PROCEEDS” FOR PURPOSES OF THIS SECTION 8.4 SHALL MEAN: (1) THE NET
AMOUNT OF ALL INSURANCE PROCEEDS RECEIVED BY LENDER PURSUANT TO
SECTION 8.1(A)(I), (IV), (VI) AND (VII) AS A RESULT OF A CASUALTY, AFTER
DEDUCTION OF ITS REASONABLE COSTS AND EXPENSES (INCLUDING, BUT NOT LIMITED TO,
REASONABLE COUNSEL FEES), IF ANY, IN COLLECTING THE SAME (“INSURANCE PROCEEDS”),
OR (2) THE NET AMOUNT OF THE AWARD AS A RESULT OF A CONDEMNATION, AFTER
DEDUCTION OF ITS REASONABLE COSTS AND EXPENSES (INCLUDING, BUT NOT LIMITED TO,
REASONABLE COUNSEL FEES), IF ANY, IN COLLECTING THE SAME (“CONDEMNATION
PROCEEDS”), WHICHEVER THE CASE MAY BE.


 

(I)                                     THE NET PROCEEDS SHALL BE MADE AVAILABLE
TO BORROWER FOR RESTORATION PROVIDED THAT EACH OF THE FOLLOWING CONDITIONS ARE
MET:

 

(A)                              NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING;

 

(B)                                (1) IN THE EVENT THE NET PROCEEDS ARE
INSURANCE PROCEEDS, LESS THAN TEN PERCENT (10%) OF THE AGGREGATE FAIR MARKET
VALUE OF THE IMPROVEMENTS AT ALL THE PROPERTIES (IMMEDIATELY PRIOR TO THE
APPLICABLE CASUALTY) HAS BEEN DAMAGED, DESTROYED OR RENDERED UNUSABLE AS A
RESULT OF A CASUALTY OR (2) IN THE EVENT THE NET PROCEEDS ARE CONDEMNATION
PROCEEDS, LESS THAN TEN PERCENT (10%) OF THE LAND CONSTITUTING THE AFFECTED
PROPERTY IS TAKEN, SUCH LAND IS LOCATED ALONG THE PERIMETER OR PERIPHERY OF THE
AFFECTED PROPERTY, AND NO PORTION OF THE IMPROVEMENTS IS LOCATED ON SUCH LAND;

 

(C)                                THE OPERATING LEASES OF THE AFFECTED PROPERTY
IN EFFECT AS OF THE DATE OF THE OCCURRENCE OF SUCH CASUALTY OR CONDEMNATION,
WHICHEVER THE CASE MAY BE, AND EACH OTHER MAJOR LEASE, IF ANY, IN EFFECT AS OF
SUCH DATE SHALL REMAIN IN FULL FORCE AND EFFECT DURING AND AFTER THE COMPLETION
OF THE RESTORATION WITHOUT ABATEMENT OF RENT BEYOND THE TIME REQUIRED FOR
RESTORATION;

 

(D)                               BORROWER SHALL COMMENCE THE RESTORATION AS
SOON AS REASONABLY PRACTICABLE (BUT IN NO EVENT LATER THAN NINETY (90) DAYS
AFTER SUCH CASUALTY OR CONDEMNATION, WHICHEVER THE CASE MAY BE, OCCURS) AND
SHALL DILIGENTLY PURSUE THE SAME TO SATISFACTORY COMPLETION;

 

88

--------------------------------------------------------------------------------


 

(E)                                 LENDER SHALL BE SATISFIED THAT ANY OPERATING
DEFICITS, INCLUDING ALL SCHEDULED PAYMENTS OF PRINCIPAL AND INTEREST UNDER THE
NOTE, WHICH WILL BE INCURRED WITH RESPECT TO THE AFFECTED PROPERTY AS A RESULT
OF THE OCCURRENCE OF ANY SUCH CASUALTY OR CONDEMNATION, WHICHEVER THE CASE MAY
BE, WILL BE COVERED OUT OF THE INSURANCE COVERAGE REFERRED TO IN
SECTION 8.1(A)(III) ABOVE;

 

(F)                                 LENDER SHALL BE SATISFIED THAT THE
RESTORATION WILL BE COMPLETED ON OR BEFORE THE EARLIEST TO OCCUR OF (1) SIX (6)
MONTHS PRIOR TO THE MATURITY DATE, (2) THE EARLIEST DATE REQUIRED FOR SUCH
COMPLETION UNDER THE TERMS OF ANY LEASES (INCLUDING, WITHOUT LIMITATION, ANY
GROUND LEASE) OR MATERIAL AGREEMENTS AFFECTING THE AFFECTED PROPERTY, (3) SUCH
TIME AS MAY BE REQUIRED UNDER APPLICABLE ZONING LAW, ORDINANCE, RULE OR
REGULATION, OR (4) THE EXPIRATION OF THE INSURANCE COVERAGE REFERRED TO IN
SECTION 8.1(A)(III);

 

(G)                                THE AFFECTED PROPERTY AND THE USE THEREOF
AFTER THE RESTORATION WILL BE IN COMPLIANCE WITH AND PERMITTED UNDER ALL LEGAL
REQUIREMENTS;

 

(H)                               THE RESTORATION SHALL BE DONE AND COMPLETED BY
BORROWER IN AN EXPEDITIOUS AND DILIGENT FASHION AND IN COMPLIANCE WITH ALL
APPLICABLE LEGAL REQUIREMENTS;

 

(I)                                    SUCH CASUALTY OR CONDEMNATION, AS
APPLICABLE, DOES NOT RESULT IN THE LOSS OF ACCESS TO THE AFFECTED PROPERTY OR
THE IMPROVEMENTS;

 

(J)                                   BORROWER SHALL DELIVER, OR CAUSE TO BE
DELIVERED, TO LENDER A SIGNED DETAILED BUDGET APPROVED IN WRITING BY BORROWER’S
ARCHITECT OR ENGINEER STATING THE ENTIRE COST OF COMPLETING THE RESTORATION,
WHICH BUDGET SHALL BE ACCEPTABLE TO LENDER; AND

 

(K)                               THE NET PROCEEDS TOGETHER WITH ANY CASH OR
CASH EQUIVALENT DEPOSITED BY BORROWER WITH LENDER ARE SUFFICIENT IN LENDER’S
REASONABLE JUDGMENT TO COVER THE COST OF THE RESTORATION.

 

(II)                                  THE NET PROCEEDS SHALL BE HELD BY LENDER
UNTIL DISBURSEMENTS COMMENCE, AND, UNTIL DISBURSED IN ACCORDANCE WITH THE
PROVISIONS OF THIS SECTION 8.4, SHALL CONSTITUTE ADDITIONAL SECURITY FOR THE
DEBT AND OTHER OBLIGATIONS UNDER THE LOAN DOCUMENTS.  THE NET PROCEEDS SHALL BE
DISBURSED BY LENDER TO, OR AS DIRECTED BY, BORROWER FROM TIME TO TIME DURING THE
COURSE OF THE RESTORATION, UPON RECEIPT OF EVIDENCE SATISFACTORY TO LENDER THAT
(A) ALL THE CONDITIONS PRECEDENT TO SUCH ADVANCE, INCLUDING THOSE SET FORTH IN
SECTION 8.4(B)(I), HAVE BEEN SATISFIED, (B) ALL MATERIALS INSTALLED AND WORK AND
LABOR PERFORMED (EXCEPT TO THE EXTENT THAT THEY ARE TO BE PAID FOR OUT OF THE
REQUESTED DISBURSEMENT) IN CONNECTION WITH THE RELATED RESTORATION ITEM HAVE
BEEN PAID FOR IN FULL, AND (C) THERE EXIST NO NOTICES OF PENDENCY, STOP ORDERS,
MECHANIC’S OR MATERIALMAN’S LIENS OR NOTICES OF INTENTION TO FILE SAME, OR ANY
OTHER LIENS OR ENCUMBRANCES OF ANY NATURE WHATSOEVER ON THE AFFECTED PROPERTY
WHICH HAVE NOT EITHER BEEN FULLY BONDED TO THE SATISFACTION OF LENDER AND
DISCHARGED OF RECORD OR IN THE ALTERNATIVE FULLY INSURED TO THE SATISFACTION OF
LENDER BY THE TITLE COMPANY ISSUING THE TITLE INSURANCE POLICY. 

 

89

--------------------------------------------------------------------------------


 

NOTWITHSTANDING THE FOREGOING, INSURANCE PROCEEDS FROM THE POLICIES REQUIRED TO
BE MAINTAINED BY BORROWER PURSUANT TO SECTION 8.1(A)(III) SHALL BE CONTROLLED BY
LENDER AT ALL TIMES, SHALL NOT BE SUBJECT TO THE PROVISIONS OF THIS SECTION 8.4
AND SHALL BE USED SOLELY FOR THE PAYMENT OF THE OBLIGATIONS UNDER THE LOAN
DOCUMENTS AND OPERATING EXPENSES.

 

(III)                               ALL PLANS AND SPECIFICATIONS REQUIRED IN
CONNECTION WITH THE RESTORATION SHALL BE SUBJECT TO PRIOR REVIEW AND ACCEPTANCE
IN ALL RESPECTS BY LENDER AND BY AN INDEPENDENT CONSULTING ENGINEER SELECTED BY
LENDER (THE “RESTORATION CONSULTANT”).  LENDER SHALL HAVE THE USE OF THE PLANS
AND SPECIFICATIONS AND ALL PERMITS, LICENSES AND APPROVALS REQUIRED OR OBTAINED
IN CONNECTION WITH THE RESTORATION.  THE IDENTITY OF THE CONTRACTORS,
SUBCONTRACTORS AND MATERIALMEN ENGAGED IN THE RESTORATION, AS WELL AS THE
CONTRACTS IN EXCESS OF $100,000 UNDER WHICH THEY HAVE BEEN ENGAGED, SHALL BE
SUBJECT TO PRIOR REVIEW AND ACCEPTANCE BY LENDER AND THE RESTORATION
CONSULTANT.  ALL COSTS AND EXPENSES INCURRED BY LENDER IN CONNECTION WITH MAKING
THE NET PROCEEDS AVAILABLE FOR THE RESTORATION, INCLUDING, WITHOUT LIMITATION,
REASONABLE COUNSEL FEES AND DISBURSEMENTS AND THE RESTORATION CONSULTANT’S FEES,
SHALL BE PAID BY BORROWER.

 

(IV)                              IN NO EVENT SHALL LENDER BE OBLIGATED TO MAKE
DISBURSEMENTS OF THE NET PROCEEDS IN EXCESS OF AN AMOUNT EQUAL TO THE COSTS
ACTUALLY INCURRED FROM TIME TO TIME FOR WORK IN PLACE AS PART OF THE
RESTORATION, AS CERTIFIED BY THE RESTORATION CONSULTANT, MINUS THE RESTORATION
RETAINAGE.  THE TERM “RESTORATION RETAINAGE” SHALL MEAN AN AMOUNT EQUAL TO TEN
PERCENT (10%) OF THE COSTS ACTUALLY INCURRED FOR WORK IN PLACE AS PART OF THE
RESTORATION, AS CERTIFIED BY THE RESTORATION CONSULTANT, UNTIL THE RESTORATION
HAS BEEN COMPLETED.  THE RESTORATION RETAINAGE SHALL BE REDUCED TO FIVE PERCENT
(5%) OF THE COSTS INCURRED UPON RECEIPT BY LENDER OF SATISFACTORY EVIDENCE THAT
FIFTY PERCENT (50%) OF THE RESTORATION HAS BEEN COMPLETED.  THE RESTORATION
RETAINAGE SHALL IN NO EVENT, AND NOTWITHSTANDING ANYTHING TO THE CONTRARY SET
FORTH ABOVE IN THIS SECTION 8.4(B), BE LESS THAN THE AMOUNT ACTUALLY HELD BACK
BY BORROWER FROM CONTRACTORS, SUBCONTRACTORS AND MATERIALMEN ENGAGED IN THE
RESTORATION.  THE RESTORATION RETAINAGE SHALL NOT BE RELEASED UNTIL THE
RESTORATION CONSULTANT CERTIFIES TO LENDER THAT THE RESTORATION HAS BEEN
COMPLETED IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 8.4(B) AND THAT ALL
APPROVALS NECESSARY FOR THE RE-OCCUPANCY AND USE OF THE AFFECTED PROPERTY HAVE
BEEN OBTAINED FROM ALL APPROPRIATE GOVERNMENTAL AUTHORITIES, AND LENDER RECEIVES
EVIDENCE SATISFACTORY TO LENDER THAT THE COSTS OF THE RESTORATION HAVE BEEN PAID
IN FULL OR WILL BE PAID IN FULL OUT OF THE RESTORATION RETAINAGE; PROVIDED,
HOWEVER, THAT LENDER WILL RELEASE THE PORTION OF THE RESTORATION RETAINAGE BEING
HELD WITH RESPECT TO ANY CONTRACTOR, SUBCONTRACTOR OR MATERIALMAN ENGAGED IN THE
RESTORATION AS OF THE DATE UPON WHICH THE RESTORATION CONSULTANT CERTIFIES TO
LENDER THAT THE CONTRACTOR, SUBCONTRACTOR OR MATERIALMAN HAS SATISFACTORILY
COMPLETED ALL WORK AND HAS SUPPLIED ALL MATERIALS IN ACCORDANCE WITH THE
PROVISIONS OF THE CONTRACTOR’S, SUBCONTRACTOR’S OR MATERIALMAN’S CONTRACT, THE
CONTRACTOR, SUBCONTRACTOR OR MATERIALMAN DELIVERS THE LIEN WAIVERS AND EVIDENCE
OF PAYMENT IN FULL OF ALL SUMS DUE TO THE CONTRACTOR, SUBCONTRACTOR OR
MATERIALMAN AS MAY BE REASONABLY REQUESTED BY LENDER OR BY THE TITLE COMPANY
ISSUING THE TITLE INSURANCE POLICY, AND LENDER RECEIVES AN ENDORSEMENT TO THE
TITLE INSURANCE POLICY INSURING THE CONTINUED PRIORITY OF THE LIEN OF EACH
MORTGAGE AND EVIDENCE OF PAYMENT OF ANY PREMIUM PAYABLE FOR SUCH ENDORSEMENT. 
IF REQUIRED BY LENDER, THE RELEASE OF ANY SUCH PORTION OF THE RESTORATION
RETAINAGE SHALL BE APPROVED BY THE SURETY COMPANY, IF ANY, WHICH HAS ISSUED

 

90

--------------------------------------------------------------------------------


 

A PAYMENT OR PERFORMANCE BOND WITH RESPECT TO THE CONTRACTOR, SUBCONTRACTOR OR
MATERIALMAN.

 

(V)                                 LENDER SHALL NOT BE OBLIGATED TO MAKE
DISBURSEMENTS OF THE NET PROCEEDS MORE FREQUENTLY THAN ONCE EVERY CALENDAR
MONTH.

 

(VI)                              IF AT ANY TIME THE NET PROCEEDS OR THE
UNDISBURSED BALANCE THEREOF SHALL NOT, IN THE REASONABLE OPINION OF LENDER IN
CONSULTATION WITH THE RESTORATION CONSULTANT, BE SUFFICIENT TO PAY IN FULL THE
BALANCE OF THE COSTS WHICH ARE ESTIMATED BY THE RESTORATION CONSULTANT TO BE
INCURRED IN CONNECTION WITH THE COMPLETION OF THE RESTORATION, BORROWER SHALL
DEPOSIT THE DEFICIENCY (THE “NET PROCEEDS DEFICIENCY”) WITH LENDER BEFORE ANY
FURTHER DISBURSEMENT OF THE NET PROCEEDS SHALL BE MADE.  THE NET PROCEEDS
DEFICIENCY DEPOSITED WITH LENDER SHALL BE HELD BY LENDER AND SHALL BE DISBURSED
FOR COSTS ACTUALLY INCURRED IN CONNECTION WITH THE RESTORATION ON THE SAME
CONDITIONS APPLICABLE TO THE DISBURSEMENT OF THE NET PROCEEDS, AND UNTIL SO
DISBURSED PURSUANT TO THIS SECTION 8.4(B) SHALL CONSTITUTE ADDITIONAL SECURITY
FOR THE DEBT AND OTHER OBLIGATIONS UNDER THE LOAN DOCUMENTS.

 

(VII)                           THE EXCESS, IF ANY, OF THE NET PROCEEDS AND THE
REMAINING BALANCE, IF ANY, OF THE NET PROCEEDS DEFICIENCY DEPOSITED WITH LENDER
AFTER THE RESTORATION CONSULTANT CERTIFIES TO LENDER THAT THE RESTORATION HAS
BEEN COMPLETED IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 8.4(B), AND THE
RECEIPT BY LENDER OF EVIDENCE SATISFACTORY TO LENDER THAT ALL COSTS INCURRED IN
CONNECTION WITH THE RESTORATION HAVE BEEN PAID IN FULL, SHALL BE REMITTED BY
LENDER TO BORROWER, PROVIDED NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND SHALL
BE CONTINUING UNDER THE NOTE, THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.

 


(C)                                  ALL NET PROCEEDS NOT REQUIRED (I) TO BE
MADE AVAILABLE FOR THE RESTORATION OR (II) TO BE RETURNED TO BORROWER AS EXCESS
NET PROCEEDS PURSUANT TO SECTION 8.4(B)(VII) MAY (X) BE RETAINED AND APPLIED BY
LENDER TOWARD THE PAYMENT OF THE DEBT WHETHER OR NOT THEN DUE AS AN INVOLUNTARY
PARTIAL PREPAYMENT THEREOF, OR, (Y) AT THE SOLE DISCRETION OF LENDER, THE SAME
MAY BE PAID, EITHER IN WHOLE OR IN PART, TO BORROWER FOR SUCH PURPOSES AND UPON
SUCH CONDITIONS AS LENDER SHALL DESIGNATE.


 


(D)                                 IN THE EVENT OF FORECLOSURE OF ANY MORTGAGE,
OR OTHER TRANSFER OF TITLE TO THE AFFECTED PROPERTY IN EXTINGUISHMENT IN WHOLE
OR IN PART OF THE DEBT, ALL RIGHT, TITLE AND INTEREST OF BORROWER IN AND TO THE
POLICIES THEN IN FORCE CONCERNING EACH PROPERTY AND ALL PROCEEDS PAYABLE
THEREUNDER SHALL THEREUPON VEST IN THE PURCHASER AT SUCH FORECLOSURE, LENDER OR
OTHER TRANSFEREE IN THE EVENT OF SUCH OTHER TRANSFER OF TITLE.


 


ARTICLE 9
RESERVE FUNDS


 

Section 9.1.                       REQUIRED REPAIRS

 


(A)                                  BORROWER SHALL MAKE (OR CAUSE TO BE MADE)
THE REPAIRS AND IMPROVEMENTS SET FORTH ON SCHEDULE I AND AS MORE PARTICULARLY
DESCRIBED IN THE PHYSICAL CONDITIONS REPORT OR ANY ENVIRONMENTAL REPORT
DELIVERED IN CONNECTION WITH THE CLOSING OF THE LOAN PREPARED IN

 

91

--------------------------------------------------------------------------------


 


CONNECTION WITH THE CLOSING OF THE LOAN (SUCH REPAIRS HEREINAFTER REFERRED TO AS
“REQUIRED REPAIRS”).  BORROWER SHALL COMPLETE (OR CAUSE TO BE COMPLETED) THE
REQUIRED REPAIRS IN A GOOD AND WORKMANLIKE MANNER ON OR BEFORE THE DATE THAT IS
TWELVE (12) MONTHS FROM THE DATE HEREOF OR WITHIN SUCH OTHER TIME FRAME FOR
COMPLETION SPECIFICALLY SET FORTH ON SCHEDULE I.


 


(B)                                 BORROWER SHALL ESTABLISH ON THE DATE HEREOF
AN ELIGIBLE ACCOUNT WITH LENDER OR LENDER’S AGENT TO FUND THE REQUIRED REPAIRS
(THE “REQUIRED REPAIR ACCOUNT”) INTO WHICH BORROWER SHALL DEPOSIT ON THE DATE
HEREOF THE AMOUNT OF $288,750.00, WHICH AMOUNT EQUALS 125% OF THE ESTIMATED COST
FOR THE COMPLETION OF THE REQUIRED REPAIRS.  AMOUNTS SO DEPOSITED SHALL
HEREINAFTER BE REFERRED TO AS THE “REQUIRED REPAIR FUNDS.”


 

Section 9.2.                       REPLACEMENTS

 


(A)                                  ON AN ONGOING BASIS THROUGHOUT THE TERM OF
THE LOAN, BORROWER SHALL MAKE (OR CAUSE TO BE MADE) CAPITAL REPAIRS,
REPLACEMENTS AND IMPROVEMENTS NECESSARY TO KEEP EACH PROPERTY IN GOOD ORDER AND
REPAIR AND IN A GOOD MARKETABLE CONDITION OR PREVENT DETERIORATION OF EACH
PROPERTY, INCLUDING, BUT NOT LIMITED TO, REPAIRS, REPLACEMENTS OF, OR ADDITIONS
TO FF&E AND THOSE REPAIRS, REPLACEMENTS AND IMPROVEMENTS MORE PARTICULARLY
DESCRIBED (I) IN ANY PHYSICAL CONDITION REPORT RECEIVED AT ANY TIME AFTER THE
CLOSING DATE, (II) ANY PIP REPORT RECEIVED AT ANY TIME AFTER THE CLOSING DATE,
(III) ON SCHEDULE II ATTACHED HERETO AND MADE A PART HEREOF OR (IV) THE
APPLICABLE ANNUAL BUDGET APPROVED BY LENDER (COLLECTIVELY, THE “REPLACEMENTS”). 
BORROWER SHALL COMPLETE ALL REPLACEMENTS (OR CAUSE ALL REPLACEMENTS TO BE MADE)
IN A GOOD AND WORKMANLIKE MANNER AS SOON AS COMMERCIALLY REASONABLE AFTER
COMMENCING TO MAKE EACH SUCH REPLACEMENT.


 


(B)                                 BORROWER SHALL ESTABLISH ON THE DATE HEREOF
ELIGIBLE ACCOUNTS WITH LENDER OR LENDER’S AGENT TO FUND THE REPLACEMENTS (I)
WITH RESPECT TO THE MARRIOTT MANAGED PROPERTIES (SUCH ACCOUNT, THE “MARRIOTT
REPLACEMENT RESERVE ACCOUNT”), (II) WITH RESPECT TO THE HILTON MANAGED
PROPERTIES (OTHER THAN THE DOUBLETREE PROPERTY) (SUCH ACCOUNT, THE “HILTON
REPLACEMENT RESERVE ACCOUNT”), (III) WITH RESPECT TO THE DOUBLETREE PROPERTY
(SUCH ACCOUNT, THE “DOUBLETREE REPLACEMENT RESERVE ACCOUNT”), (II) WITH RESPECT
TO THE INTERSTATE MANAGED PROPERTIES (SUCH ACCOUNT, THE “INTERSTATE REPLACEMENT
RESERVE ACCOUNT” AND TOGETHER WITH THE MARRIOTT REPLACEMENT RESERVE ACCOUNT, THE
HILTON REPLACEMENT RESERVE ACCOUNT, THE DOUBLETREE REPLACEMENT RESERVE ACCOUNT
AND ANY OTHER RESERVE FOR REPLACEMENTS PROVIDED FOR IN ANY MANAGEMENT AGREEMENT
APPROVED BY LENDER, IN ACCORDANCE WITH THE TERMS HEREOF, COLLECTIVELY, THE
“MANAGER REPLACEMENT RESERVE ACCOUNTS”), AND (V) WITH RESPECT TO EACH OTHER
PROPERTY (SUCH ACCOUNT, THE “OTHER REPLACEMENT RESERVE ACCOUNT” AND TOGETHER
WITH THE MARRIOTT REPLACEMENT RESERVE ACCOUNT, THE HILTON REPLACEMENT RESERVE
ACCOUNT, THE DOUBLETREE REPLACEMENT RESERVE ACCOUNT AND THE INTERSTATE
REPLACEMENT RESERVE ACCOUNT, COLLECTIVELY, THE “REPLACEMENT RESERVE ACCOUNT”). 
BORROWER SHALL (OR SHALL CAUSE THE APPLICABLE MANAGER TO) TIMELY DEPOSIT INTO
EACH MANAGER REPLACEMENT RESERVE ACCOUNT (A)  ON THE CLOSING DATE $0.00 INTO THE
MARRIOTT REPLACEMENT RESERVE ACCOUNT, $125,835.00 INTO THE HILTON REPLACEMENT
RESERVE ACCOUNT, $0.00 INTO THE DOUBLETREE REPLACEMENT RESERVE ACCOUNT AND $0.00
INTO THE INTERSTATE REPLACEMENT RESERVE ACCOUNT AND (B) THEREAFTER, THE
APPLICABLE AMOUNTS REQUIRED TO BE RESERVED FROM TIME TO TIME WITH RESPECT TO
REPLACEMENTS UNDER THE APPLICABLE MANAGEMENT AGREEMENT (THE AGGREGATE AMOUNT OF
SUCH DEPOSITS, THE “MANAGER REPLACEMENT RESERVE MONTHLY DEPOSIT”).  IN ADDITION,
BORROWER SHALL DEPOSIT INTO THE OTHER

 

92

--------------------------------------------------------------------------------


 

Replacement Reserve Account (A) $0.00 on the Closing Date and (B) five percent
(5%) of total gross revenues from the operations of each Property not subject to
a Management Agreement providing for a reserve for Replacements acceptable to
Lender, including, but not limited to, any Property operated by a Non-Affiliated
Lessee (the aggregate amount of such deposits, the “Other Replacement Reserve
Monthly Deposit” and together with the Manager Replacement Reserve Monthly
Deposit, collectively, the “Replacement Reserve Monthly Deposit”).  On or before
the twenty-first (21st) day of each calendar month during the term of the Loan,
Borrower shall provide to Lender an accounting of all amounts deposited into
each Replacement Reserve Account during such month.  Amounts so deposited in
each Replacement Reserve Account shall hereinafter be referred to collectively
as “Replacement Reserve Funds.”  Lender may, in its reasonable discretion,
adjust the Other Replacement Reserve Monthly Deposit from time to time to an
amount sufficient to maintain the proper maintenance and operation of the
applicable Property and Borrower shall deposit or cause to be deposited any
additional amounts not deposited by the applicable Manager.  In the event Lender
shall at any time increase the Other Replacement Reserve Monthly Deposit,
Borrower may, at its election, request that Lender obtain, at the sole cost and
expense of Borrower, a Physical Conditions Report prepared by an engineer
selected by Lender in its reasonable discretion, in which case the Other
Replacement Reserve Monthly Deposit shall be adjusted by Lender based on the
results of such report, provided that in no event shall such amounts be reduced
below the greater of (a) the aggregate Other Replacement Reserve Monthly Deposit
then required by Lender with respect to the Other Replacement Reserve Account or
(b) the amount necessary to perform any work required in any PIP Report or by
any Legal Requirement with respect to the applicable Property.  Furthermore, in
the event of a default by Manager under any Management Agreement relating to the
maintenance and repair of one or more Properties, Lender shall have the right to
cause Borrower to deposit additional funds in an amount sufficient to remedy
such defaults into the Other Replacement Reserve Account, provided that Borrower
shall have the right to contest such additional deposit requirement in the same
manner set forth in the preceding sentence, with respect to any contest to any
additional fundings with respect to the Other Replacement Reserve Monthly
Deposit.


 


(C)                                  BORROWER SHALL ESTABLISH ON THE DATE HEREOF
AN ELIGIBLE ACCOUNT WITH LENDER OR LENDER’S AGENT TO FUND CERTAIN REPLACEMENTS
DESCRIBED IN THE PIP REPORTS DELIVERED IN CONNECTION WITH THE CLOSING OF THE
LOAN AS SUMMARIZED ON SCHEDULE IV ATTACHED HERETO (THE “CLOSING PIP REPORTS”) TO
THE EXTENT NOT COVERED BY THE APPLICABLE REPLACEMENT RESERVE ACCOUNTS (SUCH
ACCOUNT, THE “PIP RESERVE ACCOUNT”).  BORROWER SHALL TIMELY DEPOSIT INTO THE PIP
RESERVE ACCOUNT (A) ON THE CLOSING DATE $4,100,000.00 AND (B) THEREAFTER, AN
AMOUNT EQUAL TO $265,000.00 OR SUCH LOWER AMOUNT AS LENDER MAY REASONABLY
REQUIRE TAKING INTO ACCOUNT REPLACEMENTS MADE AND PERFORMED BY BORROWER AS
REQUIRED BY THE CLOSING PIP REPORTS AND ANY RELEASES OF PROPERTIES PURSUANT TO
THE TERMS OF THIS LOAN AGREEMENT (THE AGGREGATE AMOUNT OF SUCH DEPOSITS, THE
“PIP RESERVE MONTHLY DEPOSIT”).  ADDITIONALLY, IN CONNECTION WITH ANY RELEASE OF
A RELEASE PROPERTY PURSUANT TO SECTION 2.4(C), LENDER MAY REQUIRE BORROWER TO
MAKE A DEPOSIT INTO THE PIP RESERVE ACCOUNT IN AN AMOUNT AS LENDER DEEMS IS
REASONABLY NECESSARY TO CAUSE THE AMOUNTS IN THE PIP RESERVE ACCOUNT (TAKING
INTO ACCOUNT ANY FUTURE PIP RESERVE MONTHLY DEPOSITS AND AMOUNTS IN THE
APPLICABLE REPLACEMENT RESERVE ACCOUNT AND ANY FUTURE DEPOSITS THEREIN AS
REQUIRED HEREUNDER) TO BE SUFFICIENT TO PAY THE REQUIRED PIP REPLACEMENTS FOR
THE REMAINING PROPERTIES.  AMOUNTS SO DEPOSITED IN THE PIP RESERVE ACCOUNT SHALL
HEREINAFTER BE REFERRED TO COLLECTIVELY AS “PIP RESERVE FUNDS”.  BORROWER SHALL
COMPLETE (OR CAUSE TO BE

 

93

--------------------------------------------------------------------------------


 


COMPLETED) THE REPLACEMENTS DESCRIBED IN THE CLOSING PIP REPORTS IN A GOOD AND
WORKMANLIKE MANNER ON OR BEFORE THE DATE SPECIFIED IN SCHEDULE IV ATTACHED
HERETO (THE “REQUIRED PIP REPLACEMENTS”).  UPON THE EARLIER TO OCCUR (I) PAYMENT
IN FULL OF THE DEBT AND (II) COMPLETION OF THE REQUIRED PIP REPLACEMENTS, ANY
PIP RESERVE FUNDS REMAINING IN THE PIP RESERVE ACCOUNT SHALL BE RELEASED TO
BORROWER AND THE OBLIGATION TO MAKE THE PIP RESERVE MONTHLY DEPOSIT SHALL CEASE.


 

Section 9.3.                       INTENTIONALLY OMITTED

 

Section 9.4.                       REQUIRED WORK

 

Borrower shall diligently pursue (or cause to be pursued) all Required Repairs
and Replacements, including any Required PIP Replacements (collectively, the
“Required Work”) to completion in accordance with the following requirements:

 


(A)                                  LENDER RESERVES THE RIGHT, AT ITS OPTION,
TO APPROVE ALL CONTRACTS OR WORK ORDERS WITH MATERIALMEN, MECHANICS, SUPPLIERS,
SUBCONTRACTORS, CONTRACTORS OR OTHER PARTIES PROVIDING LABOR OR MATERIALS IN
CONNECTION WITH THE REQUIRED WORK TO THE EXTENT SUCH CONTRACTS OR WORK ORDERS
EXCEED $150,000.  UPON LENDER’S REQUEST, BORROWER SHALL ASSIGN (OR CAUSE TO BE
ASSIGNED) ANY CONTRACT OR SUBCONTRACT TO LENDER.


 


(B)                                 IN THE EVENT LENDER DETERMINES IN ITS
REASONABLE DISCRETION THAT ANY REQUIRED WORK IS NOT BEING OR HAS NOT BEEN
PERFORMED IN A WORKMANLIKE OR TIMELY MANNER, LENDER SHALL HAVE THE OPTION TO
WITHHOLD DISBURSEMENT FOR SUCH UNSATISFACTORY REQUIRED WORK AND TO PROCEED UNDER
EXISTING CONTRACTS OR TO CONTRACT WITH THIRD PARTIES TO COMPLETE SUCH REQUIRED
WORK AND TO APPLY THE REQUIRED REPAIR FUNDS, THE REPLACEMENT RESERVE FUNDS OR
THE PIP RESERVE FUNDS (TO THE EXTENT THE REPLACEMENT RESERVE FUNDS ARE
INSUFFICIENT TO COVER THE APPLICABLE REPLACEMENTS), AS APPLICABLE, TOWARD THE
LABOR AND MATERIALS NECESSARY TO COMPLETE SUCH REQUIRED WORK, WITHOUT PROVIDING
ANY PRIOR NOTICE TO BORROWER AND TO EXERCISE ANY AND ALL OTHER REMEDIES
AVAILABLE TO LENDER UPON AN EVENT OF DEFAULT HEREUNDER.


 


(C)                                  IN ORDER TO FACILITATE LENDER’S COMPLETION
OF THE REQUIRED WORK, BORROWER GRANTS LENDER THE RIGHT TO ENTER ONTO THE
APPLICABLE PROPERTY AND PERFORM ANY AND ALL WORK AND LABOR NECESSARY TO COMPLETE
THE REQUIRED WORK AND/OR EMPLOY WATCHMEN TO PROTECT SUCH PROPERTY FROM DAMAGE. 
ALL SUMS SO EXPENDED BY LENDER, TO THE EXTENT NOT FROM THE RESERVE FUNDS, SHALL
BE DEEMED TO HAVE BEEN ADVANCED UNDER THE LOAN TO BORROWER AND SECURED BY EACH
MORTGAGE.  FOR THIS PURPOSE BORROWER CONSTITUTES AND APPOINTS LENDER ITS TRUE
AND LAWFUL ATTORNEY-IN-FACT WITH FULL POWER OF SUBSTITUTION TO COMPLETE OR
UNDERTAKE THE REQUIRED WORK IN THE NAME OF BORROWER UPON BORROWER’S FAILURE TO
DO SO IN A WORKMANLIKE AND TIMELY MANNER.  SUCH POWER OF ATTORNEY SHALL BE
DEEMED TO BE A POWER COUPLED WITH AN INTEREST AND CANNOT BE REVOKED.  BORROWER
EMPOWERS SAID ATTORNEY-IN-FACT AS FOLLOWS: (I) TO USE ANY OF THE RESERVE FUNDS
FOR THE PURPOSE OF MAKING OR COMPLETING THE REQUIRED WORK; (II) TO MAKE SUCH
ADDITIONS, CHANGES AND CORRECTIONS TO THE REQUIRED WORK AS SHALL BE NECESSARY OR
DESIRABLE TO COMPLETE THE REQUIRED WORK; (III) TO EMPLOY SUCH CONTRACTORS,
SUBCONTRACTORS, AGENTS, ARCHITECTS AND INSPECTORS AS SHALL BE REQUIRED FOR SUCH
PURPOSES; (IV) TO PAY, SETTLE OR COMPROMISE ALL EXISTING BILLS AND CLAIMS WHICH
ARE OR MAY BECOME LIENS AGAINST THE APPLICABLE PROPERTY, OR AS MAY BE NECESSARY
OR DESIRABLE FOR THE COMPLETION OF THE REQUIRED WORK, OR FOR CLEARANCE OF TITLE;
(V) TO EXECUTE ALL

 

94

--------------------------------------------------------------------------------


 


APPLICATIONS AND CERTIFICATES IN THE NAME OF BORROWER WHICH MAY BE REQUIRED BY
ANY OF THE CONTRACT DOCUMENTS; (VI) TO PROSECUTE AND DEFEND ALL ACTIONS OR
PROCEEDINGS IN CONNECTION WITH ANY PROPERTY OR THE REHABILITATION AND REPAIR OF
ANY PROPERTY; AND (VII) TO DO ANY AND EVERY ACT WHICH BORROWER MIGHT DO ON ITS
OWN BEHALF TO FULFILL THE TERMS OF THIS AGREEMENT.


 


(D)                                 NOTHING IN THIS SECTION 9.4 SHALL: (I) MAKE
LENDER RESPONSIBLE FOR MAKING OR COMPLETING THE REQUIRED WORK; (II) REQUIRE
LENDER TO EXPEND FUNDS IN ADDITION TO THE RESERVE FUNDS TO MAKE OR COMPLETE ANY
REQUIRED WORK; (III) OBLIGATE LENDER TO PROCEED WITH THE REQUIRED WORK; OR (IV)
OBLIGATE LENDER TO DEMAND FROM BORROWER ADDITIONAL SUMS TO MAKE OR COMPLETE ANY
REQUIRED WORK.


 


(E)                                  BORROWER SHALL PERMIT LENDER AND LENDER’S
AGENTS AND REPRESENTATIVES (INCLUDING, WITHOUT LIMITATION, LENDER’S ENGINEER,
ARCHITECT, OR INSPECTOR) OR THIRD PARTIES PERFORMING REQUIRED WORK PURSUANT TO
THIS SECTION 9.4 AFTER REASONABLE NOTICE TO BORROWER TO ENTER ONTO ANY PROPERTY
DURING NORMAL BUSINESS HOURS (SUBJECT TO THE RIGHTS OF TENANTS UNDER LEASES
APPROVED, IF REQUIRED) IN ACCORDANCE WITH THE TERMS HEREOF AND MANAGERS UNDER
APPROVED MANAGEMENT AGREEMENTS TO INSPECT THE PROGRESS OF ANY REQUIRED WORK AND
ALL MATERIALS BEING USED IN CONNECTION THEREWITH, TO EXAMINE ALL PLANS AND SHOP
DRAWINGS RELATING TO SUCH REQUIRED WORK WHICH ARE OR MAY BE KEPT AT ANY
PROPERTY, AND TO COMPLETE ANY REQUIRED WORK MADE PURSUANT TO THIS SECTION 9.4. 
BORROWER SHALL CAUSE ALL CONTRACTORS AND SUBCONTRACTORS TO COOPERATE WITH LENDER
AND LENDER’S REPRESENTATIVES OR SUCH OTHER PERSONS DESCRIBED ABOVE IN CONNECTION
WITH INSPECTIONS DESCRIBED IN THIS SECTION 9.4 OR THE COMPLETION OF REQUIRED
WORK PURSUANT TO THIS SECTION 9.4.


 


(F)                                    LENDER MAY, TO THE EXTENT ANY REQUIRED
WORK WOULD REASONABLY REQUIRE AN INSPECTION OF ANY PROPERTY, INSPECT SUCH
PROPERTY AT BORROWER’S EXPENSE PRIOR TO MAKING A DISBURSEMENT OF THE RESERVE
FUNDS IN ORDER TO VERIFY COMPLETION OF THE REQUIRED WORK FOR WHICH REIMBURSEMENT
IS SOUGHT.  BORROWER SHALL PAY LENDER A REASONABLE INSPECTION FEE NOT EXCEEDING
$1,000 FOR EACH SUCH INSPECTION.  LENDER MAY REQUIRE THAT SUCH INSPECTION BE
CONDUCTED BY AN APPROPRIATE INDEPENDENT QUALIFIED PROFESSIONAL SELECTED BY
LENDER AND/OR MAY REQUIRE A COPY OF A CERTIFICATE OF COMPLETION BY AN
INDEPENDENT QUALIFIED PROFESSIONAL ACCEPTABLE TO LENDER PRIOR TO THE
DISBURSEMENT OF THE RESERVE FUNDS.  BORROWER SHALL PAY THE EXPENSE OF THE
INSPECTION AS REQUIRED HEREUNDER, WHETHER SUCH INSPECTION IS CONDUCTED BY LENDER
OR BY AN INDEPENDENT QUALIFIED PROFESSIONAL.


 


(G)                                 THE REQUIRED WORK AND ALL MATERIALS,
EQUIPMENT, FIXTURES, OR ANY OTHER ITEM COMPRISING A PART OF ANY REQUIRED WORK
SHALL BE CONSTRUCTED, INSTALLED OR COMPLETED, AS APPLICABLE, FREE AND CLEAR OF
ALL MECHANIC’S, MATERIALMAN’S OR OTHER LIENS (EXCEPT FOR PERMITTED
ENCUMBRANCES).


 


(H)                                 BEFORE EACH DISBURSEMENT OF THE RESERVE
FUNDS, LENDER MAY REQUIRE BORROWER TO PROVIDE LENDER WITH A SEARCH OF TITLE TO
THE APPLICABLE PROPERTY EFFECTIVE TO THE DATE OF THE DISBURSEMENT, WHICH SEARCH
SHOWS THAT NO MECHANIC’S OR MATERIALMEN’S OR OTHER LIENS OF ANY NATURE HAVE BEEN
PLACED AGAINST SUCH PROPERTY SINCE THE DATE OF RECORDATION OF THE MORTGAGES AND
THAT TITLE TO SUCH PROPERTY IS FREE AND CLEAR OF ALL LIENS (EXCEPT FOR PERMITTED
ENCUMBRANCES).

 

95

--------------------------------------------------------------------------------


 


(I)                                     ALL REQUIRED WORK SHALL COMPLY WITH ALL
LEGAL REQUIREMENTS AND APPLICABLE INSURANCE REQUIREMENTS INCLUDING, WITHOUT
LIMITATION, APPLICABLE BUILDING CODES, SPECIAL USE PERMITS, ENVIRONMENTAL
REGULATIONS, AND REQUIREMENTS OF INSURANCE UNDERWRITERS.


 


(J)                                     BORROWER HEREBY ASSIGNS TO LENDER ALL
RIGHTS AND CLAIMS BORROWER MAY HAVE AGAINST ALL PERSONS SUPPLYING LABOR OR
MATERIALS IN CONNECTION WITH THE REQUIRED WORK; PROVIDED, HOWEVER, THAT LENDER
MAY NOT PURSUE ANY SUCH RIGHTS OR CLAIMS UNLESS AN EVENT OF DEFAULT HAS OCCURRED
AND REMAINS UNCURED.


 

Section 9.5.                       RELEASE OF RESERVE FUNDS

 


(A)                                  WITH RESPECT TO A PROPERTY UPON WRITTEN
REQUEST FROM BORROWER AND IN ALL INSTANCES SATISFACTION OF THE REQUIREMENTS SET
FORTH IN THIS AGREEMENT, LENDER SHALL PROMPTLY DISBURSE TO BORROWER AMOUNTS FROM
(I) THE APPLICABLE REQUIRED REPAIR ACCOUNT TO THE EXTENT NECESSARY TO REIMBURSE
BORROWER FOR THE ACTUAL COSTS OF EACH REQUIRED REPAIR (BUT NOT EXCEEDING 125% OF
THE ORIGINAL ESTIMATED COST OF SUCH REQUIRED REPAIR AS SET FORTH ON SCHEDULE I,
UNLESS LENDER HAS AGREED TO REIMBURSE BORROWER FOR SUCH EXCESS COST PURSUANT TO
SECTION 9.5(F)), (II) THE APPLICABLE REPLACEMENT RESERVE ACCOUNT TO THE EXTENT
NECESSARY TO REIMBURSE BORROWER FOR THE ACTUAL COSTS OF ANY APPROVED
REPLACEMENTS OR (III) THE PIP RESERVE ACCOUNT TO THE EXTENT NECESSARY TO
REIMBURSE BORROWER FOR THE ACTUAL COSTS OF ANY REQUIRED PIP REPLACEMENTS TO THE
EXTENT FUNDS IN THE APPLICABLE REPLACEMENT RESERVE ACCOUNT ARE INSUFFICIENT FOR
SUCH REQUIRED PIP REPLACEMENTS.  NOTWITHSTANDING THE PRECEDING SENTENCE, WITH
RESPECT TO ANY PROPERTY, IN NO EVENT SHALL LENDER BE REQUIRED TO (X) DISBURSE
ANY AMOUNTS WHICH WOULD CAUSE THE AMOUNT OF FUNDS REMAINING IN THE APPLICABLE
REQUIRED REPAIR ACCOUNT AFTER ANY DISBURSEMENT (OTHER THAN WITH RESPECT TO THE
FINAL DISBURSEMENT) TO BE LESS THAN 125% OF THE THEN CURRENT ESTIMATED COST OF
COMPLETING ALL REMAINING REQUIRED REPAIRS FOR SUCH PROPERTY, (Y) DISBURSE FUNDS
FROM ANY OF THE RESERVE ACCOUNTS IF AN EVENT OF DEFAULT EXISTS, OR (Z) DISBURSE
FUNDS FROM ANY REPLACEMENT RESERVE ACCOUNT OR THE PIP RESERVE ACCOUNT TO
REIMBURSE BORROWER FOR THE COSTS OF ROUTINE REPAIRS OR MAINTENANCE TO SUCH
PROPERTY (OTHER THAN FF&E REPLACEMENTS REQUIRED PURSUANT TO ANY PIP REPORT) OR
FOR COSTS WHICH ARE TO BE REIMBURSED FROM FUNDS HELD IN THE RELATED REQUIRED
REPAIR ACCOUNT OR THE PIP RESERVE ACCOUNT.


 


(B)                                 EACH REQUEST FOR DISBURSEMENT FROM ANY OF
THE RESERVE ACCOUNTS SHALL BE ON A FORM PROVIDED OR APPROVED BY LENDER AND SHALL
(I) INCLUDE COPIES OF INVOICES FOR ALL ITEMS OR MATERIALS PURCHASED AND ALL
LABOR OR SERVICES PROVIDED AND (II) SPECIFY (A) THE REQUIRED WORK FOR WHICH THE
DISBURSEMENT IS REQUESTED, INCLUDING, BUT NOT LIMITED TO, THE PROPERTY(IES) TO
WHICH IT RELATES (B) THE QUANTITY AND PRICE OF EACH ITEM PURCHASED, IF THE
REQUIRED WORK INCLUDES THE PURCHASE OR REPLACEMENT OF SPECIFIC ITEMS, (C) THE
PRICE OF ALL MATERIALS (GROUPED BY TYPE OR CATEGORY) USED IN ANY REQUIRED WORK
OTHER THAN THE PURCHASE OR REPLACEMENT OF SPECIFIC ITEMS, (D) THE COST OF ALL
CONTRACTED LABOR OR OTHER SERVICES APPLICABLE TO EACH REQUIRED WORK FOR WHICH
SUCH REQUEST FOR DISBURSEMENT IS MADE AND (E) IN THE INSTANCE OF A REQUEST FOR
DISBURSEMENT FROM THE REPLACEMENT RESERVE ACCOUNT, THE APPLICABLE RESERVE
ACCOUNT(S) TO WHICH SUCH REQUEST RELATES.  WITH EACH REQUEST BORROWER SHALL
CERTIFY THAT ALL REQUIRED WORK HAS BEEN PERFORMED IN ACCORDANCE WITH


ALL LEGAL REQUIREMENTS AND, AS APPLICABLE, ANY AND ALL REQUIREMENTS SET FORTH IN
ANY MANAGEMENT AGREEMENT, FRANCHISE AGREEMENT, AND/OR OPERATING LEASE.  EXCEPT
AS PROVIDED IN SECTION 9.5(D), EACH REQUEST FOR DISBURSEMENT SHALL BE MADE ONLY
AFTER COMPLETION OF THE REQUIRED REPAIR OR REPLACEMENT (OR THE PORTION THEREOF
COMPLETED IN ACCORDANCE WITH

 

96

--------------------------------------------------------------------------------


 


SECTION 9.5(D)), AS APPLICABLE, FOR WHICH DISBURSEMENT IS REQUESTED.  BORROWER
SHALL PROVIDE LENDER EVIDENCE SATISFACTORY TO LENDER IN ITS REASONABLE JUDGMENT
OF SUCH COMPLETION OR PERFORMANCE.  WITH RESPECT TO A PROPERTY, LENDER SHALL
ONLY DISBURSE FUNDS FROM THE REPLACEMENT RESERVE ACCOUNT APPLICABLE TO SUCH
PROPERTY.


 


(C)                                  BORROWER SHALL PAY ALL INVOICES IN
CONNECTION WITH THE REQUIRED WORK WITH RESPECT TO WHICH A DISBURSEMENT IS
REQUESTED PRIOR TO SUBMITTING SUCH REQUEST FOR DISBURSEMENT FROM THE APPLICABLE
RESERVE ACCOUNTS OR SHALL HAVE GIVEN UNDERTAKINGS AND ASSURANCES ACCEPTABLE TO
LENDER THAT BORROWER SHALL PAY ALL SUCH AMOUNTS FROM LENDER’S DISBURSEMENTS OR,
IF ACCEPTABLE ASSURANCES ARE NOT PROVIDED, AT THE REQUEST OF BORROWER, LENDER
WILL ISSUE JOINT CHECKS, PAYABLE TO BORROWER AND THE CONTRACTOR, SUPPLIER,
MATERIALMAN, MECHANIC, SUBCONTRACTOR OR OTHER PARTY TO WHOM PAYMENT IS DUE IN
CONNECTION WITH THE REQUIRED WORK.  IN THE CASE OF PAYMENTS MADE BY JOINT CHECK,
LENDER MAY REQUIRE A WAIVER OF LIEN FROM EACH PERSON RECEIVING PAYMENT PRIOR TO
LENDER’S DISBURSEMENT OF THE RESERVE FUNDS.  IN ADDITION, AS A CONDITION TO ANY
DISBURSEMENT, LENDER MAY REQUIRE BORROWER TO OBTAIN LIEN WAIVERS FROM EACH
CONTRACTOR, SUPPLIER, MATERIALMAN, MECHANIC OR SUBCONTRACTOR WHO RECEIVES
PAYMENT IN AN AMOUNT EQUAL TO OR GREATER THAN $100,000 FOR COMPLETION OF ITS
WORK OR DELIVERY OF ITS MATERIALS.  ANY LIEN WAIVER DELIVERED HEREUNDER SHALL
CONFORM TO ALL LEGAL REQUIREMENTS AND SHALL COVER ALL WORK PERFORMED AND
MATERIALS SUPPLIED (INCLUDING EQUIPMENT AND FIXTURES) FOR THE APPLICABLE
PROPERTY BY THAT CONTRACTOR, SUPPLIER, SUBCONTRACTOR, MECHANIC OR MATERIALMAN
THROUGH THE DATE COVERED BY THE CURRENT DISBURSEMENT REQUEST (OR, IN THE EVENT
THAT PAYMENT TO SUCH CONTRACTOR, SUPPLIER, SUBCONTRACTOR, MECHANIC OR
MATERIALMEN IS TO BE MADE BY A JOINT CHECK, THE RELEASE OF LIEN SHALL BE
EFFECTIVE THROUGH THE DATE COVERED BY THE PREVIOUS RELEASE OF FUNDS REQUEST).


 


(D)                                 IF (I) THE COST OF ANY ITEM OF REQUIRED WORK
EXCEEDS $150,000, (II) THE CONTRACTOR PERFORMING SUCH REQUIRED WORK REQUIRES
PERIODIC PAYMENTS PURSUANT TO TERMS OF A WRITTEN CONTRACT, AND (III) LENDER HAS
APPROVED IN WRITING IN ADVANCE SUCH PERIODIC PAYMENTS, A REQUEST FOR
DISBURSEMENT FROM THE APPLICABLE RESERVE ACCOUNTS MAY BE MADE AFTER COMPLETION
OF A PORTION OF THE WORK UNDER SUCH CONTRACT, PROVIDED (A) SUCH CONTRACT
REQUIRES PAYMENT UPON COMPLETION OF SUCH PORTION OF WORK, (B) THE MATERIALS FOR
WHICH THE REQUEST IS MADE ARE ON SITE AT THE APPLICABLE PROPERTY AND ARE
PROPERLY SECURED OR HAVE BEEN INSTALLED IN SUCH PROPERTY, (C) ALL OTHER
CONDITIONS IN THIS AGREEMENT FOR DISBURSEMENT HAVE BEEN SATISFIED, AND (D) IN
THE CASE OF A REPLACEMENT, FUNDS REMAINING IN THE APPLICABLE REPLACEMENT RESERVE
ACCOUNT TOGETHER WITH THE PIP RESERVE ACCOUNT ARE, IN LENDER’S JUDGMENT,
SUFFICIENT TO COMPLETE SUCH REPLACEMENT AND OTHER REPLACEMENTS WHEN REQUIRED.


 


(E)                                  BORROWER SHALL NOT MAKE A REQUEST FOR, NOR
SHALL LENDER HAVE ANY OBLIGATION TO MAKE, ANY DISBURSEMENT FROM ANY RESERVE
ACCOUNT MORE FREQUENTLY THAN ONCE IN ANY CALENDAR MONTH AND (EXCEPT IN
CONNECTION WITH THE FINAL DISBURSEMENT) IN ANY AMOUNT LESS THAN THE LESSER OF
(I) $10,000 OR (II) THE TOTAL COST OF THE REQUIRED WORK FOR WHICH THE
DISBURSEMENT IS REQUESTED.


 


(F)                                    IN THE EVENT ANY BORROWER REQUESTS A
DISBURSEMENT FROM THE REQUIRED REPAIR ACCOUNT TO REIMBURSE BORROWER FOR THE
ACTUAL COST OF LABOR OR MATERIALS USED IN CONNECTION WITH REPAIRS OR
IMPROVEMENTS OTHER THAN THE REQUIRED REPAIRS SPECIFIED ON SCHEDULE I, OR FOR A
REQUIRED REPAIR TO THE EXTENT THE COST OF SUCH REQUIRED REPAIR EXCEEDS 125% OF
THE ESTIMATED COST OF SUCH REQUIRED REPAIR AS SET FORTH ON SCHEDULE I (IN EITHER
CASE, AN “ADDITIONAL REQUIRED REPAIR”), BORROWER SHALL DISCLOSE IN WRITING TO
LENDER THE REASON WHY FUNDS IN THE REQUIRED

 

97

--------------------------------------------------------------------------------


 


REPAIR ACCOUNT SHOULD BE USED TO PAY FOR SUCH ADDITIONAL REQUIRED REPAIR.  IF
LENDER DETERMINES THAT (I) SUCH ADDITIONAL REQUIRED REPAIR IS OF THE TYPE
INTENDED TO BE COVERED BY THE REQUIRED REPAIR ACCOUNT, (II) SUCH ADDITIONAL
REQUIRED REPAIR IS NOT COVERED OR IS NOT OF THE TYPE INTENDED TO BE COVERED BY
THE REPLACEMENT RESERVE ACCOUNT, (III) COSTS FOR SUCH ADDITIONAL REQUIRED REPAIR
ARE REASONABLE, (IV) THE FUNDS IN THE REQUIRED REPAIR ACCOUNT ARE SUFFICIENT TO
PAY FOR SUCH ADDITIONAL REQUIRED REPAIR AND ALL OTHER REQUIRED REPAIRS FOR THE
APPLICABLE PROPERTY SPECIFIED ON SCHEDULE I, AND (V) ALL OTHER CONDITIONS FOR
DISBURSEMENT UNDER THIS AGREEMENT HAVE BEEN MET, LENDER MAY DISBURSE FUNDS FROM
THE REQUIRED REPAIR ACCOUNT.


 


(G)                                 IN THE EVENT ANY BORROWER REQUESTS A
DISBURSEMENT FROM ANY REPLACEMENT RESERVE ACCOUNT TO REIMBURSE BORROWER FOR THE
ACTUAL COST OF LABOR OR MATERIALS USED IN CONNECTION WITH REPAIRS OR
IMPROVEMENTS OTHER THAN THE REPLACEMENTS SPECIFIED IN THE PHYSICAL CONDITIONS
REPORT PREPARED IN CONNECTION WITH THE CLOSING OF THE LOAN, ANY PIP REPORT OR
THE ANNUAL BUDGET (AN “ADDITIONAL REPLACEMENT”), BORROWER SHALL DISCLOSE IN
WRITING TO LENDER THE REASON WHY FUNDS IN SUCH REPLACEMENT RESERVE ACCOUNT
SHOULD BE USED TO PAY FOR SUCH ADDITIONAL REPLACEMENT.  IF LENDER DETERMINES
THAT (I) SUCH ADDITIONAL REPLACEMENT IS OF THE TYPE INTENDED TO BE COVERED BY
SUCH REPLACEMENT RESERVE ACCOUNT, (II) SUCH ADDITIONAL REPLACEMENT IS NOT
COVERED OR IS NOT OF THE TYPE INTENDED TO BE COVERED BY THE REQUIRED REPAIR
ACCOUNT, (III) COSTS FOR SUCH ADDITIONAL REPLACEMENT ARE REASONABLE, (IV) THE
FUNDS IN THE APPLICABLE REPLACEMENT RESERVE ACCOUNT ARE SUFFICIENT TO PAY FOR
SUCH ADDITIONAL REPLACEMENT AND ALL OTHER REPLACEMENTS WITH RESPECT TO THE
PROPERTY(IES) TO WHICH SUCH REPLACEMENT RESERVE ACCOUNT RELATES AS SPECIFIED IN
THE PHYSICAL CONDITIONS REPORT, ANY PIP REPORT OR THE ANNUAL BUDGET, AND (V) ALL
OTHER CONDITIONS FOR DISBURSEMENT UNDER THIS AGREEMENT HAVE BEEN MET, LENDER MAY
DISBURSE FUNDS FROM THE APPLICABLE REPLACEMENT RESERVE ACCOUNT.


 


(H)                                 LENDER’S DISBURSEMENT OF ANY RESERVE FUNDS
OR OTHER ACKNOWLEDGMENT OF COMPLETION OF ANY REQUIRED WORK IN A MANNER
SATISFACTORY TO LENDER SHALL NOT BE DEEMED A CERTIFICATION OR WARRANTY BY LENDER
TO ANY PERSON THAT THE REQUIRED WORK HAS BEEN COMPLETED IN ACCORDANCE WITH LEGAL
REQUIREMENTS.


 


(I)                                     IF THE FUNDS IN ANY RESERVE ACCOUNT
SHOULD EXCEED THE AMOUNT OF PAYMENTS ACTUALLY APPLIED BY LENDER FOR THE PURPOSES
OF THE ACCOUNT, LENDER IN ITS REASONABLE DISCRETION SHALL EITHER RETURN ANY
EXCESS TO BORROWER OR CREDIT SUCH EXCESS AGAINST FUTURE PAYMENTS TO BE MADE TO
THAT RESERVE ACCOUNT.  IN ALLOCATING ANY SUCH EXCESS, LENDER MAY DEAL WITH THE
PERSON SHOWN ON LENDER’S RECORDS AS BEING THE OWNER OF EACH APPLICABLE
PROPERTY.  IF AT ANY TIME LENDER REASONABLY DETERMINES THAT THE RESERVE FUNDS
ARE NOT OR WILL NOT BE SUFFICIENT TO MAKE THE REQUIRED PAYMENTS, LENDER SHALL
NOTIFY BORROWER OF SUCH DETERMINATION AND BORROWER SHALL PAY TO LENDER ANY
AMOUNT NECESSARY TO MAKE UP THE DEFICIENCY WITHIN TEN (10) DAYS AFTER NOTICE
FROM LENDER TO BORROWER REQUESTING PAYMENT THEREOF.


 


(J)                                     THE INSUFFICIENCY OF ANY BALANCE IN ANY
OF THE RESERVE ACCOUNTS SHALL NOT RELIEVE BORROWER FROM ITS OBLIGATION TO
FULFILL ALL PRESERVATION AND MAINTENANCE COVENANTS IN THE LOAN DOCUMENTS.


 


(K)                                  UPON THE EARLIER TO OCCUR OF (I) THE TIMELY
COMPLETION OF ALL REQUIRED REPAIRS AND ANY ADDITIONAL REQUIRED REPAIRS, IF ANY,
IN ACCORDANCE WITH THE REQUIREMENTS OF THIS AGREEMENT, AS VERIFIED BY LENDER IN
ITS REASONABLE DISCRETION, OR (II) THE PAYMENT IN FULL OF THE DEBT,

 

98

--------------------------------------------------------------------------------


 


ALL AMOUNTS REMAINING ON DEPOSIT, IF ANY, IN THE REQUIRED REPAIR ACCOUNT SHALL
BE RETURNED TO BORROWER OR THE PERSON SHOWN ON LENDER’S RECORDS AS BEING THE
OWNER OF THE PROPERTIES AND NO OTHER PARTY SHALL HAVE ANY RIGHT OR CLAIM
THERETO.


 


(L)                                     UPON PAYMENT IN FULL OF THE DEBT, ALL
AMOUNTS REMAINING ON DEPOSIT, IF ANY, IN EACH REPLACEMENT RESERVE ACCOUNT AND
THE PIP RESERVE ACCOUNT SHALL BE RETURNED TO BORROWER OR THE PERSON SHOWN ON
LENDER’S RECORDS AS BEING THE OWNER OF EACH APPLICABLE PROPERTY TO WHICH SUCH
REPLACEMENT RESERVE ACCOUNT RELATES AND NO OTHER PARTY SHALL HAVE ANY RIGHT OR
CLAIM THERETO.


 


(M)                               NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO
THE CONTRARY, FROM AND AFTER THE COMPLETION OF THE “INITIAL RENOVATIONS” AS
DEFINED IN THE MARRIOTT POOLING AGREEMENT, LENDER SHALL UPON PRIOR WRITTEN
NOTICE FROM BORROWER PERMIT MARRIOTT MANAGER TO ACCESS THE MARRIOTT REPLACEMENT
RESERVE ACCOUNT FOR THE PURPOSE OF MAKING DISBURSEMENTS THEREFROM UNDER AND IN
ACCORDANCE WITH TERMS OF THE APPLICABLE MARRIOTT MANAGEMENT AGREEMENT, WITHOUT
REGARD TO ANY CONTRARY OR ADDITIONAL DISBURSEMENT REQUIREMENTS SET FORTH HEREIN.


 

Section 9.6.                       TAX AND INSURANCE RESERVE FUNDS

 

Borrower shall establish on the date hereof an Eligible Account with Lender or
Lender’s agent sufficient to discharge Borrower’s obligations for the payment of
Taxes and Insurance Premiums pursuant to Section 5.4 and Section 8.1 hereof (the
“Tax and Insurance Reserve Account”) into which Borrower shall deposit on the
date hereof $577,200.15, which amount, when added to the required monthly
deposits set forth in the next sentence, is sufficient to make the payments of
Taxes and Insurance Premiums as required herein.  Borrower shall deposit into
the Tax and Insurance Reserve Account on each Payment Date (a) one-twelfth of
the Taxes that Lender estimates will be payable during the next ensuing twelve
(12) months or such higher amount necessary to accumulate with Lender sufficient
funds to pay all such Taxes at least thirty (30) days prior to the earlier of
(i) the date that the same will become delinquent and (ii) the date that
additional charges or interest will accrue due to the non-payment thereof, and
(b) except to the extent Lender has waived the insurance escrow because the
insurance required hereunder is maintained under a blanket insurance Policy
acceptable to Lender in accordance with Section 8.1(c), one-twelfth of the
Insurance Premiums that Lender estimates will be payable during the next ensuing
twelve (12) months for the renewal of the coverage afforded by the Policies upon
the expiration thereof or such higher amount necessary to accumulate with Lender
sufficient funds to pay all such Insurance Premiums at least thirty (30) days
prior to the expiration of the Policies (said amounts in (a) and (b) above
hereinafter called the “Tax and Insurance Reserve Funds”).  Lender will apply
the Tax and Insurance Reserve Funds to payments of Taxes and Insurance Premiums
required to be made by Borrower pursuant to Section 5.4 and Section 8.1 hereof. 
In making any disbursement from the Tax and Insurance Reserve Account, Lender
may do so according to any bill, statement or estimate procured from the
appropriate public office or tax lien service (with respect to Taxes) or insurer
or agent (with respect to Insurance Premiums), without inquiry into the accuracy
of such bill, statement or estimate or into the validity of any tax, assessment,
sale, forfeiture, tax lien or title or claim thereof.  If the amount of the Tax
and Insurance Reserve Funds shall exceed the amounts due for Taxes and Insurance
Premiums pursuant to Section 5.4 and Section 8.1 hereof, Lender shall, in its
reasonable discretion, return any excess to Borrower or credit such excess
against future

 

99

--------------------------------------------------------------------------------


 

payments to be made to the Tax and Insurance Reserve Account.  In allocating any
such excess, Lender may deal with the person shown on Lender’s records as being
the owner of the applicable Property.  Any amount remaining in the Tax and
Insurance Reserve Account after the Debt has been paid in full shall be returned
to Borrower and no other party shall have any right or claim thereto.  If at any
time Lender reasonably determines that the Tax and Insurance Reserve Funds are
not or will not be sufficient to pay Taxes and Insurance Premiums by the dates
set forth in (a) and (b) above, Lender shall notify Borrower of such
determination and Borrower shall pay to Lender any amount necessary to make up
the deficiency within ten (10) days after notice from Lender to Borrower
requesting payment thereof.  Notwithstanding any of the foregoing to the
contrary, in lieu of funding the Tax and Insurance Escrow Reserve in accordance
with the terms hereof, Borrower may from time to time provide a Letter of Credit
to Lender in an amount sufficient to fund the Tax and Insurance Funds with
respect to any calendar year(s) as determined from time to time by Lender in its
discretion, in such instance Borrower’s escrow obligations under this
Section 9.6 shall cease until such time as said Letter of Credit expires, is
drawn upon or otherwise fails to meet the definitional requirements for a Letter
of Credit as set forth in Article 1 hereof.

 

Section 9.7.                       EXCESS CASH RESERVE

 

Borrower shall establish on the date hereof an Eligible Account into which
Borrower shall deposit all Excess Cash on each Payment Date during any Excess
Cash Flow Sweep Period (the “Excess Cash Reserve Account”).  Amounts so
deposited shall hereinafter be referred to as the “Excess Cash Reserve Funds.” 
Provided no Event of Default has occurred and is continuing, sums from the
Excess Cash Reserve Account shall be disbursed to Borrower upon the earlier to
occur of (a) payment in full of the Debt or (b) the date upon which the Debt
Service Coverage Ratio shall be greater than 1.10 to 1.00 for a period of two
consecutive fiscal quarters and no Event of Default has occurred and is
continuing; provided, however, if the Debt Service Coverage Ratio is great than
1.15 for one fiscal quarter and no Event of Default has occurred and is
continuing, such sums shall be disbursed to Borrower under this clause (b) on
the date on which the Debt Service Coverage Ratio shall be greater than 1.15 for
a period of one fiscal quarter.  In the event a Excess Cash Flow Sweep Period
occurs three (3) times during the term of the Loan or, if Borrower exercises its
first Extension Option in accordance with Section 2.3 hereof, four (4) times
during the term of the Loan, Borrower shall not be entitled to any disbursement
of the amounts in the Excess Cash Reserve Account during the remaining term of
the Loan, the Excess Cash Flow Sweep Period shall continue, and Borrower shall
continue to be obligated to pay Excess Cash to Lender on each Payment Date until
the Debt is paid in full.

 

Section 9.8.                       OPERATING EXPENSES; EXTRAORDINARY EXPENSES

 


(A)                                  BORROWER SHALL ESTABLISH ON THE DATE HEREOF
AN ELIGIBLE ACCOUNT WITH LENDER OR LENDER’S AGENT INTO WHICH BORROWER SHALL
DEPOSIT, ON EACH PAYMENT DATE DURING THE TERM OF THE LOAN, FUNDS SUFFICIENT TO
PAY ALL OPERATING EXPENSES REQUIRED TO BE INCURRED DURING THE FOLLOWING MONTH IN
ACCORDANCE WITH THE ANNUAL BUDGET APPROVED BY LENDER (THE “OPERATING EXPENSE
RESERVE ACCOUNT.”)  AMOUNTS SO DEPOSITED SHALL HEREINAFTER BE REFERRED TO AS THE
“OPERATING EXPENSE RESERVE FUNDS.”  PROVIDED NO EVENT OF DEFAULT HAS OCCURRED
AND IS CONTINUING, SUMS FROM THE OPERATING EXPENSE RESERVE ACCOUNT SHALL BE
DISBURSED BY LENDER TO BORROWER FOLLOWING RECEIPT AND APPROVAL OF BORROWER’S
WRITTEN REQUEST FOR THE PAYMENT OF SUCH OPERATING

 

100

--------------------------------------------------------------------------------


 


EXPENSES.  NOTWITHSTANDING THE FOREGOING, BORROWER SHALL NOT BE REQUIRED TO MAKE
ANY DEPOSITS INTO THE OPERATING EXPENSE RESERVE ACCOUNT FOR SO LONG AS EACH
PROPERTY CONTINUES TO BE OPERATED BY (A) A QUALIFIED MANAGER PURSUANT TO A
MANAGEMENT AGREEMENT ACCEPTABLE TO LENDER WHICH PROVIDES FOR THE PAYMENT OF
OPERATING EXPENSES OF THE APPLICABLE PROPERTY PRIOR TO THE DISBURSEMENT OF ANY
AMOUNTS DUE THE OPERATING LESSEE OR BORROWER OR (B) A QUALIFIED LESSEE (WHICH IS
NOT AN AFFILIATE OF BORROWER) PURSUANT TO AN OPERATING LEASE ACCEPTABLE TO
LENDER WHICH PROVIDES FOR THE PAYMENT OF OPERATING EXPENSES OF THE APPLICABLE
PROPERTY PURSUANT TO AN ANNUAL BUDGET APPROVED BY LENDER PRIOR TO THE
DISBURSEMENT OF ANY AMOUNTS DUE BORROWER.


 


(B)                                 BORROWER SHALL ESTABLISH ON THE DATE HEREOF
AN ELIGIBLE ACCOUNT WITH LENDER OR LENDER’S AGENT INTO WHICH BORROWER SHALL
DEPOSIT, ON EACH PAYMENT DATE DURING THE TERM OF THE LOAN, FUNDS SUFFICIENT TO
PAY ANY EXTRAORDINARY EXPENSES FOR THE FOLLOWING MONTH WHICH HAVE BEEN APPROVED
BY LENDER (THE “EXTRAORDINARY EXPENSE RESERVE ACCOUNT.”)  AMOUNTS SO DEPOSITED
SHALL HEREINAFTER BE REFERRED TO AS THE “EXTRAORDINARY EXPENSE RESERVE FUNDS.” 
PROVIDED NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, SUMS FROM THE
EXTRAORDINARY EXPENSE RESERVE ACCOUNT SHALL BE DISBURSED BY LENDER TO BORROWER
FOLLOWING RECEIPT AND APPROVAL (WHICH APPROVAL SHALL NOT BE UNREASONABLY
WITHHELD) OF BORROWER’S WRITTEN REQUEST FOR THE PAYMENT OF SUCH EXTRAORDINARY
EXPENSES.


 

Section 9.9.                       RESERVE FUNDS GENERALLY

 


(A)                                  ALL EARNINGS OR INTEREST ON THE RESERVE
ACCOUNTS SHALL BE PAYABLE TO BORROWER.  LENDER OR ITS SERVICER SHALL MAINTAIN
THE RESERVE ACCOUNTS AND ANY FUNDS DEPOSITED THEREIN IN INTEREST-BEARING
ACCOUNTS, WHICH IN ALL INSTANCES SHALL BE AN ELIGIBLE ACCOUNT(S) AND (A) SUCH
FUNDS SHALL NOT BE INVESTED EXCEPT IN PERMITTED INVESTMENTS, AND (B) ALL
INTEREST EARNED OR ACCRUED THEREON SHALL BE FOR THE ACCOUNT OF AND BE RETAINED
BY BORROWER.  IN NO EVENT SHALL LENDER OR ANY LOAN SERVICER THAT AT ANY TIME
HOLDS OR MAINTAINS ANY RESERVE ACCOUNT BE REQUIRED TO SELECT ANY PARTICULAR
INTEREST-BEARING ACCOUNT OR THE ACCOUNT THAT YIELDS THE HIGHEST RATE OF
INTEREST, PROVIDED THAT SELECTION OF THE ACCOUNT SHALL BE CONSISTENT WITH THE
GENERAL STANDARDS AT THE TIME BEING UTILIZED BY LENDER OR THE LOAN SERVICER, AS
APPLICABLE, IN ESTABLISHING SIMILAR ACCOUNTS FOR LOANS OF COMPARABLE TYPE.  ALL
SUCH INTEREST SHALL BE AND BECOME PART OF THE APPLICABLE RESERVE ACCOUNT AND
SHALL BE DISBURSED IN ACCORDANCE WITH THE APPLICABLE PROVISIONS OF THIS
ARTICLE 9; PROVIDED, HOWEVER, THAT LENDER MAY, AT ITS ELECTION, RETAIN ANY SUCH
INTEREST FOR ITS OWN ACCOUNT DURING THE OCCURRENCE AND CONTINUANCE OF A MONETARY
EVENT OF DEFAULT.  BORROWER AGREES THAT IT SHALL INCLUDE ALL INTEREST ON RESERVE
FUNDS AS THE INCOME OF BORROWER (AND, IF BORROWER IS A PARTNERSHIP OR OTHER
PASS-THROUGH ENTITY, THE PARTNERS, MEMBERS OR BENEFICIARIES OF BORROWER, AS THE
CASE MAY BE), AND BORROWER SHALL BE SHALL BE THE OWNER OF THE APPLICABLE RESERVE
FUNDS FOR FEDERAL AND APPLICABLE STATE AND LOCAL TAX PURPOSES, EXCEPT TO THE
EXTENT THAT LENDER RETAINS ANY INTEREST FOR ITS OWN ACCOUNT DURING THE
OCCURRENCE AND CONTINUANCE OF A MONETARY EVENT OF DEFAULT AS PROVIDED HEREIN.


 


(B)                                 BORROWER GRANTS TO LENDER A FIRST-PRIORITY
PERFECTED SECURITY INTEREST IN, AND ASSIGNS AND PLEDGES TO LENDER, EACH OF THE
RESERVE ACCOUNTS AND ANY AND ALL RESERVE FUNDS NOW OR HEREAFTER DEPOSITED IN THE
RESERVE ACCOUNTS AS ADDITIONAL SECURITY FOR PAYMENT OF THE DEBT.  UNTIL EXPENDED
OR APPLIED IN ACCORDANCE HEREWITH, THE RESERVE ACCOUNTS AND THE RESERVE FUNDS
SHALL CONSTITUTE ADDITIONAL SECURITY FOR THE DEBT.  THE PROVISIONS OF THIS
SECTION 9.9 ARE INTENDED

 

101

--------------------------------------------------------------------------------


 


TO GIVE LENDER OR ANY SUBSEQUENT HOLDER OF THE LOAN “CONTROL” OF THE RESERVE
ACCOUNTS WITHIN THE MEANING OF THE UCC.


 


(C)                                  EXCEPT AS OTHERWISE SET FORTH HEREIN, THE
RESERVE ACCOUNTS AND ANY AND ALL RESERVE FUNDS NOW OR HEREAFTER DEPOSITED IN THE
RESERVE ACCOUNTS SHALL BE SUBJECT TO THE EXCLUSIVE DOMINION AND CONTROL OF
LENDER, WHICH SHALL HOLD THE RESERVE ACCOUNTS AND ANY OR ALL RESERVE FUNDS NOW
OR HEREAFTER DEPOSITED IN THE RESERVE ACCOUNTS SUBJECT TO THE TERMS AND
CONDITIONS OF THIS AGREEMENT.  EXCEPT AS OTHERWISE SET FORTH HEREIN, NEITHER
BORROWER, NOR ANY OTHER PERSON SHALL HAVE ANY RIGHT OF WITHDRAWAL FROM THE
RESERVE ACCOUNTS OR ANY OTHER RIGHT OR POWER WITH RESPECT TO THE RESERVE
ACCOUNTS OR ANY OR ALL OF THE RESERVE FUNDS NOW OR HEREAFTER DEPOSITED IN THE
RESERVE ACCOUNTS, EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT.


 


(D)                                 LENDER SHALL FURNISH OR CAUSE TO BE
FURNISHED TO BORROWER, WITHOUT CHARGE, AN ANNUAL ACCOUNTING OF EACH RESERVE
ACCOUNT IN THE NORMAL FORMAT OF LENDER OR ITS LOAN SERVICER, SHOWING CREDITS AND
DEBITS TO SUCH RESERVE ACCOUNT AND THE PURPOSE FOR WHICH EACH DEBIT TO EACH
RESERVE ACCOUNT WAS MADE.


 


(E)                                  AS LONG AS NO EVENT OF DEFAULT HAS
OCCURRED, LENDER SHALL MAKE DISBURSEMENTS FROM THE RESERVE ACCOUNTS IN
ACCORDANCE WITH THIS AGREEMENT.  ALL SUCH DISBURSEMENTS SHALL BE DEEMED TO HAVE
BEEN EXPRESSLY PRE-AUTHORIZED BY BORROWER, AND SHALL NOT BE DEEMED TO CONSTITUTE
THE EXERCISE BY LENDER OF ANY REMEDIES AGAINST BORROWER UNLESS AN EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING AND LENDER HAS EXPRESSLY STATED IN
WRITING ITS INTENT TO PROCEED TO EXERCISE ITS REMEDIES AS A SECURED PARTY,
PLEDGEE OR LIENHOLDER WITH RESPECT TO THE RESERVE ACCOUNTS.


 


(F)                                    IF ANY EVENT OF DEFAULT OCCURS, BORROWER
SHALL IMMEDIATELY LOSE ALL OF ITS RIGHTS TO RECEIVE DISBURSEMENTS FROM THE
RESERVE ACCOUNTS UNTIL THE EARLIER TO OCCUR OF (I) THE DATE ON WHICH SUCH EVENT
OF DEFAULT IS CURED TO LENDER’S SATISFACTION, OR (II) THE PAYMENT IN FULL OF THE
DEBT.  IN ADDITION, AT LENDER’S ELECTION, BORROWER SHALL LOSE ALL OF ITS RIGHTS
TO RECEIVE INTEREST ON THE RESERVE ACCOUNTS DURING THE OCCURRENCE AND
CONTINUANCE OF AN EVENT OF DEFAULT.  UPON THE OCCURRENCE OF ANY EVENT OF
DEFAULT, LENDER MAY EXERCISE ANY OR ALL OF ITS RIGHTS AND REMEDIES AS A SECURED
PARTY, PLEDGEE AND LIENHOLDER WITH RESPECT TO THE RESERVE ACCOUNTS.  WITHOUT
LIMITATION OF THE FOREGOING, UPON ANY EVENT OF DEFAULT, LENDER MAY USE AND
DISBURSE THE RESERVE FUNDS (OR ANY PORTION THEREOF) FOR ANY OF THE FOLLOWING
PURPOSES: (A) REPAYMENT OF THE DEBT, INCLUDING, BUT NOT LIMITED TO, PRINCIPAL
PREPAYMENTS AND THE PREPAYMENT PREMIUM APPLICABLE TO SUCH FULL OR PARTIAL
PREPAYMENT (AS APPLICABLE); (B) REIMBURSEMENT OF LENDER FOR ALL LOSSES, FEES,
COSTS AND EXPENSES (INCLUDING, WITHOUT LIMITATION, REASONABLE LEGAL FEES)
SUFFERED OR INCURRED BY LENDER AS A RESULT OF SUCH EVENT OF DEFAULT; (C) PAYMENT
OF ANY AMOUNT EXPENDED IN EXERCISING ANY OR ALL RIGHTS AND REMEDIES AVAILABLE TO
LENDER AT LAW OR IN EQUITY OR UNDER THIS AGREEMENT OR UNDER ANY OF THE OTHER
LOAN DOCUMENTS; (D) PAYMENT OF ANY ITEM FROM ANY OF THE RESERVE ACCOUNTS AS
REQUIRED OR PERMITTED UNDER THIS AGREEMENT; OR (E) ANY OTHER PURPOSE PERMITTED
BY APPLICABLE LAW; PROVIDED, HOWEVER, THAT ANY SUCH APPLICATION OF FUNDS SHALL
NOT CURE OR BE DEEMED TO CURE ANY EVENT OF DEFAULT.  WITHOUT LIMITING ANY OTHER
PROVISIONS HEREOF, EACH OF THE REMEDIAL ACTIONS DESCRIBED IN THE IMMEDIATELY
PRECEDING SENTENCE SHALL BE DEEMED TO BE A COMMERCIALLY REASONABLE EXERCISE OF
LENDER’S RIGHTS AND REMEDIES AS A SECURED PARTY WITH RESPECT TO THE RESERVE
FUNDS AND SHALL NOT IN ANY EVENT BE DEEMED TO CONSTITUTE A SETOFF OR A
FORECLOSURE OF A STATUTORY BANKER’S LIEN.  NOTHING IN THIS AGREEMENT SHALL
OBLIGATE LENDER TO APPLY ALL OR ANY

 

102

--------------------------------------------------------------------------------


 


PORTION OF THE RESERVE FUNDS TO EFFECT A CURE OF ANY EVENT OF DEFAULT, OR TO PAY
THE DEBT, OR IN ANY SPECIFIC ORDER OF PRIORITY.  THE EXERCISE OF ANY OR ALL OF
LENDER’S RIGHTS AND REMEDIES UNDER THIS AGREEMENT OR UNDER ANY OF THE OTHER LOAN
DOCUMENTS SHALL NOT IN ANY WAY PREJUDICE OR AFFECT LENDER’S RIGHT TO INITIATE
AND COMPLETE A FORECLOSURE UNDER ANY OR ALL OF THE MORTGAGES.


 


(G)                                 NOTWITHSTANDING ANYTHING CONTAINED HEREIN OR
IN ANY OTHER LOAN DOCUMENT TO THE CONTRARY, LENDER SHALL NOT BE PERMITTED TO
APPLY FUNDS IN THE MARRIOTT, HILTON OR INTERSTATE REPLACEMENT RESERVE ACCOUNTS
TOWARD THE PAYMENT OF ANY AMOUNTS OTHER THAN REPLACEMENTS WITH RESPECT TO THE
APPLICABLE PROPERTY(IES), UNLESS AND UNTIL THE APPLICABLE MANAGEMENT AGREEMENT
PURSUANT TO WHICH SUCH REPLACEMENT RESERVE ACCOUNT RELATES SHALL EXPIRE OR
OTHERWISE TERMINATE.


 


(H)                                 THE RESERVE FUNDS SHALL NOT CONSTITUTE
ESCROW OR TRUST FUNDS (EXCEPT FOR THE REPLACEMENT RESERVE ACCOUNTS RELATING TO
THE MARRIOTT MANAGED PROPERTIES, THE HILTON MANAGED PROPERTIES AND THE
INTERSTATE MANAGED PROPERTIES) AND MAY BE COMMINGLED WITH OTHER MONIES HELD BY
LENDER.  NOTWITHSTANDING ANYTHING ELSE HEREIN TO THE CONTRARY, LENDER MAY
COMMINGLE IN ONE OR MORE ELIGIBLE ACCOUNTS ANY AND ALL FUNDS CONTROLLED BY
LENDER, INCLUDING, WITHOUT LIMITATION, FUNDS PLEDGED IN FAVOR OF LENDER BY OTHER
BORROWERS, WHETHER FOR THE SAME PURPOSES AS THE RESERVE ACCOUNTS OR OTHERWISE. 
WITHOUT LIMITING ANY OTHER PROVISIONS OF THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, THE RESERVE ACCOUNTS MAY BE ESTABLISHED AND HELD IN SUCH NAME OR NAMES
AS LENDER OR ITS LOAN SERVICER, AS AGENT FOR LENDER, SHALL DEEM APPROPRIATE,
INCLUDING, WITHOUT LIMITATION, IN THE NAME OF LENDER OR SUCH LOAN SERVICER, AS
AGENT FOR LENDER.  IN THE CASE OF ANY RESERVE ACCOUNT WHICH IS HELD IN A
COMMINGLED ACCOUNT, LENDER OR ITS LOAN SERVICER, AS APPLICABLE, SHALL MAINTAIN
RECORDS SUFFICIENT TO ENABLE IT TO DETERMINE AT ALL TIMES WHICH PORTION OF SUCH
ACCOUNT IS RELATED TO THE LOAN.  THE RESERVE ACCOUNTS ARE SOLELY FOR THE
PROTECTION OF LENDER.  WITH RESPECT TO THE RESERVE ACCOUNTS, LENDER SHALL HAVE
NO RESPONSIBILITY BEYOND THE ALLOWANCE OF DUE CREDIT FOR THE SUMS ACTUALLY
RECEIVED BY LENDER OR BEYOND THE REIMBURSEMENT OR PAYMENT OF THE COSTS AND
EXPENSES FOR WHICH SUCH ACCOUNTS WERE ESTABLISHED IN ACCORDANCE WITH THEIR
TERMS.  UPON ASSIGNMENT OF THE LOAN BY LENDER, ANY RESERVE FUNDS SHALL BE TURNED
OVER TO THE ASSIGNEE AND ANY RESPONSIBILITY OF LENDER AS ASSIGNOR SHALL
TERMINATE.  THE REQUIREMENTS OF THIS AGREEMENT CONCERNING RESERVE ACCOUNTS IN NO
WAY SUPERSEDE, LIMIT OR WAIVE ANY OTHER RIGHTS OR OBLIGATIONS OF THE PARTIES
UNDER ANY OF THE LOAN DOCUMENTS OR UNDER APPLICABLE LAW.


 


(I)                                     BORROWER SHALL NOT, WITHOUT OBTAINING
THE PRIOR WRITTEN CONSENT OF LENDER, FURTHER PLEDGE, ASSIGN OR GRANT ANY
SECURITY INTEREST IN THE RESERVE ACCOUNTS OR THE RESERVE FUNDS DEPOSITED THEREIN
OR PERMIT ANY LIEN TO ATTACH THERETO, EXCEPT FOR THE SECURITY INTEREST GRANTED
IN THIS SECTION 9.9, OR ANY LEVY TO BE MADE THEREON, OR ANY UCC FINANCING
STATEMENTS, EXCEPT THOSE NAMING LENDER AS THE SECURED PARTY, TO BE FILED WITH
RESPECT THERETO.


 


(J)                                     BORROWER WILL MAINTAIN THE SECURITY
INTEREST CREATED BY THIS SECTION 9.9 AS A FIRST PRIORITY PERFECTED SECURITY
INTEREST AND WILL DEFEND THE RIGHT, TITLE AND INTEREST OF LENDER IN AND TO THE
RESERVE ACCOUNTS AND THE RESERVE FUNDS AGAINST THE CLAIMS AND DEMANDS OF ALL
PERSONS WHOMSOEVER.  AT ANY TIME AND FROM TIME TO TIME, UPON THE WRITTEN REQUEST
OF LENDER, AND AT THE SOLE EXPENSE OF BORROWER, BORROWER WILL PROMPTLY AND DULY
EXECUTE AND DELIVER SUCH FURTHER INSTRUMENTS AND DOCUMENTS AND WILL TAKE SUCH
FURTHER ACTIONS AS LENDER REASONABLY MAY REQUEST

 

103

--------------------------------------------------------------------------------


 


FOR THE PURPOSE OF OBTAINING OR PRESERVING THE FULL BENEFITS OF THIS AGREEMENT
AND OF THE RIGHTS AND POWERS HEREIN GRANTED.


 

Section 9.10.                 GROUND RENT RESERVE FUNDS.

 

Borrower shall establish on the date hereof an Eligible Account with Lender or
Lender’s agent sufficient to discharge Borrower’s obligations for the payment of
Rent under each Ground Lease (the “Ground Rent Reserve Account”) into which
Borrower shall deposit on the date hereof $0.00, which amount, when added to the
required monthly deposits set forth in the next sentence, is sufficient to make
the payments of Ground Rent as required under each Ground Lease (collectively,
the “Ground Rent Reserve Funds”).  Borrower shall deposit into the Ground Rent
Reserve Account on each Payment Date (the “Ground Rent Monthly Deposit”)
one-twelfth of the annual Ground Rent that Lender estimates will be payable
during the next ensuing twelve (12) months.  Lender will apply the Ground Rent
Reserve Funds to payments of Ground Rent required to be made by Borrower
pursuant to each Ground Lease.  In making any disbursement from the Ground Rent
Reserve Account, Lender may do so according to any bill, statement or estimate
procured from the ground lessor under each Ground Lease, without inquiry into
the accuracy of such bill, statement or estimate or into the validity of any
rent, additional rent or other charge thereof.  If the amount of the Ground Rent
Reserve Funds shall exceed the amounts due for Rent under the Ground Leases,
Lender shall, in its sole discretion, return any excess to Borrower or credit
such excess against future payments to be made to the Ground Rent Reserve
Account.  In allocating any such excess, Lender may deal with the person shown
on Lender’s records as being the owner of the leasehold title to the applicable
Property.  Any amount remaining in the Ground Rent Reserve Account after the
Debt has been paid in full shall be returned to Borrower or the person shown on
Lender’s records as being the owner of the leasehold title to the applicable
Property and no other party shall have any right or claim thereto.  If at any
time Lender reasonably determines that the Ground Rent Reserve Funds are not or
will not be sufficient to pay Ground Rent by the due date, Lender shall notify
Borrower of such determination and Borrower shall pay to Lender any amount
necessary to make up the deficiency within ten (10) days after notice from
Lender to Borrower requesting payment thereof.  Notwithstanding any of the
foregoing to the contrary, in lieu of funding the Ground Rent Reserve Account in
accordance with the terms set forth above, Borrower may from time to time
provide a Letter of Credit to Lender in an amount sufficient to fund the Ground
Rent Reserve Funds with sufficient funds to pay Ground Rents with respect to an
entire calendar year(s) as determined from time to time by Lender in its
discretion; in such instance Borrowers escrow obligations under this
Section 9.10 shall cease until such time as said Letter of Credit expires, is
drawn upon or otherwise fails to meet the definitional requirements for a Letter
of Credit as set forth in Article 1 hereof.

 

Section 9.11.                 LEASE ENHANCEMENT FUNDS

 

Borrower shall establish on the date hereof an Eligible Account with Lender or
Lender’s agent (the “Lease Enhancement Account”) into which Borrower shall
deposit on the date hereof $420,000.00 (the “Lease Enhancement Funds”) to serve
as additional security for the Loan.  Notwithstanding any of the foregoing to
the contrary, in lieu of funding the Lease Enhancement Account in accordance
with the terms set forth above, Borrower may from time to time provide a Letter
of Credit to Lender in an amount equal to the initial deposit therein as

 

104

--------------------------------------------------------------------------------


 

described above; in such instance Borrower’s escrow obligations under this
Section 9.11 shall cease (and any Lease Enhancement Funds released to Borrower)
until such time as said Letter of Credit expires or otherwise fails to meet the
definitional requirements for a Letter of Credit as set forth in Article 1
hereof in which event Borrower immediately upon demand of Lender shall deposit
the Lease Enhancement Funds in the amount of $420,000.00 with Lender or provide
a Letter of Credit satisfying the definitions of such term.

 


ARTICLE 10
CASH MANAGEMENT


 

Section 10.1.                 CASH MANAGEMENT AGREEMENT

 

On or prior to the Closing Date, Borrower, Lender and Agent shall enter into the
Cash Management Agreement for the operation of the Cash Management Account and
the subaccounts for the Reserve Funds, which Cash Management Agreement shall,
among other things, provide that (a) the Managers shall deposit all Rents from
each Property to the Affiliated Lessee is entitled to under the applicable
Management Agreement, directly into the Cash Management Account, (b) the
Non-Affiliated Lessee shall deposit Rents payable to the Borrower under the
applicable Operating Lease directly into the Cash Management Account and (c) in
the event that an Excess Cash Flow Sweep Period occurs and is continuing and
only as to Properties where the Operating Lessee or Manager is not paying
Operating Expenses pursuant to the applicable Operating Lease or Management
Agreement, Operating Expenses shall be disbursed by Lender pursuant to the
Annual Budget approved by Lender, and (d) all amounts in the Cash Management
Account shall be applied by Lender in accordance with the Cash Management
Agreement.

 


ARTICLE 11
EVENTS OF DEFAULT; REMEDIES


 

Section 11.1.                 EVENT OF DEFAULT

 

The occurrence of any one or more of the following events shall constitute an
“Event of Default”:

 


(A)                                  IF ANY PORTION OF THE DEBT IS NOT PAID ON
OR PRIOR TO THE DATE THE SAME IS DUE OR IF THE ENTIRE DEBT IS NOT PAID ON OR
BEFORE THE MATURITY DATE; PROVIDED, HOWEVER, BORROWER SHALL NOT BE IN DEFAULT SO
LONG AS THERE IS SUFFICIENT MONEY IN THE CASH MANAGEMENT ACCOUNT FOR PAYMENT OF
ALL AMOUNTS THEN DUE AND PAYABLE (INCLUDING ANY DEPOSITS INTO RESERVE ACCOUNTS)
AND LENDER’S ACCESS TO SUCH MONEY HAS NOT BEEN CONSTRAINED OR CONSTRICTED IN ANY
MANNER;


 


(B)                                 EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN
THE LOAN DOCUMENTS, IF ANY OF THE TAXES OR OTHER CHARGES (INCLUDING GROUND
RENTS) ARE NOT PAID WHEN THE SAME ARE DUE AND PAYABLE, UNLESS THERE IS
SUFFICIENT MONEY IN THE TAX AND INSURANCE RESERVE ACCOUNT OR GROUND RENT RESERVE
ACCOUNT, AS APPLICABLE FOR PAYMENT OF AMOUNTS THEN DUE AND PAYABLE AND LENDER’S
ACCESS TO SUCH MONEY HAS NOT BEEN CONSTRAINED OR RESTRICTED IN ANY MANNER;


 


(C)                                  IF THE POLICIES ARE NOT KEPT IN FULL FORCE
AND EFFECT, OR IF CERTIFIED COPIES OF THE POLICIES ARE NOT DELIVERED TO LENDER
AS PROVIDED IN SECTION 8.1;

 

105

--------------------------------------------------------------------------------


 


(D)                                 IF BORROWER BREACHES ANY COVENANT WITH
RESPECT TO ITSELF OR ANY SPE COMPONENT ENTITY (IF ANY) CONTAINED IN (I)
ARTICLE 6 AND BORROWER SHALL WITHIN FIFTEEN (15) DAYS OF THE EARLIER OF
BORROWER’S KNOWLEDGE OR NOTICE OF SUCH BREACH, FAIL TO CURE THE SAME AND DELIVER
AN UPDATED NON-CONSOLIDATION OPINION ACKNOWLEDGING SUCH BREACH IN FORM AND
SUBSTANCE ACCEPTABLE TO LENDER OR (II) ANY COVENANT CONTAINED IN ARTICLE 7
HEREOF;


 


(E)                                  IF ANY REPRESENTATION OR WARRANTY OF, OR
WITH RESPECT TO, BORROWER, AFFILIATED LESSEE, BORROWER PRINCIPAL, ANY SPE
COMPONENT ENTITY, OR ANY MEMBER, GENERAL PARTNER, PRINCIPAL OR BENEFICIAL OWNER
OF ANY OF THE FOREGOING, MADE HEREIN, IN ANY OTHER LOAN DOCUMENT, OR IN ANY
CERTIFICATE, REPORT, FINANCIAL STATEMENT OR OTHER INSTRUMENT OR DOCUMENT
FURNISHED TO LENDER AT THE TIME OF THE CLOSING OF THE LOAN OR DURING THE TERM OF
THE LOAN SHALL HAVE BEEN FALSE OR MISLEADING IN ANY MATERIAL RESPECT WHEN MADE;


 


(F)                                    IF (I) BORROWER, OR ANY MANAGING MEMBER
(WHICH SHALL NOT INCLUDE MEZZANINE BORROWER AS LONG AS THE MEZZANINE LOAN IS
OUTSTANDING) OR GENERAL PARTNER OF BORROWER, OPERATING LESSEE, BORROWER
PRINCIPAL OR ANY SPE COMPONENT ENTITY (IF ANY) SHALL COMMENCE ANY CASE,
PROCEEDING OR OTHER ACTION (A) UNDER ANY CREDITORS RIGHTS LAWS, SEEKING TO HAVE
AN ORDER FOR RELIEF ENTERED WITH RESPECT TO IT, OR SEEKING TO ADJUDICATE IT A
BANKRUPT OR INSOLVENT, OR SEEKING REORGANIZATION, OR (B) SEEKING APPOINTMENT OF
A RECEIVER, TRUSTEE, CUSTODIAN, CONSERVATOR OR OTHER SIMILAR OFFICIAL FOR IT OR
FOR ALL OR ANY SUBSTANTIAL PART OF ITS ASSETS, OR BORROWER, OPERATING LESSEE,
ANY MANAGING MEMBER (WHICH SHALL NOT INCLUDE MEZZANINE BORROWER AS LONG AS THE
MEZZANINE LOAN IS OUTSTANDING) OR GENERAL PARTNER OF BORROWER, OPERATING LESSEE,
BORROWER PRINCIPAL, OR ANY SPE COMPONENT ENTITY (IF ANY) SHALL MAKE A GENERAL
ASSIGNMENT FOR THE BENEFIT OF ITS CREDITORS; OR (II) THERE SHALL BE COMMENCED
AGAINST BORROWER, OPERATING LESSEE, ANY MANAGING MEMBER (WHICH SHALL NOT INCLUDE
MEZZANINE BORROWER AS LONG AS THE MEZZANINE LOAN IS OUTSTANDING) OR GENERAL
PARTNER OF BORROWER, OPERATING LESSEE, BORROWER PRINCIPAL, OR ANY SPE COMPONENT
ENTITY (IF ANY) ANY CASE, PROCEEDING OR OTHER ACTION OF A NATURE REFERRED TO IN
CLAUSE (I) ABOVE WHICH (A) RESULTS IN THE ENTRY OF AN ORDER FOR RELIEF OR ANY
SUCH ADJUDICATION OR APPOINTMENT OR (B) REMAINS UNDISMISSED, UNDISCHARGED OR
UNBONDED FOR A PERIOD OF NINETY (90) DAYS; OR (III) THERE SHALL BE COMMENCED
AGAINST BORROWER, OPERATING LESSEE, ANY MANAGING MEMBER (WHICH SHALL NOT INCLUDE
MEZZANINE BORROWER AS LONG AS THE MEZZANINE LOAN IS OUTSTANDING) OR GENERAL
PARTNER OF BORROWER, OPERATING LESSEE, BORROWER PRINCIPAL, OR ANY SPE COMPONENT
ENTITY (IF ANY) ANY CASE, PROCEEDING OR OTHER ACTION SEEKING ISSUANCE OF A
WARRANT OF ATTACHMENT, EXECUTION, DISTRAINT OR SIMILAR PROCESS AGAINST ALL OR
ANY SUBSTANTIAL PART OF ITS ASSETS WHICH RESULTS IN THE ENTRY OF ANY ORDER FOR
ANY SUCH RELIEF WHICH SHALL NOT HAVE BEEN VACATED, DISCHARGED, OR STAYED OR
BONDED PENDING APPEAL WITHIN NINETY (90) DAYS FROM THE ENTRY THEREOF; OR (IV)
BORROWER, OPERATING LESSEE, ANY MANAGING MEMBER (WHICH SHALL NOT INCLUDE THE
MEZZANINE BORROWER AS LONG AS THE MEZZANINE LOAN IS OUTSTANDING) OR GENERAL
PARTNER OF BORROWER, OPERATING LESSEE, BORROWER PRINCIPAL, OR ANY SPE COMPONENT
ENTITY (IF ANY) SHALL TAKE ANY ACTION IN FURTHERANCE OF, OR INDICATING ITS
CONSENT TO, APPROVAL OF, OR ACQUIESCENCE IN, ANY OF THE ACTS SET FORTH IN CLAUSE
(I), (II), OR (III) ABOVE; OR (V) BORROWER, OPERATING LESSEE, ANY MANAGING
MEMBER (WHICH SHALL NOT INCLUDE MEZZANINE BORROWER AS LONG AS THE MEZZANINE LOAN
IS OUTSTANDING) OR GENERAL PARTNER OF BORROWER, OPERATING LESSEE, BORROWER
PRINCIPAL, OR ANY SPE COMPONENT ENTITY (IF ANY) SHALL GENERALLY NOT, OR SHALL BE
UNABLE TO, OR SHALL ADMIT IN WRITING ITS INABILITY TO, PAY ITS DEBTS AS THEY
BECOME DUE;

 

106

--------------------------------------------------------------------------------


 


(G)                                 IF BORROWER SHALL BE IN DEFAULT BEYOND
APPLICABLE NOTICE AND GRACE PERIODS UNDER ANY OTHER MORTGAGE, DEED OF TRUST,
DEED TO SECURE DEBT OR OTHER SECURITY AGREEMENT COVERING ANY PART OF ANY
PROPERTY, WHETHER IT BE SUPERIOR OR JUNIOR IN LIEN TO ANY OR ALL OF THE
MORTGAGES;


 


(H)                                 IF ANY PROPERTY BECOMES SUBJECT TO ANY
MECHANIC’S, MATERIALMAN’S OR OTHER LIEN OTHER THAN A LIEN FOR ANY TAXES OR OTHER
CHARGES NOT THEN DUE AND PAYABLE AND THE LIEN SHALL REMAIN UNDISCHARGED OF
RECORD (BY PAYMENT, BONDING OR OTHERWISE) FOR A PERIOD OF SIXTY (60) DAYS;


 


(I)                                     IF ANY FEDERAL TAX LIEN IS FILED AGAINST
BORROWER, ANY MANAGING MEMBER (WHICH SHALL NOT INCLUDE MEZZANINE BORROWER AS
LONG AS THE MEZZANINE LOAN IS OUTSTANDING) OR GENERAL PARTNER OF BORROWER,
AFFILIATED LESSEE, BORROWER PRINCIPAL, OR ANY SPE COMPONENT ENTITY (IF ANY) OR
ANY PROPERTY AND SAME IS NOT DISCHARGED OF RECORD WITHIN THIRTY (30) DAYS AFTER
SAME IS FILED;


 


(J)                                     IF A JUDGMENT IS FILED AGAINST THE
BORROWER IN EXCESS OF $100,000 WHICH IS NOT VACATED OR DISCHARGED WITHIN 30
DAYS;


 


(K)                                  IF ANY DEFAULT OCCURS UNDER ANY GUARANTY OR
INDEMNITY EXECUTED IN CONNECTION HEREWITH AND SUCH DEFAULT CONTINUES AFTER THE
EXPIRATION OF APPLICABLE GRACE PERIODS, IF ANY;


 


(L)                                     IF BORROWER SHALL PERMIT ANY EVENT
WITHIN ITS CONTROL TO OCCUR THAT WOULD CAUSE ANY REA TO TERMINATE WITHOUT NOTICE
OR ACTION BY ANY PARTY THERETO OR WOULD ENTITLE ANY PARTY TO TERMINATE ANY REA
AND THE TERM THEREOF BY GIVING NOTICE TO BORROWER; OR ANY REA SHALL BE
SURRENDERED, TERMINATED OR CANCELED FOR ANY REASON OR UNDER ANY CIRCUMSTANCE
WHATSOEVER EXCEPT AS PROVIDED FOR IN SUCH REA; OR ANY TERM OF ANY REA SHALL BE
MODIFIED OR SUPPLEMENTED WITHOUT LENDER’S PRIOR WRITTEN CONSENT; OR BORROWER
SHALL FAIL, WITHIN TEN (10) BUSINESS DAYS AFTER DEMAND BY LENDER, TO EXERCISE
ITS OPTION TO RENEW OR EXTEND THE TERM OF ANY REA OR SHALL FAIL OR NEGLECT TO
PURSUE DILIGENTLY ALL ACTIONS NECESSARY TO EXERCISE SUCH RENEWAL RIGHTS PURSUANT
TO SUCH REA EXCEPT AS PROVIDED FOR IN SUCH REA  AND THE SAME SHALL HAVE (OR
SHALL BE REASONABLY EXPECTED TO HAVE) A MATERIAL AND ADVERSE AFFECT ON THE
VALUE, USE, OPERATION OR ENJOYMENT OF THE APPLICABLE PROPERTY AS A HOTEL OF A
SIMILAR TYPE AS THE HOTEL SITUATED ON SUCH PROPERTY AS OF THE CLOSING DATE OR ON
THE ABILITY OF BORROWER TO PERFORM ITS OBLIGATIONS (INCLUDING ITS PAYMENT
OBLIGATIONS UNDER THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS);


 


(M)                               IF BORROWER BREACHES ANY OF ITS COVENANTS
CONTAINED IN SECTION 5.24;


 


(N)                                 IF A DEFAULT HAS OCCURRED AND IS CONTINUING
BEYOND ANY APPLICABLE CURE PERIOD UNDER ANY FRANCHISE AGREEMENT OR MANAGEMENT
AGREEMENT, WHICH ENTITLES SUCH FRANCHISOR OR MANAGER, AS THE CASE MAY BE, TO
TERMINATE OR CANCEL SUCH FRANCHISE AGREEMENT OR MANAGEMENT AGREEMENT;


 


(O)                                 IF BORROWER, WITHOUT LENDER’S CONSENT,
MODIFIES, AMENDS, TERMINATES OR CANCELS (OR PERMITS OR DIRECTS OPERATING LESSEE
TO MODIFY, AMEND, TERMINATE OR CANCEL) ANY FRANCHISE AGREEMENT OR OPERATES ANY
PROPERTY UNDER THE NAME OF ANY HOTEL CHAIN OR SYSTEM OTHER THAN THE NAME SUCH
PROPERTY IS OPERATED UNDER AS OF THE DATE HEREOF;

 

107

--------------------------------------------------------------------------------


 


(P)                                 IF BORROWER, WITHOUT LENDER’S CONSENT,
MODIFIES, AMENDS, TERMINATES OR CANCELS (OR PERMITS OR DIRECTS ANY AFFILIATED
LESSEE TO MODIFY, AMEND, TERMINATE OR CANCEL) ANY MANAGEMENT AGREEMENT;


 


(Q)                                 IF ANY AFFILIATED LESSEE IS IN DEFAULT
BEYOND ANY APPLICABLE NOTICE OR CURE PERIOD UNDER THE APPLICABLE OPERATING
LEASE;


 


(R)                                    IF AN “EVENT OF DEFAULT” SHALL OCCUR
UNDER ANY SUBORDINATION, ATTORNMENT AND SECURITY AGREEMENT;


 


(S)                                  IF THERE SHALL OCCUR ANY DEFAULT BY
BORROWER, AS TENANT UNDER EITHER GROUND LEASE, IN THE OBSERVANCE OR PERFORMANCE
OF ANY TERM, COVENANT OR CONDITION OF THE APPLICABLE GROUND LEASE ON THE PART OF
BORROWER TO BE OBSERVED OR PERFORMED AND SAID DEFAULT IS NOT CURED FOLLOWING THE
EXPIRATION OF ANY APPLICABLE GRACE AND NOTICE PERIODS THEREIN PROVIDED, OR IF
THE LEASEHOLD ESTATE CREATED BY THE APPLICABLE GROUND LEASE SHALL BE SURRENDERED
OR IF THE APPLICABLE GROUND LEASE SHALL CEASE TO BE IN FULL FORCE AND EFFECT OR
THE APPLICABLE GROUND LEASE SHALL BE TERMINATED OR CANCELED FOR ANY REASON OR
UNDER ANY CIRCUMSTANCES WHATSOEVER, OR IF ANY OF THE TERMS, COVENANTS OR
CONDITIONS OF THE APPLICABLE GROUND LEASE SHALL IN ANY MANNER BE MODIFIED,
CHANGED, SUPPLEMENTED, ALTERED, OR AMENDED WITHOUT THE CONSENT OF LENDER;


 


(T)                                    IF BORROWER PRINCIPAL BREACHES ITS
COVENANT SET FORTH IN SECTION 5.26 UNLESS WITHIN FIVE (5) DAYS OF WRITTEN NOTICE
FROM LENDER, CNL HOSPITALITY PROPERTIES, INC. EXECUTES THIS AGREEMENT ASSUMING
ALL OBLIGATIONS OF BORROWER PRINCIPAL HEREUNDER; OR


 


(U)                                 IF BORROWER SHALL CONTINUE TO BE IN DEFAULT
UNDER ANY OTHER TERM, COVENANT OR CONDITION OF THIS AGREEMENT OR ANY OF THE LOAN
DOCUMENTS FOR MORE THAN TEN (10) DAYS AFTER NOTICE FROM LENDER IN THE CASE OF
ANY DEFAULT WHICH CAN BE CURED BY THE PAYMENT OF A SUM OF MONEY OR FOR THIRTY
(30) DAYS AFTER NOTICE FROM LENDER IN THE CASE OF ANY OTHER DEFAULT, PROVIDED
THAT IF SUCH DEFAULT CANNOT REASONABLY BE CURED WITHIN SUCH THIRTY (30) DAY
PERIOD AND BORROWER SHALL HAVE COMMENCED TO CURE SUCH DEFAULT WITHIN SUCH THIRTY
(30) DAY PERIOD AND THEREAFTER DILIGENTLY AND EXPEDITIOUSLY PROCEEDS TO CURE THE
SAME, SUCH THIRTY (30) DAY PERIOD SHALL BE EXTENDED FOR SO LONG AS IT SHALL
REQUIRE BORROWER IN THE EXERCISE OF DUE DILIGENCE TO CURE SUCH DEFAULT, IT BEING
AGREED THAT NO SUCH EXTENSION SHALL BE FOR A PERIOD IN EXCESS OF SIXTY (60)
DAYS.


 

Section 11.2.                 REMEDIES

 


(A)                                  UPON THE OCCURRENCE OF AN EVENT OF DEFAULT
(OTHER THAN AN EVENT OF DEFAULT DESCRIBED IN SECTION 11.1(F) ABOVE) AND AT ANY
TIME THEREAFTER DURING THE CONTINUANCE OF SUCH EVENT OF DEFAULT LENDER MAY, IN
ADDITION TO ANY OTHER RIGHTS OR REMEDIES AVAILABLE TO IT PURSUANT TO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS OR AT LAW OR IN EQUITY, TAKE SUCH ACTION,
WITHOUT NOTICE OR DEMAND, THAT LENDER DEEMS ADVISABLE TO PROTECT AND ENFORCE ITS
RIGHTS AGAINST BORROWER AND IN THE PROPERTIES OR ANY OF THEM, INCLUDING, WITHOUT
LIMITATION, DECLARING THE DEBT TO BE IMMEDIATELY DUE AND PAYABLE, AND LENDER MAY
ENFORCE OR AVAIL ITSELF OF ANY OR ALL RIGHTS OR REMEDIES PROVIDED IN THE LOAN
DOCUMENTS AGAINST BORROWER AND ANY PROPERTY, INCLUDING, WITHOUT LIMITATION, ALL
RIGHTS OR REMEDIES AVAILABLE AT LAW OR IN EQUITY; AND UPON ANY EVENT OF DEFAULT
DESCRIBED IN SECTION 11.1(F) ABOVE, THE DEBT AND ALL OTHER OBLIGATIONS OF
BORROWER HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS SHALL IMMEDIATELY AND
AUTOMATICALLY BECOME DUE

 

108

--------------------------------------------------------------------------------


 


AND PAYABLE, WITHOUT NOTICE OR DEMAND, AND BORROWER HEREBY EXPRESSLY WAIVES ANY
SUCH NOTICE OR DEMAND, ANYTHING CONTAINED HEREIN OR IN ANY OTHER LOAN DOCUMENT
TO THE CONTRARY NOTWITHSTANDING.


 


(B)                                 UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, ALL OR ANY ONE OR MORE OF THE RIGHTS,
POWERS, PRIVILEGES AND OTHER REMEDIES AVAILABLE TO LENDER AGAINST BORROWER UNDER
THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS EXECUTED AND DELIVERED BY, OR
APPLICABLE TO, BORROWER OR AT LAW OR IN EQUITY MAY BE EXERCISED BY LENDER AT ANY
TIME AND FROM TIME TO TIME, WHETHER OR NOT ALL OR ANY OF THE DEBT SHALL BE
DECLARED DUE AND PAYABLE, AND WHETHER OR NOT LENDER SHALL HAVE COMMENCED ANY
FORECLOSURE PROCEEDING OR OTHER ACTION FOR THE ENFORCEMENT OF ITS RIGHTS AND
REMEDIES UNDER ANY OF THE LOAN DOCUMENTS WITH RESPECT TO ANY PROPERTY.  ANY SUCH
ACTIONS TAKEN BY LENDER SHALL BE CUMULATIVE AND CONCURRENT AND MAY BE PURSUED
INDEPENDENTLY, SINGULARLY, SUCCESSIVELY, TOGETHER OR OTHERWISE, AT SUCH TIME AND
IN SUCH ORDER AS LENDER MAY DETERMINE IN ITS SOLE DISCRETION, TO THE FULLEST
EXTENT PERMITTED BY LAW, WITHOUT IMPAIRING OR OTHERWISE AFFECTING THE OTHER
RIGHTS AND REMEDIES OF LENDER PERMITTED BY LAW, EQUITY OR CONTRACT OR AS SET
FORTH HEREIN OR IN THE OTHER LOAN DOCUMENTS.


 


ARTICLE 12
ENVIRONMENTAL PROVISIONS


 

Section 12.1.                 ENVIRONMENTAL REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants, based upon an Environmental Report of each
Property and information that Borrower knows or should reasonably have known,
and subject to all matters disclosed in the Environmental Reports delivered
pursuant to the provisions of (or referenced in) Section 3.2(e) hereof that: 
(a) there are no Hazardous Materials or underground storage tanks in, on, or
under any Property, except those that are both (i) in compliance with
Environmental Laws and with permits issued pursuant thereto (if such permits are
required), if any, and (ii) either (A) in the case of Hazardous Materials, in
amounts not in excess of that necessary to operate such Property for the
purposes set forth herein or (B) fully disclosed to and approved by Lender in
writing pursuant to an Environmental Report; (b) there are no past, present or
threatened Releases of Hazardous Materials in violation of any Environmental Law
or which would require remediation by a Governmental Authority in, on, under or
from any Property except as described in the Environmental Report; (c) there is
no threat of any Release of Hazardous Materials migrating to any Property except
as described in the Environmental Report; (d) there is no past or present
non-compliance with Environmental Laws, or with permits issued pursuant thereto,
in connection with any Property except as described in the Environmental Report;
(e) Borrower does not know of, and has not received, any written or oral notice
or other communication from any Person relating to Hazardous Materials in, on,
under or from any Property; and (f) Borrower has truthfully and fully provided
to Lender, in writing, any and all information relating to environmental
conditions in, on, under or from such Property known to Borrower or contained in
Borrower’s files and records, including but not limited to any reports relating
to Hazardous Materials in, on, under or migrating to or from such Property
and/or to the environmental condition of such Property.

 

109

--------------------------------------------------------------------------------


 

Section 12.2.                 ENVIRONMENTAL COVENANTS

 

Borrower covenants and agrees that so long as Borrower owns, manages, is in
possession of, or otherwise controls the operation of the Properties:  (a) all
uses and operations on or of each Property, whether by Borrower or any other
Person, shall be in compliance in all material respects with all Environmental
Laws and permits issued pursuant thereto; (b) there shall be no Releases of
Hazardous Materials in, on, under or from any Property; (c) there shall be no
Hazardous Materials in, on, or under any Property, except those that are both
(i) in compliance with all Environmental Laws and with permits issued pursuant
thereto, if and to the extent required, and (ii) (A) in amounts not in excess of
that necessary to operate any Property for the purposes set forth herein or (B)
fully disclosed to and approved by Lender in writing; (d) Borrower shall keep
each Property free and clear of all Environmental Liens; (e) Borrower shall, at
its sole cost and expense, fully and expeditiously cooperate in all activities
pursuant to Section 12.4 below, including but not limited to providing all
relevant information and making knowledgeable persons available for interviews;
(f) Borrower shall, at its sole cost and expense, perform any environmental site
assessment or other investigation of environmental conditions in connection with
each Property, pursuant to any reasonable written request of Lender, upon
Lender’s reasonable belief that such Property is not in full compliance with all
Environmental Laws, and share with Lender the reports and other results thereof,
and Lender and other Indemnified Parties shall be entitled to rely on such
reports and other results thereof; (g) Borrower shall, at its sole cost and
expense, comply with all reasonable written requests of Lender to (i) reasonably
effectuate remediation of any Hazardous Materials in, on, under or from such
Property; and (ii) comply with any Environmental Law; (h) Borrower shall not
allow any tenant or other user of any Property to violate any Environmental Law;
and (i) Borrower shall immediately notify Lender in writing after it has become
aware of (A) any presence or Release or threatened Release of Hazardous
Materials in, on, under, from or migrating towards any Property; (B) any
non-compliance with any Environmental Laws related in any way to any Property;
(C) any actual or potential Environmental Lien against any Property; (D) any
required or proposed remediation of environmental conditions relating to any
Property; and (E) any written or oral notice or other communication of which
Borrower becomes aware from any source whatsoever (including but not limited to
a Governmental Authority) relating in any way to Hazardous Materials.  Any
failure of Borrower to perform its obligations pursuant to this Section 12.2
shall constitute bad faith waste with respect to the Properties.

 

Section 12.3.                 LENDER’S RIGHTS

 

Lender and any other Person designated by Lender, including but not limited to
any representative of a Governmental Authority, and any environmental
consultant, and any receiver appointed by any court of competent jurisdiction,
shall have the right, but not the obligation, to enter upon any Property at all
reasonable times to assess any and all aspects of the environmental condition of
each Property and its use, including but not limited to conducting any
environmental assessment or audit (the scope of which shall be determined in
Lender’s reasonable discretion) and taking samples of soil, groundwater or other
water, air, or building materials, and conducting other invasive testing. 
Borrower shall cooperate with and provide access to Lender and any such person
or entity designated by Lender.

 

110

--------------------------------------------------------------------------------


 

Section 12.4.                 OPERATIONS AND MAINTENANCE PROGRAMS

 

If recommended by the Environmental Report or any other environmental assessment
or audit of any Property,  Borrower shall establish and comply with an
operations and maintenance program with respect to any such Property, in form
and substance reasonably acceptable to Lender, prepared by an environmental
consultant reasonably acceptable to Lender, which program shall address any
asbestos-containing material or lead based paint that may now or in the future
be detected at or on any such Property.  Without limiting the generality of the
preceding sentence, Lender may require (a) periodic notices or reports to Lender
in form, substance and at such intervals as Lender may specify, (b) an amendment
to such operations and maintenance program to address changing circumstances,
laws or other matters, (c) at Borrower’s sole expense, supplemental examination
of any such Property by consultants specified by Lender, (d) access to each
Property by Lender, its agents or servicer, to review and assess the
environmental condition of each Property and Borrower’s compliance with any
operations and maintenance program, and (e) variation of the operations and
maintenance program in response to the reports provided by any such consultants.

 

Section 12.5.                 ENVIRONMENTAL DEFINITIONS

 

“Environmental Law” means any present and future federal, state and local laws,
statutes, ordinances, rules, regulations, standards, policies and other
government directives or requirements, as well as common law, including but not
limited to the Comprehensive Environmental Response, Compensation and Liability
Act and the Resource Conservation and Recovery Act, that apply to Borrower or
any Property and relate to Hazardous Materials or protection of human health or
the environment.  “Environmental Liens” means all Liens and other encumbrances
imposed pursuant to any Environmental Law, whether due to any act or omission of
Borrower or any other Person.  “Environmental Report” means the written reports
resulting from the environmental site assessments of any Property delivered to
Lender in connection with the Loan.  “Hazardous Materials” shall mean petroleum
and petroleum products and compounds containing them, including gasoline, diesel
fuel and oil; explosives, flammable materials; radioactive materials;
polychlorinated biphenyls and compounds containing them; lead and lead-based
paint; asbestos or asbestos-containing materials in any form that is or could
become friable; underground or above-ground storage tanks, whether empty or
containing any substance; any substance the presence of which on any Property is
prohibited by any federal, state or local authority; any substance that requires
special handling; and any other material or substance now or in the future
defined as a “hazardous substance,” “hazardous material”, “hazardous waste”,
“toxic substance”, “toxic pollutant”, “contaminant”, or “pollutant” within the
meaning of any Environmental Law.  “Release” of any Hazardous Materials includes
but is not limited to any release, deposit, discharge, emission, leaking,
spilling, seeping, migrating, injecting, pumping, pouring, emptying, escaping,
dumping, disposing or other movement of Hazardous Materials.

 

Section 12.6.                 INDEMNIFICATION

 


(A)                                  BORROWER AND BORROWER PRINCIPAL COVENANT
AND AGREE AT THEIR SOLE COST AND EXPENSE, TO PROTECT, DEFEND, INDEMNIFY, RELEASE
AND HOLD INDEMNIFIED PARTIES HARMLESS FROM AND AGAINST ANY AND ALL LOSSES
IMPOSED UPON OR INCURRED BY OR ASSERTED AGAINST ANY INDEMNIFIED

 

111

--------------------------------------------------------------------------------


 


PARTIES AND DIRECTLY OR INDIRECTLY ARISING OUT OF OR IN ANY WAY RELATING TO ANY
ONE OR MORE OF THE FOLLOWING:  (I) ANY PRESENCE OF ANY HAZARDOUS MATERIALS IN,
ON, ABOVE, OR UNDER ANY PROPERTY; (II) ANY PAST, PRESENT OR THREATENED RELEASE
OF HAZARDOUS MATERIALS IN, ON, ABOVE, UNDER OR FROM ANY PROPERTY; (III) ANY
ACTIVITY BY BORROWER, ANY PERSON AFFILIATED WITH BORROWER, AND ANY TENANT OR
OTHER USER OF ANY PROPERTY IN CONNECTION WITH ANY ACTUAL, PROPOSED OR THREATENED
USE, TREATMENT, STORAGE, HOLDING, EXISTENCE, DISPOSITION OR OTHER RELEASE,
GENERATION, PRODUCTION, MANUFACTURING, PROCESSING, REFINING, CONTROL,
MANAGEMENT, ABATEMENT, REMOVAL, HANDLING, TRANSFER OR TRANSPORTATION TO OR FROM
ANY PROPERTY OF ANY HAZARDOUS MATERIALS AT ANY TIME LOCATED IN, UNDER, ON OR
ABOVE ANY PROPERTY OR ANY ACTUAL OR PROPOSED REMEDIATION OF ANY HAZARDOUS
MATERIALS AT ANY TIME LOCATED IN, UNDER, ON OR ABOVE ANY PROPERTY, WHETHER OR
NOT SUCH REMEDIATION IS VOLUNTARY OR PURSUANT TO COURT OR ADMINISTRATIVE ORDER,
INCLUDING BUT NOT LIMITED TO ANY REMOVAL, REMEDIAL OR CORRECTIVE ACTION; (IV)
ANY PAST, PRESENT OR THREATENED NON-COMPLIANCE OR VIOLATIONS OF ANY
ENVIRONMENTAL LAWS (OR PERMITS ISSUED PURSUANT TO ANY ENVIRONMENTAL LAW) IN
CONNECTION WITH ANY PROPERTY OR OPERATIONS THEREON, INCLUDING BUT NOT LIMITED TO
ANY FAILURE BY BORROWER, ANY PERSON OR ENTITY AFFILIATED WITH BORROWER, AND ANY
TENANT OR OTHER USER OF ANY PROPERTY TO COMPLY WITH ANY ORDER OF ANY
GOVERNMENTAL AUTHORITY IN CONNECTION WITH ANY ENVIRONMENTAL LAWS; (V) THE
IMPOSITION, RECORDING OR FILING OR THE THREATENED IMPOSITION, RECORDING OR
FILING OF ANY ENVIRONMENTAL LIEN ENCUMBERING ANY PROPERTY; (VI) ANY ACTS OF
BORROWER, ANY PERSON OR ENTITY AFFILIATED WITH BORROWER, AND ANY TENANT OR OTHER
USER OF ANY PROPERTY IN (A) ARRANGING FOR DISPOSAL OR TREATMENT, OR ARRANGING
WITH A TRANSPORTER FOR TRANSPORT FOR DISPOSAL OR TREATMENT, OF HAZARDOUS
MATERIALS AT ANY FACILITY OR INCINERATION VESSEL CONTAINING SUCH OR SIMILAR
HAZARDOUS MATERIALS OR (B) ACCEPTING ANY HAZARDOUS MATERIALS FOR TRANSPORT TO
DISPOSAL OR TREATMENT FACILITIES, INCINERATION VESSELS OR SITES FROM WHICH THERE
IS A RELEASE, OR A THREATENED RELEASE OF ANY HAZARDOUS SUBSTANCE WHICH CAUSES
THE INCURRENCE OF COSTS FOR REMEDIATION; AND (VII) ANY MISREPRESENTATION OR
INACCURACY IN ANY REPRESENTATION OR WARRANTY OR MATERIAL BREACH OR FAILURE TO
PERFORM ANY COVENANTS OR OTHER OBLIGATIONS PURSUANT TO THIS AGREEMENT RELATING
TO ENVIRONMENTAL MATTERS.


 


(B)                                 UPON WRITTEN REQUEST BY ANY INDEMNIFIED
PARTY, BORROWER AND BORROWER PRINCIPAL SHALL DEFEND SAME (IF REQUESTED BY ANY
INDEMNIFIED PARTY, IN THE NAME OF THE INDEMNIFIED PARTY) BY ATTORNEYS AND OTHER
PROFESSIONALS REASONABLY APPROVED BY THE INDEMNIFIED PARTIES.  NOTWITHSTANDING
THE FOREGOING, ANY INDEMNIFIED PARTIES MAY, IN THEIR SOLE DISCRETION, ENGAGE
THEIR OWN ATTORNEYS AND OTHER PROFESSIONALS TO DEFEND OR ASSIST THEM, AND, AT
THE OPTION OF INDEMNIFIED PARTIES, THEIR ATTORNEYS SHALL CONTROL THE RESOLUTION
OF ANY CLAIM OR PROCEEDING.  UPON DEMAND, BORROWER AND BORROWER PRINCIPAL SHALL
PAY OR, IN THE SOLE DISCRETION OF THE INDEMNIFIED PARTIES, REIMBURSE, THE
INDEMNIFIED PARTIES FOR THE PAYMENT OF REASONABLE FEES AND DISBURSEMENTS OF
ATTORNEYS, ENGINEERS, ENVIRONMENTAL CONSULTANTS, LABORATORIES AND OTHER
PROFESSIONALS IN CONNECTION THEREWITH.


 


(C)                                  NOTWITHSTANDING THE FOREGOING, BORROWER
SHALL HAVE NO LIABILITY FOR ANY LOSSES IMPOSED UPON OR INCURRED BY OR ASSERTED
AGAINST ANY INDEMNIFIED PARTIES AND DESCRIBED IN SUBSECTION (A) ABOVE TO THE
EXTENT THAT BORROWER CAN CONCLUSIVELY PROVE BOTH THAT SUCH LOSSES WERE CAUSED
SOLELY BY ACTIONS, CONDITIONS OR EVENTS THAT OCCURRED AFTER THE DATE THAT LENDER
(OR ANY PURCHASER AT A FORECLOSURE SALE) ACTUALLY ACQUIRED TITLE TO ANY PROPERTY
AND THAT SUCH LOSSES WERE NOT CAUSED BY THE DIRECT OR INDIRECT ACTIONS OF
BORROWER, BORROWER PRINCIPAL, OR ANY PARTNER, MEMBER, PRINCIPAL, OFFICER,
DIRECTOR, TRUSTEE OR MANAGER OF BORROWER OR BORROWER PRINCIPAL OR ANY EMPLOYEE,
AGENT, CONTRACTOR OR AFFILIATE OF BORROWER OR BORROWER PRINCIPAL.  THE
OBLIGATIONS

 

112

--------------------------------------------------------------------------------


 


AND LIABILITIES OF BORROWER AND BORROWER PRINCIPAL UNDER THIS SECTION 12.6 SHALL
FULLY SURVIVE INDEFINITELY NOTWITHSTANDING ANY TERMINATION, SATISFACTION,
ASSIGNMENT, ENTRY OF A JUDGMENT OF FORECLOSURE, EXERCISE OF ANY POWER OF SALE,
OR DELIVERY OF A DEED IN LIEU OF FORECLOSURE OF ANY OR ALL OF THE MORTGAGES.


 


ARTICLE 13
SECONDARY MARKET


 

Section 13.1.                 TRANSFER OF LOAN

 

Lender may, at any time, sell, transfer or assign the Loan Documents, or grant
participations therein (“Participations”) or syndicate the Loan (“Syndication”)
or issue mortgage pass-through certificates or other securities evidencing a
beneficial interest in a rated or unrated public offering or private placement
(“Securities”) (a Syndication or the issuance of Participations and/or
Securities, a “Securitization”).

 

Section 13.2.                 DELEGATION OF SERVICING

 

At the option of Lender, the Loan may be serviced by a servicer/trustee selected
by Lender and Lender may delegate all or any portion of its responsibilities
under this Agreement and the other Loan Documents to such servicer/trustee
pursuant to a servicing agreement between Lender and such servicer/trustee.

 

Section 13.3.                 DISSEMINATION OF INFORMATION

 

Lender may forward to each purchaser, transferee, assignee, or servicer of, and
each participant, or investor in, the Loan, or any Participations and/or
Securities or any of their respective successors (collectively, the “Investor”)
or any Rating Agency rating the Loan, or any Participations and/or Securities,
each prospective Investor, and any organization maintaining databases on the
underwriting and performance of commercial mortgage loans, all documents and
information which Lender now has or may hereafter acquire relating to the Debt
and to Borrower, any managing member or general partner thereof, Borrower
Principal, any SPE Component Entity (if any) and any Property, including
financial statements, whether furnished by Borrower or otherwise, as Lender
determines necessary or desirable.  Borrower irrevocably waives any and all
rights it may have under applicable Legal Requirements to prohibit such
disclosure, including but not limited to any right of privacy.

 

Section 13.4.                 COOPERATION

 

At the request of the holder of the Note and, to the extent not already required
to be provided by Borrower under this Agreement, Borrower and Borrower Principal
shall use reasonable efforts to provide information not in the possession of the
holder of the Note in order to satisfy the market standards to which the holder
of the Note customarily adheres or which may be reasonably required in the
marketplace or by the Rating Agencies in connection with such sales or
transfers, including, without limitation, to:

 


(A)                                  PROVIDE UPDATED FINANCIAL, BUDGET AND OTHER
INFORMATION (INCLUDING, BUT NOT LIMITED TO, RENT ROLLS MEETING THE REQUIREMENTS
SET FORTH IN SECTION 5.11(A)(I) HEREOF AND OPERATING

 

113

--------------------------------------------------------------------------------


 


STATEMENTS FOR EACH PROPERTY MEETING THE REQUIREMENTS SET FORTH IN
SECTION 5.11(A)(II) HEREOF) WITH RESPECT TO EACH PROPERTY, BORROWER, BORROWER
PRINCIPAL AND MANAGER AND PROVIDE MODIFICATIONS AND/OR UPDATES TO THE
APPRAISALS, MARKET STUDIES, ENVIRONMENTAL REVIEWS AND REPORTS AND ENGINEERING
REPORTS OF ANY PROPERTY OBTAINED IN CONNECTION WITH THE MAKING OF THE LOAN (ALL
OF THE FOREGOING BEING REFERRED TO AS THE “PROVIDED INFORMATION”), TOGETHER, IF
CUSTOMARY, WITH APPROPRIATE VERIFICATION AND/OR CONSENTS OF THE PROVIDED
INFORMATION THROUGH LETTERS OF AUDITORS OR OPINIONS OF COUNSEL OF INDEPENDENT
ATTORNEYS ACCEPTABLE TO LENDER AND THE RATING AGENCIES;;


 


(B)                                 MAKE REASONABLE CHANGES TO THE
ORGANIZATIONAL DOCUMENTS OF BORROWER, ANY SPE COMPONENT ENTITY AND THEIR
RESPECTIVE PRINCIPALS, INCLUDING, BUT NOT LIMITED TO, CHANGES TO THE OWNERSHIP
STRUCTURE OF BORROWER AS MAY BE NECESSARY TO CREATE A SECOND MEZZANINE BORROWER
ACCEPTABLE TO LENDER IN ITS REASONABLE DISCRETION;


 


(C)                                  AT BORROWER’S EXPENSE, CAUSE COUNSEL TO
RENDER OR UPDATE EXISTING OPINION LETTERS AS TO ENFORCEABILITY AND
NON-CONSOLIDATION, AND A 10B-5 COMFORT LETTER, WHICH MAY BE RELIED UPON BY THE
HOLDER OF THE NOTE, THE RATING AGENCIES AND THEIR RESPECTIVE COUNSEL, WHICH
SHALL BE DATED AS OF THE CLOSING DATE OF THE SECURITIZATION;


 


(D)                                 PERMIT SITE INSPECTIONS, APPRAISALS, MARKET
STUDIES AND OTHER DUE DILIGENCE INVESTIGATIONS OF ANY PROPERTY, AS MAY BE
REASONABLY REQUESTED BY THE HOLDER OF THE NOTE OR THE RATING AGENCIES OR AS MAY
BE NECESSARY OR APPROPRIATE IN CONNECTION WITH THE SECURITIZATION;


 


(E)                                  MAKE THE REPRESENTATIONS AND WARRANTIES
WITH RESPECT TO ANY OR ALL PROPERTIES, BORROWER,  BORROWER PRINCIPAL AND THE
LOAN DOCUMENTS AS ARE MADE IN THE LOAN DOCUMENTS AND SUCH OTHER REPRESENTATIONS
AND WARRANTIES AS MAY BE REASONABLY REQUESTED BY THE HOLDER OF THE NOTE OR THE
RATING AGENCIES;


 


(F)                                    EXECUTE SUCH AMENDMENTS TO THE LOAN
DOCUMENTS AS MAY BE REQUESTED BY THE HOLDER OF THE NOTE OR THE RATING AGENCIES
OR OTHERWISE TO EFFECT THE SECURITIZATION INCLUDING, WITHOUT LIMITATION,
BIFURCATION OF THE LOAN INTO TWO OR MORE COMPONENTS AND/OR SEPARATE NOTES AND/OR
CREATING A SENIOR/SUBORDINATE NOTE STRUCTURE; PROVIDED, HOWEVER, THAT BORROWER
SHALL NOT BE REQUIRED TO MODIFY OR AMEND ANY LOAN DOCUMENT IF SUCH MODIFICATION
OR AMENDMENT WOULD (I) CHANGE THE INTEREST RATE OR THE STATED MATURITY, EXCEPT
IN CONNECTION WITH A BIFURCATION OF THE LOAN WHICH MAY RESULT IN VARYING LIBOR
RATES FOR EACH COMPONENT THEREOF, BUT WHICH SHALL HAVE THE SAME WEIGHTED AVERAGE
COUPON OF THE LIBOR RATE THAT EXISTED IMMEDIATELY PRIOR TO SUCH MODIFICATION, OR
(II) IN THE REASONABLE JUDGMENT OF BORROWER, MODIFY OR AMEND ANY OTHER MATERIAL
ECONOMIC TERM OF THE LOAN, OR (III) IN THE REASONABLE JUDGMENT OF BORROWER,
MATERIALLY INCREASE BORROWER’S OBLIGATIONS AND LIABILITIES UNDER THE LOAN
DOCUMENTS;


 


(G)                                 DELIVER TO LENDER AND/OR ANY RATING AGENCY,
(I) ONE OR MORE CERTIFICATES EXECUTED BY AN OFFICER OF THE BORROWER CERTIFYING
AS TO THE ACCURACY, AS OF THE CLOSING DATE OF THE SECURITIZATION, OF ALL
REPRESENTATIONS MADE BY BORROWER IN THE LOAN DOCUMENTS AS OF THE CLOSING DATE IN
ALL RELEVANT JURISDICTIONS OR, IF SUCH REPRESENTATIONS ARE NO LONGER ACCURATE,
CERTIFYING AS TO WHAT MODIFICATIONS TO THE REPRESENTATIONS WOULD BE REQUIRED TO
MAKE SUCH REPRESENTATIONS ACCURATE AS OF THE CLOSING DATE OF THE SECURITIZATION,
AND (II) CERTIFICATES OF THE RELEVANT

 

114

--------------------------------------------------------------------------------


 


GOVERNMENTAL AUTHORITIES IN ALL RELEVANT JURISDICTIONS INDICATING THE GOOD
STANDING AND QUALIFICATION OF BORROWER AS OF THE DATE OF THE CLOSING DATE OF THE
SECURITIZATION;


 


(H)                                 HAVE REASONABLY APPROPRIATE PERSONNEL
PARTICIPATE IN A BANK MEETING AND/OR PRESENTATION FOR THE RATING AGENCIES OR
INVESTORS; AND


 


(I)                                     COOPERATE WITH AND ASSIST LENDER IN
OBTAINING RATINGS OF THE SECURITIES FROM TWO (2) OR MORE OF THE RATING AGENCIES.


 

Upon Lender’s modification the Selected Day pursuant to the terms of
Section 2.2(d) above, Borrower and Borrower Principal shall promptly deliver to
Lender such modifications to the Rate Cap and the Collateral Assignment of
Interest Rate Cap reasonably required by Lender as result of such designation.

 

All reasonable third party costs and expenses incurred by Borrower in connection
with Borrower’s complying with the requests and requirements made under this
Section 13.4 shall be paid by Borrower.

 

In the event that Borrower requests any consent or approval hereunder and the
provisions of this Agreement or any Loan Documents require the receipt of
written confirmation from each Rating Agency with respect to the rating on the
Securities, or, in accordance with the terms of the transaction documents
relating to a Securitization, such a rating confirmation is required in order
for the consent of Lender to be given, Borrower shall pay all of the costs and
expenses of Lender, Lender’s servicer and each Rating Agency in connection
therewith, and, if applicable, shall pay any fees imposed by any Rating Agency
as a condition to the delivery of such confirmation.

 

Section 13.5.                 SECURITIZATION INDEMNIFICATION

 


(A)                                  BORROWER AND BORROWER PRINCIPAL UNDERSTAND
THAT CERTAIN OF THE PROVIDED INFORMATION MAY BE INCLUDED IN DISCLOSURE DOCUMENTS
IN CONNECTION WITH THE SECURITIZATION, INCLUDING, WITHOUT LIMITATION, A
PROSPECTUS, PROSPECTUS SUPPLEMENT, OFFERING MEMORANDUM OR PRIVATE PLACEMENT
MEMORANDUM (EACH, A “DISCLOSURE DOCUMENT”) AND MAY ALSO BE INCLUDED IN FILINGS
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE SECURITIES ACT OR
THE EXCHANGE ACT, OR PROVIDED OR MADE AVAILABLE TO INVESTORS OR PROSPECTIVE
INVESTORS IN THE SECURITIES, THE RATING AGENCIES, AND SERVICE PROVIDERS RELATING
TO THE SECURITIZATION.  IN THE EVENT THAT THE DISCLOSURE DOCUMENT IS REQUIRED TO
BE REVISED PRIOR TO THE SALE OF ALL SECURITIES, BORROWER AND BORROWER PRINCIPAL
WILL COOPERATE WITH THE HOLDER OF THE NOTE IN UPDATING THE DISCLOSURE DOCUMENT
BY PROVIDING ALL CURRENT INFORMATION NECESSARY TO KEEP THE DISCLOSURE DOCUMENT
ACCURATE AND COMPLETE IN ALL MATERIAL RESPECTS.


 


(B)                                 BORROWER AND BORROWER PRINCIPAL AGREE IN
CONNECTION WITH EACH OF (I) A PRELIMINARY AND A FINAL OFFERING MEMORANDUM OR
PRIVATE PLACEMENT MEMORANDUM OR SIMILAR DOCUMENT (INCLUDING ANY INVESTOR OR
RATING AGENCY “TERM SHEETS” OR

 

115

--------------------------------------------------------------------------------


 


PRESENTATIONS RELATING TO ANY PROPERTY AND/OR THE LOAN) OR (II) A PRELIMINARY
AND FINAL PROSPECTUS OR PROSPECTUS SUPPLEMENT, AS APPLICABLE, (A) THAT BORROWER
AND BORROWER PRINCIPAL WILL PROVIDE A CERTIFICATE CERTIFYING THAT BORROWER AND
BORROWER PRINCIPAL HAVE CAREFULLY EXAMINED SUCH MEMORANDUM OR PROSPECTUS OR
OTHER DOCUMENT (INCLUDING ANY INVESTOR OR RATING AGENCY “TERM SHEETS” OR
PRESENTATIONS RELATING TO ANY PROPERTY AND/OR THE LOAN), AS APPLICABLE,
INCLUDING WITHOUT LIMITATION, THE SECTIONS ENTITLED “SPECIAL CONSIDERATIONS,”
AND/OR “RISK FACTORS,” AND “CERTAIN LEGAL ASPECTS OF THE MORTGAGE LOAN,” OR
SIMILAR SECTIONS, AND ALL SECTIONS RELATING TO BORROWER, BORROWER PRINCIPAL,
MANAGER, THEIR AFFILIATES, THE LOAN, THE LOAN DOCUMENTS AND ANY PROPERTY, AND
ANY RISKS OR SPECIAL CONSIDERATIONS RELATING THERETO, AND THAT, TO THE BEST OF
BORROWER’S KNOWLEDGE, SUCH SECTIONS (AND ANY OTHER SECTIONS REASONABLY
REQUESTED) DO NOT CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO
STATE A MATERIAL FACT NECESSARY IN ORDER TO MAKE THE STATEMENTS MADE, IN THE
LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING, AND (B)
THAT BORROWER WILL PROVIDE AN INDEMNIFICATION CERTIFICATE (1) INDEMNIFYING
LENDER (AND FOR PURPOSES OF THIS SECTION 13.5, LENDER HEREUNDER SHALL INCLUDE
ITS OFFICERS AND DIRECTORS) AND THE AFFILIATE OF LENDER THAT (I) HAS FILED THE
REGISTRATION STATEMENT, IF ANY, RELATING TO THE SECURITIZATION AND/OR (II) WHICH
IS ACTING AS ISSUER, DEPOSITOR, SPONSOR AND/OR A SIMILAR CAPACITY WITH RESPECT
TO THE SECURITIZATION (ANY PERSON DESCRIBED IN (I) OR (II), AN “ISSUER PERSON”),
AND EACH DIRECTOR AND OFFICER OF ANY ISSUER PERSON, AND EACH PERSON OR ENTITY
WHO CONTROLS ANY ISSUER PERSON WITHIN THE MEANING OF SECTION 15 OF THE
SECURITIES ACT OR SECTION 20 OF THE EXCHANGE ACT (COLLECTIVELY, THE “ISSUER
GROUP”), AND EACH PERSON WHICH IS ACTING AS AN UNDERWRITER, MANAGER, PLACEMENT
AGENT, INITIAL PURCHASER OR SIMILAR CAPACITY WITH RESPECT TO THE SECURITIZATION,
EACH OF ITS DIRECTORS AND OFFICERS AND EACH PERSON WHO CONTROLS ANY SUCH PERSON
WITHIN THE MEANING OF SECTION 15 OF THE SECURITIES ACT AND SECTION 20 OF THE
EXCHANGE ACT (COLLECTIVELY, THE “UNDERWRITER GROUP”) FOR ANY LOSSES TO WHICH
LENDER, THE ISSUER GROUP OR THE UNDERWRITER GROUP MAY BECOME SUBJECT INSOFAR AS
THE LOSSES ARISE OUT OF OR ARE BASED UPON ANY UNTRUE STATEMENT OR ALLEGED UNTRUE
STATEMENT OF ANY MATERIAL FACT WHICH IS IN FACT UNTRUE CONTAINED IN SUCH
SECTIONS (INCLUDING ANY INVESTOR OR RATING AGENCY “TERM SHEETS” OR PRESENTATIONS
RELATING TO ANY PROPERTY AND/OR THE LOAN) OR ARISE OUT OF OR ARE BASED UPON THE
OMISSION OR ALLEGED OMISSION WHICH IS IN FACT AN OMISSION TO STATE THEREIN A
MATERIAL FACT REQUIRED TO BE STATED IN SUCH SECTIONS (INCLUDING ANY INVESTOR OR
RATING AGENCY “TERM SHEETS” OR PRESENTATIONS RELATING TO ANY PROPERTY AND/OR THE
LOAN) OR NECESSARY IN ORDER TO MAKE THE STATEMENTS IN SUCH SECTIONS (INCLUDING
ANY INVESTOR OR RATING AGENCY “TERM SHEETS” OR PRESENTATIONS RELATING TO ANY
PROPERTY AND/OR THE LOAN) OR IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
MADE, NOT MISLEADING (COLLECTIVELY THE “SECURITIES LIABILITIES”) AND (2)
AGREEING TO REIMBURSE LENDER, THE ISSUER GROUP AND THE UNDERWRITER GROUP FOR ANY
LEGAL OR OTHER EXPENSES REASONABLY INCURRED BY LENDER AND ISSUER GROUP IN
CONNECTION WITH INVESTIGATING OR DEFENDING THE SECURITIES LIABILITIES; PROVIDED,
HOWEVER, THAT BORROWER WILL BE LIABLE IN ANY SUCH CASE UNDER CLAUSES (1) OR (2)
ABOVE ONLY TO THE EXTENT THAT ANY SUCH SECURITIES LIABILITIES ARISE OUT OF OR IS
BASED UPON ANY SUCH UNTRUE STATEMENT OR OMISSION MADE THEREIN IN RELIANCE UPON
AND IN CONFORMITY WITH INFORMATION FURNISHED TO LENDER OR ANY MEMBER OF THE
ISSUER GROUP OR UNDERWRITER GROUP BY OR ON BEHALF OF BORROWER OR BORROWER
PRINCIPAL IN CONNECTION WITH THE PREPARATION OF THE MEMORANDUM OR PROSPECTUS OR
OTHER DOCUMENT (INCLUDING ANY INVESTOR OR RATING AGENCY “TERM SHEETS” OR
PRESENTATIONS RELATING TO ANY PROPERTY AND/OR THE LOAN) OR IN CONNECTION WITH
THE UNDERWRITING OF THE LOAN, INCLUDING, WITHOUT LIMITATION, FINANCIAL
STATEMENTS OF BORROWER OR BORROWER PRINCIPAL, OPERATING STATEMENTS, RENT ROLLS,
ENVIRONMENTAL SITE ASSESSMENT REPORTS AND PROPERTY CONDITION REPORTS WITH
RESPECT TO ANY PROPERTY.  THIS INDEMNITY AGREEMENT WILL BE IN ADDITION TO ANY
LIABILITY WHICH BORROWER MAY OTHERWISE HAVE.  MOREOVER, THE INDEMNIFICATION
PROVIDED FOR IN CLAUSES (1) AND (2) ABOVE SHALL BE EFFECTIVE WHETHER OR NOT A
CERTIFICATE DESCRIBED IN (A) ABOVE IS PROVIDED AND SHALL BE APPLICABLE BASED ON
INFORMATION PREVIOUSLY PROVIDED BY BORROWER AND BORROWER PRINCIPAL OR THEIR
AFFILIATES IF BORROWER OR BORROWER PRINCIPAL DO NOT PROVIDE THE INDEMNIFICATION
CERTIFICATE.

 

116

--------------------------------------------------------------------------------

 


(C)           IN CONNECTION WITH FILINGS UNDER THE EXCHANGE ACT OR ANY
INFORMATION PROVIDED TO HOLDERS OF SECURITIES ON AN ONGOING BASIS, BORROWER
AGREES TO INDEMNIFY (I) LENDER, THE ISSUER GROUP AND THE UNDERWRITER GROUP FOR
LOSSES TO WHICH LENDER, THE ISSUER GROUP OR THE UNDERWRITER GROUP MAY BECOME
SUBJECT INSOFAR AS THE SECURITIES LIABILITIES ARISE OUT OF OR ARE BASED UPON THE
OMISSION OR ALLEGED OMISSION WHICH IS IN FACT AN OMISSION TO STATE IN THE
PROVIDED INFORMATION A MATERIAL FACT REQUIRED TO BE STATED IN THE PROVIDED
INFORMATION IN ORDER TO MAKE THE STATEMENTS IN THE PROVIDED INFORMATION, IN
LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE NOT MISLEADING AND (II)
REIMBURSE LENDER, THE ISSUER GROUP OR THE UNDERWRITER GROUP FOR ANY LEGAL OR
OTHER EXPENSES REASONABLY INCURRED BY LENDER, THE ISSUER GROUP OR THE
UNDERWRITER GROUP IN CONNECTION WITH DEFENDING OR INVESTIGATING THE SECURITIES
LIABILITIES.


 


(D)           PROMPTLY AFTER RECEIPT BY AN INDEMNIFIED PARTY UNDER THIS
SECTION 13.5 OF NOTICE OF THE COMMENCEMENT OF ANY ACTION, SUCH INDEMNIFIED PARTY
WILL, IF A CLAIM IN RESPECT THEREOF IS TO BE MADE AGAINST THE INDEMNIFYING PARTY
UNDER THIS SECTION 13.5, NOTIFY THE INDEMNIFYING PARTY IN WRITING OF THE
COMMENCEMENT THEREOF, BUT THE OMISSION TO SO NOTIFY THE INDEMNIFYING PARTY WILL
NOT RELIEVE THE INDEMNIFYING PARTY FROM ANY LIABILITY WHICH THE INDEMNIFYING
PARTY MAY HAVE TO ANY INDEMNIFIED PARTY HEREUNDER EXCEPT TO THE EXTENT THAT
FAILURE TO NOTIFY CAUSES PREJUDICE TO THE INDEMNIFYING PARTY.  IN THE EVENT THAT
ANY ACTION IS BROUGHT AGAINST ANY INDEMNIFIED PARTY, AND IT NOTIFIES THE
INDEMNIFYING PARTY OF THE COMMENCEMENT THEREOF, THE INDEMNIFYING PARTY WILL BE
ENTITLED, JOINTLY WITH ANY OTHER INDEMNIFYING PARTY, TO PARTICIPATE THEREIN AND,
TO THE EXTENT THAT IT (OR THEY) MAY ELECT BY WRITTEN NOTICE DELIVERED TO THE
INDEMNIFIED PARTY PROMPTLY AFTER RECEIVING THE AFORESAID NOTICE FROM SUCH
INDEMNIFIED PARTY, TO ASSUME THE DEFENSE THEREOF WITH COUNSEL REASONABLY
SATISFACTORY TO SUCH INDEMNIFIED PARTY.  AFTER NOTICE FROM THE INDEMNIFYING
PARTY TO SUCH INDEMNIFIED PARTY UNDER THIS SECTION 13.5 THE INDEMNIFYING PARTY
SHALL BE RESPONSIBLE FOR ANY LEGAL OR OTHER EXPENSES SUBSEQUENTLY INCURRED BY
SUCH INDEMNIFIED PARTY IN CONNECTION WITH THE DEFENSE THEREOF OTHER THAN
REASONABLE COSTS OF INVESTIGATION; PROVIDED, HOWEVER, IF THE DEFENDANTS IN ANY
SUCH ACTION INCLUDE BOTH THE INDEMNIFIED PARTY AND THE INDEMNIFYING PARTY AND
THE INDEMNIFIED PARTY SHALL HAVE REASONABLY CONCLUDED THAT THERE ARE ANY LEGAL
DEFENSES AVAILABLE TO IT AND/OR OTHER INDEMNIFIED PARTIES THAT ARE DIFFERENT
FROM OR ADDITIONAL TO THOSE AVAILABLE TO THE INDEMNIFYING PARTY, THE INDEMNIFIED
PARTY OR PARTIES SHALL HAVE THE RIGHT TO SELECT SEPARATE COUNSEL TO ASSERT SUCH
LEGAL DEFENSES AND TO OTHERWISE PARTICIPATE IN THE DEFENSE OF SUCH ACTION ON
BEHALF OF SUCH INDEMNIFIED PARTY OR PARTIES.  THE INDEMNIFYING PARTY SHALL NOT
BE LIABLE FOR THE EXPENSES OF MORE THAN ONE SUCH SEPARATE COUNSEL UNLESS AN
INDEMNIFIED PARTY SHALL HAVE REASONABLY CONCLUDED THAT THERE MAY BE LEGAL
DEFENSES AVAILABLE TO IT THAT ARE DIFFERENT FROM OR ADDITIONAL TO THOSE
AVAILABLE TO ANOTHER INDEMNIFIED PARTY.


 


(E)           IN ORDER TO PROVIDE FOR JUST AND EQUITABLE CONTRIBUTION IN
CIRCUMSTANCES IN WHICH THE INDEMNITY AGREEMENTS PROVIDED FOR IN  SECTION 13.5(C)
OR SECTION 13.5(D) IS OR ARE FOR ANY REASON HELD TO BE UNENFORCEABLE BY AN
INDEMNIFIED PARTY IN RESPECT OF ANY LOSSES, CLAIMS, DAMAGES OR LIABILITIES (OR
ACTION IN RESPECT THEREOF) REFERRED TO THEREIN WHICH WOULD OTHERWISE BE
INDEMNIFIABLE UNDER SECTION 13.5(C) OR SECTION 13.5(D), THE INDEMNIFYING PARTY
SHALL CONTRIBUTE TO THE AMOUNT PAID OR PAYABLE BY THE INDEMNIFIED PARTY AS A
RESULT OF SUCH LOSSES, CLAIMS, DAMAGES OR LIABILITIES (OR ACTION IN RESPECT
THEREOF); PROVIDED, HOWEVER, THAT NO PERSON GUILTY OF FRAUDULENT
MISREPRESENTATION (WITHIN THE MEANING OF SECTION 11(F) OF THE SECURITIES ACT)
SHALL BE ENTITLED TO CONTRIBUTION FROM ANY PERSON WHO WAS NOT GUILTY OF SUCH
FRAUDULENT MISREPRESENTATION.  IN DETERMINING THE AMOUNT OF CONTRIBUTION TO
WHICH THE RESPECTIVE PARTIES ARE ENTITLED, THE FOLLOWING FACTORS SHALL BE
CONSIDERED:  (I) THE INDEMNIFIED PARTY’S, BORROWER’S AND

 

117

--------------------------------------------------------------------------------


 

Borrower Principal’s relative knowledge and access to information concerning the
matter with respect to which claim was asserted; (ii) the opportunity to correct
and prevent any statement or omission; and (iii) any other equitable
considerations appropriate in the circumstances.  Lender and Borrower hereby
agree that it would not be equitable if the amount of such contribution were
determined by pro rata or per capita allocation.


 


(F)            THE LIABILITIES AND OBLIGATIONS OF BORROWER, BORROWER PRINCIPAL
AND LENDER UNDER THIS SECTION 13.5 SHALL SURVIVE THE SATISFACTION OF THIS
AGREEMENT AND THE SATISFACTION AND DISCHARGE OF THE DEBT.

 

Section 13.6.      INTENTIONALLY DELETED.

 


ARTICLE 14
INDEMNIFICATIONS

 

Section 14.1.      GENERAL INDEMNIFICATION

 

Borrower shall indemnify, defend and hold harmless the Indemnified Parties from
and against any and all Losses imposed upon or incurred by or asserted against
any Indemnified Parties and directly or indirectly arising out of or in any way
relating to any one or more of the following: (a) any accident, injury to or
death of persons or loss of or damage to property occurring in, on or about any
Property or any part thereof or on the adjoining sidewalks, curbs, adjacent
property or adjacent parking areas, streets or ways; (b) any use, nonuse or
condition in, on or about any Property or any part thereof or on the adjoining
sidewalks, curbs, adjacent property or adjacent parking areas, streets or ways;
(c) performance of any labor or services or the furnishing of any materials or
other property in respect of any Property or any part thereof; (d) any failure
of any Property to be in compliance with any Applicable Legal Requirements; (e)
any and all claims and demands whatsoever which may be asserted against Lender
by reason of any alleged obligations or undertakings on its part to perform or
discharge any of the terms, covenants, or agreements contained in any Lease; (f)
the holding or investing of the Reserve Accounts or the performance of the
Required Work, Additional Required Repairs or Additional Replacements, or (g)
the payment of any commission, charge or brokerage fee to anyone which may be
payable in connection with the funding of the Loan (collectively, the
“Indemnified Liabilities”); provided, however, that Borrower shall not have any
obligation to Lender hereunder to the extent that such Indemnified Liabilities
arise from the gross negligence, illegal acts, fraud or willful misconduct of
Lender.  To the extent that the undertaking to indemnify, defend and hold
harmless set forth in the preceding sentence may be unenforceable because it
violates any law or public policy, Borrower shall pay the maximum portion that
it is permitted to pay and satisfy under applicable law to the payment and
satisfaction of all Indemnified Liabilities incurred by Lender.

 

Section 14.2.      MORTGAGE AND INTANGIBLE TAX INDEMNIFICATION

 

Borrower shall, at its sole cost and expense, protect, defend, indemnify,
release and hold harmless the Indemnified Parties from and against any and all
Losses imposed upon or incurred by or asserted against any Indemnified Parties
and directly or indirectly arising out of or in any

 

118

--------------------------------------------------------------------------------


 

way relating to any tax on the making and/or recording of any or all of the
Mortgages, the Note or any of the other Loan Documents, but excluding any
income, franchise or other similar taxes.

 

Section 14.3.      ERISA INDEMNIFICATION

 

Borrower shall, at its sole cost and expense, protect, defend, indemnify,
release and hold harmless the Indemnified Parties from and against any and all
Losses (including, without limitation, reasonable attorneys’ fees and costs
incurred in the investigation, defense, and settlement of Losses incurred in
correcting any prohibited transaction or in the sale of a prohibited loan, and
in obtaining any individual prohibited transaction exemption under ERISA that
may be required, in Lender’s sole discretion) that Lender may incur, directly or
indirectly, as a result of a default under Section 4.8 or Section 5.18 of this
Agreement.

 

Section 14.4.      SURVIVAL

 

The obligations and liabilities of Borrower under this Article 14 shall fully
survive indefinitely notwithstanding any termination, satisfaction, assignment,
entry of a judgment of foreclosure, exercise of any power of sale, or delivery
of a deed in lieu of foreclosure of any or all of the Mortgages.

 


ARTICLE 15
EXCULPATION

 

Section 15.1.      EXCULPATION

 


(A)           EXCEPT AS OTHERWISE PROVIDED HEREIN OR IN THE OTHER LOAN
DOCUMENTS, LENDER SHALL NOT ENFORCE THE LIABILITY AND OBLIGATION OF BORROWER OR
BORROWER PRINCIPAL, AS APPLICABLE, TO PERFORM AND OBSERVE THE OBLIGATIONS
CONTAINED HEREIN OR IN THE OTHER LOAN DOCUMENTS BY ANY ACTION OR PROCEEDING
WHEREIN A MONEY JUDGMENT SHALL BE SOUGHT AGAINST BORROWER OR BORROWER PRINCIPAL,
EXCEPT THAT LENDER MAY BRING A FORECLOSURE ACTION, ACTION FOR SPECIFIC
PERFORMANCE OR OTHER APPROPRIATE ACTION OR PROCEEDING TO ENABLE LENDER TO
ENFORCE AND REALIZE UPON THIS AGREEMENT, THE NOTE, ANY OR ALL OF THE MORTGAGES
AND THE OTHER LOAN DOCUMENTS, AND THE INTEREST IN ANY PROPERTY, THE RENTS AND
ANY OTHER COLLATERAL GIVEN TO LENDER CREATED BY THIS AGREEMENT, THE NOTE, THE
MORTGAGES AND THE OTHER LOAN DOCUMENTS; PROVIDED, HOWEVER, THAT ANY JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE ENFORCEABLE AGAINST BORROWER OR BORROWER
PRINCIPAL, AS APPLICABLE, ONLY TO THE EXTENT OF BORROWER’S OR BORROWER
PRINCIPAL’S INTEREST IN ANY PROPERTY, IN THE RENTS AND IN ANY OTHER COLLATERAL
GIVEN TO LENDER.  LENDER, BY ACCEPTING THIS AGREEMENT, THE NOTE, THE MORTGAGES
AND THE OTHER LOAN DOCUMENTS, AGREES THAT IT SHALL NOT, EXCEPT AS OTHERWISE
PROVIDED IN THIS SECTION 15.1, SUE FOR, SEEK OR DEMAND ANY DEFICIENCY JUDGMENT
AGAINST BORROWER OR BORROWER PRINCIPAL IN ANY SUCH ACTION OR PROCEEDING, UNDER
OR BY REASON OF OR UNDER OR IN CONNECTION WITH THIS AGREEMENT, THE NOTE, THE
MORTGAGES OR THE OTHER LOAN DOCUMENTS.  THE PROVISIONS OF THIS SECTION 15.1
SHALL NOT, HOWEVER, (I) CONSTITUTE A WAIVER, RELEASE OR IMPAIRMENT OF ANY
OBLIGATION EVIDENCED OR SECURED BY THIS AGREEMENT, THE NOTE, THE MORTGAGES OR
THE OTHER LOAN DOCUMENTS; (II) IMPAIR THE RIGHT OF LENDER TO NAME BORROWER OR
BORROWER PRINCIPAL AS A PARTY DEFENDANT IN ANY ACTION OR SUIT FOR JUDICIAL
FORECLOSURE AND SALE UNDER THIS AGREEMENT AND ANY OR ALL OF THE MORTGAGES; (III)
AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY INDEMNITY (INCLUDING, WITHOUT
LIMITATION, THOSE CONTAINED IN SECTION 12.6, SECTION 13.5 AND ARTICLE 14 OF THIS

 

119

--------------------------------------------------------------------------------


 

Agreement), guaranty, master lease or similar instrument made in connection with
this Agreement, the Note, the Mortgages and the other Loan Documents; (iv)
impair the right of Lender to obtain the appointment of a receiver; (v) impair
the enforcement of the assignment of leases provisions contained in each
Mortgage; or (vi) impair the right of Lender to obtain a deficiency judgment or
other judgment on the Note against Borrower or Borrower Principal if necessary
to obtain any Insurance Proceeds or Awards to which Lender would otherwise be
entitled under this Agreement; provided however, Lender shall only enforce such
judgment to the extent of the Insurance Proceeds and/or Awards.


 


(B)           NOTWITHSTANDING THE PROVISIONS OF THIS  SECTION 15.1 TO THE
CONTRARY, BORROWER AND BORROWER PRINCIPAL SHALL BE PERSONALLY LIABLE TO LENDER
ON A JOINT AND SEVERAL BASIS FOR LOSSES DUE TO:


 

(I)            FRAUD OR INTENTIONAL MISREPRESENTATION BY BORROWER, BORROWER
PRINCIPAL OR ANY OTHER AFFILIATE OF BORROWER OR BORROWER PRINCIPAL IN CONNECTION
WITH THE EXECUTION AND THE DELIVERY OF THIS AGREEMENT, THE NOTE, THE MORTGAGES,
ANY OF THE OTHER LOAN DOCUMENTS, OR ANY CERTIFICATE, REPORT, FINANCIAL STATEMENT
OR OTHER INSTRUMENT OR DOCUMENT FURNISHED TO LENDER AT THE TIME OF THE CLOSING
OF THE LOAN OR DURING THE TERM OF THE LOAN;

 

(II)           BORROWER’S MISAPPLICATION OR MISAPPROPRIATION OF RENTS RECEIVED
BY BORROWER AFTER THE OCCURRENCE OF AN EVENT OF DEFAULT;

 

(III)          BORROWER’S MISAPPLICATION OR MISAPPROPRIATION OF TENANT SECURITY
DEPOSITS OR RENTS COLLECTED IN ADVANCE;

 

(IV)          THE MISAPPLICATION OR THE MISAPPROPRIATION OF INSURANCE PROCEEDS
OR AWARDS;

 

(V)           BORROWER’S FAILURE TO PAY TAXES, OTHER CHARGES (EXCEPT TO THE
EXTENT THAT SUMS SUFFICIENT TO PAY SUCH AMOUNTS HAVE BEEN DEPOSITED IN ESCROW
WITH LENDER PURSUANT TO THE TERMS HEREOF AND THERE EXISTS NO IMPEDIMENT TO
LENDER’S UTILIZATION THEREOF), CHARGES FOR LABOR OR MATERIALS OR OTHER CHARGES
THAT CAN CREATE LIENS ON ANY PROPERTY BEYOND ANY APPLICABLE NOTICE AND CURE
PERIODS SPECIFIED HEREIN;

 

(VI)          BORROWER’S FAILURE TO RETURN OR TO REIMBURSE LENDER FOR ALL
PERSONAL PROPERTY TAKEN FROM ANY PROPERTY BY OR ON BEHALF OF BORROWER AND NOT
REPLACED WITH PERSONAL PROPERTY OF THE SAME UTILITY AND OF THE SAME OR GREATER
VALUE;

 

(VII)         ANY ACT OF ACTUAL WASTE OR ARSON BY BORROWER, ANY PRINCIPAL,
AFFILIATE, MEMBER OR GENERAL PARTNER THEREOF OR BY BORROWER PRINCIPAL, ANY
PRINCIPAL, AFFILIATE, MEMBER OR GENERAL PARTNER THEREOF;

 

(VIII)        BORROWER’S FAILURE FOLLOWING ANY EVENT OF DEFAULT TO DELIVER TO
LENDER UPON DEMAND ALL RENTS AND BOOKS AND RECORDS RELATING TO ANY PROPERTY;

 

(IX)           BORROWER’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT; OR

 

120

--------------------------------------------------------------------------------


 

(X)            BORROWER OR ANY AFFILIATED LESSEE SHALL TAKE ANY ACTION OF ANY
KIND OR NATURE WHATSOEVER, EITHER DIRECTLY OR INDIRECTLY TO OPPOSE, IMPEDE,
OBSTRUCT, CHALLENGE, HINDER, FRUSTRATE, ENJOIN OR OTHERWISE INTERFERE WITH
(A) LENDER’S TERMINATION OF ANY OPERATING LEASE WITH ANY AFFILIATED LESSEE, (B)
LENDER OR THE PARTY ACQUIRING ANY PROPERTY FOLLOWING THE OCCURRENCE OF A
FORECLOSURE OR DEED IN LIEU THEREOF (IN FULL SUBSTITUTION OF THE APPLICABLE
AFFILIATED LESSEE) BEING DEEMED THE “OWNER” UNDER THE MANAGEMENT AGREEMENT, (C) 
THE EXECUTION, DELIVERY OR EFFECTIVENESS OF A NEW MANAGEMENT AGREEMENT DIRECTLY
BETWEEN LENDER OR THE PARTY ACQUIRING ANY PROPERTY FOLLOWING A FORECLOSURE OR
DEED IN LIEU THEREOF AND APPLICABLE MANAGER OR (D)  ANY PAYMENT OR OTHER
TRANSFER BY MANAGER OF FUNDS WHICH WOULD OTHERWISE BE PAID TO ANY AFFILIATED
LESSEE UNDER ANY OPERATING LEASE DIRECTLY TO LENDER OR THE PARTY ACQUIRING ANY
PROPERTY FOLLOWING THE OCCURRENCE OF A FORECLOSURE OR DEED IN LIEU THEREOF, IN
EACH CASE AFTER OR AS A RESULT OF ANY AUTOMATIC TERMINATION OF THE APPLICABLE
OPERATING LEASE OR OF LENDER EXERCISING ITS RIGHT TO TERMINATE THE OPERATING
LEASE, IN EACH CASE PURSUANT TO THE APPLICABLE SUBORDINATION, ATTORNMENT AND
SECURITY AGREEMENT AND THIS AGREEMENT, OR SHALL, EITHER DIRECTLY OR INDIRECTLY,
CAUSE OR PERMIT ANY OTHER PERSON TO TAKE ANY ACTION WHICH, IF TAKEN BY SUCH
AFFILIATED LESSEE WOULD CONSTITUTE AN EVENT DESCRIBED IN THIS
SECTION 15.1(B)(X).

 


(C)           NOTWITHSTANDING THE FOREGOING, THE AGREEMENT OF LENDER NOT TO
PURSUE RECOURSE LIABILITY AS SET FORTH IN SUBSECTION (A) ABOVE SHALL BECOME NULL
AND VOID AND SHALL BE OF NO FURTHER FORCE AND EFFECT AND THE DEBT SHALL BECOME
FULLY RECOURSE TO BORROWER AND BORROWER PRINCIPAL, JOINTLY AND SEVERALLY, IN THE
EVENT (I) OF A BREACH BY BORROWER OR SPE COMPONENT ENTITY OF ANY OF THE
COVENANTS SET FORTH IN ARTICLE 6 (EXCLUDING SECTIONS 6.1(XV) AND 6.1(XVIII)(A)
THEREOF) OR A BREACH BY AFFILIATED LESSEE OF ANY OF THE COVENANTS SET FORTH IN
SECTION 15 OF THE SUBORDINATION, ATTORNMENT AND SECURITY AGREEMENT, EXCEPT THE
EXTENT THAT SUCH BREACH WAS INADVERTENT, IMMATERIAL AND IS PROMPTLY CURED, (II)
OF A BREACH OF ANY OF THE COVENANTS SET FORTH IN ARTICLE 7 HEREOF, (III) ANY
PROPERTY OR ANY PART THEREOF SHALL BECOME AN ASSET IN (A) A VOLUNTARY BANKRUPTCY
OR INSOLVENCY PROCEEDING OR BORROWER PRINCIPAL, OR (B) AN INVOLUNTARY BANKRUPTCY
OR INSOLVENCY PROCEEDING OF BORROWER OR BORROWER PRINCIPAL IN CONNECTION WITH
WHICH BORROWER, BORROWER PRINCIPAL, SPE COMPONENT ENTITY OR ANY AFFILIATE OF ANY
OF THE FOREGOING HAS OR HAVE COLLUDED IN ANY WAY WITH THE CREDITORS COMMENCING
OR FILING SUCH PROCEEDING AND SUCH PROCEEDING IS NOT DISMISSED IN NINETY (90)
DAYS.


 


(D)           NOTHING HEREIN SHALL BE DEEMED TO BE A WAIVER OF ANY RIGHT WHICH
LENDER MAY HAVE UNDER SECTION 506(A), 506(B), 1111(B) OR ANY OTHER PROVISION OF
THE U.S. BANKRUPTCY CODE TO FILE A CLAIM FOR THE FULL AMOUNT OF THE INDEBTEDNESS
SECURED BY THE MORTGAGES OR TO REQUIRE THAT ALL COLLATERAL SHALL CONTINUE TO
SECURE ALL OF THE INDEBTEDNESS OWING TO LENDER IN ACCORDANCE WITH THIS
AGREEMENT, THE NOTE, THE MORTGAGES OR THE OTHER LOAN DOCUMENTS.

 


ARTICLE 16
NOTICES

 

Section 16.1.      NOTICES

 

All notices, consents, approvals and requests required or permitted hereunder or
under any other Loan Document shall be given in writing and shall be effective
for all purposes if hand

 

121

--------------------------------------------------------------------------------


 

delivered or sent by (a) certified or registered United States mail, postage
prepaid, return receipt requested, (b) expedited prepaid overnight delivery
service, either commercial or United States Postal Service, with proof of
attempted delivery, or by (c) telecopier (with answer back acknowledged provided
an additional notice is given pursuant to subsection (b) above), addressed as
follows (or at such other address and Person as shall be designated from time to
time by any party hereto, as the case may be, in a written notice to the other
parties hereto in the manner provided for in this Section):

 

If to Lender:

 

Bank of America, N.A.

 

 

Capital Markets Servicing Group

 

 

555 South Flower Street, 6th Floor

 

 

CA9-706-06-42

 

 

Los Angeles, California 90071

 

 

Attn:  Servicing Manager

 

 

Telephone No: (800) 462-0505

 

 

Facsimile No.: (213) 345-6587

 

 

 

With a copy to:

 

Bank of America Legal Department

 

 

GCIB/CMBS

 

 

NC1-007-20-01

 

 

100 North Tyron Street

 

 

Charlotte, North Carolina 28255-0001

 

 

Attention:  Glenn J. Reid, Esq.

 

 

Facsimile No.: (704) 387-0922

 

 

 

If to Borrower:

 

c/o CNL Hospitality Properties

 

 

450 South Orange Avenue, 12th Floor

 

 

Orlando, Florida 32801-3336

 

 

Attention:  Chief Financial Officer

 

 

Facsimile No.: (407) 650-1085

 

 

 

With a copy to:

 

Lowndes, Drosdick, Doster, Kantor & Reed, P.A.

 

 

215 North Eola Drive

 

 

Orlando, Florida 32801-3336

 

 

Attention:  Richard J. Fildes, Esq.

 

 

Facsimile No.: (407) 843-4444

 

 

 

If to Borrower

 

 

Principal:

 

CNL Hospitality Properties

 

 

450 South Orange Avenue, 12th Floor

 

 

Orlando, Florida 32810-3336

 

 

Attention:  Chief Financial Officer

 

 

Facsimile No.: (407) 650-1085

 

 

 

With a copy to:

 

Lowndes, Drosdick, Doster, Kantor & Reed, P.A.

 

 

215 North Eola Drive

 

 

Orlando, Florida 32801-3336

 

122

--------------------------------------------------------------------------------


 

 

 

Attention:  Richard J. Fildes, Esq.

 

 

Facsimile No.: (407) 843-4444

 

A notice shall be deemed to have been given:  in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day; or in the case of
expedited prepaid delivery and telecopy, upon the first attempted delivery on a
Business Day.

 


ARTICLE 17
FURTHER ASSURANCES

 

Section 17.1.      REPLACEMENT DOCUMENTS

 

Upon receipt of an affidavit of an officer of Lender as to the loss, theft,
destruction or mutilation of the Note or any other Loan Document which is not of
public record, and, in the case of any such mutilation, upon surrender and
cancellation of such Note or other Loan Document, Borrower will issue, in lieu
thereof, a replacement Note or other Loan Document, dated the date of such lost,
stolen, destroyed or mutilated Note or other Loan Document in the same principal
amount thereof and otherwise of like tenor.

 

Section 17.2.      RECORDING OF MORTGAGE, ETC.

 

Borrower forthwith upon the execution and delivery of the Mortgages and
thereafter, from time to time, will cause the Mortgages and any of the other
Loan Documents creating a lien or security interest or evidencing the lien
hereof upon any Property and each instrument of further assurance to be filed,
registered or recorded in such manner and in such places as may be required by
any present or future law in order to publish notice of and fully to protect and
perfect the lien or security interest hereof upon, and the interest of Lender
in, any Property.  Borrower will pay all taxes, filing, registration or
recording fees, and all expenses incident to the preparation, execution,
acknowledgment and/or recording of the Note, the Mortgages, the other Loan
Documents, any note, deed of trust or mortgage supplemental hereto, any security
instrument with respect to any Property and any instrument of further assurance,
and any modification or amendment of the foregoing documents, and all federal,
state, county and municipal taxes, duties, imposts, assessments and charges
arising out of or in connection with the execution and delivery of the
Mortgages, any deed of trust or mortgage supplemental hereto, any security
instrument with respect to any Property or any instrument of further assurance,
and any modification or amendment of the foregoing documents, except where
prohibited by law so to do.

 

Section 17.3.      FURTHER ACTS, ETC.

 

Borrower will, at the cost of Borrower, and without expense to Lender, do,
execute, acknowledge and deliver all and every further acts, deeds, conveyances,
deeds of trust, mortgages, assignments, security agreements, control agreements,
notices of assignments, transfers and assurances as Lender shall, from time to
time, reasonably require, for the better assuring, conveying, assigning,
transferring, and confirming unto Lender any Property and rights hereby
mortgaged, deeded, granted, bargained, sold, conveyed, confirmed, pledged,
assigned, warranted and transferred or intended now or hereafter so to be, or
which Borrower may be or

 

123

--------------------------------------------------------------------------------


 

may hereafter become bound to convey or assign to Lender, or for carrying out
the intention or facilitating the performance of the terms of this Agreement or
for filing, registering or recording the Mortgages, or for complying with all
Legal Requirements.  Borrower, on demand, will execute and deliver, and in the
event it shall fail to so execute and deliver, hereby authorizes Lender to
execute in the name of Borrower or without the signature of Borrower to the
extent Lender may lawfully do so, one or more financing statements and financing
statement amendments to evidence more effectively, perfect and maintain the
priority of the security interest of Lender in any Property.  Borrower grants to
Lender an irrevocable power of attorney coupled with an interest for the purpose
of exercising and perfecting any and all rights and remedies available to Lender
at law and in equity, including without limitation, such rights and remedies
available to Lender pursuant to this Section 17.3.

 

Section 17.4.      CHANGES IN TAX, DEBT, CREDIT AND DOCUMENTARY STAMP LAWS

 


(A)           IF ANY LAW IS ENACTED OR ADOPTED OR AMENDED AFTER THE DATE OF THIS
AGREEMENT WHICH DEDUCTS THE DEBT FROM THE VALUE OF ANY PROPERTY FOR THE PURPOSE
OF TAXATION OR WHICH IMPOSES A TAX, EITHER DIRECTLY OR INDIRECTLY, ON THE DEBT
OR LENDER’S INTEREST IN ANY PROPERTY, BORROWER WILL PAY THE TAX, WITH INTEREST
AND PENALTIES THEREON, IF ANY.  IF LENDER IS ADVISED BY COUNSEL CHOSEN BY IT
THAT THE PAYMENT OF TAX BY BORROWER WOULD BE UNLAWFUL OR TAXABLE TO LENDER OR
UNENFORCEABLE OR PROVIDE THE BASIS FOR A DEFENSE OF USURY THEN LENDER SHALL HAVE
THE OPTION BY WRITTEN NOTICE OF NOT LESS THAN ONE HUNDRED TWENTY (120) DAYS TO
DECLARE THE DEBT IMMEDIATELY DUE AND PAYABLE.


 


(B)           BORROWER WILL NOT CLAIM OR DEMAND OR BE ENTITLED TO ANY CREDIT OR
CREDITS ON ACCOUNT OF THE DEBT FOR ANY PART OF THE TAXES OR OTHER CHARGES
ASSESSED AGAINST ANY PROPERTY, OR ANY PART THEREOF, AND NO DEDUCTION SHALL
OTHERWISE BE MADE OR CLAIMED FROM THE ASSESSED VALUE OF ANY PROPERTY, OR ANY
PART THEREOF, FOR REAL ESTATE TAX PURPOSES BY REASON OF THE MORTGAGES OR THE
DEBT.  IF SUCH CLAIM, CREDIT OR DEDUCTION SHALL BE REQUIRED BY LAW, LENDER SHALL
HAVE THE OPTION, BY WRITTEN NOTICE OF NOT LESS THAN ONE HUNDRED TWENTY (120)
DAYS, TO DECLARE THE DEBT IMMEDIATELY DUE AND PAYABLE.


 

If at any time the United States of America, any State thereof or any
subdivision of any such State shall require revenue or other stamps to be
affixed to the Note, the Mortgage, or any of the other Loan Documents or impose
any other tax or charge on the same, Borrower will pay for the same, with
interest and penalties thereon, if any.

 

Section 17.5.      EXPENSES

 

Borrower covenants and agrees to pay or, if Borrower fails to pay, to reimburse,
Lender within ten (10) days of receipt of written notice from Lender for all
reasonable costs and expenses (including reasonable, actual attorneys’ fees and
disbursements and the allocated costs of internal legal services and all actual
disbursements of internal counsel) reasonably incurred by Lender in accordance
with this Agreement in connection with (a) the preparation, negotiation,
execution and delivery of this Agreement and the other Loan Documents and the
consummation of the transactions contemplated hereby and thereby and all the
costs of furnishing all opinions by counsel for Borrower (including without
limitation any opinions requested by Lender as to

 

124

--------------------------------------------------------------------------------


 

any legal matters arising under this Agreement or the other Loan Documents with
respect to any Property); (b) any default by Borrower in Borrower’s ongoing
performance of and compliance with Borrower’s respective agreements and
covenants contained in this Agreement and the other Loan Documents on its part
to be performed or complied with after the Closing Date, including, without
limitation, confirming compliance with environmental and insurance requirements;
(c) following a request by Borrower, Lender’s ongoing performance and compliance
with all agreements and conditions contained in this Agreement and the other
Loan Documents on its part to be performed or complied with after the Closing
Date; (d) the negotiation, preparation, execution, delivery and administration
of any consents, amendments, waivers or other modifications to this Agreement
and the other Loan Documents and any other documents or matters requested by
Lender; (e) securing Borrower’s compliance with any requests made pursuant to
the provisions of this Agreement; (f) the filing and recording fees and
expenses, title insurance and reasonable fees and expenses of counsel for
providing to Lender all required legal opinions, and other similar expenses
incurred in creating and perfecting the Lien in favor of Lender pursuant to this
Agreement and the other Loan Documents; (g) enforcing or preserving any rights,
in response to third party claims or the prosecuting or defending of any action
or proceeding or other litigation, in each case against, under or affecting
Borrower, this Agreement, the other Loan Documents, any Property, or any other
security given for the Loan; and (h) enforcing any obligations of or collecting
any payments due from Borrower under this Agreement, the other Loan Documents or
with respect to any Property or in connection with any refinancing or
restructuring of the credit arrangements provided under this Agreement in the
nature of a “work-out” or of any insolvency or bankruptcy proceedings; provided,
however, that Borrower shall not be liable for the payment of any such costs and
expenses to the extent the same arise by reason of the gross negligence, illegal
acts, fraud or willful misconduct of Lender.  Additionally, on the Closing Date
Borrower shall pay Lender a securitization fee in the amount of $520,000.00 (the
“Securitization Fee”).

 


ARTICLE 18
WAIVERS

 

Section 18.1.      REMEDIES CUMULATIVE; WAIVERS

 

The rights, powers and remedies of Lender under this Agreement shall be
cumulative and not exclusive of any other right, power or remedy which Lender
may have against Borrower or Borrower Principal pursuant to this Agreement or
the other Loan Documents, or existing at law or in equity or otherwise. 
Lender’s rights, powers and remedies may be pursued singularly, concurrently or
otherwise, at such time and in such order as Lender may determine in Lender’s
sole discretion.  No delay or omission to exercise any remedy, right or power
accruing upon an Event of Default shall impair any such remedy, right or power
or shall be construed as a waiver thereof, but any such remedy, right or power
may be exercised from time to time and as often as may be deemed expedient.  A
waiver of one Default or Event of Default with respect to Borrower shall not be
construed to be a waiver of any subsequent Default or Event of Default by
Borrower or to impair any remedy, right or power consequent thereon.

 

125

--------------------------------------------------------------------------------


 

Section 18.2.      MODIFICATION, WAIVER IN WRITING

 

No modification, amendment, extension, discharge, termination or waiver of any
provision of this Agreement, or of the Note, or of any other Loan Document, nor
consent to any departure by Borrower therefrom, shall in any event be effective
unless the same shall be in a writing signed by the party against whom
enforcement is sought, and then such waiver or consent shall be effective only
in the specific instance, and for the purpose, for which given.  Except as
otherwise expressly provided herein, no notice to, or demand on Borrower, shall
entitle Borrower to any other or future notice or demand in the same, similar or
other circumstances.

 

Section 18.3.      DELAY NOT A WAIVER

 

Neither any failure nor any delay on the part of Lender in insisting upon strict
performance of any term, condition, covenant or agreement, or exercising any
right, power, remedy or privilege hereunder, or under the Note or under any
other Loan Document, or any other instrument given as security therefor, shall
operate as or constitute a waiver thereof, nor shall a single or partial
exercise thereof preclude any other future exercise, or the exercise of any
other right, power, remedy or privilege.  In particular, and not by way of
limitation, by accepting payment after the due date of any amount payable under
this Agreement, the Note or any other Loan Document, Lender shall not be deemed
to have waived any right either to require prompt payment when due of all other
amounts due under this Agreement, the Note or the other Loan Documents, or to
declare a default for failure to effect prompt payment of any such other amount.

 

Section 18.4.      TRIAL BY JURY

 

BORROWER, BORROWER PRINCIPAL AND LENDER EACH HEREBY AGREES NOT TO ELECT A TRIAL
BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY
JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH
REGARD TO THE LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING
IN CONNECTION THEREWITH.  THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN
KNOWINGLY AND VOLUNTARILY BY BORROWER, BORROWER PRINCIPAL AND LENDER, AND IS
INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE
RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE.  EACH OF LENDER, BORROWER
PRINCIPAL AND BORROWER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN
ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY BORROWER, BORROWER
PRINCIPAL AND LENDER.

 

Section 18.5.      WAIVER OF NOTICE

 

Borrower shall not be entitled to any notices of any nature whatsoever from
Lender except with respect to matters for which this Agreement or the other Loan
Documents specifically and expressly provide for the giving of notice by Lender
to Borrower and except

 

126

--------------------------------------------------------------------------------


 

with respect to matters for which Borrower is not, pursuant to applicable Legal
Requirements, permitted to waive the giving of notice.  Borrower hereby
expressly waives the right to receive any notice from Lender with respect to any
matter for which this Agreement or the other Loan Documents do not specifically
and expressly provide for the giving of notice by Lender to Borrower.

 

Section 18.6.      REMEDIES OF BORROWER

 

In the event that a claim or adjudication is made that Lender or its agents have
acted unreasonably or unreasonably delayed acting in any case where by law or
under this Agreement or the other Loan Documents, Lender or such agent, as the
case may be, has an obligation to act reasonably or promptly, Borrower agrees
that neither Lender nor its agents shall be liable for any monetary damages, and
Borrower’s sole remedies shall be limited to commencing an action seeking
injunctive relief or declaratory judgment.  The parties hereto agree that any
action or proceeding to determine whether Lender has acted reasonably shall be
determined by an action seeking declaratory judgment.  Lender agrees that, in
such event, it shall cooperate in expediting any action seeking injunctive
relief or declaratory judgment.

 

Section 18.7.      WAIVER OF MARSHALLING OF ASSETS

 

To the fullest extent permitted by law, Borrower, for itself and its successors
and assigns, waives all rights to a marshalling of the assets of Borrower,
Borrower’s partners and others with interests in Borrower, and of any Property,
and agrees not to assert any right under any laws pertaining to the marshalling
of assets, the sale in inverse order of alienation, homestead exemption, the
administration of estates of decedents, or any other matters whatsoever to
defeat, reduce or affect the right of Lender under the Loan Documents to a sale
of any Property for the collection of the Debt without any prior or different
resort for collection or of the right of Lender to the payment of the Debt out
of the net proceeds of any Property in preference to every other claimant
whatsoever.

 

Section 18.8.      WAIVER OF STATUTE OF LIMITATIONS

 

Borrower hereby expressly waives and releases, to the fullest extent permitted
by law, the pleading of any statute of limitations as a defense to payment of
the Debt or performance of its Other Obligations.

 

Section 18.9.      WAIVER OF COUNTERCLAIM

 

Borrower hereby waives the right to assert a counterclaim, other than a
compulsory counterclaim, in any action or proceeding brought against it by
Lender or its agents.

 

Section 18.10.    GRADSKY WAIVERS.

 

Borrower Principal hereby waives each of the following:

 


(A)           ANY RIGHTS OF BORROWER PRINCIPAL OF SUBROGATION, REIMBURSEMENT,
INDEMNIFICATION, AND/OR CONTRIBUTION AGAINST BORROWER OR ANY OTHER PERSON OR
ENTITY, AND ANY OTHER RIGHTS AND

 

127

--------------------------------------------------------------------------------


 

defenses that are or may become available to Borrower Principal or any other
person or entity by reasons of Sections 2787-2855, inclusive of the California
Civil Code;


 


(B)           ANY RIGHTS OR DEFENSES THAT MAY BE AVAILABLE BY REASON OF ANY
ELECTION OF REMEDIES BY LENDER (INCLUDING, WITHOUT LIMITATION, ANY SUCH ELECTION
WHICH IN ANY MANNER IMPAIRS, EFFECTS, REDUCES, RELEASES, DESTROYS OR
EXTINGUISHES BORROWER PRINCIPAL’S SUBROGATION RIGHTS, RIGHTS TO PROCEED AGAINST
BORROWER FOR REIMBURSEMENT, OR ANY OTHER RIGHTS OF BORROWER PRINCIPAL TO PROCEED
AGAINST ANY OTHER PERSON, ENTITY OR SECURITY, INCLUDING BUT NOT LIMITED TO ANY
DEFENSE BASED UPON AN ELECTION OF REMEDIES BY LENDER UNDER THE PROVISIONS OF
SECTION 580(D) OF THE CALIFORNIA CODE OF CIVIL PROCEDURE OR ANY SIMILAR LAW OF
CALIFORNIA OR OF ANY OTHER STATE OR OF THE UNITED SATES); AND

 


(C)           ANY RIGHTS OR DEFENSES BORROWER PRINCIPAL MAY HAVE BECAUSE ITS
OBLIGATIONS UNDER THIS AGREEMENT (THE “BORROWER PRINCIPAL OBLIGATIONS”) ARE
SECURED BY REAL PROPERTY OR ANY ESTATE FOR YEARS.  THESE RIGHTS OR DEFENSES
INCLUDE, BUT ARE NOT LIMITED TO, ANY RIGHTS OR DEFENSES THAT ARE BASED UPON,
DIRECTLY OR INDIRECTLY, THE APPLICATION OF SECTION 580(A), SECTION 580(B),
SECTION 580(D) OR SECTION 726 OF THE CALIFORNIA CODE OF CIVIL PROCEDURE TO THE
BORROWER PRINCIPAL OBLIGATIONS.


 

The provisions of this subsection (c) mean, among other things:

 

(y)           Lender may collect from Borrower Principal without first
foreclosing on any real or personal property collateral pledged by Borrower for
the Debt; and

 

(z)            Subject to the provisions of Article 15, if Lender forecloses on
a real property pledged by Borrower:

 

(1)           THE BORROWER PRINCIPAL OBLIGATIONS SHALL NOT BE REDUCED BY THE
PRICE FOR WHICH THE COLLATERAL SOLD AT THE FORECLOSURE SALE OR THE VALUE OF THE
COLLATERAL AT THE TIME OF THE SALE.

 

(2)           LENDER MAY COLLECT FROM BORROWER PRINCIPAL EVEN IF LENDER, BY
FORECLOSING ON THE REAL PROPERTY COLLATERAL, HAS DESTROYED ANY RIGHT OF BORROWER
PRINCIPAL TO COLLECT FROM BORROWER.  FURTHER, THE PROVISIONS OF THIS AGREEMENT
CONSTITUTE AN UNCONDITIONAL AND IRREVOCABLE WAIVER OF ANY RIGHTS AND DEFENSES
BORROWER PRINCIPAL MAY HAVE BECAUSE BORROWER’S OBLIGATIONS ARE SECURED BY REAL
PROPERTY.  THESE RIGHTS AND DEFENSES, INCLUDE, BUT ARE NOT LIMITED TO, ANY
RIGHTS OR DEFENSES BASED UPON SECTION 580(A), SECTION 580(B), SECTION 580(D) OR
SECTION 726 OF THE CALIFORNIA CODE OF CIVIL PROCEDURE.

 


ARTICLE 19
GOVERNING LAW

 

Section 19.1.      CHOICE OF LAW

 

This Agreement shall be deemed to be a contract entered into pursuant to the
laws of the State of New York and shall in all respects be governed, construed,
applied and enforced in

 

128

--------------------------------------------------------------------------------


 

accordance with the laws of the State of New York, provided however, (a) that
with respect to the creation, perfection, priority and enforcement of any Lien
created by the Loan Documents, and the determination of deficiency judgments,
the laws of the state where any Property is located shall apply, and (b) with
respect to the security interest in each of the Reserve Accounts and the Cash
Management Account, the laws of the State of New York shall apply.

 

Section 19.2.      SEVERABILITY

 

Wherever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement shall be prohibited by or invalid under applicable law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Agreement.

 

Section 19.3.      PREFERENCES

 

Lender shall have the continuing and exclusive right to apply or reverse and
reapply any and all payments by Borrower to any portion of the obligations of
Borrower hereunder.  To the extent Borrower makes a payment or payments to
Lender, which payment or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, receiver or any other party under any Creditors Rights
Laws, state or federal law, common law or equitable cause, then, to the extent
of such payment or proceeds received, the obligations hereunder or part thereof
intended to be satisfied shall be revived and continue in full force and effect,
as if such payment or proceeds had not been received by Lender.

 


ARTICLE 20
MISCELLANEOUS

 

Section 20.1.      SURVIVAL

 

This Agreement and all covenants, agreements, representations and warranties
made herein and in the certificates delivered pursuant hereto shall survive the
making by Lender of the Loan and the execution and delivery to Lender of the
Note, and shall continue in full force and effect so long as all or any of the
Debt is outstanding and unpaid unless a longer period is expressly set forth
herein or in the other Loan Documents.  Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
legal representatives, successors and assigns of such party.  All covenants,
promises and agreements in this Agreement,  by or on behalf of Borrower, shall
inure to the benefit of the legal representatives, successors and assigns of
Lender.

 

Section 20.2.      LENDER’S DISCRETION

 

Whenever pursuant to this Agreement, Lender exercises any right given to it to
approve or disapprove, or any arrangement or term is to be satisfactory to
Lender, the decision of Lender to approve or disapprove or to decide whether
arrangements or terms are satisfactory or not satisfactory shall (except as is
otherwise specifically herein provided) be in the sole discretion of Lender and
shall be final and conclusive.

 

129

--------------------------------------------------------------------------------


 

Section 20.3.      HEADINGS

 

The Article and/or Section headings and the Table of Contents in this Agreement
are included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose.

 

Section 20.4.      COST OF ENFORCEMENT

 

In the event (a) that any or all of the Mortgages is foreclosed in whole or in
part, (b) of the bankruptcy, insolvency, rehabilitation or other similar
proceeding in respect of Borrower or any of its constituent Persons or an
assignment by Borrower or any of its constituent Persons for the benefit of its
creditors, or (c) Lender exercises any of its other remedies under this
Agreement or any of the other Loan Documents, Borrower shall be chargeable with
and agrees to pay all costs of collection and defense, including attorneys’ fees
and costs, incurred by Lender or Borrower in connection therewith and in
connection with any appellate proceeding or post-judgment action involved
therein, together with all required service or use taxes.

 

Section 20.5.      SCHEDULES INCORPORATED

 

The Schedules annexed hereto are hereby incorporated herein as a part of this
Agreement with the same effect as if set forth in the body hereof.

 

Section 20.6.      OFFSETS, COUNTERCLAIMS AND DEFENSES

 

Any assignee of Lender’s interest in and to this Agreement, the Note and the
other Loan Documents shall take the same free and clear of all offsets,
counterclaims or defenses which are unrelated to such documents which Borrower
may otherwise have against any assignor of such documents, and no such unrelated
counterclaim or defense shall be interposed or asserted by Borrower in any
action or proceeding brought by any such assignee upon such documents and any
such right to interpose or assert any such unrelated offset, counterclaim or
defense in any such action or proceeding is hereby expressly waived by Borrower.

 

Section 20.7.      NO JOINT VENTURE OR PARTNERSHIP; NO THIRD PARTY BENEFICIARIES

 


(A)           BORROWER AND LENDER INTEND THAT THE RELATIONSHIPS CREATED
HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS BE SOLELY THAT OF BORROWER AND
LENDER.  NOTHING HEREIN OR THEREIN IS INTENDED TO CREATE A JOINT VENTURE,
PARTNERSHIP, TENANCY-IN-COMMON, OR JOINT TENANCY RELATIONSHIP BETWEEN BORROWER
AND LENDER NOR TO GRANT LENDER ANY INTEREST IN ANY PROPERTY OTHER THAN THAT OF
MORTGAGEE, BENEFICIARY OR LENDER.


 


(B)           THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS ARE SOLELY FOR THE
BENEFIT OF LENDER AND BORROWER AND NOTHING CONTAINED IN THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS SHALL BE DEEMED TO CONFER UPON ANYONE OTHER THAN LENDER AND
BORROWER ANY RIGHT TO INSIST UPON OR TO ENFORCE THE PERFORMANCE OR OBSERVANCE OF
ANY OF THE OBLIGATIONS CONTAINED HEREIN OR THEREIN.  ALL CONDITIONS TO THE
OBLIGATIONS OF LENDER TO MAKE THE LOAN HEREUNDER ARE IMPOSED SOLELY AND
EXCLUSIVELY FOR THE BENEFIT OF LENDER AND NO OTHER PERSON SHALL HAVE STANDING TO
REQUIRE SATISFACTION OF SUCH CONDITIONS IN ACCORDANCE WITH THEIR TERMS OR BE
ENTITLED TO ASSUME THAT

 

130

--------------------------------------------------------------------------------


 

Lender will refuse to make the Loan in the absence of strict compliance with any
or all thereof and no other Person shall under any circumstances be deemed to be
a beneficiary of such conditions, any or all of which may be freely waived in
whole or in part by Lender if, in Lender’s sole discretion, Lender deems it
advisable or desirable to do so.


 


(C)           THE GENERAL PARTNERS, MEMBERS, PRINCIPALS AND (IF BORROWER IS A
TRUST) BENEFICIAL OWNERS OF BORROWER ARE EXPERIENCED IN THE OWNERSHIP AND
OPERATION OF PROPERTIES SIMILAR TO ANY PROPERTY, AND BORROWER AND LENDER ARE
RELYING SOLELY UPON SUCH EXPERTISE AND BUSINESS PLAN IN CONNECTION WITH THE
OWNERSHIP AND OPERATION OF ANY PROPERTY.  BORROWER IS NOT RELYING ON LENDER’S
EXPERTISE, BUSINESS ACUMEN OR ADVICE IN CONNECTION WITH ANY PROPERTY.


 


(D)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, LENDER
IS NOT UNDERTAKING THE PERFORMANCE OF (I) ANY OBLIGATIONS UNDER THE LEASES; OR
(II) ANY OBLIGATIONS WITH RESPECT TO SUCH AGREEMENTS, CONTRACTS, CERTIFICATES,
INSTRUMENTS, FRANCHISES, PERMITS, TRADEMARKS, LICENSES AND OTHER DOCUMENTS.


 


(E)           BY ACCEPTING OR APPROVING ANYTHING REQUIRED TO BE OBSERVED,
PERFORMED OR FULFILLED OR TO BE GIVEN TO LENDER PURSUANT TO THIS AGREEMENT, THE
MORTGAGES, THE NOTE OR THE OTHER LOAN DOCUMENTS, INCLUDING, WITHOUT LIMITATION,
ANY OFFICER’S CERTIFICATE, BALANCE SHEET, STATEMENT OF PROFIT AND LOSS OR OTHER
FINANCIAL STATEMENT, SURVEY, APPRAISAL, OR INSURANCE POLICY, LENDER SHALL NOT BE
DEEMED TO HAVE WARRANTED, CONSENTED TO, OR AFFIRMED THE SUFFICIENCY, THE
LEGALITY OR EFFECTIVENESS OF SAME, AND SUCH ACCEPTANCE OR APPROVAL THEREOF SHALL
NOT CONSTITUTE ANY WARRANTY OR AFFIRMATION WITH RESPECT THERETO BY LENDER.


 


(F)            BORROWER RECOGNIZES AND ACKNOWLEDGES THAT IN ACCEPTING THIS
AGREEMENT, THE NOTE, THE MORTGAGES AND THE OTHER LOAN DOCUMENTS, LENDER IS
EXPRESSLY AND PRIMARILY RELYING ON THE TRUTH AND ACCURACY OF THE REPRESENTATIONS
AND WARRANTIES SET FORTH IN ARTICLE 4 OF THIS AGREEMENT WITHOUT ANY OBLIGATION
TO INVESTIGATE ANY PROPERTY AND NOTWITHSTANDING ANY INVESTIGATION OF ANY
PROPERTY BY LENDER; THAT SUCH RELIANCE EXISTED ON THE PART OF LENDER PRIOR TO
THE DATE HEREOF, THAT THE WARRANTIES AND REPRESENTATIONS ARE A MATERIAL
INDUCEMENT TO LENDER IN MAKING THE LOAN; AND THAT LENDER WOULD NOT BE WILLING TO
MAKE THE LOAN AND ACCEPT THIS AGREEMENT, THE NOTE, THE MORTGAGES AND THE OTHER
LOAN DOCUMENTS IN THE ABSENCE OF THE WARRANTIES AND REPRESENTATIONS AS SET FORTH
IN ARTICLE 4 OF THIS AGREEMENT.

 

Section 20.8.      PUBLICITY

 

All news releases, publicity or advertising by Borrower or its Affiliates
through any media intended to reach the general public which refers to the Loan,
Lender, Banc of America Securities LLC, or any of their Affiliates shall be
subject to the prior written approval of Lender, not to be unreasonably
withheld.  Lender shall be permitted to make any news, releases, publicity or
advertising by Lender or its Affiliates through any media intended to reach the
general public which refers to the Loan, any Property, Borrower, Borrower
Principal and their respective Affiliates without the approval of Borrower or
any such Persons.  Borrower also agrees that Lender may share any information
pertaining to the Loan with Bank of America Corporation, including its bank
subsidiaries, Banc of America Securities LLC and any other Affiliates of the
foregoing, in connection with the sale or transfer of the Loan or any
Participations and/or Securities created.

 

131

--------------------------------------------------------------------------------


 

Section 20.9.      CONFLICT; CONSTRUCTION OF DOCUMENTS; RELIANCE

 

In the event of any conflict between the provisions of this Agreement and any of
the other Loan Documents, the provisions of this Agreement shall control.  The
parties hereto acknowledge that they were represented by competent counsel in
connection with the negotiation, drafting and execution of the Loan Documents
and that such Loan Documents shall not be subject to the principle of construing
their meaning against the party which drafted same.  Borrower acknowledges that,
with respect to the Loan, Borrower shall rely solely on its own judgment and
advisors in entering into the Loan without relying in any manner on any
statements, representations or recommendations of Lender or any parent,
subsidiary or Affiliate of Lender.  Lender shall not be subject to any
limitation whatsoever in the exercise of any rights or remedies available to it
under any of the Loan Documents or any other agreements or instruments which
govern the Loan by virtue of the ownership by it or any parent, subsidiary or
Affiliate of Lender of any equity interest any of them may acquire in Borrower,
and Borrower hereby irrevocably waives the right to raise any defense or take
any action on the basis of the foregoing with respect to Lender’s exercise of
any such rights or remedies.  Borrower acknowledges that Lender engages in the
business of real estate financings and other real estate transactions and
investments which may be viewed as adverse to or competitive with the business
of Borrower or its Affiliates.

 

Section 20.10.    ENTIRE AGREEMENT

 

This Agreement and the other Loan Documents contain the entire agreement of the
parties hereto and thereto in respect of the transactions contemplated hereby
and thereby, and all prior agreements among or between such parties, whether
oral or written between Borrower and Lender are superseded by the terms of this
Agreement and the other Loan Documents.

 

Section 20.11.    CROSS COLLATERALIZATION

 

Without limitation to any other right or remedy provided to Lender in this
Agreement or any of the other Loan Documents, Borrower acknowledges and agrees
that to the full extent permitted under applicable law, upon the occurrence of
an Event of Default (i) Lender shall have the right to pursue all of its rights
and remedies in one proceeding, or separately and independently in separate
proceedings which it, as Lender, in its sole and absolute discretion, shall
determine from time to time, (ii) Lender is not required to either marshal
assets, sell any of the collateral for the Loan in any inverse order of
alienation, or be subjected to any “one action” or “election of remedies” law or
rule, (iii) the exercise by Lender of any remedies against any of the collateral
for the Loan will not impede Lender from subsequently or simultaneously
exercising remedies against other collateral for the Loan, (iv) all Liens and
other rights, remedies and privileges provided to Lender in this Agreement and
in the other Loan Documents or otherwise shall remain in full force and effect
until Lender has exhausted all of its remedies against the collateral for the
Loan and all of the collateral for the Loan has been foreclosed, sold and/or
otherwise realized upon and (v) all of the Properties shall be security for the
performance of all of Borrower’s obligations hereunder.

 

132

--------------------------------------------------------------------------------


 

Section 20.12.    TAX DISCLOSURE

 

Notwithstanding anything herein to the contrary, except as reasonably necessary
to comply with applicable securities laws, each party (and each employee,
representative or other agent of each party) hereto may disclose to any and all
persons, without limitation of any kind, any information with respect to the
United States federal income “tax treatment” and “tax structure” (in each case,
within the meaning of Treasury Regulation Section 1.6011-4) of the transactions
contemplated hereby and all materials of any kind (including opinions or other
tax analyses) that are provided to such parties (or their representatives)
relating to such tax treatment and tax structure; provided that with respect to
any document or similar item that in either case contains information concerning
the tax treatment or tax structure of the transaction as well as other
information, this sentence shall only apply to such portions of the document or
similar item that relate to the United States federal income tax treatment or
tax structure of the transactions contemplated hereby.

 

Section 20.13.    MEZZANINE LOAN AGREEMENTS.

 

As of the Closing Date, the Mezzanine Lender has not made the Mezzanine Loan to
Mezzanine Borrower.  For so long as the Mezzanine Loan has to not been entered
into, this Agreement shall be interpreted without reference to the Mezzanine
Loan or any of the terms that relate to the Mezzanine Loan including but not
limited to “Mezzanine Debt Service”, “Mezzanine Borrower”, “Mezzanine Lender”
and “Mezzanine Loan”.

 

[Signatures Commence on Following Page]

 

133

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

 

BORROWER:

 

 

 

 

 

ROSE SPE 1, L.P., a Delaware limited partnership

 

 

 

 

By:

Rose SPE 1 GP, LLC, its general partner

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

BORROWER PRINCIPAL:

 

 

 

Acknowledged and agreed to with respect to its obligations set forth in Article
4, Section 5.11, Section 5.26, Section 12.6, Article 13, Article 15 and Article
18 hereof:

 

 

 

 

 

RFS PARTNERSHIP, L.P., a Tennessee limited partnership

 

 

 

By:

CNL Rose GP CORP., a Delaware corporation, its general partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

AFFILIATED LESSEE:

 

 

 

Acknowledged and agreed to with respect to its obligations set forth in Article
4 hereof:

 

 

 

 

 

CNL ROSE SPE TENANT CORP.,
a Delaware corporation

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Annual Budget

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Borrower Equity Ownership Structure

 

Exhibit B to Loan Agreement

ROSE SPE Structure for CMBS (26 Pool)

 

~~  ~~

 

HI Phoenix Chandler, AZ; HOM Phoenix Chandler, AZ; HI Sedona, AZ; RI
Sacramento/Cal Expo, CA; DT San Diego Del Mar, CA; HI Denver SW Lakewood, CO; RI
Wilmington/Newark, DE;  HI Ft. Lauderdale/Cypress, FL;  TPS Miami Airport West,
FL;  TPS Miami Lakes, FL;  RI Orlando International Drive, FL; HOL Crystal Lake,
IL;  HOL Louisville Southwest, KY; RI Ann Arbor, MI;  CY Flint, MI;  HI
Minneapolis Minnetonka, MN;  HI Hattiesburg, MS;  HI Lincoln Airport I-80, NE; 
RI Fishkill, NY;  HI Oklahoma City Airport, OK;  HI Tulsa, OK;  RI Warwick, RI;
RI Ft. Worth River Plaza, TX; TPS Fort Worth Southwest, TX;  HI Laredo, TX; 
and  RI Tyler, TX

 

[g38831kf4image002.gif]

 

v.3.03  11-5-2003

 

CONFIDENTIALITY NOTICE:  The information contained herein is confidential and
intended only for the use of CNL Hospitality Properties, Inc. or it’s affiliates
and legal counsel.  If the reader is not the intended recipient, you are hereby
notified that any dissemination, distribution or copying of this information is
strictly prohibited.

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Properties and Initial Allocated Loan Amounts and Percentages

 

Property

 

Initial Allocated
Loan Amount

 

Initial Allocated
Loan Percentage

 

Hampton Inn Phoenix Chandler
Chandler, Arizona

 

$

2,302,857

 

1.8

%

Homewood Suites Phoenix Chandler
Chandler, Arizona

 

$

2,600,000

 

2.0

%

Hampton Inn Sedona
Sedona, Arizona

 

$

2,340,000

 

1.8

%

Residence Inn Sacramento/Cal Expo
Sacramento, California

 

$

9,842,857

 

7.6

%

Doubletree Hotel San Diego Del Mar
San Diego, California

 

$

7,280,000

 

5.6

%

Hampton Inn
Denver SW Lakewood
Lakewood, Colorado

 

$

1,485,714

 

1.1

%

Residence Inn
Wilmington/Newark (the “Wilmington
Newark Property”)
Wilmington, Delaware

 

$

7,428,571

 

5.7

%

Hampton Inn Ft. Lauderdale-Cypress Creek
Ft. Lauderdale, Florida

 

$

2,785,714

 

2.1

%

Towne Place Suites
Miami Airport West (the “Miami Airport
West Property”)
Miami, Florida

 

$

2,971,429

 

2.3

%

Towne Place Suites
Miami Lakes
(The “Miami Lakes Property”)
Miami, Florida

 

$

2,971,429

 

2.3

%

Residence Inn by Marriott International Drive
Orlando, Florida

 

$

7,502,857

 

5.8

%

Holiday Inn Crystal Lake
Crystal Lake, Illinois

 

$

8,431,429

 

6.5

%

Holiday Inn Southwest Louisville (the
“Louisville Southwest Property”)
Louisville, Kentucky

 

$

4,828,571

 

3.7

%

Residence Inn Ann Arbor
Ann Arbor, Michigan

 

$

4,364,286

 

3.4

%

Courtyard Flint
Flint, Michigan

 

$

3,996,571

 

3.1

%

 

--------------------------------------------------------------------------------


 

Property

 

Initial Allocated
Loan Amount

 

Initial Allocated
Loan Percentage

 

Hampton Inn Minneapolis Minnetonka
Minnetonka, Minnesota

 

$

1,374,286

 

1.1

%

Hampton Inn Hattiesburg
Hattiesburg,Mississippi

 

$

4,605,714

 

3.5

%

Hampton Inn Lincoln Airport I-80
Lincoln, Nebraska

 

$

3,279,714

 

2.5

%

Residence Inn Fishkill
Fishkill, New York

 

$

14,508,000

 

11.2

%

Hampton Inn Oklahoma City-Airport I-40
Oklahoma City, Oklahoma

 

$

4,230,571

 

3.3

%

Hampton Inn Tulsa
Tulsa, Oklahoma

 

$

2,971,429

 

2.3

%

Residence Inn Warwick
Warwick, Rhode Island

 

$

6,314,286

 

4.9

%

Ft. Worth Towne Place Suites-Southwest Ft.
Worth, Texas

 

$

3,484,000

 

2.7

%

Residence Inn - Ft. Worth River Plaza
Ft. Worth, Texas

 

$

7,242,857

 

5.6

%

Hampton Inn - Laredo
Laredo, Texas

 

$

6,760,000

 

5.2

%

Residence Inns Tyler
Tyler, Texas

 

$

4,096,857

 

3.2

%

 

2

--------------------------------------------------------------------------------


 

SCHEDULE B

 

Initial Property Manager and Franchisor

 

Property

 

Initial Property Manager

 

Initial Franchisor

Hampton Inn Phoenix Chandler
Chandler, Arizona

 

Promus Hotel, Inc. (“Promus”)

 

Promus

Homewood Suites Phoenix Chandler
Chandler, Arizona

 

Promus

 

Promus

Hampton Inn Sedona
Sedona, Arizona

 

Promus

 

Promus

Residence Inn Sacramento/Cal Expo
Sacramento, California

 

Residence Inn by Marriott, Inc. (“Residence Inn”)

 

N/A

Doubletree Hotel San Diego Del Mar
San Diego, California (“Doubletree
Property”)

 

DT Management, Inc.

 

Double Tree Hotel Systems, Inc.

Hampton Inn
Denver SW Lakewood
Lakewood, Colorado

 

Promus

 

Promus

Residence Inn
Wilmington/Newark
Wilmington, Delaware

 

Residence Inn

 

N/A

Hampton Inn Ft. Lauderdale-Cypress Creek
Ft. Lauderdale, Florida

 

Promus

 

Promus

Towne Place Suites
Miami Airport West (the “Miami Airport
West Property”)
Miami, Florida(1)

 

N/A

 

N/A

Towne Place Suites
Miami Lakes
(The “Miami Lakes Property”)
Miami, Florida(1)

 

N/A

 

N/A

Residence Inn by Marriott International
Drive
Orlando, Florida

 

Residence Inn

 

N/A

Holiday Inn Crystal Lake
Crystal Lake, Illinois

 

Interstate Management Company, LLC (“Interstate”)

 

Holiday Hospitality Franchising, Inc. (“Holiday”)

 

--------------------------------------------------------------------------------

(1) With respect to the Miami Airport West Property and the Miami Lakes
Property, such Properties are leased to the Non-Affiliated Lessee which may or
may not have entered into management agreements and/or franchise agreements for
such Properties.

 

--------------------------------------------------------------------------------


 

Property

 

Initial Property Manager

 

Initial Franchisor

Holiday Inn Southwest Louisville
Louisville, Kentucky (“Louisville
Property”)

 

Interstate

 

Holiday

Residence Inn Ann Arbor
Ann Arbor, Michigan

 

Residence Inn

 

N/A

Courtyard Flint Flint,
Michigan (“Flint Property”)

 

Flagstone/Interstate(2)

 

Marriott International, Inc.

Hampton Inn Minneapolis Minnetonka
Minnetonka, Minnesota

 

Promus

 

Promus

Hampton Inn Hattiesburg
Hattiesburg, Mississippi

 

Promus

 

Promus

Hampton Inn Lincoln Airport I-80
Lincoln, Nebraska

 

Promus

 

Promus

Residence Inn Fishkill
Fishkill, New York

 

Residence Inn

 

N/A

Hampton Inn Oklahoma City-Airport I-40
Oklahoma City, Oklahoma

 

Promus

 

Promus

Hampton Inn Tulsa
Tulsa, Oklahoma

 

Promus

 

Promus

Residence Inn Warwick
Warwick, Rhode Island

 

Residence Inn

 

N/A

Ft. Worth Towne Place Suites-Southwest
Ft. Worth, Texas

 

Towne Place Management Corporation (“Towne Place”)

 

N/A

Residence Inn - Ft. Worth River Plaza
Ft. Worth, Texas

 

Residence Inn

 

N/A

Hampton Inn - Laredo
Laredo, Texas

 

Promus

 

Promus

Residence Inns Tyler
Tyler, Texas

 

Residence Inn

 

N/A

 

--------------------------------------------------------------------------------

(2) On the Closing Date the Initial Manager is Flagstone Hospitality Management
LLC, a Tennessee limited liability company (“Flagstone”).  Borrower anticipates
entering into a new Management Agreement in the exact same form as the ones with
Interstate for the other Interstate Properties in effect on the Closing Date
with Interstate on or before December 31, 2003.

 

2

--------------------------------------------------------------------------------


 

SCHEDULE I

 

REQUIRED REPAIRS

 

Property
Name

 

Address

 

Location

 

Prop. Improvements

 

ESA
Information

 

Environmental Concerns

 

Recommendations

 

Estimated Cost

 

Reserve
Amount
(125%)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Courtyard by Marriott

 

5205
Gateway
Centre

 

Flint, MI

 

3-story hotel, 102 guest rooms, 2.58-acres, built in 1996, undeveloped and
agricultural prior to 1996

 

Phase I ESA by PSI 6/16/03, inspected 6/6/03

 

Mold - PSI observed areas of moisture and mold growth in a pool room.  PSI
issued a mold R&P Plan on November 25, 2003.

 

Mold remediation required.  ESD recommends escrowing funds for remediation. ESD
estimate is $10,000.

 

10,000

 

12,500

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Residence Inn

 

3303
Troup
Highway

 

Tyler, TX

 

16 buildings with guest suites, one gatehouse/office building, 4.125 acres,
built in 1985, undeveloped prior to 1985

 

Phase I ESA by PSI 6/16/03, inspected 6/5/03

 

Mold - Moisture intrusion and visible mold growth were observed in various areas
- the gatehouse, closets in guest suites, and near commercial washing machines.
PSI issued mold R&P Plan on October 20, 2003.

 

Mold remediation required. ESD recommends escrowing funds for remediation. ESD
estimate for mold remediation is $40,000.

 

40,000

 

50,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Residence Inn

 

7975
Canada
Ave.

 

Orlando, FL

 

eleven 2-story hotel buildings, 176 guest rooms, built in 1984, undeveloped
prior to 1984

 

Phase I ESA by PSI 6/9/03, inspected 5/29/03

 

Mold - Water damage and mold growth were observed in multiple buildings. PSI
issued a mold R&P Plan on October 6, 2003.

 

Mold remediation required. ESD recommends funds be escrowed for remediation. 
ESD estimate for mold remediation is $176,000.

 

176,000

 

220,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Residence Inn

 

500
Kilvert St.

 

Warwick, RI

 

twelve 2-story hotel buildings with 96 guest rooms, office and storage
buildings, 3.80 acres, built in 1989, sand and gravel pit from 1936 to the
mid-1980s

 

Phase I ESA by PSI 6/19/03, inspected 5/30/03

 

Mold - Water intrusions from roof leaks and small areas of mold growth were
observed in six mechanical rooms. PSI issued a mold R&P Plan on September 22,
2003.

 

Mold remediation required.  ESD recommends funds be escrowed for remediation.
ESD estimate for mold remediation is $5,000.

 

5,000

 

6,250

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL RESERVES

 

 

 

288,750

 

--------------------------------------------------------------------------------


 

SCHEDULE II

 

REPLACEMENTS

 

--------------------------------------------------------------------------------


 

SCHEDULE III

 

COST BASIS OF PROPERTIES

 

 

 

Property Name

 

Brand

 

Total
Assigned
Value (from
Purch.
Accounting)

 

Land

 

FF&E

 

Automobiles

 

Renovations
(Building)

 

Building

 

Total
Purchase
Acctg NBV
at 7/10/03

 

CMBS

 

Flint

 

Courtyard

 

9,769,249

 

963,479

 

155,919

 

4,397

 

—

 

8,645,454

 

9,769,249

 

CMBS

 

San Diego Del Mar

 

Doubletree

 

23,284,953

 

1,896,074

 

1,628,247

 

—

 

8,268

 

19,752,364

 

23,284,953

 

CMBS

 

Phoenix Chandler

 

Hampton Inn

 

7,773,222

 

737,860

 

213,707

 

—

 

3,107

 

6,818,548

 

7,773,222

 

CMBS

 

Sedona

 

Hampton Inn

 

6,028,695

 

1,469,150

 

152,093

 

—

 

—

 

4,407,451

 

6,028,695

 

CMBS

 

Denver SW Lakewood

 

Hampton Inn

 

11,273,212

 

745,794

 

471,465

 

—

 

600,356

 

9,455,597

 

11,273,212

 

CMBS

 

Ft. Lauderdale/Cypress

 

Hampton Inn

 

10,045,221

 

931,111

 

712,839

 

12,627

 

8,642

 

8,380,002

 

10,045,221

 

CMBS

 

Minneapolis Minnetonka

 

Hampton Inn

 

9,872,521

 

959,038

 

274,303

 

—

 

698,277

 

7,940,904

 

9,872,521

 

CMBS

 

Hattiesburg

 

Hampton Inn

 

11,259,326

 

467,529

 

559,715

 

—

 

8,152

 

10,223,930

 

11,259,326

 

CMBS

 

Lincoln Airport I-80

 

Hampton Inn

 

8,407,611

 

609,820

 

190,586

 

13,636

 

698,320

 

6,895,250

 

8,407,611

 

CMBS

 

Oklahoma City Airport

 

Hampton Inn

 

10,230,938

 

847,150

 

736,519

 

13,845

 

13,337

 

8,620,088

 

10,230,938

 

CMBS

 

Tulsa

 

Hampton Inn

 

11,001,578

 

589,738

 

370,253

 

—

 

1,047,440

 

8,994,147

 

11,001,578

 

CMBS

 

Laredo

 

Hampton Inn

 

9,300,920

 

532,909

 

354,727

 

—

 

7,439

 

8,405,845

 

9,300,920

 

CMBS

 

Crystal Lake

 

Holiday Inn

 

19,784,530

 

2,852,273

 

1,727,477

 

—

 

(3,027

)

15,207,807

 

19,784,530

 

CMBS

 

Louisville Southwest

 

Holiday Inn

 

12,741,593

 

881,392

 

1,172,623

 

11,866

 

25,338

 

10,650,374

 

12,741,593

 

CMBS

 

Phoenix Chandler

 

Homewood Suites

 

8,205,405

 

905,563

 

536,048

 

—

 

—

 

6,763,794

 

8,205,405

 

CMBS

 

Sacramento/Cal Expo

 

Residence Inn

 

18,481,558

 

1,919,923

 

1,617,702

 

—

 

1,201,158

 

13,742,775

 

18,481,558

 

-CMBS

 

Wilmington/Newark

 

Residence Inn

 

12,293,398

 

—

 

392,365

 

13,481

 

9,477

 

11,878,075

 

12,293,398

 

CMBS

 

Orlando International Drive

 

Residence Inn

 

15,968,213

 

1,434,506

 

1,617,897

 

—

 

5,255

 

12,910,555

 

15,968,213

 

CMBS

 

Ann Arbor

 

Residence Inn

 

10,974,675

 

921,516

 

868,776

 

—

 

—

 

9,184,383

 

10,974,675

 

CMBS

 

Fishkill

 

Residence Inn

 

15,215,711

 

2,093,959

 

477,646

 

—

 

1,670,850

 

10,973,257

 

15,215,711

 

CMBS

 

Warwick

 

Residence Inn

 

10,147,626

 

1,745,317

 

543,968

 

11,021

 

3,032

 

7,844,288

 

10,147,626

 

CMBS

 

Ft. Worth River Plaza

 

Residence Inn

 

13,075,233

 

1,928,207

 

720,221

 

—

 

6,398

 

10,420,407

 

13,075,233

 

CMBS

 

Tyler

 

Residence Inn

 

12,071,622

 

788,783

 

657,806

 

—

 

103,007

 

10,522,027

 

12,071,622

 

CMBS

 

Miami Airport West

 

TownePlace Suites

 

8,518,695

 

831,129

 

380,010

 

—

 

—

 

7,307,556

 

8,518,695

 

CMBS

 

Miami Lakes

 

TownePlace Suites

 

8,470,964

 

780,479

 

374,080

 

—

 

—

 

7,316,405

 

8,470,964

 

CMBS

 

Ft. Worth Southwest

 

TownePlace Suites

 

8,532,580

 

835,181

 

447,378

 

—

 

37,091

 

7,212,930

 

8,532,580

 

 

 

Total CMBS Properties

 

 

 

302,729,251

 

28,667,879

 

17,354,370

 

80,873

 

6,151,917

 

250,474,213

 

302,729,251

 

 

 

 

 

 

Depreciation 7/10/03 through 9/30/03

 

Net Book Value as of 9/30/03

 

 

 

Property Name

 

Land

 

FF&E
(Including
Autos)

 

Buildings
(Including
Renovations)

 

Land

 

FF&E (Including
Autos)

 

Buildings
(Including
Renovations)

 

Total

 

CMBS

 

Flint

 

—

 

(5,208

)

(49,149

)

963,479

 

155,108

 

8,596,305

 

9,714,892

 

CMBS

 

San Diego Del Mar

 

—

 

(52,894

)

(112,338

)

1,896,074

 

1,575,353

 

19,648,294

 

23,119,721

 

CMBS

 

Phoenix Chandler

 

—

 

(6,942

)

(38,781

)

737,860

 

206,765

 

6,782,875

 

7,727,499

 

CMBS

 

Sedona

 

—

 

(4,941

)

(25,056

)

1,469,150

 

147,152

 

4,382,395

 

5,998,698

 

CMBS

 

Denver SW Lakewood

 

—

 

(15,316

)

(57,167

)

745,794

 

456,149

 

9,998,786

 

11,200,728

 

CMBS

 

Ft. Lauderdale/Cypress

 

—

 

(23,567

)

(47,689

)

931,111

 

701,899

 

8,340,955

 

9,973,965

 

CMBS

 

Minneapolis Minnetonka

 

—

 

(8,911

)

(49,113

)

959,038

 

265,392

 

8,590,068

 

9,814,498

 

CMBS

 

Hattiesburg

 

—

 

(18,183

)

(58,169

)

467,529

 

541,532

 

10,173,913

 

11,182,975

 

CMBS

 

Lincoln Airport I-80

 

—

 

(6,634

)

(43,169

)

609,820

 

197,588

 

7,550,401

 

8,357,808

 

CMBS

 

Oklahoma City Airport

 

—

 

(24,376

)

(49,080

)

847,150

 

725,988

 

8,584,344

 

10,157,482

 

CMBS

 

Tulsa

 

—

 

(12,028

)

(57,086

)

589,738

 

358,225

 

9,984,502

 

10,932,465

 

CMBS

 

Laredo

 

—

 

(11,523

)

(47,829

)

532,909

 

343,204

 

8,365,455

 

9,241,568

 

CMBS

 

Crystal Lake

 

—

 

(56,118

)

(86,438

)

2,852,273

 

1,671,359

 

15,118,342

 

19,641,974

 

CMBS

 

Louisville Southwest

 

—

 

(38,479

)

(60,691

)

881,392

 

1,146,010

 

10,615,021

 

12,642,424

 

CMBS

 

Phoenix Chandler

 

—

 

(17,414

)

(38,452

)

905,563

 

518,634

 

6,725,343

 

8,149,540

 

CMBS

 

Sacramento/Cal Expo

 

—

 

(52,552

)

(84,955

)

1,919,923

 

1,565,150

 

14,858,978

 

18,344,051

 

CMBS

 

Wilmington/Newark

 

—

 

(13,184

)

(67,580

)

—

 

392,662

 

11,819,972

 

12,212,634

 

CMBS

 

Orlando International Drive

 

—

 

(52,558

)

(73,425

)

1,434,506

 

1,565,339

 

12,842,385

 

15,842,230

 

CMBS

 

Ann Arbor

 

—

 

(28,222

)

(52,213

)

921,516

 

840,554

 

9,132,171

 

10,894,240

 

CMBS

 

Fishkill

 

—

 

(15,516

)

(71,881

)

2,093,959

 

462,130

 

12,572,226

 

15,128,314

 

CMBS

 

Warwick

 

—

 

(18,029

)

(44,611

)

1,745,317

 

536,960

 

7,802,708

 

10,084,986

 

CMBS

 

Ft. Worth River Plaza

 

—

 

(23,397

)

(59,276

)

1,928,207

 

696,824

 

10,367,530

 

12,992,561

 

CMBS

 

Tyler

 

—

 

(21,369

)

(60,403

)

788,783

 

636,437

 

10,564,631

 

11,989,851

 

CMBS

 

Miami Airport West

 

—

 

(12,345

)

(41,543

)

831,129

 

367,665

 

7,266,013

 

8,464,807

 

CMBS

 

Miami Lakes

 

—

 

(12,152

)

(41,593

)

780,479

 

361,928

 

7,274,811

 

8,417,218

 

CMBS

 

Ft. Worth Southwest

 

—

 

(14,533

)

(41,216

)

835,181

 

432,845

 

7,208,805

 

8,476,831

 

 

 

Total CMBS Properties

 

—

 

(566,389

)

(1,458,902

)

28,667,879

 

16,868,854

 

255,167,228

 

300,703,960

 

 

--------------------------------------------------------------------------------


 

SCHEDULE IV

 

CLOSING PIP REPORTS

 

CNL PIP SCHEDULE

 

Flag

 

Location

 

State

 

2004

 

2005

 

2006

 

Total

 

 

 

 

 

 

 

 

 

 

 

 

 

Marriott

 

 

 

 

 

 

 

 

 

 

 

 

Residence Inn

 

Ann Arbor

 

MI

 

$

828,428

 

$

—

 

$

—

 

$

828,428

Courtyard

 

Flint

 

MI

 

$

771,743

 

$

—

 

$

—

 

$

771,743

Residence Inn

 

Orlando International Drive

 

FL

 

$

1,901,268

 

$

—

 

$

—

 

$

1,901,268

Residence Inn

 

Sacramento Cal Expo

 

CA

 

$

8,435

 

$

—

 

$

—

 

$

8,435

Residence Inn

 

Fishkill

 

NY

 

$

311,510

 

$

—

 

$

—

 

$

311,510

Residence Inn

 

Tyler

 

TX

 

$

—

 

$

2,102,308

 

$

—

 

$

2,102,308

Residence Inn

 

Forth Worth River Plaza

 

TX

 

$

—

 

$

1,912,123

 

$

—

 

$

1,912,123

Residence Inn

 

Warwick

 

RI

 

$

—

 

$

851,595

 

$

—

 

$

851,595

TownePlace Suites

 

Forth Worth

 

TX

 

$

—

 

$

—

 

$

409,327

 

$

409,327

Residence Inn

 

Wilmington Newark

 

DE

 

$

—

 

$

—

 

$

1,777,826

 

$

1,777,826

TownePlace Suites

 

Miami Airport West

 

FL

 

$

—

 

$

—

 

$

404,238

 

$

404,238

TownePlace Suites

 

Miami Lakes

 

FL

 

$

—

 

$

—

 

$

404,238

 

$

404,238

Internet Access

 

 

 

 

 

$

513,000

 

$

—

 

$

—

 

$

513,000

 

 

 

 

 

 

$

4,334,384

 

$

4,866,026

 

$

2,995,628

 

$

12,196,038

 

 

 

 

 

 

 

 

 

 

 

 

 

Interstate

 

 

 

 

 

 

 

 

 

 

 

 

Holiday Inn

 

Crystal Lakes

 

IL

 

$

500,000

 

$

—

 

$

—

 

$

500,000

Holiday Inn

 

Louisville Southwest

 

KY

 

$

—

 

$

778,484

 

$

—

 

$

778,484

 

 

 

 

 

 

$

500,000

 

$

778,484

 

$

—

 

$

1,278,484

 

 

 

 

 

 

 

 

 

 

 

 

 

Hilton

 

 

 

 

 

 

 

 

 

 

 

 

Homewood Suites

 

Phoenix Chandler

 

AZ

 

$

441,246

 

$

—

 

$

—

 

$

441,246

Hampton Inn

 

Sedona

 

AZ

 

$

281,718

 

$

—

 

$

—

 

$

281,718

Hampton Inn

 

Laredo

 

TX

 

$

351,996

 

$

—

 

$

—

 

$

351,996

Hampton Inn

 

Lakewood

 

CO

 

$

200,613

 

$

—

 

$

—

 

$

200,613

Hampton Inn

 

Minneapolis Minnetonka

 

MN

 

$

805,028

 

$

—

 

$

—

 

$

805,028

Hampton Inn

 

Phoenix Chandler

 

AZ

 

$

—

 

$

464,900

 

$

—

 

$

464,900

Hampton Inn

 

Ft. Lauderdale Cypress Creek

 

FL

 

$

—

 

$

999,598

 

$

—

 

$

999,598

Hampton Inn

 

Lincoln Airport I-80

 

NE

 

$

—

 

$

—

 

$

690,251

 

$

690,251

Hampton Inn

 

Oklahoma City Airport I-40

 

OK

 

$

—

 

$

—

 

$

871,054

 

$

871,054

Hampton Inn

 

Hattiesburg

 

MS

 

$

—

 

$

—

 

$

766,834

 

$

766,834

Hampton Inn

 

Tulsa

 

OK

 

$

—

 

$

—

 

$

690,897

 

$

690,897

Internet Access

 

 

 

 

 

$

336,000

 

$

—

 

$

—

 

$

336,000

 

 

 

 

 

 

$

2,416,602

 

$

1,464,498

 

$

3,019,036

 

$

6,900,135

 

 

 

 

 

 

 

 

 

 

 

 

 

Hilton

 

 

 

 

 

 

 

 

 

 

 

 

Doubletree

 

San Diego Del Mar

 

CA

 

$

—

 

$

—

 

$

528,012

 

$

528,012

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

$

7,250,985

 

$

7,109,008

 

$

6,542,676

 

$

20,902,670

 

--------------------------------------------------------------------------------